Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 1 of 169




                    Exhibit B
                          Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 2 of 169

                                                              UNITED STATES
                                              SECURITIES AND EXCHANGE COMMISSION
                                                           Washington, D.C. 20549
                                                                          
                                                                  FORM 10-Q
                                                                          
                                        QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF
                                               THE SECURITIES EXCHANGE ACT OF 1934
                                                  For the quarterly period ended June 30, 2017
                                                                          
                                                       Commission file number 001-2979
                                                                          
                                                        WELLS FARGO & COMPANY
                                               (Exact name of registrant as specified in its charter)

                                       Delaware                                                      No. XX-XXXXXXX
                              (State of incorporation)                                       (I.R.S. Employer Identification No.)
 
                                           420 Montgomery Street, San Francisco, California 94163
                                                   (Address of principal executive offices)  (Zip Code)
                                                                             
                                         Registrant’s telephone number, including area code:  1-866-249-3302 
 
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
and (2) has been subject to such filing requirements for the past 90 days.

                                                               Yes               No

Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every
Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or
for such shorter period that the registrant was required to submit and post such files).

                                                               Yes               No
 
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting
company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act.
 

             Large accelerated filer                                                                   Accelerated filer 

             Non-accelerated filer           (Do not check if a smaller reporting company)             Smaller reporting company 
                                                                                                       Emerging growth company 
          
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).

                                                               Yes               No
 
Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.
 

                                                                                                     Shares Outstanding
                                                                                                        July 26, 2017
                              Common stock, $1-2/3 par value                                           4,963,944,641
          
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 3 of 169

                                                    FORM 10-Q
                                              CROSS-REFERENCE INDEX
PART I     Financial Information
Item 1.    Financial Statements                                                                                         Page
           Consolidated Statement of Income                                                                               73
           Consolidated Statement of Comprehensive Income                                                                 74
           Consolidated Balance Sheet                                                                                     75
           Consolidated Statement of Changes in Equity                                                                    76
           Consolidated Statement of Cash Flows                                                                           78
           Notes to Financial Statements                                                                                         
                1 — Summary of Significant Accounting Policies                                                            79
                2 — Business Combinations                                                                                 81
                3 — Federal Funds Sold, Securities Purchased under Resale Agreements and Other Short-Term Investments     81
                4 — Investment Securities                                                                                 82
                5 — Loans and Allowance for Credit Losses                                                                 89
                6 — Other Assets                                                                                        106
                7 — Securitizations and Variable Interest Entities                                                      107
                8 — Mortgage Banking Activities                                                                          115
                9 — Intangible Assets                                                                                   118
              10 — Guarantees, Pledged Assets and Collateral                                                            120
               11 — Legal Actions                                                                                       124
               12 — Derivatives                                                                                         127
               13 — Fair Values of Assets and Liabilities                                                               134
              14 — Preferred Stock                                                                                      155
               15 — Employee Benefits                                                                                   158
              16 — Earnings Per Common Share                                                                            159
               17 — Other Comprehensive Income                                                                          160
              18 — Operating Segments                                                                                   162
              19 — Regulatory and Agency Capital Requirements                                                           163

Item 2.    Management’s Discussion and Analysis of Financial Condition and Results of Operations (Financial Review)
           Summary Financial Data                                                                                          2
           Overview                                                                                                        3
           Earnings Performance                                                                                            6
           Balance Sheet Analysis                                                                                         20
           Off-Balance Sheet Arrangements                                                                                 23
           Risk Management                                                                                                24
           Capital Management                                                                                             56
           Regulatory Matters                                                                                             63
           Critical Accounting Policies                                                                                   65
           Current Accounting Developments                                                                                66
           Forward-Looking Statements                                                                                     69
           Risk Factors                                                                                                   71
           Glossary of Acronyms                                                                                          164
Item 3.    Quantitative and Qualitative Disclosures About Market Risk                                                     44
Item 4.    Controls and Procedures                                                                                        72

PART II    Other Information
Item 1.    Legal Proceedings                                                                                             165
Item 1A.   Risk Factors                                                                                                  165
Item 2.    Unregistered Sales of Equity Securities and Use of Proceeds                                                   165
Item 6.    Exhibits                                                                                                      166

Signature                                                                                                                166

Exhibit Index                                                                                                            167




                                                                                                                               1
                             Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 4 of 169

PART I - FINANCIAL INFORMATION

FINANCIAL REVIEW
 Summary Financial Data                                                                                                                                                     
                                                                                                                           % Change                                         
                                                                                              Quarter ended        Jun 30, 2017 from                Six months ended                      
                                                                        Jun 30,       Mar 31,        Jun 30,     Mar 31,      Jun 30,          Jun 30,          Jun 30,            %
 ($ in millions, except per share amounts)                                2017          2017           2016        2017         2016             2017             2016         Change

 For the Period                                                                                                                                                             
 Wells Fargo net income                                           $     5,810           5,457         5,558           6%            5    $     11,267           11,020             2%
 Wells Fargo net income applicable to common stock                      5,404           5,056         5,173           7             4          10,460           10,258             2
 Diluted earnings per common share                                        1.07            1.00         1.01           7             6            2.07              2.00            4
 Profitability ratios (annualized):
      Wells Fargo net income to average assets (ROA)                      1.21%           1.15         1.20           5             1            1.18%             1.20           (2)
      Wells Fargo net income applicable to common stock to
          average Wells Fargo common stockholders' equity
          (ROE)                                                         11.95           11.54         11.70           4             2           11.75            11.72            —

      Return on average tangible common equity (ROTCE) (1)              14.26           13.85         14.15           3             1           14.06            14.15            (1)
 Efficiency ratio (2)                                                     61.1            62.7         58.1          (3)            5            61.9              58.4            6
 Total revenue                                                    $    22,169          22,002        22,162           1            —     $     44,171           44,357            —
Pre-tax pre-provision profit (PTPP) (3)                                 8,628           8,210         9,296           5            (7)         16,838           18,463            (9)
Dividends declared per common share                                     0.380           0.380         0.380          —             —            0.760            0.755             1
Average common shares outstanding                                     4,989.9         5,008.6       5,066.9          —             (2)        4,999.2           5,071.3           (1)
Diluted average common shares outstanding                             5,037.7         5,070.4       5,118.1          (1)           (2)        5,054.8           5,129.8           (1)
 Average loans                                                    $ 956,879           963,645       950,751          (1)            1    $ 960,243             938,986             2
Average assets                                                     1,927,079        1,931,041     1,862,084          —              3     1,929,049           1,840,980            5
Average total deposits                                             1,301,195        1,299,191     1,236,658          —              5     1,300,198           1,228,044            6
Average consumer and small business banking deposits (4)              760,149         758,754       726,359          —              5         759,455          720,598             5
Net interest margin                                                       2.90%           2.87         2.86           1             1            2.89%             2.88           —

At Period End                                                                                                                                                               
Investment securities                                             $ 409,594           407,560       353,426          —            16     $ 409,594             353,426            16
Loans                                                                 957,423         958,405       957,157          —             —          957,423          957,157            —
Allowance for loan losses                                              11,073          11,168        11,664          (1)           (5)         11,073           11,664            (5)
Goodwill                                                               26,573          26,666        26,963          —             (1)         26,573           26,963            (1)
Assets                                                             1,930,871        1,951,564     1,889,235          (1)            2     1,930,871           1,889,235            2
Deposits                                                           1,305,830        1,325,444     1,245,473          (1)            5     1,305,830           1,245,473            5
Common stockholders' equity                                           181,428         178,388       178,633           2             2         181,428          178,633             2
Wells Fargo stockholders' equity                                      205,230         201,500       201,745           2             2         205,230          201,745             2
Total equity                                                          206,145         202,489       202,661           2             2         206,145          202,661             2
Tangible common equity (1)                                            152,064         148,850       148,110           2             3         152,064          148,110             3
Capital ratios (5)(6):                                                                                                                                                      
      Total equity to assets                                            10.68%          10.38         10.73           3            —            10.68%           10.73            —
      Risk-based capital:                                                                                                                                  
            Common Equity Tier 1                                        11.87           11.52         10.82           3           10            11.87            10.82            10
            Tier 1 capital                                              13.68           13.27         12.50           3             9           13.68            12.50             9
            Total capital                                               16.91           16.41         15.14           3           12            16.91            15.14            12
      Tier 1 leverage                                                     9.28            9.07         9.25           2            —             9.28              9.25           —
Common shares outstanding                                             4,966.8         4,996.7       5,048.5          (1)           (2)        4,966.8           5,048.5           (2)
Book value per common share (7)                                   $     36.53           35.70         35.38           2            3     $      36.53            35.38             3
Tangible book value per common share (1) (7)                            30.62           29.79         29.34           3            4            30.62            29.34             4
Common stock price:                                                                                                                                                         
      High                                                              56.60           59.99         51.41          (6)          10            59.99            53.27            13
      Low                                                               50.84           53.35         44.50          (5)          14            50.84            44.50            14
      Period end                                                        55.41           55.66         47.33          —            17            55.41            47.33            17
Team members (active, full-time equivalent)                           270,600         272,800       267,900          (1)           1          270,600          267,900             1

(1)    Tangible common equity is a non-GAAP financial measure and represents total equity less preferred equity, noncontrolling interests, and goodwill and certain identifiable
       intangible assets (including goodwill and intangible assets associated with certain of our nonmarketable equity investments and held-for-sale assets, but excluding
       mortgage servicing rights), net of applicable deferred taxes. The methodology of determining tangible common equity may differ among companies. Management believes
       that return on average tangible common equity and tangible book value per common share, which utilize tangible common equity, are useful financial measures because
       they enable investors and others to assess the Company's use of equity. For additional information, including a corresponding reconciliation to GAAP financial measures,
       see the “Capital Management – Tangible Common Equity” section in this Report.
(2)    The efficiency ratio is noninterest expense divided by total revenue (net interest income and noninterest income).
(3)    Pre-tax pre-provision profit (PTPP) is total revenue less noninterest expense. Management believes that PTPP is a useful financial measure because it enables investors and
       others to assess the Company's ability to generate capital to cover credit losses through a credit cycle.
(4)    Consumer and small business banking deposits are total deposits excluding mortgage escrow and wholesale deposits.
(5)    The risk-based capital ratios were calculated under the lower of Standardized or Advanced Approach determined pursuant to Basel III with Transition Requirements.
       Accordingly, the total capital ratio was calculated under the Advanced Approach and the other ratios were calculated under the Standardized Approach, for each of the
       periods.
(6)    See the “Capital Management” section and Note 19 (Regulatory and Agency Capital Requirements) to Financial Statements in this Report for additional information.
(7)    Book value per common share is common stockholders' equity divided by common shares outstanding. Tangible book value per common share is tangible common equity
       divided by common shares outstanding.


2
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 5 of 169

This Quarterly Report, including the Financial Review and the Financial Statements and related Notes, contains forward-looking
statements, which may include forecasts of our financial results and condition, expectations for our operations and business, and our
assumptions for those forecasts and expectations. Do not unduly rely on forward-looking statements. Actual results may differ
materially from our forward-looking statements due to several factors. Factors that could cause our actual results to differ materially
from our forward-looking statements are described in this Report, including in the “Forward-Looking Statements” section, and the
“Risk Factors” and “Regulation and Supervision” sections of our Annual Report on Form 10-K for the year ended December 31, 2016
(2016 Form 10-K).
 
When we refer to “Wells Fargo,” “the Company,” “we,” “our” or “us” in this Report, we mean Wells Fargo & Company and Subsidiaries
(consolidated). When we refer to the “Parent,” we mean Wells Fargo & Company. See the Glossary of Acronyms for terms used
throughout this Report.
 
                                                                          financial goals.
Financial Review                                                      •   Team member engagement – be a company where people
                                                                          matter, teamwork is rewarded, everyone feels respected and
Overview                                                                  empowered to speak up, diversity and inclusion are
Wells Fargo & Company is a diversified, community-based                   embraced, and “how” our work gets done is just as important
financial services company with $1.93 trillion in assets. Founded         as getting the work done.
in 1852 and headquartered in San Francisco, we provide banking,       •   Innovation – create new kinds of lasting value for our
insurance, investments, mortgage, and consumer and                        customers and businesses by using innovative technologies
commercial finance through more than 8,500 locations,                     and moving quickly to bring about change.
13,000 ATMs, digital (online, mobile and social), and contact         •   Risk management – desire to set the global standard in
centers (phone, email and correspondence), and we have offices            managing all forms of risk.
in 42 countries and territories to support customers who conduct      •   Corporate citizenship – make better every community in
business in the global economy. With approximately 271,000                which we live and do business.
active, full-time equivalent team members, we serve one in three      •   Shareholder value – earn the confidence of shareholders by
households in the United States and ranked No. 25 on                      maximizing long-term value.
Fortune’s 2017 rankings of America’s largest corporations. We
ranked third in assets and second in the market value of our               Over the past several months, our Board of Directors (Board)
common stock among all U.S. banks at June 30, 2017.                   has undertaken a series of significant actions to enhance Board
     We use our Vision and Values to guide us toward growth and       oversight and governance. The actions the Board has taken to
success. Our vision is to satisfy our customers’ financial needs,     date, many of which reflect the feedback we received from our
help them succeed financially, be recognized as the premier           investors and other stakeholders, include separating the roles of
financial services company in our markets, and be one of              Chairman of the Board and Chief Executive Officer, amending
America’s great companies. We aspire to create deep and               Wells Fargo’s By-Laws to require that the Chairman be an
enduring relationships with our customers by providing them           independent director, adding two new independent directors in
with an exceptional experience and by understanding their needs       February 2017, and amending Board committee charters to
and delivering the most relevant products, services, advice, and      enhance oversight of conduct risk. The Board recognizes that
guidance.                                                             there is still work to be done and, in response to feedback
     We have five primary values, which are based on our vision       received at our annual stockholders meeting in April 2017, the
and provide the foundation for everything we do. First, we value      Board is engaging in an ongoing comprehensive review of its
and support our people as a competitive advantage and strive to       structure, composition and practices. This review is expected to
attract, develop, retain, and motivate the most talented people we    result in actions in third quarter 2017, which will be publicly
can find. Second, we strive for the highest ethical standards with    announced at that time. As has been our practice, we will
our team members, our customers, our communities, and our             continue our engagement efforts with our investors and other
shareholders. Third, with respect to our customers, we strive to      stakeholders.
base our decisions and actions on what is right for them in
everything we do. Fourth, for team members we strive to build         Sales Practices Matters
and sustain a diverse and inclusive culture – one where they feel     As we have previously reported, on September 8, 2016, we
valued and respected for who they are as well as for the skills and   announced settlements with the Consumer Financial Protection
experiences they bring to our company. Fifth, we also look to         Bureau (CFPB), the Office of the Comptroller of the Currency
each of our team members to be leaders in establishing, sharing,      (OCC), and the Office of the Los Angeles City Attorney, and
and communicating our vision. In addition to our five primary         entered into consent orders with the CFPB and the OCC, in
values, one of our key day-to-day priorities is to make risk          connection with allegations that some of our retail customers
management a competitive advantage by working hard to ensure          received products and services they did not request. As a result, it
that appropriate controls are in place to reduce risks to our         remains our top priority to rebuild trust through a
customers, maintain and increase our competitive market               comprehensive action plan that includes making things right for
position, and protect Wells Fargo’s long-term safety, soundness,      our customers, team members, and other stakeholders, and to
and reputation.                                                       build a better Company for the future.
     In keeping with our primary values and risk management                The job of rebuilding trust in Wells Fargo is a long-term
priorities, we announced six new long-term goals for the              effort – one requiring our commitment and perseverance. As we
Company in March 2017, which entail becoming the leader in the        move forward, Wells Fargo has a specific action plan in place
following areas:                                                      focused on reaching out to stakeholders who may have been
•    Customer service and advice – provide best-in-class service      affected by improper retail banking sales practices, including our
     and guidance to our customers to help them reach their

                                                                                                                                         3
Overview (continued)
             Case 3:18-cv-03948-JD                     Document 55-3 Filed 11/02/18 Page 6 of 169

communities, our customers, our regulators, our team members,               supervisory information that cannot be publicly disclosed, is
and our investors.                                                          expected to be completed in third quarter 2017.
    Our priority of rebuilding trust has included the following             For additional information regarding sales practices matters,
additional actions, which have been focused on identifying             including related legal matters, see the “Risk Factors” section in
potential financial harm and customer remediation:                     our 2016 Form 10-K and Note 11 (Legal Actions) to Financial
Identifying Potential Financial Harm                                   Statements in this Report.
• In the fall of 2016, the Board and management undertook an                 
    enterprise-wide review of sales practices issues. This review      Additional Efforts to Rebuild Trust
    is ongoing.                                                        Our priority of rebuilding trust has also included an effort to
•   A third-party consulting firm performed an initial review of       identify other areas or instances where customers may have
    accounts opened from May 2011 to mid-2015 to identify              experienced financial harm. We are working with our regulatory
    financial harm stemming from potentially unauthorized              agencies in this effort. As part of this effort, we are focused on the
    accounts.                                                          following key areas:
•   We expanded the time periods of this review to cover the           •    Practices concerning the origination, servicing, and/or
    entire consent order period of January 2011 through                     collection of indirect consumer auto loans, including related
    September 2016, and to perform a voluntary review of                    insurance products. For example:
    accounts from 2009 to 2010. We expect to complete this                  •    The Company recently announced a plan to remediate
    expanded review process and commence remaining                               customers who may have been financially harmed due to
    remediation for these additional periods by the end of third                 issues related to automobile collateral protection
    quarter 2017.                                                                insurance (CPI) policies purchased through a third-
•   As part of this expanded review process, we also expect to                   party vendor on their behalf (based on an understanding
    complete the review and validation of the number of                          by the vendor that the borrowers’ insurance had lapsed).
    potentially unauthorized accounts previously identified by                   The plan currently consists of approximately $64
    the third-party consulting firm, including refinements to the                million in cash remediation and $16 million in account
    practices and methodologies previously used to determine                     adjustments. The Company discontinued the CPI
    such number and to remediate sales practices related                         placement program in September 2016.
    matters. We expect that our review of the expanded time                 •    The Company has identified certain issues related to the
    periods, which adds over three years to the initial review                   unused portion of guaranteed automobile protection
    period of approximately four years (May 2011 to mid-2015),                   waiver or insurance agreements between the dealer and,
    and our review and validation efforts for the initial review                 by assignment, the lender, which may result in refunds
    period, may lead to a significant increase in the identified                 to customers in certain states.
    number of potentially unauthorized accounts. However, we           •    Policies and procedures regarding the circumstances in
    do not expect any incremental customer remediation costs as             which the Company required customers to pay fees for the
    a result of these efforts to have a significant financial impact        extension of interest rate lock periods for residential
    on the Company.                                                         mortgages.
Customer Remediation                                                   •    Practices related to certain consumer “add-on” products
• We refunded $3.26 million to customers under the                          (e.g., identity theft and debt protection), including those
    stipulated judgment with the Los Angeles City Attorney and              products that are subject to an OCC consent order entered
    under the CFPB and OCC consent orders, covering the                     into in May 2015.
    period from May 2011 to mid-2015.                                  •    Procedures regarding the freezing (and, in many cases,
• As of May 31, 2017, we had paid $1.8 million in additional                closing) of consumer deposit accounts after the Company
    payments to customers nationwide through our ongoing                    detected suspected fraudulent activity (by third-parties or
    complaints process and free mediation services that were put            account holders) that affected those accounts.
    in place in connection with the sales practices matters.
•   On July 9, 2017, we announced updates to the settlement                 For more information, see the “Risk Factors” section in our
    agreement for a class-action lawsuit concerning improper           2016 Form 10-K and Note 11 (Legal Actions) to Financial
    retail sales practices. With the court’s preliminary approval      Statements in this Report.
    of the settlement agreement, Wells Fargo and the plaintiffs            This effort to identify similar instances in which customers
    are preparing to issue notices that will provide information       may have experienced harm is ongoing, and it is possible that we
    about the process for making claims. We expect this                may identify other areas of potential concern.
    settlement to resolve substantially all claims in other similar
    pending class actions that allege unauthorized accounts were       Financial Performance
    opened in customers’ names or that customers were enrolled         Wells Fargo net income was $5.8 billion in second quarter 2017
    in certain products or services without their consent. The         with diluted earnings per common share (EPS) of $1.07,
    settlement class covers the period from May 1, 2002 to April       compared with $5.6 billion and $1.01, respectively, a year ago.
    20, 2017, and includes funds to ensure that each customer          We have now generated quarterly earnings of more than
    who was affected by improper retail sales practices has an         $5 billion for 19 consecutive quarters, which reflected the ability
    opportunity for remediation.                                       of our diversified business model and risk discipline to generate
                                                                       consistent financial performance during a period that included
• We are working to complete the requirements of our
                                                                       market volatility and economic uncertainty. We remain focused
    regulatory consent orders, which include a review by an
                                                                       on meeting the financial needs of our customers and on investing
    independent consultant to determine the “root cause” of the
                                                                       in our businesses so we may continue to meet the evolving needs
    sales practices issues and the implementation of an action
                                                                       of our customers in the future.
    plan that addresses the findings of the independent review.
    The independent consultant's report, which is regulatory

4
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 7 of 169

    Compared with a year ago:                                             The allowance for credit losses as of June 30, 2017,
•   revenue was $22.2 billion, stable compared with a year ago,      decreased $603 million compared with a year ago and decreased
    with record net interest income in second quarter 2017, up       $394 million from December 31, 2016. The allowance coverage
    6% from a year ago;                                              for total loans was 1.27% at June 30, 2017, compared with 1.33%
•   average loans of $956.9 billion increased $6.1 billion, or 1%;   a year ago and 1.30% at December 31, 2016. The allowance
•   total deposits were $1.3 trillion, up $60.4 billion, or 5%;      covered 4.6 times annualized second quarter net charge-offs,
•   our credit results improved with a net charge-off rate of        compared with 3.4 times a year ago. Future allowance levels will
    0.27% (annualized) of average loans and we had a                 be based on a variety of factors, including loan growth, portfolio
    $100 million release from the allowance for credit losses;       performance and general economic conditions. Our provision for
    and                                                              loan losses was $555 million in second quarter 2017, down from
•   we returned $3.4 billion to shareholders through common          $1.1 billion a year ago, primarily reflecting improvement in the oil
    stock dividends and net share repurchases, which was the         and gas portfolio.
    eighth consecutive quarter of returning more than $3 billion.         Nonperforming assets decreased $827 million, or 8%, from
                                                                     March 31, 2017, with improvement across our consumer and
Balance Sheet and Liquidity                                          commercial portfolios and lower foreclosed assets.
Our balance sheet remained strong during second quarter 2017         Nonperforming assets were only 1.03% of total loans, the lowest
with high levels of liquidity and capital. Our total assets were     level since the merger with Wachovia in 2008. Nonaccrual loans
$1.93 trillion at June 30, 2017. Investment securities reached       decreased $703 million from the prior quarter partially due to a
$409.6 billion, with approximately $37 billion of gross purchases    $321 million decrease in commercial nonaccruals. In addition,
during second quarter 2017, largely offset by runoff and the sale    foreclosed assets were down $124 million from the prior quarter.
of approximately $15 billion of lower-yielding short-duration
securities. Loans were down $10.2 billion, or 1%, from               Capital
December 31, 2016, largely due to a decline in junior lien           Our financial performance in second quarter 2017 resulted in
mortgage and automobile loans.                                       strong capital generation, which increased total equity to a record
     Average deposits in second quarter 2017 reached a record        $206.1 billion at June 30, 2017, up $5.6 billion from December
$1.30 trillion, up $64.5 billion, or 5%, from second quarter 2016.   31, 2016. We returned $3.4 billion to shareholders in second
Our average deposit cost in second quarter 2017 was 21 basis         quarter 2017 through common stock dividends and net share
points, up 10 basis points from a year ago, which reflected an       repurchases and our net payout ratio (which is the ratio of (i)
increase in commercial deposit rates. We successfully grew our       common stock dividends and share repurchases less issuances
primary consumer checking customers (i.e., customers who             and stock compensation-related items, divided by (ii) net income
actively use their checking account with transactions such as        applicable to common stock) was 63%, up from 61% in the prior
debit card purchases, online bill payments, and direct deposit) by   quarter, and within our targeted range of 55-75%. We continued
0.7% (May 2017 compared with May 2016).                              to reduce our common shares outstanding through the
                                                                     repurchase of 43.0 million common shares in the quarter. We
Credit Quality                                                       also entered into a $1 billion forward repurchase contract with an
Solid overall credit results continued in second quarter 2017 as     unrelated third party in July 2017 that is expected to settle in
losses remained low and we continued to originate high quality       fourth quarter 2017 for approximately 19 million shares. We
loans, reflecting our long-term risk focus. Net charge-offs were     expect to reduce our common shares outstanding through share
$655 million, or 0.27% (annualized) of average loans, in second      repurchases throughout the remainder of 2017.
quarter 2017, compared with $924 million a year ago (0.39%).              We believe an important measure of our capital strength is
The decrease in net charge-offs in second quarter 2017, compared     the Common Equity Tier 1 ratio under Basel III, fully phased-in,
with a year ago, was driven by lower losses in the oil and gas       which was 11.59% at June 30, 2017. Likewise, our other
portfolio and increased recoveries in the commercial portfolio.      regulatory capital ratios remained strong. We also received a
Our total oil and gas loan exposure of $48.3 billion, which          non-objection to our 2017 Capital Plan submission from the
includes unfunded commitments and loans outstanding, was             Federal Reserve. See the “Capital Management” section in this
down 14% from a year ago.                                            Report for more information regarding our capital, including the
      Our commercial portfolio net charge-offs were $75 million,     calculation of our regulatory capital amounts.
or 6 basis points of average commercial loans, in second quarter
2017, compared with net charge-offs of $357 million, or 29 basis
points, a year ago. Net consumer credit losses increased to
51 basis points of average consumer loans in second quarter 2017
from 49 basis points in second quarter 2016. Our commercial real
estate portfolios were in a net recovery position for the 18th
consecutive quarter, reflecting our conservative risk discipline
and improved market conditions. Losses on our consumer real
estate portfolios declined $96 million, or 126%, from a year ago,
reflecting the benefit of the continued improvement in the
housing market and our continued focus on originating high
quality loans. Approximately 76% of the consumer first mortgage
portfolio outstanding at June 30, 2017, was originated after
2008, when more stringent underwriting standards were
implemented.




                                                                                                                                        5
                    Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 8 of 169

Earnings Performance

Wells Fargo net income for second quarter 2017 was $5.8 billion
($1.07 diluted earnings per common share), compared with
$5.6 billion ($1.01 diluted per share) for second quarter 2016.
Net income for the first half of 2017 was $11.3 billion ($2.07),
compared with $11.0 billion ($2.00) for the same period a year
ago. We generated revenue growth across many of our
businesses. Our financial performance in the first half of 2017,
compared with the same period a year ago, benefited from a
$1.4 billion increase in net interest income and a $1.0 billion
decrease in our provision for credit losses, offset by a $1.6 billion
decrease in noninterest income and a $1.4 billion increase in
noninterest expense. In the first half of 2017, net interest income
represented 56% of revenue, compared with 53% for the same
period in 2016. Noninterest income was $19.4 billion in the first
half of 2017, representing 44% of revenue, compared with
$21.0 billion (47%) in the first half of 2016.
     Revenue, the sum of net interest income and noninterest
income, was $22.2 billion in the second quarter of both 2017 and
2016. Revenue for the first half of 2017 was $44.2 billion,
compared with $44.4 billion for the first half of 2016. The
decrease in revenue for the first half of 2017, compared with the
same period in 2016, was due to a decline in noninterest income,
partially offset by an increase in interest income from loans and
investment securities.




6
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 9 of 169

Net Interest Income                                                          The increase in net interest margin in the second quarter and
Net interest income is the interest earned on debt securities,         first half of 2017, compared with the same periods a year ago, was
loans (including yield-related loan fees) and other interest-          primarily due to repricing benefits of earning assets from higher
earning assets minus the interest paid on deposits, short-term         interest rates exceeding the repricing costs of deposits and
borrowings and long-term debt. The net interest margin is the          market based funding sources.
average yield on earning assets minus the average interest rate              Average earning assets increased $82.4 billion and
paid for deposits and our other sources of funding. Net interest       $101.9 billion in the second quarter and first half of 2017,
income and the net interest margin are presented on a taxable-         respectively, compared with the same periods a year ago, as
equivalent basis in Table 1 to consistently reflect income from        average loans increased $6.1 billion in the second quarter and
taxable and tax-exempt loans and securities based on a 35%             $21.3 billion in the first half of 2017, average investment
federal statutory tax rate.                                            securities increased $67.5 billion in second quarter 2017 and
     While the Company believes that it has the ability to increase    $68.6 billion in the first half of 2017, and average trading assets
net interest income over time, net interest income and the net         increased $16.7 billion in the second quarter and $15.0 billion in
interest margin in any one period can be significantly affected by     the first half of 2017, compared with the same periods a year ago.
a variety of factors including the mix and overall size of our         In addition, average federal funds sold and other short-term
earning assets portfolio and the cost of funding those assets. In      investments decreased $12.2 billion and $6.6 billion in the
addition, some variable sources of interest income, such as            second quarter and first half of 2017, respectively, compared with
resolutions from purchased credit-impaired (PCI) loans, loan fees      the same periods a year ago.
and collection of interest on nonaccrual loans, can vary from                Deposits are an important low-cost source of funding and
period to period. Net interest income and net interest margin          affect both net interest income and the net interest margin.
growth has been challenged during the prolonged low interest           Deposits include noninterest-bearing deposits, interest-bearing
rate environment as higher yielding loans and securities have run      checking, market rate and other savings, savings certificates,
off and been replaced with lower yielding assets.                      other time deposits, and deposits in foreign offices. Average
     Net interest income on a taxable-equivalent basis was             deposits of $1.30 trillion in both the second quarter and first half
$12.8 billion and $25.4 billion in the second quarter and first half   of 2017, increased compared with $1.24 trillion and $1.23 trillion
of 2017, respectively, compared with $12.0 billion and                 for the same periods a year ago, and represented 136% of average
$24.0 billion for the same periods a year ago. The net interest        loans in second quarter 2017 (135% in the first half of 2017),
margin was 2.90% and 2.89% for the second quarter and first            compared with 130% in second quarter 2016 (131% in the first
half of 2017, respectively, up from 2.86% and 2.88% for the same       half of 2016). Average deposits remained stable at 74% and 73%
periods a year ago. The increase in net interest income in the         of average earning assets in the second quarter and first half of
second quarter and first half of 2017 from the same periods a year     2017, respectively, compared with 73% and 74% for the same
ago resulted from an increase in interest income, partially offset     periods a year ago.
by an increase in interest expense on funding sources. The
increase in interest income was driven by balance growth in
earning assets and the benefit of higher interest rates, offset by
lower variable income. Interest expense on funding sources
increased in the second quarter and first half of 2017, compared
with the same periods a year ago, with a significant portion due to
growth and repricing of long-term debt. Deposit interest expense
was also higher, predominantly due to an increase in wholesale
pricing resulting from higher interest rates.




                                                                                                                                          7
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                                  Document 55-3 Filed 11/02/18 Page 10 of 169

Table 1: Average Balances, Yields and Rates Paid (Taxable-Equivalent Basis) (1)(2)

                                                                                                                                                          Quarter ended June 30,
                                                                                                                                2017                                        2016
                                                                                                                             Interest                                    Interest
                                                                                              Average        Yields/         income/          Average       Yields/      income/
(in millions)                                                                                 balance          rates         expense          balance         rates     expense
Earning assets
Federal funds sold, securities purchased under resale agreements and other short-
   term investments                                                                       $   281,619          0.99%     $       698          293,783        0.49%    $      359
Trading assets                                                                                  98,086         2.95              722           81,380        2.86            582
Investment securities (3): 
   Available-for-sale securities:
      Securities of U.S. Treasury and federal agencies                                          18,099         1.53               69           31,525        1.56            123
      Securities of U.S. states and political subdivisions                                      53,492         4.03              540           52,201        4.24            553
      Mortgage-backed securities:
         Federal agencies                                                                     132,032          2.63              868           92,010        2.53            583
         Residential and commercial                                                            12,586          5.55              175           19,571        5.44            266
              Total mortgage-backed securities                                                144,618          2.89            1,043          111,581        3.04            849
      Other debt and equity securities                                                         48,962          3.87              472           53,301        3.48            461
                 Total available-for-sale securities                                          265,171          3.21            2,124          248,608        3.20          1,986
   Held-to-maturity securities:
      Securities of U.S. Treasury and federal agencies                                         44,701          2.19              244           44,671        2.19            243
      Securities of U.S. states and political subdivisions                                      6,270          5.29               83            2,155        5.41             29
      Federal agency and other mortgage-backed securities                                      83,116          2.44              507           35,057        1.90            166
      Other debt securities                                                                     2,798          2.34               16            4,077        1.92             20
                 Total held-to-maturity securities                                            136,885          2.49              850           85,960        2.14            458
                     Total investment securities                                              402,056          2.96            2,974          334,568        2.93          2,444
Mortgages held for sale (4)                                                                    19,758          3.94              195           20,140        3.60            181
Loans held for sale (4)                                                                           210          6.95                4              239        4.83              3
Loans:
   Commercial:
      Commercial and industrial – U.S.                                                        273,073          3.70            2,521          270,862        3.45          2,328
      Commercial and industrial – Non U.S.                                                     56,426          2.86              402           51,201        2.35            300
      Real estate mortgage                                                                    131,293          3.68            1,206          126,126        3.41          1,069
      Real estate construction                                                                 25,271          4.10              259           23,115        3.49            200
      Lease financing                                                                          19,058          4.82              230           18,930        5.12            242
         Total commercial                                                                     505,121          3.67            4,618          490,234        3.39          4,139
   Consumer:
      Real estate 1-4 family first mortgage                                                   275,108         4.08             2,805           275,854       4.01          2,765
      Real estate 1-4 family junior lien mortgage                                              43,602         4.78               521            50,609       4.37            551
      Credit card                                                                              34,868        12.18             1,059            33,368      11.52            956
      Automobile                                                                               59,112         5.43               800            61,149       5.66            860
      Other revolving credit and installment                                                   39,068         6.13               596            39,537       5.91            581
         Total consumer                                                                       451,758         5.13             5,781           460,517       4.98          5,713
              Total loans (4)                                                                 956,879         4.36            10,399           950,751       4.16          9,852
Other                                                                                          10,713         2.00                54             6,014       2.30             35
                     Total earning assets                                                 $ 1,769,321         3.41%      $    15,046         1,686,875       3.20%    $   13,456
Funding sources
Deposits:
   Interest-bearing checking                                                              $    48,465          0.41%     $        50            39,772       0.13%    $       13
   Market rate and other savings                                                              683,014          0.13              214           658,944       0.07            110
   Savings certificates                                                                        22,599          0.30               17            26,246       0.35             23
   Other time deposits                                                                         57,158          1.43              203            61,170       0.85            129
   Deposits in foreign offices                                                                123,684          0.65              199            97,525       0.23             57
      Total interest-bearing deposits                                                         934,920          0.29              683           883,657       0.15            332
Short-term borrowings                                                                          95,763          0.69              164           111,848       0.28             78
Long-term debt                                                                                249,518          2.05            1,278           236,156       1.56            921
Other liabilities                                                                              20,981          2.05              108            16,336       2.06             83
         Total interest-bearing liabilities                                                 1,301,182          0.69            2,233         1,247,997       0.45          1,414
Portion of noninterest-bearing funding sources                                                468,139             —                —           438,878                        —
                     Total funding sources                                                $ 1,769,321          0.51            2,233         1,686,875       0.34          1,414
Net interest margin and net interest income on a taxable-equivalent basis (5)                                  2.90%     $    12,813                         2.86%    $   12,042
Noninterest-earning assets
Cash and due from banks                                                                   $    18,171                                          18,818
Goodwill                                                                                       26,664                                          27,037
Other                                                                                         112,923                                         129,354
                     Total noninterest-earning assets                                     $   157,758                                         175,209
Noninterest-bearing funding sources                                                                                                       
Deposits                                                                                  $   366,275                                          353,001
Other liabilities                                                                              53,654                                           60,083
Total equity                                                                                  205,968                                          201,003
Noninterest-bearing funding sources used to fund earning assets                              (468,139)                                        (438,878)
                     Net noninterest-bearing funding sources                              $   157,758                                          175,209
                        Total assets                                                      $ 1,927,079                                        1,862,084

(1)   Our average prime rate was 4.05% and 3.50% for the quarters ended June 30, 2017 and 2016, respectively, and 3.92% and 3.50% for the first half of 2017 and 2016,
      respectively. The average three-month London Interbank Offered Rate (LIBOR) was 1.21% and 0.64% for the quarters ended June 30, 2017 and 2016, respectively, and
      1.14% and 0.63% for the first half of 2017 and 2016, respectively.
(2)   Yields/rates and amounts include the effects of hedge and risk management activities associated with the respective asset and liability categories.
(3)   Yields and rates are based on interest income/expense amounts for the period, annualized based on the accrual basis for the respective accounts. The average balance
      amounts represent amortized cost for the periods presented.
(4)   Nonaccrual loans and related income are included in their respective loan categories.
(5)   Includes taxable-equivalent adjustments of $330 million and $309 million for the quarters ended June 30, 2017 and 2016, respectively, and $648 million and $599 million
      for the first half of 2017 and 2016, respectively, predominantly related to tax-exempt income on certain loans and securities. The federal statutory tax rate utilized was
      35% for the periods presented.
8
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 11 of 169


                                                                                                                                          Six months ended June 30,
                                                                                                                    2017                                       2016
                                                                                                                 Interest                                   Interest
                                                                                         Average   Yields/       income/          Average      Yields/      income/
(in millions)                                                                            balance     rates       expense          balance        rates     expense
Earning assets
Federal funds sold, securities purchased under resale agreements and other short-
   term investments                                                                 $    282,687    0.88%    $     1,230          289,240        0.49%   $      703
Trading assets                                                                            95,937    2.87           1,377           80,922        2.94         1,187
Investment securities (3):
   Available-for-sale securities: 
      Securities of U.S. Treasury and federal agencies                                    21,547    1.53             164           33,000        1.58           259
      Securities of U.S. states and political subdivisions                                52,873    4.03           1,066           51,357        4.24         1,088
      Mortgage-backed securities:
         Federal agencies                                                                144,257    2.61           1,879           94,216        2.67         1,258
         Residential and commercial                                                       13,514    5.43             367           20,199        5.32           537
              Total mortgage-backed securities                                           157,771    2.85           2,246          114,415        3.14         1,795
      Other debt and equity securities                                                    49,787    3.73             924           53,430        3.34           890
                 Total available-for-sale securities                                     281,978    3.13           4,400          252,202        3.20         4,032
   Held-to-maturity securities:
      Securities of U.S. Treasury and federal agencies                                    44,697    2.20             487           44,667        2.19           487
      Securities of U.S. states and political subdivisions                                 6,271    5.30             166            2,155        5.41            58
      Federal agency and other mortgage-backed securities                                 67,538    2.46             831           31,586        2.16           341
      Other debt securities                                                                3,062    2.34              35            4,338        1.92            42
                 Total held-to-maturity securities                                       121,568    2.51           1,519           82,746        2.25           928
                     Total investment securities                                         403,546    2.94           5,919          334,948        2.97         4,960
Mortgages held for sale (4)                                                               19,825    3.82             379           19,005        3.60           342
Loans held for sale (4)                                                                      161    6.08               5              260        3.97             5
Loans:
   Commercial:
      Commercial and industrial – U.S.                                                   273,905    3.65           4,957          264,295        3.42         4,505
      Commercial and industrial – Non U.S.                                                55,890    2.80             775           50,354        2.23           558
      Real estate mortgage                                                               131,868    3.62           2,370          124,432        3.41         2,109
      Real estate construction                                                            24,933    3.91             484           22,859        3.55           403
      Lease financing                                                                     19,064    4.88             465           16,989        4.95           420
         Total commercial                                                                505,660    3.61           9,051          478,929        3.35         7,995
   Consumer:
      Real estate 1-4 family first mortgage                                             275,293     4.05           5,571           275,288      4.03          5,547
      Real estate 1-4 family junior lien mortgage                                        44,439     4.69           1,036            51,423      4.38          1,122
      Credit card                                                                        35,151    12.07           2,105            33,367     11.56          1,919
      Automobile                                                                         60,304     5.45           1,628            60,631      5.66          1,708
      Other revolving credit and installment                                             39,396     6.07           1,186            39,348      5.95          1,165
         Total consumer                                                                 454,583     5.09          11,526           460,057      5.00         11,461
              Total loans (4)                                                           960,243     4.31          20,577           938,986      4.16         19,456
Other                                                                                     8,801     2.37             104             5,910      2.18             65
                     Total earning assets                                           $ 1,771,200     3.36%    $    29,591         1,669,271      3.21%    $   26,718
Funding sources
Deposits:
   Interest-bearing checking                                                        $    49,569     0.35%    $        87            39,242       0.12%   $       24
   Market rate and other savings                                                        683,591     0.11             371           655,247       0.07           217
   Savings certificates                                                                  23,030     0.29              34            27,063       0.40            54
   Other time deposits                                                                   56,043     1.37             381            59,688       0.80           236
   Deposits in foreign offices                                                          122,946     0.57             347            97,604       0.22           108
      Total interest-bearing deposits                                                   935,179     0.26           1,220           878,844       0.15           639
Short-term borrowings                                                                    97,149     0.58             279           109,853       0.27           145
Long-term debt                                                                          254,627     1.94           2,461           226,519       1.56         1,763
Other liabilities                                                                        18,905     2.12             200            16,414       2.10           172
         Total interest-bearing liabilities                                           1,305,860     0.64           4,160         1,231,630       0.44         2,719
Portion of noninterest-bearing funding sources                                          465,340                        —           437,641         —             —
                     Total funding sources                                          $ 1,771,200     0.47           4,160         1,669,271       0.33         2,719
Net interest margin and net interest income on a taxable-equivalent basis (5)                       2.89%    $    25,431                         2.88%   $   23,999
Noninterest-earning assets
Cash and due from banks                                                             $     18,437                                   18,407
Goodwill                                                                                  26,668                                   26,553
Other                                                                                    112,744                                  126,749
                     Total noninterest-earning assets                               $    157,849                                  171,709
Noninterest-bearing funding sources                                                                                           
Deposits                                                                            $   365,019                                    349,200
Other liabilities                                                                        54,291                                     61,355
Total equity                                                                            203,879                                    198,795
Noninterest-bearing funding sources used to fund earning assets                        (465,340)                                  (437,641)
                     Net noninterest-bearing funding sources                        $   157,849                                    171,709
                        Total assets                                                $ 1,929,049                                  1,840,980




                                                                                                                                                                   9
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                             Document 55-3 Filed 11/02/18 Page 12 of 169

Noninterest Income

Table 2: Noninterest Income


                                                                           Quarter ended June 30,          %   Six months ended June 30,          %
(in millions)                                                                  2017         2016    Change           2017          2016    Change

Service charges on deposit accounts                                    $      1,276        1,336      (4)%     $    2,589         2,645      (2)%
Trust and investment fees:
     Brokerage advisory, commissions and other fees                           2,329        2,291       2            4,653         4,530       3
     Trust and investment management                                            837          835      —             1,666         1,650       1
     Investment banking                                                         463          421      10              880           752      17
       Total trust and investment fees                                        3,629        3,547       2            7,199         6,932       4
Card fees                                                                     1,019          997       2            1,964         1,938       1
Other fees:
     Charges and fees on loans                                                  325          317       3              632           630      —
     Cash network fees                                                          134          138      (3)             260           269      (3)
     Commercial real estate brokerage commissions                               102           86      19              183           203     (10)
     Letters of credit fees                                                       76          83      (8)             150           161      (7)
     Wire transfer and other remittance fees                                    112          101      11              219           193      13
     All other fees                                                             153          181     (15)             323           383     (16)
       Total other fees                                                         902          906      —             1,767         1,839      (4)
Mortgage banking:
     Servicing income, net                                                      400          360      11              856         1,210     (29)
     Net gains on mortgage loan origination/sales activities                    748        1,054     (29)           1,520         1,802     (16)
       Total mortgage banking                                                 1,148        1,414     (19)           2,376         3,012     (21)
Insurance                                                                       280          286      (2)             557           713     (22)
Net gains from trading activities                                               237          328     (28)             676           528      28
Net gains on debt securities                                                    120          447     (73)             156           691     (77)
Net gains from equity investments                                               188          189      (1)             591           433      36
Lease income                                                                    493          497      (1)             974           870      12
Life insurance investment income                                                145          149      (3)             289           303      (5)
All other                                                                       249          333     (25)             250         1,053     (76)
          Total                                                        $      9,686       10,429      (7)      $   19,388        20,957      (7)



Noninterest income was $9.7 billion and $19.4 billion for the                 $4.53 billion for the same periods in 2016. The increase in both
second quarter and first half of 2017, respectively, compared with            periods was due to higher asset-based fees, partially offset by
$10.4 billion and $21.0 billion for the same periods a year ago.              lower transactional commission revenue. Retail brokerage client
This income represented 44% of revenue for both the second                    assets totaled $1.6 trillion at June 30, 2017, compared with
quarter and first half of 2017, compared with 47% for the same                $1.5 trillion at June 30, 2016, with all retail brokerage services
periods a year ago. The decline in noninterest income in the                  provided by our Wealth and Investment Management (WIM)
second quarter and first half of 2017, compared with the same                 operating segment. For additional information on retail
periods a year ago, was driven by lower net gains on debt                     brokerage client assets, see the discussion and Tables 4d and 4e
securities, and lower mortgage banking income. Noninterest                    in the “Operating Segment Results – Wealth and Investment
income in the first half of 2017 also reflected lower insurance               Management – Retail Brokerage Client Assets” section in this
income due to the divestiture of our crop insurance business in               Report.
first quarter 2016, and lower all other noninterest income due to                  We earn trust and investment management fees from
unfavorable net hedge ineffectiveness accounting results, but                 managing and administering assets, including mutual funds,
benefited from higher trust and investment fees, net gains on                 institutional separate accounts, corporate trust, personal trust,
equity investments, deferred compensation plan investment                     employee benefit trust and agency assets. Trust and investment
results (offset in employee benefits expense), and lease income               management fee income is primarily from client assets under
related to the GE Capital business acquisitions in 2016.                      management (AUM) for which the fees are determined based on
      Brokerage advisory, commissions and other fees are received             a tiered scale relative to the market value of the AUM. AUM
for providing full-service and discount brokerage services                    consists of assets for which we have investment management
predominantly to retail brokerage clients. Income from these                  discretion. Our AUM totaled $663.2 billion at June 30, 2017,
brokerage-related activities include asset-based fees for advisory            compared with $649.1 billion at June 30, 2016, with substantially
accounts, which are based on the market value of the client’s                 all of our AUM managed by our WIM operating segment.
assets, and transactional commissions based on the number and                 Additional information regarding our WIM operating segment
size of transactions executed at the client’s direction. These fees           AUM is provided in Table 4f and the related discussion in the
were $2.33 billion and $4.65 billion in the second quarter and                “Operating Segment Results – Wealth and Investment
first half of 2017, respectively, compared with $2.29 billion and             Management – Trust and Investment Client Assets Under
10
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 13 of 169

Management” section in this Report. In addition to AUM we have          attributable to MSR valuation adjustments in the first quarter of
client assets under administration (AUA) that earn various              2016 that reflected a reduction in forecasted prepayments due to
administrative fees which are generally based on the extent of the      updated economic, customer data attributes, and mortgage
services provided to administer the account. Our AUA totaled            market rate inputs as well as higher actual prepayments
$1.7 trillion at June 30, 2017, compared with $1.6 trillion at          experienced in second quarter 2017.
June 30, 2016. Trust and investment management fees increased                 Our portfolio of mortgage loans serviced for others was $1.66
slightly to $837 million and $1.67 billion in the second quarter        trillion at June 30, 2017 and $1.68 trillion at December 31, 2016.
and first half of 2017, respectively, from $835 million and             At both June 30, 2017 and December 31, 2016, the ratio of
$1.65 billion for the same periods in 2016 due to growth in             combined residential and commercial MSRs to related loans
management fees for investment advice on mutual funds, and              serviced for others was 0.85%. See the “Risk Management –
corporate trust fees.                                                   Asset/Liability Management – Mortgage Banking Interest Rate
     We earn investment banking fees from underwriting debt             and Market Risk” section in this Report for additional
and equity securities, arranging loan syndications, and                 information regarding our MSRs risks and hedging approach.
performing other related advisory services. Investment banking                Net gains on mortgage loan origination/sales activities was
fees increased to $463 million and $880 million in the second           $748 million and $1.5 billion in the second quarter and first half
quarter and first half of 2017, respectively, from $421 million and     of 2017, respectively, compared with $1.1 billion and $1.8 billion
$752 million for the same periods in 2016, due to an increase in        for the same periods a year ago. The decrease in the second
advisory services, and equity originations.                             quarter and first half of 2017, compared with the same periods a
     Card fees were $1.0 billion and $2.0 billion in the second         year ago, was due to lower held for sale funding volume and
quarter and first half of 2017, respectively, compared with             production margins. Total mortgage loan originations were
$997 million and $1.9 billion for the same periods a year ago,          $56 billion and $100 billion for the second quarter and first half
predominantly due to an increase in debit card purchase activity.       of 2017, respectively, compared with $63 billion and $107 billion
     Other fees decreased to $902 million and $1.77 billion in the      for the same periods a year ago. The production margin on
second quarter and first half of 2017, respectively, from               residential held-for-sale mortgage originations, which represents
$906 million and $1.84 billion for the same periods in 2016,            net gains on residential mortgage loan origination/sales activities
driven by lower all other fees. All other fees were $153 million        divided by total residential held-for-sale mortgage originations,
and $323 million in the second quarter and first half of 2017,          provides a measure of the profitability of our residential
respectively, compared with $181 million and $383 million for           mortgage origination activity. Table 2a presents the information
the same periods in 2016, driven by lower hedge fund fees,              used in determining the production margin.
merchant-related services, and the impact of the sale of our
global fund services business in fourth quarter 2016. Commercial        Table 2a: Selected Mortgage Production Data
real estate brokerage commissions increased to $102 million in
second quarter 2017, compared with $86 million in second                                                                Quarter ended           Six months
quarter 2016, driven by higher sales and other property-related                                                              June 30,        ended June 30,
activities, but decreased to $183 million in the first half of 2017,                                                    2017       2016        2017       2016
compared with $203 million for the same period a year ago,              Net gains on mortgage
driven by lower sales and other property-related activities               loan origination/sales
                                                                          activities (in millions):
including financing and advisory services.
     Mortgage banking noninterest income, consisting of net                   Residential                     (A)     $ 521          744      1,090      1,276

servicing income and net gains on mortgage loan origination/                  Commercial                                 81           72         182       143
sales activities, totaled $1.1 billion and $2.4 billion in the second         Residential pipeline and
                                                                              unsold/repurchased loan
quarter and first half of 2017, respectively, compared with                   management (1)                            146          238         248       383
$1.4 billion and $3.0 billion for the same periods a year ago.
                                                                                 Total                                $ 748       1,054       1,520      1,802
     In addition to servicing fees, net mortgage loan servicing
income includes amortization of commercial mortgage servicing           Residential real estate
                                                                          originations (in
rights (MSRs), changes in the fair value of residential MSRs              billions):
during the period, as well as changes in the value of derivatives             Held-for-sale                   (B)     $ 42            46          76            77
(economic hedges) used to hedge the residential MSRs. Net                     Held-for-investment                        14           17          24            30
servicing income of $400 million for second quarter
                                                                                 Total                                $ 56            63         100       107
2017 included a $71 million net MSR valuation gain
($360 million decrease in the fair value of the MSRs and a              Production margin on
                                                                          residential held-for-
$431 million hedge gain). Net servicing income of $360 million            sale mortgage                       (A)/
for second quarter 2016 included a $154 million net MSR                   originations                        (B)      1.24%        1.66        1.44      1.67
valuation gain ($824 million decrease in the fair value of the          (1)    Largely includes the results of GNMA loss mitigation activities, interest rate
                                                                               management activities and changes in estimate to the liability for mortgage
MSRs and a $978 million hedge gain). For the first half of 2017,               loan repurchase losses.
net servicing income of $856 million included a $173 million net
MSR valuation gain ($186 million decrease in the fair value of the           The production margin was 1.24% and 1.44% for the second
MSRs and a $359 million hedge gain), and for the same period in         quarter and first half of 2017, respectively, compared with 1.66%
2016 net servicing income of $1.2 billion included a $652 million       and 1.67% for the same periods in 2016. The decline in
net MSR valuation gain ($1.8 billion decrease in the fair value of      production margin in the second quarter and first half of 2017
the MSRs and a $2.4 billion hedge gain). Net servicing income           was attributable to lower margins in both our retail and
decreased for the first half of 2017, compared with the same            correspondent production channels as well as a shift to more
period a year ago, due to lower net MSR valuation gains. The            correspondent origination volume, which has a lower production
decrease in net MSR valuation gains in the first half of 2017,          margin. Mortgage applications were $83 billion and $142 billion
compared with the same period in 2016, was primarily                    for the second quarter and first half of 2017, respectively,
                                                                                                                                                                 11
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                   Document 55-3 Filed 11/02/18 Page 14 of 169

compared with $95 billion and $172 billion for the same periods a           Net gains on debt and equity securities totaled $308 million
year ago. The 1-4 family first mortgage unclosed pipeline was         and $747 million for the second quarter and first half of 2017,
$34 billion at June 30, 2017, compared with $47 billion at            respectively, compared with $636 million and $1.1 billion in the
June 30, 2016. For additional information about our mortgage          second quarter and first half of 2016, after other-than-temporary
banking activities and results, see the “Risk Management –            impairment (OTTI) write-downs of $73 million and $202 million
Asset/Liability Management – Mortgage Banking Interest Rate           for the second quarter and first half of 2017, respectively,
and Market Risk” section and Note 8 (Mortgage Banking                 compared with $130 million and $328 million for the same
Activities) and Note 13 (Fair Values of Assets and Liabilities) to    periods in 2016. The decreases in net gains on debt and equity
Financial Statements in this Report.                                  securities for the second quarter and first half of 2017, compared
     Net gains on mortgage loan origination/sales activities          with the same periods a year ago, primarily reflected lower net
include adjustments to the mortgage repurchase liability.             gains from debt securities.
Mortgage loans are repurchased from third parties based on                  Lease income was $493 million and $974 million in the
standard representations and warranties, and early payment            second quarter and first half of 2017, respectively, compared with
default clauses in mortgage sale contracts. For the first half of     $497 million and $870 million for the same periods a year ago.
2017, we had a net $39 million release to the repurchase liability,   The increase in the first half of 2017, compared with the same
compared with a net $93 million release for the first half of 2016.   period a year ago, was predominantly driven by the GE Capital
For additional information about mortgage loan repurchases, see       business acquisitions completed in the first quarter of 2016,
the “Risk Management – Credit Risk Management – Liability for         partially offset by lower gains on early leveraged lease
Mortgage Loan Repurchase Losses” section and Note 8                   terminations.
(Mortgage Banking Activities) to Financial Statements in this               All other income was $249 million and $250 million in the
Report.                                                               second quarter and first half of 2017, respectively, compared with
     Insurance income was $280 million and $557 million in the        $333 million and $1.1 billion for the same periods a year ago. All
second quarter and first half of 2017, respectively, compared with    other income includes ineffectiveness recognized on derivatives
$286 million and $713 million in the same periods a year ago.         that qualify for hedge accounting, the results of certain economic
The decrease was driven by the divestiture of our crop insurance      hedges, losses on low income housing tax credit investments,
business in first quarter 2016.                                       foreign currency adjustments, and income from investments
     Net gains from trading activities, which reflect unrealized      accounted for under the equity method, any of which can cause
changes in fair value of our trading positions and realized gains     decreases and net losses in other income. The decrease in other
and losses, were $237 million and $676 million in the second          income in the first half of 2017, compared with the same period a
quarter and first half of 2017, respectively, compared with           year ago, was predominantly due to net hedge ineffectiveness
$328 million and $528 million in the same periods a year ago.         results, the gain from the sale of our crop insurance business in
The decrease in second quarter 2017, compared with second             first quarter 2016, and a gain from the sale of our health benefits
quarter 2016, was predominantly driven by lower customer              services business in second quarter 2016, partially offset by a
accommodation trading activity, partially offset by higher            $309 million gain from the sale of a Pick-a-Pay PCI loan portfolio
deferred compensation plan investment results (offset in              in second quarter 2017 and higher income from equity method
employee benefits expense) and higher economic hedge income.          investments. Hedge ineffectiveness was driven by changes in
The increase in the first half of 2017, compared with the same        ineffectiveness recognized on interest rate swaps used to hedge
period in 2016, was predominantly driven by higher deferred           our exposure to interest rate risk on long-term debt and cross-
compensation plan investment results (offset in employee              currency swaps, cross-currency interest rate swaps and forward
benefits expense). Net gains from trading activities do not include   contracts used to hedge our exposure to foreign currency risk and
interest and dividend income and expense on trading securities.       interest rate risk involving non-U.S. dollar denominated long-
Those amounts are reported within interest income from trading        term debt. The portion of the hedge ineffectiveness recognized
assets and other interest expense from trading liabilities. For       was partially offset by the results of certain economic hedges and,
additional information about trading activities, see the “Risk        accordingly, we recognized a net hedge benefit of $21 million for
Management – Asset/Liability Management – Market Risk –               second quarter 2017 and a net hedge loss of $172 million for the
Trading Activities” section in this Report.                           first half of 2017, compared with a net hedge benefit of
                                                                      $56 million and $435 million for the same periods a year ago. For
                                                                      additional information about derivatives used as part of our
                                                                      asset/liability management, see Note 12 (Derivatives) to
                                                                      Financial Statements in this Report.




12
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 15 of 169

Noninterest Expense

Table 3: Noninterest Expense

                                                               Quarter ended June 30,            %        Six months ended June 30,       %
(in millions)                                                    2017             2016      Change             2017           2016    Change
Salaries                                                  $     4,343            4,099           6%   $       8,604          8,135        6%
Commission and incentive compensation                           2,499            2,604          (4)           5,224          5,249       —
Employee benefits                                               1,308            1,244           5            2,994          2,770        8
Equipment                                                         529              493           7            1,106          1,021        8
Net occupancy                                                     706              716          (1)           1,418          1,427       (1)
Core deposit and other intangibles                                287              299          (4)             576            592       (3)
FDIC and other deposit assessments                                328              255          29              661            505       31
Outside professional services                                   1,029              769          34            1,833          1,352       36
Operating losses                                                  350              334           5              632            788      (20)
Operating leases                                                  334              352          (5)             679            587       16
Contract services                                                 349              283          23              674            565       19
Outside data processing                                           236              225           5              456            433        5
Travel and entertainment                                          171              193         (11)             350            365       (4)
Postage, stationery and supplies                                  134              153         (12)             279            316      (12)
Advertising and promotion                                         150              166         (10)             277            300       (8)
Telecommunications                                                    91            94          (3)             182            186       (2)
Foreclosed assets                                                     52            66         (21)             138            144       (4)
Insurance                                                             24            22           9               48            133      (64)
All other                                                         621              499          24            1,202          1,026       17
      Total                                               $    13,541           12,866           5    $      27,333         25,894        6
NM - Not meaningful


Noninterest expense was $13.5 billion in second quarter 2017, up                 Operating lease expense was down 5% in second quarter
5% from $12.9 billion a year ago, driven by higher outside                 2017 and up 16% in the first half of 2017, compared with the
professional and contract services, personnel expenses, FDIC               same periods a year ago, predominantly due to depreciation
expense, and other expense. In the first half of 2017, noninterest         expense on the leases acquired from GE Capital.
expense was $27.3 billion, up 6% from the same period a year                     Insurance expense was up 9% in second quarter 2017,
ago, due to higher personnel expenses, outside professional and            compared with the same period a year ago, predominantly
contract services, FDIC expense, operating lease expense and               driven by our reinsurance business, and down 64% in the first
other expense, partially offset by lower operating losses and              half of 2017, compared with the same period a year ago,
insurance expense.                                                         predominantly driven by the sale of our crop insurance business
      Personnel expenses, which include salaries, commissions,             in first quarter 2016.
incentive compensation, and employee benefits, were up $203                      All other noninterest expense was up 24% and 17%, in the
million, or 3%, in second quarter 2017 compared with the same              second quarter and first half of 2017, respectively, compared
quarter last year, and up $668 million, or 4%, in the first half of        with the same periods a year ago, largely driven by higher
2017 compared with the same period a year ago. The increase in             donations expense. All other noninterest expense in second
both periods was due to annual salary increases and staffing               quarter 2017 included a $94 million contribution to the Wells
growth in technology and risk management. The increase in the              Fargo Foundation.
first half of 2017 was also driven by higher deferred                            The efficiency ratio was 61.1% in second quarter 2017,
compensation costs (offset in trading revenue).                            compared with 58.1% in second quarter 2016.
      FDIC and other deposit assessments were up 29% and 31%
in the second quarter and first half of 2017, compared with the            Income Tax Expense
same periods a year ago, due to an increase in deposit                     Our effective tax rate was 27.7% and 32.3% for second quarter
assessments as a result of a temporary surcharge which became              2017 and 2016, respectively, and was 27.5% in the first half of
effective on July 1, 2016. The FDIC expects the surcharge to be in         2017, down from 32.1% in the first half of 2016. The effective tax
effect for approximately two years.                                        rate for the first half of 2017 included discrete tax benefits
      Outside professional and contract services expense was up            associated with stock compensation activity subject to ASU
31% in both the second quarter and first half of 2017, compared            2016-09 accounting guidance adopted in first quarter 2017, and
with the same periods a year ago. The increase in both periods             the tax benefits associated with our agreement to sell Wells Fargo
reflected higher project and technology spending on regulatory             Insurance Services USA (and related businesses) in second
and compliance related initiatives, as well as higher legal                quarter 2017. See Note 1 (Summary of Significant Accounting
expense related to sales practices matters.                                Policies) to Financial Statements in this Report for additional
      Operating losses were up 5% in second quarter 2017 and               information about ASU 2016-09.
down 20% in the first half of 2017, compared with the same
periods in 2016, predominantly due to litigation accruals for
various legal matters.
                                                                                                                                              13
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                                  Document 55-3 Filed 11/02/18 Page 16 of 169

Operating Segment Results                                                                  movement of support staff from the Wholesale Banking and WIM
We are organized for management reporting purposes into three                              segments into a consolidated organization within the Community
operating segments: Community Banking; Wholesale Banking;                                  Banking segment. Since then personnel expenses associated with
and Wealth and Investment Management (WIM). These                                          the transferred support staff have been allocated from
segments are defined by product type and customer segment and                              Community Banking back to the Wholesale Banking and WIM
their results are based on our management accounting process,                              segments through other expense. Table 4 and the following
for which there is no comprehensive, authoritative financial                               discussion present our results by operating segment. For
accounting guidance equivalent to generally accepted accounting                            additional description of our operating segments, including
principles (GAAP). Commencing in second quarter 2016,                                      additional financial information and the underlying management
operating segment results reflect a shift in expenses between the                          accounting process, see Note 18 (Operating Segments) to
personnel and other expense categories as a result of the                                  Financial Statements in this Report.

Table 4: Operating Segment Results – Highlights

                                                                                                            Wealth and
                                                                                                            Investment                                            Consolidated
(income/expense in millions,                 Community Banking            Wholesale Banking                Management                      Other (1)                 Company
average balances in billions)                    2017          2016         2017          2016         2017         2016         2017          2016          2017           2016
Quarter ended June 30,
Revenue                                      $ 12,289       12,204         6,951         7,284        4,182        3,919       (1,253)       (1,245)      22,169           22,162
Provision (reversal of provision)
  for credit losses                                623          689           (65)         385             7             2         (10)           (2)         555           1,074
Noninterest expense                             7,223         6,648        4,078         4,036        3,075        2,976         (835)         (794)      13,541           12,866
Net income (loss)                               2,993         3,179        2,388         2,073          682           584        (253)         (278)        5,810           5,558
Average loans                                $ 477.2          485.7        464.9         451.4         71.7          66.7        (56.9)       (53.0)        956.9           950.8
Average deposits                                727.2         703.7        463.0         425.8        188.2        182.5         (77.2)       (75.3)     1,301.2       1,236.7
Six months ended June 30,
Revenue                                      $ 24,382       24,818       13,989        14,242         8,375        7,773       (2,575)       (2,476)      44,171           44,357
Provision (reversal of provision)
  for credit losses                             1,269         1,409         (108)          748             3          (12)           (4)          15        1,160           2,160
Noninterest expense                            14,444       13,484         8,303         8,004        6,281        6,018       (1,695)       (1,612)      27,333           25,894
Net income (loss)                               6,002         6,475        4,503         3,994        1,305        1,096         (543)         (545)      11,267           11,020
Average loans                                $ 479.9          485.0        465.6         440.6         71.2          65.4        (56.5)       (52.0)        960.2           939.0
Average deposits                                722.2         693.3        464.5         426.9        191.9        183.5         (78.4)       (75.7)     1,300.2       1,228.0
(1)   Includes the elimination of certain items that are included in more than one business segment, substantially all of which represents products and services for WIM
      customers served through Community Banking distribution channels.




14
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 17 of 169

Community Banking offers a complete line of diversified                                also includes the results of our Corporate Treasury activities net
financial products and services for consumers and small                                of allocations in support of the other operating segments and
businesses including checking and savings accounts, credit and                         results of investments in our affiliated venture capital
debit cards, and automobile, student, mortgage, home equity and                        partnerships. Table 4a provides additional financial information
small business lending, as well as referrals to Wholesale Banking                      for Community Banking.
and WIM business partners. The Community Banking segment

Table 4a: Community Banking

                                                                             Quarter ended June 30,                           Six months ended June 30,
(in millions, except average balances which are in billions)                2017              2016     % Change                 2017               2016       % Change
Net interest income                                                $       7,548              7,379             2%   $        15,175             14,847             2%
Noninterest income:
Service charges on deposit accounts                                          724                773            (6)             1,465               1,526           (4)
Trust and investment fees:
   Brokerage advisory, commissions and other fees (1)                        452                455            (1)               896                 905           (1)
   Trust and investment management (1)                                       216                204             6                434                 409            6
   Investment banking (2)                                                    (20)               (50)           60                (47)                (69)          32
      Total trust and investment fees                                        648                609             6              1,283               1,245            3
Card fees                                                                    925                907             2              1,793               1,759            2
Other fees                                                                   395                366             8                790                 738            7
Mortgage banking                                                           1,040              1,325           (22)             2,145               2,833          (24)
Insurance                                                                     16                 —             NM                 28                   2          NM
Net gains (losses) from trading activities                                    19                (60)          132                 69                 (87)         179
Net gains on debt securities                                                 184                394           (53)               286                 613          (53)
Net gains from equity investments (3)                                        169                164             3                536                 339           58
Other income of the segment                                                  621                347            79                812               1,003          (19)
         Total noninterest income                                          4,741              4,825            (2)             9,207               9,971           (8)

Total revenue                                                             12,289             12,204             1             24,382             24,818            (2)

Provision for credit losses                                                  623                689           (10)             1,269               1,409          (10)
Noninterest expense:
Personnel expense                                                          4,985              4,662             7             10,166              9,280            10
Equipment                                                                    507                466             9              1,058                959            10
Net occupancy                                                                517                521            (1)             1,041              1,031             1
Core deposit and other intangibles                                           111                129           (14)               223                257           (13)
FDIC and other deposit assessments                                           185                148            25                376                294            28
Outside professional services                                                549                264           108                891                449            98
Operating losses                                                             298                292             2                559                699           (20)
Other expense of the segment                                                  71                166           (57)               130                515           (75)
         Total noninterest expense                                         7,223              6,648             9             14,444             13,484             7
Income before income tax expense and noncontrolling
interests                                                                  4,443              4,867            (9)             8,669               9,925          (13)
Income tax expense                                                         1,404              1,667           (16)             2,531               3,364          (25)
Net income from noncontrolling interests (4)                                  46                 21           119                136                  86           58
Net income                                                         $       2,993              3,179            (6)   $         6,002               6,475           (7)
Average loans                                                      $       477.2              485.7            (2)   $         479.9               485.0           (1)
Average deposits                                                           727.2              703.7             3              722.2               693.3            4
NM - Not meaningful
(1) Represents income on products and services for WIM customers served through Community Banking distribution channels and is eliminated in consolidation.
(2) Includes syndication and underwriting fees paid to Wells Fargo Securities which are offset in our Wholesale Banking segment.
(3) Predominantly represents gains resulting from venture capital investments.
(4) Reflects results attributable to noncontrolling interests largely associated with the Company’s consolidated venture capital investments.


     Community Banking reported net income of $3.0 billion,                            related to our long-term debt hedging results, partially offset by
down $186 million, or 6%, from second quarter 2016, and                                higher net interest income and gains on equity investments.
$6.0 billion for the first half of 2017, down $473 million, or 7%,                     Average loans of $477.2 billion in second quarter 2017 decreased
compared with the same period a year ago. First half 2017 results                      $8.5 billion, or 2%, from second quarter 2016, and average loans
included a discrete tax benefit of $172 million, largely associated                    of $479.9 billion in the first half of 2017 decreased $5.1 billion, or
with stock compensation activity subject to the adoption of                            1%, from the first half of 2016. Average deposits increased $23.5
accounting guidance in first quarter 2017. Revenue of                                  billion, or 3%, from second quarter 2016 and $28.9 billion, or
$12.3 billion increased $85 million, or 1%, from second quarter                        4%, from the first half of 2016. Primary consumer checking
2016, and was $24.4 billion for the first half of 2017, a decrease of                  customers (customers who actively use their checking account
$436 million, or 2%, compared with the same period last year.                          with transactions such as debit card purchases, online bill
The increase from second quarter 2016 was primarily due to the                         payments, and direct deposit) as of May 2017 were up 0.7% from
gain on the sale of a Pick-a-Pay PCI loan portfolio, higher net                        May 2016. Noninterest expense increased 9% from second
interest income, deferred compensation plan investments (offset                        quarter 2016 and 7% from the first half of 2016. The increase
in employee benefits expense), and card fees, partially offset by                      from second quarter 2016 was driven by higher personnel
lower mortgage banking revenue and gains on sales of debt                              expenses mainly due to the impact of annual salary increases and
securities. The decrease from the first half of 2016 was primarily                     increased personnel, including the movement of certain support
due to lower mortgage revenue, gains on sales of debt securities,                      functions from our other operating segments into the Community
and other income driven by net hedge ineffectiveness accounting                        Banking operating segment, and higher professional services
                                                                                                                                                                        15
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                              Document 55-3 Filed 11/02/18 Page 18 of 169

driven by increased project spending. The increase from the first               Wholesale Banking provides financial solutions to businesses
half of 2016 was primarily due to higher personnel expenses,                    across the United States and globally with annual sales generally
including deferred compensation plan expense (offset in trading                 in excess of $5 million. Products and businesses include Business
revenue), and higher professional services, partially offset by                 Banking, Commercial Real Estate, Corporate Banking, Financial
lower other expense and operating losses. The provision for                     Institutions Group, Government and Institutional Banking,
credit losses decreased $66 million from second quarter 2016 and                Insurance, Middle Market Banking, Principal Investments,
$140 million from the first half of 2016 mostly due to an                       Treasury Management, Wells Fargo Commercial Capital, and
improvement in the consumer lending portfolio, primarily                        Wells Fargo Securities. Table 4b provides additional financial
consumer real estate, compared with the same periods a year ago.                information for Wholesale Banking.

Table 4b: Wholesale Banking

                                                                      Quarter ended June 30,                   Six months ended June 30,
 (in millions, except average balances which are in billions)        2017              2016    % Change          2017              2016    % Change

 Net interest income                                            $    4,278            3,919           9%   $    8,426             7,667         10%
 Noninterest income:
 Service charges on deposit accounts                                  552               563          (2)        1,123             1,118         —
 Trust and investment fees:
    Brokerage advisory, commissions and other fees                     82                94         (13)          166               185        (10)
    Trust and investment management                                   131               123           7           260               234         11
    Investment banking                                                484               471           3           929               821         13
       Total trust and investment fees                                697               688           1         1,355             1,240          9
 Card fees                                                              93               89           4           170               178         (4)
 Other fees                                                            506              538          (6)          974             1,098        (11)
 Mortgage banking                                                      110               90          22           233               181         29
 Insurance                                                             256              286         (10)          512               711        (28)
 Net gains from trading activities                                     168              344         (51)          458               551        (17)
 Net gains (losses) on debt securities                                 (64)              52          NM          (130)               77         NM
 Net gains from equity investments                                      16               26         (38)           52                92        (43)
 Other income of the segment                                           339              689         (51)          816             1,329        (39)
          Total noninterest income                                   2,673            3,365         (21)        5,563             6,575        (15)

 Total revenue                                                       6,951            7,284          (5)       13,989            14,242         (2)

 Provision (reversal of provision) for credit losses                   (65)             385          NM          (108)              748         NM
 Noninterest expense:
 Personnel expense                                                   1,618            1,783          (9)        3,441             3,757         (8)
 Equipment                                                              14               16         (13)           30                37        (19)
 Net occupancy                                                         110              116          (5)          220               234         (6)
 Core deposit and other intangibles                                    103               95           8           208               185         12
 FDIC and other deposit assessments                                    120               88          36           238               174         37
 Outside professional services                                         293              276           6           541               490         10
 Operating losses                                                        6               38         (84)           12                75        (84)
 Other expense of the segment                                        1,814            1,624          12         3,613             3,052         18
          Total noninterest expense                                  4,078            4,036           1         8,303             8,004          4
 Income before income tax expense and noncontrolling
 interests                                                           2,938            2,863           3         5,794             5,490          6

 Income tax expense                                                   559               795         (30)        1,305             1,514        (14)
 Net loss from noncontrolling interests                                 (9)              (5)        (80)          (14)              (18)        22
 Net income                                                     $    2,388            2,073          15    $    4,503             3,994         13
 Average loans                                                  $    464.9            451.4           3    $    465.6             440.6          6
 Average deposits                                                    463.0            425.8           9         464.5             426.9          9
NM – Not meaningful


     Wholesale Banking reported net income of $2.4 billion in                   customer accommodation trading and principal investing gains.
second quarter 2017, up $315 million, or 15%, from second                       Noninterest income decreased $1.0 billion, or 15%, from the first
quarter 2016. In the first half of 2017, net income of $4.5 billion             half of 2016 primarily due to the first quarter 2016 sale of our
increased $509 million, or 13%, from the same period a year ago.                crop insurance business, which resulted in lower insurance and
Net income results in second quarter 2017 included a tax benefit                gain on sale income, and the second quarter 2016 gain on the sale
resulting from our agreement to sell Wells Fargo Insurance                      of our health benefits services business, as well as lower gains on
Services USA and related businesses. Revenue decreased                          debt securities and customer accommodation trading. The
$333 million, or 5%, from second quarter 2016 and $253 million,                 decreases in noninterest income from the first half of 2016 were
or 2%, from the first half of 2016 as increased net interest income             partially offset by higher investment banking fees as well as
was more than offset by lower noninterest income. Net interest                  higher lease income related to the GE Capital business
income increased $359 million, or 9%, from second quarter 2016                  acquisitions. Average loans of $464.9 billion in second quarter
and $759 million, or 10%, from the first half of 2016 driven by                 2017 increased $13.5 billion, or 3%, from second quarter 2016,
strong loan growth, which included the benefit from the GE                      and average loans of $465.6 billion in the first half of 2017
Capital business acquisitions in 2016, and rising interest rates.               increased $25.0 billion, or 6%, from the first half of 2016.
Noninterest income decreased $692 million, or 21%, from second                  Average loan growth was driven by broad-based growth in asset
quarter 2016 due primarily to the second quarter 2016 gain on                   backed finance, business banking, capital finance, commercial
the sale of our health benefits services business as well as lower              real estate, global banking, government and institutional banking
16
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 19 of 169

and middle market banking, as well as the GE Capital business                            Wealth and Investment Management provides a full range
acquisitions in 2016. Average deposits of $463.0 billion increased                       of personalized wealth management, investment and retirement
$37.2 billion, or 9%, from second quarter 2016 and $37.6 billion,                        products and services to clients across U.S. based businesses
or 9%, from the first half of 2016 reflecting growth in corporate                        including Wells Fargo Advisors, The Private Bank, Abbot
banking, commercial real estate, corporate trust and financial                           Downing, Wells Fargo Institutional Retirement and Trust, and
institutions. Noninterest expense increased $42 million, or 1%,                          Wells Fargo Asset Management. We deliver financial planning,
from second quarter 2016 and $299 million, or 4%, from the first                         private banking, credit, investment management and fiduciary
half of 2016, substantially due to the GE Capital business                               services to high-net worth and ultra-high-net worth individuals
acquisitions and higher expense related to growth initiatives,                           and families. We also serve clients’ brokerage needs, supply
compliance and regulatory requirements. The provision for credit                         retirement and trust services to institutional clients and provide
losses decreased $450 million from second quarter 2016 and                               investment management capabilities delivered to global
$856 million from the first half of 2016 driven by improvement in                        institutional clients through separate accounts and the Wells
the oil and gas portfolio.                                                               Fargo Funds. Table 4c provides additional financial information
                                                                                         for WIM.

Table 4c: Wealth and Investment Management

                                                                               Quarter ended June 30,                              Six months ended June 30,
(in millions, except average balances which are in billions)                  2017               2016     % Change                  2017               2016    % Change
Net interest income                                                  $        1,127               932             21%   $          2,201              1,875         17%
Noninterest income:
Service charges on deposit accounts                                               5                  5            —                   10                 10         —
Trust and investment fees:
   Brokerage advisory, commissions and other fees                             2,255             2,208              2               4,500              4,362          3
   Trust and investment management                                              713               718             (1)              1,420              1,430         (1)
   Investment banking (1)                                                        (1)               (1)            —                   (2)                (1)      (100)
      Total trust and investment fees                                         2,967             2,925              1               5,918              5,791          2
Card fees                                                                         2                  2            —                     3                 3         —
Other fees                                                                        4                 5           (20)                   9                  9         —
Mortgage banking                                                                 (3)               (2)          (50)                  (5)                (4)       (25)
Insurance                                                                        22                —             NM                   42                 —          NM
Net gains from trading activities                                                50                44            14                  149                 64        133
Net gains on debt securities                                                      —                 1            NM                    —                  1         NM
Net gains (losses) from equity investments                                        3                (1)          400                    3                  2         50
Other income of the segment                                                       5                 8           (38)                  45                 22        105
         Total noninterest income                                             3,055             2,987             2                6,174              5,898          5

Total revenue                                                                 4,182             3,919              7               8,375              7,773          8

Provision (reversal of provision) for credit losses                               7                  2          250                     3               (12)       125
Noninterest expense:
Personnel expense                                                             1,980             1,911             4                4,085              3,936          4
Equipment                                                                         9                13           (31)                  20                 28        (29)
Net occupancy                                                                   108               109            (1)                 215                221         (3)
Core deposit and other intangibles                                               73                75            (3)                 145                150         (3)
FDIC and other deposit assessments                                               39                31            26                   79                 62         27
Outside professional services                                                   193               236           (18)                 415                427         (3)
Operating losses                                                                 48                 6           700                   65                 18        261
Other expense of the segment                                                    625               595             5                1,257              1,176          7
         Total noninterest expense                                            3,075             2,976             3                6,281              6,018          4
Income before income tax expense and noncontrolling
interests                                                                     1,100               941             17               2,091              1,767         18
Income tax expense                                                              417               358             16                 779                672         16
Net income (loss) from noncontrolling interests                                   1                (1)          200                    7                 (1)       800
Net income                                                           $          682               584            17     $          1,305              1,096         19
Average loans                                                        $         71.7              66.7              7    $           71.2               65.4          9
Average deposits                                                             188.2              182.5              3               191.9              183.5          5
NM – Not meaningful
(1) Includes syndication and underwriting fees paid to Wells Fargo Securities which are offset in our Wholesale Banking segment.


     WIM reported net income of $682 million in second quarter                           deferred compensation plan investments (offset in employee
2017, up $98 million from second quarter 2016. Net income for                            benefits expense), partially offset by lower brokerage transaction
the first half of 2017 was $1.3 billion, up $209 million, or 19%,                        revenue. Asset-based fees were up primarily due to higher
compared with the same period a year ago. Revenue was up $263                            brokerage advisory account client assets driven by higher market
million, or 7%, from second quarter 2016 and up $602 million, or                         valuations and positive net flows. Average loans of $71.7 billion in
8%, from the first half of 2016, due to increases in both net                            second quarter 2017 increased 7% from second quarter 2016.
interest income and noninterest income. Net interest income                              Average loans in the first half of 2017 increased 9% from the
increased 21% from second quarter 2016 and 17% from the first                            same period a year ago. Average loan growth was driven by
half of 2016, due to higher interest rates and growth in                                 growth in non-conforming mortgage loans. Average deposits in
investment securities and loan balances. Noninterest income                              second quarter 2017 of $188.2 billion increased 3% from second
increased 2% from second quarter 2016 and 5% from the first                              quarter 2016. Average deposits in the first half of 2017 increased
half of 2016 substantially driven by higher asset-based fees and                         5% from the same period a year ago. Noninterest expense was up
                                                                                                                                                                         17
Earnings Performance (continued)
             Case 3:18-cv-03948-JD                                      Document 55-3 Filed 11/02/18 Page 20 of 169

3% from second quarter 2016 and up 4% from the first half of                                    brokerage clients. Offering advisory account relationships to our
2016, due to higher broker commissions mainly due to higher                                     brokerage clients is an important component of our broader
brokerage revenue, higher non-personnel expenses, and higher                                    strategy of meeting their financial needs. Although a majority of
deferred compensation plan expense (offset in trading revenue).                                 our retail brokerage client assets are in accounts that earn
Total provision for credit losses increased $5 million from second                              brokerage commissions, the fees from those accounts generally
quarter 2016 and increased $15 million from the first half of 2016                              represent transactional commissions based on the number and
driven by loan growth, and higher net charge-offs in the first half                             size of transactions executed at the client’s direction. Fees earned
of 2017 compared with the first half of 2016.                                                   from advisory accounts are asset-based and depend on changes in
     The following discussions provide additional information for                               the value of the client’s assets as well as the level of assets
client assets we oversee in our retail brokerage advisory and trust                             resulting from inflows and outflows. A majority of our brokerage
and investment management business lines.                                                       advisory, commissions and other fee income is earned from
                                                                                                advisory accounts. Table 4d shows advisory account client assets
Retail Brokerage Client Assets Brokerage advisory,                                              as a percentage of total retail brokerage client assets at June 30,
commissions and other fees are received for providing full-service                              2017 and 2016.
and discount brokerage services predominantly to retail

Table 4d: Retail Brokerage Client Assets

                                                                                                                                                                         June 30,
(in billions)                                                                                                                                        2017                   2016
Retail brokerage client assets                                                                                                              $     1,575.9                1,455.4
Advisory account client assets                                                                                                                      502.5                  443.7
Advisory account client assets as a percentage of total client assets                                                                                      32%                30


     Retail Brokerage advisory accounts include assets that are                                 and are affected by investment performance as well as asset
financial advisor-directed and separately managed by third-party                                inflows and outflows. For the second quarter and first half of
managers, as well as certain client-directed brokerage assets                                   2017 and 2016, the average fee rate by account type ranged from
where we earn a fee for advisory and other services, but do not                                 80 to 120 basis points. Table 4e presents retail brokerage
have investment discretion. These advisory accounts generate                                    advisory account client assets activity by account type for the
fees as a percentage of the market value of the assets, which vary                              second quarter and first half of 2017 and 2016.
across the account types based on the distinct services provided,

Table 4e: Retail Brokerage Advisory Account Client Assets

                                                                                                Quarter ended                                                    Six months ended

                                          Balance,                                                                Balance,                                               Balance,
                                         beginning                                    Market     Balance, end    beginning                                     Market      end of
(in billions)                             of period   Inflows (1)   Outflows (2)   impact (3)        of period    of period   Inflows (1)   Outflows (2)    impact (3)     period
June 30, 2017
Client directed (4)                  $      163.3            8.3           (9.6)         1.8           163.8        159.1          20.3           (21.2)           5.6     163.8
Financial advisor directed (5)              126.2            6.9           (6.2)         4.8           131.7        115.7          16.3           (12.2)         11.9      131.7
Separate accounts (6)                       133.7            6.3           (6.0)         3.7           137.7        125.7          14.5           (12.2)           9.7     137.7
Mutual fund advisory (7)                     66.9            2.9           (2.7)         2.2            69.3         63.3           6.7            (5.7)           5.0      69.3
      Total advisory client assets   $      490.1          24.4           (24.5)        12.5           502.5        463.8          57.8           (51.3)         32.2      502.5
June 30, 2016
Client directed (4)                  $      155.3            9.3           (9.0)         2.9            158.5       154.7           18.2          (18.2)           3.8      158.5
Financial advisor directed (5)                97.4           7.8           (4.8)         3.8            104.2         91.9          15.1           (8.8)           6.0      104.2
Separate accounts (6)                       113.5            7.3           (5.2)         3.3            118.9       110.4           13.0          (10.0)           5.5      118.9
Mutual fund advisory (7)                      62.0           2.0           (2.9)         1.0             62.1         62.9           3.9           (5.9)           1.2       62.1
      Total advisory client assets   $      428.2           26.4          (21.9)        11.0            443.7       419.9           50.2          (42.9)          16.5      443.7

(1)    Inflows include new advisory account assets, contributions, dividends and interest.
(2)    Outflows include closed advisory account assets, withdrawals, and client management fees.
(3)    Market impact reflects gains and losses on portfolio investments.
(4)    Investment advice and other services are provided to client, but decisions are made by the client and the fees earned are based on a percentage of the advisory account
       assets, not the number and size of transactions executed by the client.
(5)    Professionally managed portfolios with fees earned based on respective strategies and as a percentage of certain client assets.
(6)    Professional advisory portfolios managed by Wells Fargo Asset Management advisors or third-party asset managers. Fees are earned based on a percentage of certain client
       assets.
(7)    Program with portfolios constructed of load-waived, no-load and institutional share class mutual funds. Fees are earned based on a percentage of certain client assets.




18
                           Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 21 of 169

Trust and Investment Client Assets Under Management                                            provides total retirement management, investments, and trust
We earn trust and investment management fees from managing                                     and custody solutions tailored to meet the needs of institutional
and administering assets, including mutual funds, institutional                                clients. Substantially all of our trust and investment management
separate accounts, personal trust, employee benefit trust and                                  fee income is earned from AUM where we have discretionary
agency assets through our asset management, wealth and                                         management authority over the investments and generate fees as
retirement businesses. Our asset management business is                                        a percentage of the market value of the AUM. Table 4f presents
conducted by Wells Fargo Asset Management (WFAM), which                                        AUM activity for the second quarter and first half of 2017 and
offers Wells Fargo proprietary mutual funds and manages                                        2016.
institutional separate accounts. Our wealth business manages
assets for high net worth clients, and our retirement business

Table 4f: WIM Trust and Investment – Assets Under Management

                                                                                           Quarter ended                                                      Six months ended
                                         Balance,                                                Balance,     Balance,                                                 Balance,
                                        beginning                                    Market        end of    beginning                                     Market        end of
(in billions)                            of period   Inflows (1)   Outflows (2)   impact (3)       period     of period    Inflows (1)   Outflows (2)   impact (3)       period
June 30, 2017
Assets managed by WFAM (4):
   Money market funds (5)           $       96.7            —             (2.0)          —          94.7        102.6             —             (7.9)          —          94.7
   Other assets managed                    384.4          34.2           (33.4)         7.3        392.5        379.6           63.6           (67.6)        16.9        392.5
Assets managed by Wealth and
   Retirement (6)                          173.5          10.0           (11.0)         3.1        175.6        168.5           19.4           (20.4)         8.1        175.6
   Total assets under
      management                    $      654.6          44.2           (46.4)        10.4        662.8        650.7           83.0           (95.9)        25.0        662.8
June 30, 2016
Assets managed by WFAM (4):
      Money market funds (5)        $      113.9             —            (5.0)          —         108.9         123.6             —           (14.7)           —         108.9
      Other assets managed                 367.1           28.8          (26.4)         5.4        374.9         366.1           55.9          (54.9)          7.8        374.9
Assets managed by Wealth and
   Retirement (6)                          163.4            8.2           (9.2)         2.2        164.6         162.1           17.3          (18.0)          3.2        164.6
      Total assets under
         management                 $      644.4           37.0          (40.6)         7.6        648.4         651.8           73.2          (87.6)        11.0         648.4

(1)     Inflows include new managed account assets, contributions, dividends and interest.
(2)     Outflows include closed managed account assets, withdrawals and client management fees.
(3)     Market impact reflects gains and losses on portfolio investments.
(4)     Assets managed by WFAM consist of equity, alternative, balanced, fixed income, money market, and stable value, and include client assets that are managed or sub-
        advised on behalf of other Wells Fargo lines of business.
(5)     Money Market funds activity is presented on a net inflow or net outflow basis, because the gross flows are not meaningful nor used by management as an indicator of
        performance.
(6)     Includes $5.7 billion and $7.6 billion as of June 30, 2017 and 2016, respectively, of client assets invested in proprietary funds managed by WFAM.




                                                                                                                                                                              19
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 22 of 169

Balance Sheet Analysis 

At June 30, 2017, our assets totaled $1.93 trillion, up                                        Equity growth benefited from $6.4 billion in earnings net of
$756 million from December 31, 2016. Asset growth was                                          dividends paid.
predominantly driven by growth in held-to-maturity investment                                       The following discussion provides additional information
securities, which increased $40.8 billion, partially offset by a                               about the major components of our balance sheet. Information
$39.2 billion decrease in available-for-sale investment securities                             regarding our capital and changes in our asset mix is included in
and a $10.2 billion decrease in loans. Total equity growth of                                  the “Earnings Performance – Net Interest Income” and “Capital
$5.6 billion from December 31, 2016, was the predominant                                       Management” sections and Note 19 (Regulatory and Agency
source that funded our asset growth from December 31, 2016.                                    Capital Requirements) to Financial Statements in this Report.

Investment Securities

Table 5: Investment Securities – Summary

                                                                                                         June 30, 2017                                         December 31, 2016
                                                                                               Net                                                              Net
                                                                  Amortized            unrealized                                   Amortized           unrealized
(in millions)                                                          Cost            gain (loss)              Fair value              Cost            gain (loss)     Fair value
Available-for-sale securities:
      Debt securities                                         $      267,476                    698              268,174              309,447              (2,294)       307,153
      Marketable equity securities                                         614                  414                1,028                     706               505          1,211
        Total available-for-sale securities                          268,090                  1,112              269,202              310,153              (1,789)       308,364
Held-to-maturity debt securities                                     140,392                      (2)            140,390                99,583                (428)       99,155
           Total investment securities (1)                    $      408,482                  1,110              409,592              409,736              (2,217)       407,519
(1)    Available-for-sale securities are carried on the balance sheet at fair value. Held-to-maturity securities are carried on the balance sheet at amortized cost.


     Table 5 presents a summary of our investment securities                                   These guaranteed bonds are predominantly investment grade
portfolio, which increased $1.6 billion from December 31, 2016,                                and were generally underwritten in accordance with our own
predominantly due to purchases of federal agency mortgage-                                     investment standards prior to the determination to purchase,
backed securities partially offset by sales and paydowns on other                              without relying on the bond insurer’s guarantee in making the
security classes including securities of U.S. treasury and federal                             investment decision. The credit quality of our municipal bond
agencies, commercial mortgage-backed securities, corporate debt                                holdings are monitored as part of our ongoing impairment
securities and collateralized debt obligations.                                                analysis.
     The total net unrealized gains on available-for-sale securities                                The weighted-average expected maturity of debt securities
were $1.1 billion at June 30, 2017, up from net unrealized losses                              available-for-sale was 6.7 years at June 30, 2017. The expected
of $1.8 billion at December 31, 2016, primarily due to lower long-                             remaining maturity is shorter than the remaining contractual
term interest rates, tighter credit spreads and the transfer of                                maturity for the 55% of this portfolio that is MBS because
available-for-sale securities to held-to-maturity. For a discussion                            borrowers generally have the right to prepay obligations before
of our investment management objectives and practices, see the                                 the underlying mortgages mature. The estimated effects of a
“Balance Sheet Analysis” section in our 2016 Form 10-K. Also, see                              200 basis point increase or decrease in interest rates on the fair
the “Risk Management – Asset/Liability Management” section in                                  value and the expected remaining maturity of the MBS available-
this Report for information on our use of investments to manage                                for-sale portfolio are shown in Table 6.
liquidity and interest rate risk.
     We analyze securities for other-than-temporary impairment                                 Table 6: Mortgage-Backed Securities Available for Sale
(OTTI) quarterly or more often if a potential loss-triggering event
occurs. Of the $202 million in OTTI write-downs recognized in                                                                                                            Expected
                                                                                                                                                                 Net    remaining
earnings in the first half of 2017, $100 million related to debt                                                                                         unrealized       maturity
securities, $4 million related to marketable equity securities,                                 (in billions)                              Fair value    gain (loss)    (in years)
which are included in available-for-sale securities, and                                        At June 30, 2017
$98 million related to nonmarketable equity investments, which                                  Actual                                 $      148.7              0.2          6.7
are included in other assets. OTTI write-downs recognized in                                    Assuming a 200 basis point:
earnings related to oil and gas investments totaled $58 million in                                 Increase in interest rates                 132.8            (15.7)         8.5
the first half of 2017, of which $22 million related to investment
                                                                                                   Decrease in interest rates                 155.0              6.5          2.9
securities and $36 million related to nonmarketable equity
investments. For a discussion of our OTTI accounting policies
and underlying considerations and analysis see Note 1 (Summary                                     The weighted-average expected maturity of debt securities
of Significant Accounting Policies) to Financial Statements in our                             held-to-maturity was 6.8 years at June 30, 2017. See Note 4
2016 Form 10-K and Note 4 (Investment Securities) to Financial                                 (Investment Securities) to Financial Statements in this Report for
Statements in this Report.                                                                     a summary of investment securities by security type.
     At June 30, 2017, investment securities included
$58.3 billion of municipal bonds, of which 95.5% were rated “A-”
or better based largely on external and, in some cases, internal
ratings. Additionally, some of the securities in our total municipal
bond portfolio are guaranteed against loss by bond insurers.
20
                    Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 23 of 169

Loan Portfolios                                                           mortgage loans, as well as an expected decline in automobile
Table 7 provides a summary of total outstanding loans by                  loans as continued proactive steps to tighten underwriting
portfolio segment. Total loans decreased $10.2 billion from               standards resulted in lower origination volume.
December 31, 2016, driven by a continued decline in junior lien

Table 7: Loan Portfolios

(in millions)                                                                                          June 30, 2017     December 31, 2016
Commercial                                                                                         $         505,901                506,536
Consumer                                                                                                     451,522                461,068
     Total loans                                                                                   $         957,423                967,604
Change from prior year-end                                                                         $         (10,181)                51,045


     A discussion of average loan balances and a comparative              information are in Note 5 (Loans and Allowance for Credit
detail of average loan balances is included in Table 1 under              Losses) to Financial Statements in this Report. 
“Earnings Performance – Net Interest Income” earlier in this                   Table 8 shows contractual loan maturities for loan categories
Report. Additional information on total loans outstanding by              normally not subject to regular periodic principal reduction and
portfolio segment and class of financing receivable is included in        the contractual distribution of loans in those categories to
the “Risk Management – Credit Risk Management” section in                 changes in interest rates.
this Report. Period-end balances and other loan related

Table 8: Maturities for Selected Commercial Loan Categories

                                                                            June 30, 2017                                December 31, 2016
                                                            After one                                       After one
                                                  Within         year    After                    Within         year     After
                                                    one      through       five                     one       through       five
(in millions)                                      year    five years    years       Total         year    five years     years          Total
Selected loan maturities:
   Commercial and industrial                   $ 98,198     207,201     25,714    331,113       105,421     199,211      26,208     330,840
   Real estate mortgage                          21,818      66,665     41,794    130,277        22,713      68,928      40,850     132,491
   Real estate construction                      10,877      13,087      1,373     25,337         9,576      13,102       1,238      23,916
     Total selected loans                      $ 130,893    286,953     68,881    486,727       137,710     281,241      68,296     487,247
Distribution of loans to changes in interest
  rates:
   Loans at fixed interest rates               $ 18,632      28,857     26,229     73,718        19,389      29,748      26,859      75,996
   Loans at floating/variable interest rates    112,261     258,096     42,652    413,009       118,321     251,493      41,437     411,251
     Total selected loans                      $ 130,893    286,953     68,881    486,727       137,710     281,241      68,296     487,247




                                                                                                                                            21
Balance SheetCase
             Analysis (continued)
                  3:18-cv-03948-JD                                  Document 55-3 Filed 11/02/18 Page 24 of 169

Deposits                                                                                    information regarding deposits. Information regarding the
Deposits were $1.3 trillion at June 30, 2017, down $249 million                             impact of deposits on net interest income and a comparison of
from December 31, 2016, reflecting lower wealth and commercial                              average deposit balances is provided in the “Earnings
deposits, partially offset by growth in retail deposits and Treasury                        Performance – Net Interest Income” section and Table 1 earlier
institutional certificates of deposit. Table 9 provides additional                          in this Report. 

Table 9: Deposits


                                                                                                                 % of                             % of
                                                                                               Jun 30,           total               Dec 31,      total
($ in millions)                                                                                  2017         deposits                 2016    deposits   % Change
Noninterest-bearing                                                                     $     372,766               28%     $        375,967       29%          (1)
Interest-bearing checking                                                                      47,080                4                49,403        4           (5)
Market rate and other savings                                                                 680,971               52               687,846       52           (1)
Savings certificates                                                                           22,225                2                23,968        2           (7)
Other time and deposits                                                                        61,666                5                52,649        4           17
Deposits in foreign offices (1)                                                               121,122                9               116,246        9            4
      Total deposits                                                                    $ 1,305,830               100%      $   1,306,079         100%          —
(1)   Includes Eurodollar sweep balances of $75.4 billion and $74.8 billion at June 30, 2017, and December 31, 2016, respectively.



Fair Value of Financial Instruments                                                              See Note 13 (Fair Values of Assets and Liabilities) to
We use fair value measurements to record fair value adjustments                             Financial Statements in this Report for additional information on
to certain financial instruments and to determine fair value                                fair value measurements and a description of the Level 1, 2 and 3
disclosures. See our 2016 Form 10-K for a description of our                                fair value hierarchy.
critical accounting policy related to fair value of financial
instruments and a discussion of our fair value measurement                                  Equity
techniques.                                                                                 Total equity was $206.1 billion at June 30, 2017, compared with
     Table 10 presents the summary of the fair value of financial                           $200.5 billion at December 31, 2016. The increase was
instruments recorded at fair value on a recurring basis, and the                            predominantly driven by a $6.4 billion increase in retained
amounts measured using significant Level 3 inputs (before                                   earnings from earnings net of dividends paid, partially offset by a
derivative netting adjustments). The fair value of the remaining                            net reduction in common stock due to repurchases.
assets and liabilities were measured using valuation
methodologies involving market-based or market-derived
information (collectively Level 1 and 2 measurements).

Table 10: Fair Value Level 3 Summary

                                    June 30, 2017            December 31, 2016
                                Total        Level 3           Total        Level 3
($ in billions)               balance           (1)         balance            (1)
Assets carried
  at fair value             $ 402.8             24.2          436.3            23.5
As a percentage
  of total assets                  21%               1            23              1
Liabilities carried
   at fair value            $ 28.5                1.9           30.9            1.7
As a percentage of
  total liabilities                 2%               *              2             *
* Less than 1%.
(1) Before derivative netting adjustments.




22
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 25 of 169

Off-Balance Sheet Arrangements

In the ordinary course of business, we engage in financial           Guarantees and Certain Contingent Arrangements
transactions that are not recorded on the balance sheet, or may      Guarantees are contracts that contingently require us to make
be recorded on the balance sheet in amounts that are different       payments to a guaranteed party based on an event or a change in
from the full contract or notional amount of the transaction. Our    an underlying asset, liability, rate or index. Guarantees are
off-balance sheet arrangements include commitments to lend and       generally in the form of standby letters of credit, securities
purchase securities, transactions with unconsolidated entities,      lending and other indemnifications, written put options, recourse
guarantees, derivatives, and other commitments. These                obligations and other types of arrangements. For more
transactions are designed to (1) meet the financial needs of         information on guarantees and certain contingent arrangements,
customers, (2) manage our credit, market or liquidity risks, and/    see Note 10 (Guarantees, Pledged Assets and Collateral) to
or (3) diversify our funding sources.                                Financial Statements in this Report.
 
Commitments to Lend and Purchase Securities                          Derivatives
We enter into commitments to lend funds to customers, which          We use derivatives to manage exposure to market risk, including
are usually at a stated interest rate, if funded, and for specific   interest rate risk, credit risk and foreign currency risk, and to
purposes and time periods. When we make commitments, we are          assist customers with their risk management objectives.
exposed to credit risk. However, the maximum credit risk for         Derivatives are recorded on the balance sheet at fair value, and
these commitments will generally be lower than the contractual       volume can be measured in terms of the notional amount, which
amount because a significant portion of these commitments is         is generally not exchanged but is used only as the basis on which
expected to expire without being used by the customer. For more      interest and other payments are determined. The notional
information on lending commitments, see Note 5 (Loans and            amount is not recorded on the balance sheet and is not, when
Allowance for Credit Losses) to Financial Statements in this         viewed in isolation, a meaningful measure of the risk profile of
Report. We also enter into commitments to purchase securities        the instruments. For more information on derivatives, see
under resale agreements. For more information on commitments         Note 12 (Derivatives) to Financial Statements in this Report.
to purchase securities under resale agreements, see Note 3                
(Federal Funds Sold, Securities Purchased under Resale               Other Commitments
Agreements and Other Short-Term Investments) to Financial            We also have other off-balance sheet transactions, including
Statements in this Report.                                           obligations to make rental payments under noncancelable
                                                                     operating leases and commitments to purchase certain debt and
Transactions with Unconsolidated Entities                            equity securities. Our operating lease obligations are discussed in
In the normal course of business, we enter into various types of     Note 7 (Premises, Equipment, Lease Commitments and Other
on- and off-balance sheet transactions with special purpose          Assets) to Financial Statements in our 2016 Form 10-K. For more
entities (SPEs), which are corporations, trusts, limited liability   information on commitments to purchase debt and equity
companies or partnerships that are established for a limited         securities, see the “Off-Balance Sheet Arrangements –
purpose. Generally, SPEs are formed in connection with               Contractual Cash Obligations” section in our 2016 Form 10-K.
securitization transactions and are considered variable interest
entities (VIEs). For more information on securitizations,
including sales proceeds and cash flows from securitizations, see
Note 7 (Securitizations and Variable Interest Entities) to
Financial Statements in this Report.




                                                                                                                                      23
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 26 of 169

Risk Management

Wells Fargo manages a variety of risks that can significantly          also proactively involved in industry cybersecurity efforts and
affect our financial performance and our ability to meet the           working with other parties, including our third-party service
expectations of our customers, stockholders, regulators and other      providers and governmental agencies, to continue to enhance
stakeholders. Among the risks that we manage are conduct risk,         defenses and improve resiliency to cybersecurity threats. See the
operational risk, credit risk, and asset/liability management          “Risk Factors” section in our 2016 Form 10-K for additional
related risks, which include interest rate risk, market risk,          information regarding the risks associated with a failure or
liquidity risk, and funding related risks. We operate under a          breach of our operational or security systems or infrastructure,
Board-level approved risk framework which outlines our                 including as a result of cyber attacks.
company-wide approach to risk management and oversight, and
describes the structures and practices employed to manage
current and emerging risks inherent to Wells Fargo. For more           Credit Risk Management
information about how we manage these risks, see the “Risk             We define credit risk as the risk of loss associated with a
Management” section in our 2016 Form 10-K. The discussion that         borrower or counterparty default (failure to meet obligations in
follows provides an update regarding these risks.                      accordance with agreed upon terms). Credit risk exists with many
                                                                       of our assets and exposures such as debt security holdings,
Conduct Risk Management                                                certain derivatives, and loans. The following discussion focuses
Our Board oversees the alignment of team member conduct to             on our loan portfolios, which represent the largest component of
the Company’s risk appetite (which the Board approves annually)        assets on our balance sheet for which we have credit risk. Table 11
and culture as reflected in our Vision and Values and Code of          presents our total loans outstanding by portfolio segment and
Ethics and Business Conduct. The Board’s Risk Committee has            class of financing receivable.
primary oversight responsibility for enterprise-wide conduct risk,
while certain other Board committees have primary oversight            Table 11: Total Loans Outstanding by Portfolio Segment and
responsibility for specific components of conduct risk.                Class of Financing Receivable
      At the management level, several committees have primary
oversight responsibility for key elements of conduct risk,                                                            Jun 30,      Dec 31,
                                                                       (in millions)                                    2017         2016
including internal investigations, sales practices oversight,
                                                                       Commercial:
complaints oversight, and ethics oversight. These management-
level committees have escalation and informational reporting              Commercial and industrial                $ 331,113      330,840
paths to the relevant Board committee.                                    Real estate mortgage                       130,277      132,491
     Our Office of Ethics, Oversight and Integrity, which reports         Real estate construction                     25,337      23,916
to our Chief Risk Officer and has an informational reporting path         Lease financing                              19,174      19,289
to the Board's Risk Committee, is responsible for fostering and             Total commercial                         505,901      506,536
promoting an enterprise-wide culture of prudent conduct risk
                                                                       Consumer:
management and compliance with internal directives, rules,
                                                                          Real estate 1-4 family first mortgage      276,566      275,579
regulations, and regulatory expectations throughout the
Company and to provide assurance that the Company’s internal              Real estate 1-4 family junior lien
                                                                            mortgage                                   42,747      46,237
operations and its treatment of customers and other external
                                                                          Credit card                                  35,305      36,700
stakeholders are safe and sound, fair, and ethical.
                                                                          Automobile                                   57,958      62,286
                                                                          Other revolving credit and installment       38,946      40,266
Operational Risk Management
Operational risk is the risk of loss resulting from inadequate or           Total consumer                           451,522      461,068
failed internal controls and processes, people and systems, or                  Total loans                        $ 957,423      967,604
resulting from external events. These losses may be caused by
events such as fraud, breaches of customer privacy, business
                                                                            We manage our credit risk by establishing what we believe
disruptions, vendors that do not adequately or appropriately
                                                                       are sound credit policies for underwriting new business, while
perform their responsibilities, and regulatory fines and penalties.
                                                                       monitoring and reviewing the performance of our existing loan
     Information security is a significant operational risk for
                                                                       portfolios. We employ various credit risk management and
financial institutions such as Wells Fargo, and includes the risk of
                                                                       monitoring activities to mitigate risks associated with multiple
losses resulting from cyber attacks. Wells Fargo and other
                                                                       risk factors affecting loans we hold, could acquire or originate
financial institutions continue to be the target of various evolving
                                                                       including:
and adaptive cyber attacks, including malware and denial-of-
                                                                       •    Loan concentrations and related credit quality
service, as part of an effort to disrupt the operations of financial
                                                                       •    Counterparty credit risk
institutions, potentially test their cybersecurity capabilities, or
                                                                       •    Economic and market conditions
obtain confidential, proprietary or other information. Cyber
                                                                       •    Legislative or regulatory mandates
attacks have also focused on targeting the infrastructure of the
                                                                       •    Changes in interest rates
internet, causing the widespread unavailability of websites and
                                                                       •    Merger and acquisition activities
degrading website performance. Wells Fargo has not experienced
                                                                       •    Reputation risk
any material losses relating to these or other cyber attacks.
Addressing cybersecurity risks is a priority for Wells Fargo, and
we continue to develop and enhance our controls, processes and             Our credit risk management oversight process is governed
systems in order to protect our networks, computers, software          centrally, but provides for decentralized management and
and data from attack, damage or unauthorized access. We are            accountability by our lines of business. Our overall credit process
24
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 27 of 169

includes comprehensive credit policies, disciplined credit             PURCHASED CREDIT-IMPAIRED (PCI) LOANS Loans
underwriting, frequent and detailed risk measurement and               acquired with evidence of credit deterioration since their
modeling, extensive credit training programs, and a continual          origination and where it is probable that we will not collect all
loan review and audit process.                                         contractually required principal and interest payments are PCI
     A key to our credit risk management is adherence to a well-       loans. Substantially all of our PCI loans were acquired in the
controlled underwriting process, which we believe is appropriate       Wachovia acquisition on December 31, 2008. PCI loans are
for the needs of our customers as well as investors who purchase       recorded at fair value at the date of acquisition, and the historical
the loans or securities collateralized by the loans.                   allowance for credit losses related to these loans is not carried
                                                                       over. The carrying value of PCI loans at June 30, 2017, totaled
Credit Quality Overview  Credit quality improved in second             $14.3 billion, compared with $16.7 billion at December 31, 2016,
quarter 2017, as our loss rate improved to 0.27% (annualized) of       and $58.8 billion at December 31, 2008. The decrease from
average total loans. We continued to benefit from improvements         December 31, 2016, was due in part to higher prepayment trends
in the performance of our residential real estate portfolio as well    observed in our Pick-a-Pay PCI portfolio, as home price
as reduced losses in our oil and gas portfolio. In particular:         appreciation and the resulting reduction in loan to collateral
•    Nonaccrual loans were $9.1 billion at June 30, 2017, down         value ratios enabled more borrowers to qualify for refinancing
     from $10.4 billion at December 31, 2016. Commercial               options, as well as the sale of $569 million of Pick-a-Pay PCI
     nonaccrual loans declined to $3.4 billion at June 30, 2017,       loans in second quarter 2017. PCI loans are considered to be
     compared with $4.1 billion at December 31, 2016, and              accruing due to the existence of the accretable yield amount,
     consumer nonaccrual loans declined to $5.7 billion at             which represents the cash expected to be collected in excess of
     June 30, 2017, compared with $6.3 billion at December 31,         their carrying value, and not based on consideration given to
     2016. The decline in consumer nonaccrual loans reflected an       contractual interest payments. The accretable yield at June 30,
     improved housing market, while the decline in commercial          2017, was $9.4 billion.
     nonaccrual loans was predominantly driven by loans in our              A nonaccretable difference is established for PCI loans to
     oil and gas portfolio. Nonaccrual loans represented 0.95% of      absorb losses expected on the contractual amounts of those loans
     total loans at June 30, 2017, compared with 1.07% at              in excess of the fair value recorded at the date of acquisition.
     December 31, 2016.                                                Amounts absorbed by the nonaccretable difference do not affect
•    Net charge-offs (annualized) as a percentage of average total     the income statement or the allowance for credit losses. Since
     loans decreased to 0.27% and 0.31% in the second quarter          December 31, 2008, we have released $13.3 billion in
     and first half of 2017, respectively, compared with 0.39% in      nonaccretable difference, including $11.3 billion transferred from
     the same periods a year ago. Net charge-offs (annualized) as      the nonaccretable difference to the accretable yield due to
     a percentage of our average commercial and consumer               decreases in our initial estimate of loss on contractual amounts,
     portfolios were 0.06% and 0.51% in the second quarter and         and $2.0 billion released to income through loan resolutions.
     0.09% and 0.55% in the first half of 2017, respectively,          Also, we have provided $1.7 billion for losses on certain PCI loans
     compared with 0.29% and 0.49% in the second quarter and           or pools of PCI loans that have had credit-related decreases to
     0.25% and 0.53% in the first half of 2016.                        cash flows expected to be collected. The net result is an
•    Loans that are not government insured/guaranteed and              $11.6 billion reduction from December 31, 2008, through
     90 days or more past due and still accruing were $54 million      June 30, 2017, in our initial projected losses of $41.0 billion on
     and $789 million in our commercial and consumer                   all PCI loans acquired in the Wachovia acquisition. At June 30,
     portfolios, respectively, at June 30, 2017, compared with         2017, $649 million in nonaccretable difference remained to
     $64 million and $908 million at December 31, 2016.                absorb losses on PCI loans.
•    Our provision for credit losses was $555 million and $1.2               For additional information on PCI loans, see the “Risk
     billion in the second quarter and first half of 2017,             Management – Credit Risk Management – Real Estate 1-4 Family
     respectively, compared with $1.1 billion and $2.2 billion for     First and Junior Lien Mortgage Loans – Pick-a-Pay Portfolio”
     the same periods a year ago.                                      section in this Report, Note 1 (Summary of Significant
•    The allowance for credit losses totaled $12.1 billion, or 1.27%   Accounting Policies) to Financial Statements in our 2016 Form
     of total loans, at June 30, 2017, down from $12.5 billion, or     10-K, and Note 5 (Loans and Allowance for Credit Losses) to
     1.30%, at December 31, 2016.                                      Financial Statements in this Report.
            
     Additional information on our loan portfolios and our credit
quality trends follows.




                                                                                                                                          25
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                          Filed 11/02/18 Page 28 of 169

Significant Loan Portfolio Reviews Measuring and                            We provide financial institutions with a variety of
monitoring our credit risk is an ongoing process that tracks           relationship focused products and services, including loans
delinquencies, collateral values, FICO scores, economic trends by      supporting short-term trade finance and working capital needs.
geographic areas, loan-level risk grading for certain portfolios       The $15.8 billion of foreign loans in the financial institutions
(typically commercial) and other indications of credit risk. Our       category were predominantly originated by our Financial
credit risk monitoring process is designed to enable early             Institutions business.
identification of developing risk and to support our                        The oil and gas loan portfolio totaled $12.7 billion, or 1% of
determination of an appropriate allowance for credit losses. The       total outstanding loans at June 30, 2017, compared with
following discussion provides additional characteristics and           $14.8 billion, or 2% of total outstanding loans, at December 31,
analysis of our significant portfolios. See Note 5 (Loans and          2016. Unfunded loan commitments in the oil and gas loan
Allowance for Credit Losses) to Financial Statements in this           portfolio totaled $22.9 billion at June 30, 2017. Almost half of
Report for more analysis and credit metric information for each        our oil and gas loans were to businesses in the exploration and
of the following portfolios.                                           production (E&P) sector. Most of these E&P loans are secured by
                                                                       oil and/or gas reserves and have underlying borrowing base
COMMERCIAL AND INDUSTRIAL LOANS AND LEASE                              arrangements which include regular (typically semi-annual)
FINANCING  For purposes of portfolio risk management, we               “redeterminations” that consider refinements to borrowing
aggregate commercial and industrial loans and lease financing          structure and prices used to determine borrowing limits. The
according to market segmentation and standard industry codes.          majority of the other oil and gas loans were to midstream
We generally subject commercial and industrial loans and lease         companies. We proactively monitor our oil and gas loan portfolio
financing to individual risk assessment using our internal             and work with customers to address any emerging issues. Oil and
borrower and collateral quality ratings. Our ratings are aligned to    gas nonaccrual loans decreased to $1.8 billion at June 30, 2017,
regulatory definitions of pass and criticized categories with          compared with $2.4 billion at December 31, 2016, due to
criticized divided between special mention, substandard,               improved portfolio performance.
doubtful and loss categories.
     The commercial and industrial loans and lease financing
                                                                       Table 12: Commercial and Industrial Loans and Lease
portfolio totaled $350.3 billion, or 37% of total loans, at June 30,
                                                                       Financing by Industry (1)
2017. The annualized net charge-off rate for this portfolio was
0.10% and 0.15% in the second quarter and first half of 2017,                                                                             June 30, 2017
respectively, compared with 0.45% and 0.40% for the same
                                                                                                                                                     % of
periods a year ago. At June 30, 2017, 0.78% of this portfolio was                                           Nonaccrual          Total                total
nonaccruing, compared with 0.95% at December 31, 2016,                 (in millions)                             loans       portfolio    (2)       loans
reflecting a decrease of $610 million in nonaccrual loans,             Investors                            $           7      61,744                  6%
predominantly due to improvement in the oil and gas                    Financial institutions                           2      38,160                  4
portfolio. Also, $20.3 billion of the commercial and industrial        Cyclical retailers                             84       26,987                  3
loan and lease financing portfolio was internally classified as        Food and beverage                              10       16,523                  2
criticized in accordance with regulatory guidance at June 30,
                                                                       Healthcare                                     27       16,277                  2
2017, compared with $24.0 billion at December 31, 2016. The
                                                                       Industrial equipment                          189       14,984                  2
decrease in criticized loans, which also includes the decrease in
                                                                       Real estate lessor                               9      14,775                  2
nonaccrual loans, was mostly due to improvement in the oil and
gas portfolio.                                                         Technology                                     48       13,451                  1
     Most of our commercial and industrial loans and lease             Oil and gas                                1,823        12,723                  1
financing portfolio is secured by short-term assets, such as           Transportation                                135        9,516                  1
accounts receivable, inventory and securities, as well as long-        Public administration                          58        9,349                  1
lived assets, such as equipment and other business assets.             Business services                              27        8,451                  1
Generally, the collateral securing this portfolio represents a         Other                                         302     107,347      (3)         11
secondary source of repayment.
                                                                             Total                          $     2,721      350,287                  37%
     Table 12 provides a breakout of commercial and industrial
loans and lease financing by industry, and includes $58.9 billion      (1)   Industry categories are based on the North American Industry Classification
                                                                             System and the amounts reported include foreign loans. See Note 5 (Loans and
of foreign loans at June 30, 2017. Foreign loans totaled                     Allowance for Credit Losses) to Financial Statements in this Report for a
$18.8 billion within the investor category, $15.8 billion within the         breakout of commercial foreign loans.
                                                                       (2)   Includes $131 million of PCI loans, which are considered to be accruing due to
financial institutions category and $1.4 billion within the oil and          the existence of the accretable yield and not based on consideration given to
gas category.                                                                contractual interest payments.
                                                                       (3)   No other single industry had total loans in excess of $6.9 billion. 
     The investors category includes loans to special purpose
vehicles (SPVs) formed by sponsoring entities to invest in
financial assets backed predominantly by commercial and
residential real estate or corporate cash flow, and are repaid from
the asset cash flows or the sale of assets by the SPV. We limit loan
amounts to a percentage of the value of the underlying assets, as
determined by us, based on analysis of underlying credit risk and
other factors such as asset duration and ongoing performance.




26
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 29 of 169

COMMERCIAL REAL ESTATE (CRE) We generally subject CRE                                        portfolio. By property type, the largest concentrations are office
loans to individual risk assessment using our internal borrower                              buildings at 28% and apartments at 16% of the portfolio. CRE
and collateral quality ratings. Our ratings are aligned to                                   nonaccrual loans totaled 0.4% of the CRE outstanding balance at
regulatory definitions of pass and criticized categories with                                June 30, 2017, compared with 0.5% at December 31, 2016. At
criticized divided among special mention, substandard, doubtful                              June 30, 2017, we had $4.9 billion of criticized CRE mortgage
and loss categories. The CRE portfolio, which included $8.9                                  loans, compared with $5.4 billion at December 31, 2016, and
billion of foreign CRE loans, totaled $155.6 billion, or 16% of total                        $320 million of criticized CRE construction loans, compared with
loans, at June 30, 2017, and consisted of $130.3 billion of                                  $461 million at December 31, 2016.
mortgage loans and $25.3 billion of construction loans.                                           At June 30, 2017, the recorded investment in PCI CRE loans
      Table 13 summarizes CRE loans by state and property type                               totaled $132 million, down from $12.3 billion when acquired at
with the related nonaccrual totals. The portfolio is diversified                             December 31, 2008, reflecting principal payments, loan
both geographically and by property type. The largest geographic                             resolutions and write-downs.
concentrations of CRE loans are in California, New York, Texas
and Florida, which combined represented 49% of the total CRE

Table 13: CRE Loans by State and Property Type

                                                                                                                                                                   June 30, 2017
                                                     Real estate mortgage                 Real estate construction                                      Total
                                                                                                                                                                                % of
                                                   Nonaccrual           Total             Nonaccrual           Total              Nonaccrual           Total                    total
(in millions)                                           loans        portfolio    (1)          loans        portfolio     (1)          loans        portfolio    (1)           loans
By state:
California                                       $         132        37,277                         —         4,747                       132       42,024                       4%
New York                                                     29         9,935                        —         2,932                        29       12,867                       1
Texas                                                        96         9,393                        —         2,378                        96       11,771                       1
Florida                                                      36         8,103                         1        1,875                        37         9,978                      1
North Carolina                                               31         4,055                         6           857                       37         4,912                      1
Arizona                                                      26         4,020                        —            609                       26         4,629                     *
Georgia                                                      19         3,555                         1           860                       20         4,415                     *
Washington                                                   19         3,546                        —            866                       19         4,412                     *
Virginia                                                     12         3,395                        —            864                       12         4,259                     *
Illinois                                                      5         3,756                        —            350                         5        4,106                     *
Other                                                      225        43,242                        26         8,999                       251       52,241      (2)              5
       Total                                     $         630       130,277                        34        25,337                       664      155,614                     16%
By property:
Office buildings                                 $         126        39,975                         —         3,326                       126       43,301                       5%
Apartments                                                   24       15,741                         —         9,300                        24       25,041                       3
Retail (excluding shopping center)                           93       17,236                         —            709                       93       17,945                       2
Industrial/warehouse                                       135        14,832                         —         1,887                       135       16,719                       2
Shopping center                                              24       11,469                         —         1,274                        24       12,743                       1
Hotel/motel                                                   8       10,388                          4        1,630                        12       12,018                       1
Real estate - other                                          97         7,360                        —            168                       97         7,528                      1
Institutional                                                30         3,080                        —         1,392                        30         4,472                     *
Agriculture                                                  32         2,586                        —             17                       32         2,603                     *
1-4 family structure                                         —              10                        7        2,520                          7        2,530                     *
Other                                                        61         7,600                       23         3,114                        84       10,714                       1
       Total                                     $         630       130,277                        34        25,337                       664      155,614                     16%
*     Less than 1%.
(1)   Includes a total of $132 million PCI loans, consisting of $119 million of real estate mortgage and $13 million of real estate construction, which are considered to be
      accruing due to the existence of the accretable yield and not based on consideration given to contractual interest payments.
(2)   Includes 40 states; no state had loans in excess of $3.6 billion.




                                                                                                                                                                                      27
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                      Filed 11/02/18 Page 30 of 169

FOREIGN LOANS AND COUNTRY RISK EXPOSURE We                                We conduct periodic stress tests of our significant country
classify loans for financial statement and certain regulatory        risk exposures, analyzing the direct and indirect impacts on the
purposes as foreign primarily based on whether the borrower’s        risk of loss from various macroeconomic and capital markets
primary address is outside of the United States. At June 30, 2017,   scenarios. We do not have significant exposure to foreign country
foreign loans totaled $68.3 billion, representing approximately      risks because our foreign credit exposure is relatively small.
7% of our total consolidated loans outstanding, compared with        However, we have identified exposure to increased loss from U.S.
$65.7 billion, or approximately 7% of total consolidated loans       borrowers associated with the potential impact of a regional or
outstanding, at December 31, 2016. Foreign loans were                worldwide economic downturn on the U.S. economy. We seek to
approximately 4% of our consolidated total assets at June 30,        mitigate these potential impacts on the risk of loss through our
2017 and 3% at December 31, 2016.                                    normal risk management processes which include active
     Our country risk monitoring process incorporates frequent       monitoring and, if necessary, the application of aggressive loss
dialogue with our financial institution customers, counterparties    mitigation strategies.
and regulatory agencies, enhanced by centralized monitoring of            Table 14 provides information regarding our top
macroeconomic and capital markets conditions in the respective       20 exposures by country (excluding the U.S.) and our Eurozone
countries. We establish exposure limits for each country through     exposure, based on our assessment of risk, which gives
a centralized oversight process based on customer needs, and in      consideration to the country of any guarantors and/or underlying
consideration of relevant economic, political, social, legal, and    collateral. Our exposure to Puerto Rico (considered part of U.S.
transfer risks. We monitor exposures closely and adjust our          exposure) is largely through automobile lending and was not
country limits in response to changing conditions.                   material to our consolidated country exposure. We do not expect
     We evaluate our individual country risk exposure based on       Puerto Rico's recent bankruptcy announcement to significantly
our assessment of the borrower’s ability to repay, which gives       impact these exposures.
consideration for allowable transfers of risk such as guarantees
and collateral and may be different from the reporting based on
the borrower’s primary address. Our largest single foreign
country exposure based on our assessment of risk at June 30,
2017, was the United Kingdom, which totaled $26.8 billion, or
approximately 1% of our total assets, and included $4.8 billion of
sovereign claims. Our United Kingdom sovereign claims arise
predominantly from deposits we have placed with the Bank of
England pursuant to regulatory requirements in support of our
London branch. The United Kingdom officially announced its
intention to leave the European Union (Brexit) on March 29,
2017, starting the two-year negotiation process leading to its
departure. We continue to conduct assessments and are
executing our implementation plans to ensure we can continue to
prudently serve our customers post-Brexit.




28
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 31 of 169

Table 14: Select Country Exposures-

                                                                                                                                                                  June 30, 2017
                                                                  Lending (1)                  Securities (2)   Derivatives and other (3)                           Total exposure
                                                                        Non-                           Non-                        Non-                          Non-
(in millions)                                        Sovereign      sovereign     Sovereign        sovereign    Sovereign      sovereign    Sovereign    sovereign (4)        Total
Top 20 country exposures:
United Kingdom                                      $    4,752         19,840             4            1,646           —             587        4,756           22,073      26,829
Canada                                                      23         17,875           118              137           —             608          141           18,620      18,761
Cayman Islands                                              —           6,098            —                —            —             159           —             6,257       6,257
Germany                                                  2,790          1,334            39               16            4            374        2,833            1,724       4,557
Ireland                                                     —           3,597            —               100           —             111           —             3,808       3,808
Bermuda                                                     —           2,819            —               173           —             198           —             3,190       3,190
Netherlands                                                 —           2,375            21              361            2            160           23            2,896       2,919
China                                                       —           2,577            (2)             152           19             45           17            2,774       2,791
India                                                      200          1,865            —               168           —              —           200            2,033       2,233
Australia                                                   —           1,407            —               654           —              49           —             2,110       2,110
Luxembourg                                                  —           1,232            —               640           —              68           —             1,940       1,940
Brazil                                                      —           1,901            —                38           —              —            —             1,939       1,939
Guernsey                                                    —           1,879            —                (2)          —               3           —             1,880       1,880
Switzerland                                                 —           1,246            —               (18)          —             140           —             1,368       1,368
Mexico                                                     149          1,123             1                4           —               6          150            1,133       1,283
Chile                                                       —           1,272            —                10            1             —             1            1,282       1,283
South Korea                                                 —           1,207             6               54            1              2            7            1,263       1,270
France                                                      —             847            —               154           —             159           —             1,160       1,160
Japan                                                      315            675             6               62           —              99          321              836       1,157
Jersey, Channel Islands                                     —             671            —               236           —              17           —               924         924
   Total top 20 country exposures                   $    8,229         71,840           193            4,585           27          2,785        8,449           79,210      87,659
Eurozone exposure:
Eurozone countries included in Top 20 above (5)     $    2,790          9,385            60            1,271            6            872        2,856           11,528      14,384
Austria                                                     —             581            —                (1)           —              1           —               581         581
Spain                                                       —             309            —                46            —             21           —               376         376
Belgium                                                     —             295            —               (19)           —              1           —               277         277
Other Eurozone exposure (6)                                 23            223            —                44            —             —            23              267         290
   Total Eurozone exposure                          $    2,813         10,793            60            1,341            6            895        2,879           13,029      15,908

(1)   Lending exposure includes funded loans and unfunded commitments, leveraged leases, and money market placements presented on a gross basis prior to the deduction of
      impairment allowance and collateral received under the terms of the credit agreements. For the countries listed above, includes $16 million in PCI loans to customers in
      Germany and the Netherlands, and $753 million in defeased leases secured primarily by U.S. Treasury and government agency securities.
(2)   Represents exposure on debt and equity securities of foreign issuers. Long and short positions are netted and net short positions are reflected as negative exposure.
(3)   Represents counterparty exposure on foreign exchange and derivative contracts, and securities resale and lending agreements. This exposure is presented net of
      counterparty netting adjustments and reduced by the amount of cash collateral. It includes credit default swaps (CDS) predominantly used for market making activities in
      the U.S. and London based trading businesses, which sometimes results in selling and purchasing protection on the identical reference entities. Generally, we do not use
      market instruments such as CDS to hedge the credit risk of our investment or loan positions, although we do use them to manage risk in our trading businesses At
      June 30, 2017, the gross notional amount of our CDS sold that reference assets in the Top 20 or Eurozone countries was $316 million, which was offset by the notional
      amount of CDS purchased of $404 million. We did not have any CDS purchased or sold that reference pools of assets that contain sovereign debt or where the reference
      asset was solely the sovereign debt of a foreign country.
(4)   For countries presented in the table, total non-sovereign exposure comprises $32.9 billion exposure to financial institutions and $47.8 billion to non-financial corporations
      at June 30, 2017.
(5)   Consists of exposure to Germany, Ireland, Netherlands, Luxembourg, and France included in Top 20.
(6)   Includes non-sovereign exposure to Italy, Portugal, and Greece in the amount of $132 million, $27 million and $3 million, respectively. We had no sovereign debt exposure
      in these countries at June 30, 2017.




                                                                                                                                                                                 29
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                           Filed 11/02/18 Page 32 of 169

REAL ESTATE 1-4 FAMILY FIRST AND JUNIOR LIEN                           Wachovia which is discussed later in this Report and other
MORTGAGE LOANS  Our real estate 1-4 family first and junior            purchased loans, and loans included on our balance sheet as a
lien mortgage loans, as presented in Table 15, include loans we        result of consolidation of variable interest entities (VIEs).
have made to customers and retained as part of our asset/liability
management strategy, the Pick-a-Pay portfolio acquired from

Table 15: Real Estate 1-4 Family First and Junior Lien Mortgage Loans

                                                                                                         June 30, 2017                    December 31, 2016
                                                                                                                    % of                                 % of
(in millions)                                                                                  Balance           portfolio            Balance         portfolio
Real estate 1-4 family first mortgage                                                      $ 276,566                   87%      $    275,579               86%
Real estate 1-4 family junior lien mortgage                                                     42,747                 13             46,237               14
     Total real estate 1-4 family mortgage loans                                           $ 319,313                 100%       $    321,816             100%


     The real estate 1-4 family mortgage loan portfolio includes       our credit risk management process. Our underwriting and
some loans with adjustable-rate features and some with an              periodic review of loans secured by residential real estate
interest-only feature as part of the loan terms. Interest-only loans   collateral includes appraisals or estimates from automated
were approximately 6% and 7% of total loans at June 30, 2017,          valuation models (AVMs) to support property values. Additional
and December 31, 2016, respectively. We believe we have                information about AVMs and our policy for their use can be
manageable adjustable-rate mortgage (ARM) reset risk across            found in Note 5 (Loans and Allowance for Credit Losses) to
our owned mortgage loan portfolios. We do not offer option ARM         Financial Statements in this Report and the “Risk Management –
products, nor do we offer variable-rate mortgage products with         Credit Risk Management – Real Estate 1-4 Family First and
fixed payment amounts, commonly referred to within the                 Junior Lien Mortgage Loans” section in our 2016 Form 10-K.
financial services industry as negative amortizing mortgage loans.
The option ARMs we do have are included in the Pick-a-Pay              Table 16: Real Estate 1-4 Family First and Junior Lien
portfolio which was acquired from Wachovia. Since our                  Mortgage Loans by State
acquisition of the Pick-a-Pay loan portfolio at the end of 2008,
the option payment portion of the portfolio has reduced from                                                                                  June 30, 2017
86% to 37% at June 30, 2017, as a result of our modification and                                                                 Real
loss mitigation efforts. For more information, see the “Pick-a-Pay                                                            estate
                                                                                                                 Real             1-4      Total real
Portfolio” section in this Report.                                                                             estate         family          estate
     We continue to modify real estate 1-4 family mortgage loans                                           1-4 family          junior            1-4      % of
                                                                                                                 first            lien        family      total
to assist homeowners and other borrowers experiencing financial        (in millions)                       mortgage         mortgage       mortgage      loans
difficulties. For more information on our modification programs,       Real estate 1-4 family
see the “Risk Management – Credit Risk Management – Real                  loans (excluding
                                                                          PCI):
Estate 1-4 Family First and Junior Lien Mortgage Loans” section
                                                                       California                         $    96,603         11,516        108,119        11%
in our 2016 Form 10-K.
     Part of our credit monitoring includes tracking delinquency,      New York                                25,145          2,058         27,203         3
current FICO scores and loan/combined loan to collateral values        Florida                                 13,411          3,948         17,359         2
(LTV/CLTV) on the entire real estate 1-4 family mortgage loan          New Jersey                              12,831          3,809         16,640         2
portfolio. These credit risk indicators, which exclude government      Virginia                                 7,718          2,519         10,237         1
insured/guaranteed loans, continued to improve in second               Texas                                    8,688               763       9,451         1
quarter 2017 on the non-PCI mortgage portfolio. Loans 30 days          Washington                               8,240               945       9,185         1
or more delinquent at June 30, 2017, totaled $5.0 billion, or 2%
                                                                       North Carolina                           6,054          1,994          8,048         1
of total non-PCI mortgages, compared with $5.9 billion, or 2%, at
                                                                       Pennsylvania                             5,667          2,345          8,012         1
December 31, 2016. Loans with FICO scores lower than 640
                                                                       Other (1)                               64,641         12,819         77,460         8
totaled $13.1 billion, or 4% of total non-PCI mortgages at
June 30, 2017, compared with $16.6 billion, or 5%, at                  Government insured/
                                                                         guaranteed loans (2)                  13,589                —       13,589         1
December 31, 2016. Mortgages with a LTV/CLTV greater than
                                                                             Real estate 1-4 family
100% totaled $7.8 billion at June 30, 2017, or 3% of total non-              loans (excluding PCI)            262,587         42,716        305,303        32
PCI mortgages, compared with $8.9 billion, or 3%, at                   Real estate 1-4 family
December 31, 2016. Information regarding credit quality                PCI loans (3)                           13,979               31       14,010         1
indicators, including PCI credit quality indicators, can be found              Total                      $ 276,566           42,747        319,313        33%
in Note 5 (Loans and Allowance for Credit Losses) to Financial
                                                                       (1)    Consists of 41 states; no state had loans in excess of $7.0 billion.
Statements in this Report.                                             (2)    Represents loans whose repayments are predominantly insured by the Federal
     Real estate 1-4 family first and junior lien mortgage loans by           Housing Administration (FHA) or guaranteed by the Department of Veterans
                                                                              Affairs (VA).
state are presented in Table 16. Our real estate 1-4 family            (3)    Includes $9.5 billion in real estate 1-4 family mortgage PCI loans in California.
mortgage loans (including PCI loans) to borrowers in California
represented approximately 12% of total loans at June 30,
2017, located mostly within the larger metropolitan areas, with
no single California metropolitan area consisting of more than 5%
of total loans. We monitor changes in real estate values and
underlying economic or market conditions for all geographic
areas of our real estate 1-4 family mortgage portfolio as part of
30
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 33 of 169

First Lien Mortgage Portfolio  Our total real estate 1-4 family                            to a net recovery of 0.02% and 0.01% in the second quarter and
first lien mortgage portfolio increased $1.9 billion in second                             first half of 2017, respectively, compared with a net charge-off of
quarter 2017 and $987 million in the first half of 2017, as non-                           0.02% and 0.05% for the same periods a year ago. Nonaccrual
conforming loan growth was partially offset by a decline in Pick-                          loans were $4.4 billion at June 30, 2017, compared with
a-Pay loan balances. We retained $13.2 billion and $22.4 billion                           $5.0 billion at December 31, 2016. Improvement in the credit
in non-conforming originations, consisting of loans that exceed                            performance was driven by an improving housing environment.
conventional conforming loan amount limits established by                                  Real estate 1-4 family first lien mortgage loans originated after
federal government-sponsored entities (GSEs) in the second                                 2008, which generally utilized tighter underwriting standards,
quarter and first half of 2017, respectively.                                              have resulted in minimal losses to date and were approximately
      The credit performance associated with our real estate 1-4                           76% of our total real estate 1-4 family first lien mortgage portfolio
family first lien mortgage portfolio continued to improve in                               as of June 30, 2017.
second quarter 2017, as measured through net charge-offs and                                     Table 17 shows certain delinquency and loss information for
nonaccrual loans. Net charge-offs (annualized) as a percentage of                          the first lien mortgage portfolio and lists the top five states by
average real estate 1-4 family first lien mortgage loans improved                          outstanding balance.

Table 17: First Lien Mortgage Portfolio Performance


                                                                                           % of loans 30 days
                                                              Outstanding balance           or more past due            Loss (recovery) rate (annualized) quarter ended

                                                             Jun 30,          Dec 31,       Jun 30,     Dec 31,        Jun 30,     Mar 31,      Dec 31,    Sep 30,    Jun 30,
(in millions)                                                  2017             2016          2017        2016           2017        2017         2016       2016       2016
California                                               $    96,603           94,015        1.00%          1.21         (0.08)      (0.05)       (0.08)     (0.08)      (0.09)
New York                                                      25,145           23,815        1.67           1.97          0.02        0.06        0.04        0.07        0.11
Florida                                                       13,411           13,737        3.11           3.62         (0.18)      (0.08)       (0.18)     (0.04)      (0.19)
New Jersey                                                    12,831           12,669        2.89           3.66          0.17        0.22        0.21        0.37        0.42
Texas                                                          8,688            8,584        1.89           2.19             —       (0.01)       (0.01)      0.06        0.09
Other                                                         92,320           91,136        2.09           2.51          0.01        0.05        0.06        0.10        0.10
  Total                                                      248,998          243,956        1.71           2.07         (0.03)       0.01           —        0.03        0.02
Government insured/guaranteed loans                           13,589           15,605
PCI                                                           13,979           16,018
      Total first lien mortgages                         $ 276,566            275,579


Pick-a-Pay Portfolio  The Pick-a-Pay portfolio was one of the                              first mortgage class of loans throughout this Report. Table 18
consumer residential first lien mortgage portfolios we acquired                            provides balances by types of loans as of June 30, 2017, as a
from Wachovia and a majority of the portfolio was identified as                            result of modification efforts, compared to the types of loans
PCI loans.                                                                                 included in the portfolio at acquisition. Total adjusted unpaid
    The Pick-a-Pay portfolio includes loans that offer payment                             principal balance of PCI Pick-a-Pay loans was $18.1 billion at
options (Pick-a-Pay option payment loans), and also includes                               June 30, 2017, compared with $61.0 billion at acquisition. Due to
loans that were originated without the option payment feature,                             loan modification and loss mitigation efforts, the adjusted unpaid
loans that no longer offer the option feature as a result of our                           principal balance of option payment PCI loans has declined to
modification efforts since the acquisition, and loans where the                            14% of the total Pick-a-Pay portfolio at June 30, 2017, compared
customer voluntarily converted to a fixed-rate product. The Pick-                          with 51% at acquisition.
a-Pay portfolio is included in the consumer real estate 1-4 family

Table 18: Pick-a-Pay Portfolio – Comparison to Acquisition Date

                                                                                                                                                               December 31,
                                                                                          June 30, 2017                                 2016                             2008

                                                                                Adjusted                           Adjusted                         Adjusted
                                                                                   unpaid                             unpaid                           unpaid
                                                                                 principal            % of          principal           % of         principal            % of
(in millions)                                                                 balance (1)             total      balance (1)            total     balance (1)             total
Option payment loans                                                      $        12,099              37%     $      13,618             37%     $     99,937                 86%
Non-option payment adjustable-rate
  and fixed-rate loans                                                               4,148             13              4,630             13            15,763                 14
Full-term loan modifications                                                       16,589              50             18,598             50                  —                —
           Total adjusted unpaid principal balance                        $        32,836             100%     $      36,846            100%     $    115,700            100%
           Total carrying value                                           $        28,696                             32,292                           95,615
(1)    Adjusted unpaid principal balance includes write-downs taken on loans where severe delinquency (normally 180 days) or other indications of severe borrower financial
       stress exist that indicate there will be a loss of contractually due amounts upon final resolution of the loan.


        

                                                                                                                                                                                   31
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                              Filed 11/02/18 Page 34 of 169

     Table 19 reflects the geographic distribution of the Pick-a-                          of the carrying value to the current collateral value will be lower
Pay portfolio broken out between PCI loans and all other loans.                            compared with the LTV based on the adjusted unpaid principal
The LTV ratio is a useful metric in evaluating future real estate                          balance. For informational purposes, we have included both
1-4 family first mortgage loan performance, including potential                            ratios for PCI loans in the following table.
charge-offs. Because PCI loans were initially recorded at fair
value, including write-downs for expected credit losses, the ratio

Table 19: Pick-a-Pay Portfolio (1)

                                                                                                                                                              June 30, 2017
                                                                                                                                   PCI loans                  All other loans
                                                                                                                                    Ratio of                         Ratio of
                                                                                   Adjusted                                         carrying                         carrying
                                                                                      unpaid         Current                        value to                         value to
                                                                                    principal            LTV         Carrying        current          Carrying        current
(in millions)                                                                    balance (2)        ratio (3)       value (4)      value (5)         value (4)      value (5)
California                                                                      $     12,263             63%    $       9,511            48%     $      7,077             45%
Florida                                                                                1,540             70             1,146            51             1,502             56
New Jersey                                                                               609             77               447            56                995            63
New York                                                                                 458             70               360            51                497            60
Texas                                                                                    141             49               108            37                598            38
Other                                                                                  3,057             70             2,308            52             4,147             57
     Total Pick-a-Pay loans                                                     $     18,068             65     $     13,880             49      $     14,816             51

(1)    The individual states shown in this table represent the top five states based on the total net carrying value of the Pick-a-Pay loans at the beginning of 2017.
(2)    Adjusted unpaid principal balance includes write-downs taken on loans where severe delinquency (normally 180 days) or other indications of severe borrower financial
       stress exist that indicate there will be a loss of contractually due amounts upon final resolution of the loan.
(3)    The current LTV ratio is calculated as the adjusted unpaid principal balance divided by the collateral value. Collateral values are generally determined using automated
       valuation models (AVM) and are updated quarterly. AVMs are computer-based tools used to estimate market values of homes based on processing large volumes of market
       data including market comparables and price trends for local market areas.
(4)    Carrying value does not reflect related allowance for loan losses but does reflect remaining purchase accounting adjustments and any charge-offs.
(5)    The ratio of carrying value to current value is calculated as the carrying value divided by the collateral value.


     Since the Wachovia acquisition, we have completed over                                its life. The increase in expected prepayments in the first quarter
137,500 proprietary and Home Affordability Modification                                    and passage of time lowered our estimated weighted-average life
Program (HAMP) Pick-a-Pay loan modifications, including over                               to approximately 6.4 years at June 30, 2017, from 7.4 years at
600 modifications in second quarter 2017. Pick-a-Pay loan                                  December 31, 2016. During second quarter 2017, we sold
modifications have resulted in over $6.1 billion of principal                              $569 million of Pick-a-Pay PCI loans that resulted in a gain of
forgiveness since December 31, 2008. We have also provided                                 $309 million. Also, the accretable yield balance related to our
interest rate reductions and loan term extensions to enable                                Pick-a-Pay PCI loan portfolio declined $916 million ($946
sustainable homeownership for our Pick-a-Pay customers. As a                               million for all PCI loans) during second quarter 2017, driven by
result of these loss mitigation programs, approximately 71% of                             realized accretion of $348 million ($374 million for all PCI
our Pick-a-Pay PCI adjusted unpaid principal balance as of                                 loans), $309 million from the gain on sale of the Pick-a-Pay PCI
June 30, 2017 has been modified.                                                           loans in second quarter 2017 and a $259 million reduction in
     The predominant portion of our PCI loans is included in the                           expected interest cash flows resulting from the loan sale. The
Pick-a-Pay portfolio. We regularly evaluate our estimates, of cash                         accretable yield percentage for Pick-a-Pay PCI loans for second
flows expected to be collected on our PCI loans. Our cash flows                            quarter 2017 was 9.47%, up from 8.22% for fourth quarter 2016,
expected to be collected have been favorably affected over time by                         due to an increase in the amount of accretable yield relative to the
lower expected defaults and losses as a result of observed and                             shortened weighted-average life. Due to the sale of the Pick-a-Pay
forecasted economic strengthening, particularly in housing                                 PCI loans in second quarter 2017, we expect the accretable yield
prices, and our loan modification efforts. When we periodically                            percentage to be 9.32% for third quarter 2017.
update our cash flow estimates we have historically expected that                                Since acquisition, due to better than expected performance
the credit-stressed borrower characteristics and distressed                                observed on the PCI portion of the Pick-a-Pay portfolio compared
collateral values associated with our Pick-a-Pay PCI loans would                           with the original acquisition estimates, we have reclassified
limit the ability of these borrowers to prepay their loans, thus                           $8.7 billion from the nonaccretable difference to the accretable
increasing the future expected weighted-average life of the                                yield. Fluctuations in the accretable yield are driven by changes in
portfolio since acquisition. However, the higher prepayment                                interest rate indices for variable rate PCI loans, prepayment
trend that emerged in our Pick-a-Pay PCI loans portfolio in the                            assumptions, and expected principal and interest payments over
prior year, which we attribute to the benefits of home price                               the estimated life of the portfolio, which will be affected by the
appreciation has continued to result in more loan (unpaid                                  pace and degree of improvements in the U.S. economy and
principal balance) to value ratios reaching an important industry                          housing markets and projected lifetime performance resulting
refinancing inflection point of below 80%. As a result, we have                            from loan modification activity. Changes in the projected timing
continued to experience an increased level of borrowers                                    of cash flow events, including loan liquidations, modifications
qualifying for products to refinance their loans which may not                             and short sales, can also affect the accretable yield and the
have previously been available to them. Therefore, during first                            estimated weighted-average life of the portfolio.
quarter 2017, we revised our Pick-a-Pay PCI loan cash flow                                       For further information on the judgment involved in
estimates to reflect our expectation that the modified portion of                          estimating expected cash flows for PCI loans, see the “Critical
the portfolio will have higher prepayments over the remainder of                           Accounting Policies – Purchased Credit-Impaired Loans” section
32
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 35 of 169

and Note 1 (Summary of Significant Accounting Policies) to               mortgages considers the relative difference in loss experience for
Financial Statements in our 2016 Form 10-K.                              junior lien mortgages behind first lien mortgage loans we own or
     For further information on the Pick-a-Pay portfolio,                service, compared with those behind first lien mortgage loans
including recast risk, deferral of interest and loan modifications,      owned or serviced by third parties. In addition, our allowance
see the “Risk Management – Credit Risk Management – Pick-a-              process for junior lien mortgages that are current, but are in their
Pay Portfolio” section in our 2016 Form 10-K.                            revolving period, considers the inherent loss where the borrower
                                                                         is delinquent on the corresponding first lien mortgage loans.
Junior Lien Mortgage Portfolio The junior lien mortgage                       Table 20 shows certain delinquency and loss information for
portfolio consists of residential mortgage lines and loans that are      the junior lien mortgage portfolio and lists the top five states by
subordinate in rights to an existing lien on the same property. It       outstanding balance. The decrease in outstanding balances since
is not unusual for these lines and loans to have draw periods,           December 31, 2016, predominantly reflects loan paydowns. As of
interest only payments, balloon payments, adjustable rates and           June 30, 2017, 11% of the outstanding balance of the junior lien
similar features. Junior lien loan products are mostly amortizing        mortgage portfolio was associated with loans that had a
payment loans with fixed interest rates and repayment periods            combined loan to value (CLTV) ratio in excess of 100%. Of those
between five to 30 years.                                                junior lien mortgages with a CLTV ratio in excess of 100%, 2.60%
     We continuously monitor the credit performance of our               were 30 days or more past due. CLTV means the ratio of the total
junior lien mortgage portfolio for trends and factors that               loan balance of first lien mortgages and junior lien mortgages
influence the frequency and severity of loss. We have observed           (including unused line amounts for credit line products) to
that the severity of loss for junior lien mortgages is high and          property collateral value. The unsecured portion (the outstanding
generally not affected by whether we or a third party own or             amount that was in excess of the most recent property collateral
service the related first lien mortgage, but the frequency of            value) of the outstanding balances of these loans totaled 4% of
delinquency is typically lower when we own or service the first          the junior lien mortgage portfolio at June 30, 2017. For
lien mortgage. In general, we have limited information available         additional information on consumer loans by LTV/CLTV, see
on the delinquency status of the third party owned or serviced           Table 5.12 in Note 5 (Loans and Allowance for Credit Losses) to
senior lien where we also hold a junior lien. To capture this            Financial Statements in this Report.
inherent loss content, our allowance process for junior lien

Table 20: Junior Lien Mortgage Portfolio Performance


                                                                      % of loans 30 days
                                               Outstanding balance     or more past due        Loss (recovery) rate (annualized) quarter ended

                                               Jun 30,     Dec 31,    Jun 30,   Dec 31,    Jun 30,   Mar 31,    Dec 31,    Sep 30,    Jun 30,
(in millions)                                    2017        2016       2017      2016       2017      2017       2016       2016       2016
California                                  $ 11,516       12,539      1.82%       1.86     (0.42)     (0.37)     (0.18)     (0.13)      0.07
Florida                                         3,948        4,252     2.19        2.17     (0.10)      0.30       0.47       0.56       0.76
New Jersey                                      3,809        4,031     2.59        2.79      0.44       1.06       1.36       0.96       1.10
Virginia                                        2,519        2,696     1.94        1.97      0.17       0.48       0.67       0.55       0.87
Pennsylvania                                    2,345        2,494     1.94        2.07      0.29       0.67       1.01       0.75       0.58
Other                                          18,579      20,189      1.97        2.09      0.05       0.28       0.39       0.51       0.53
  Total                                        42,716      46,201      2.00        2.09     (0.03)      0.21       0.38       0.40       0.49
PCI                                                 31          36
      Total junior lien mortgages           $ 42,747       46,237




                                                                                                                                             33
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                                   Filed 11/02/18 Page 36 of 169

     Our junior lien, as well as first lien, lines of credit portfolios                        interest only payment feature, approximately 33% paid only the
generally have draw periods of 10, 15 or 20 years with variable                                minimum amount due and approximately 62% paid more than
interest rate and payment options during the draw period of (1)                                the minimum amount due.
interest only or (2) 1.5% of outstanding principal balance plus                                     The lines that enter their amortization period may
accrued interest. During the draw period, the borrower has the                                 experience higher delinquencies and higher loss rates than the
option of converting all or a portion of the line from a variable                              ones in their draw or term period. We have considered this
interest rate to a fixed rate with terms including interest-only                               increased inherent risk in our allowance for credit loss estimate.
payments for a fixed period between three to seven years or a                                       In anticipation of our borrowers reaching the end of their
fully amortizing payment with a fixed period between five to 30                                contractual commitment, we have created a program to inform,
years. At the end of the draw period, a line of credit generally                               educate and help these borrowers transition from interest-only to
converts to an amortizing payment schedule with repayment                                      fully-amortizing payments or full repayment. We monitor the
terms of up to 30 years based on the balance at time of                                        performance of the borrowers moving through the program in an
conversion. Certain lines and loans have been structured with a                                effort to refine our ongoing program strategy.
balloon payment, which requires full repayment of the                                               Table 21 reflects the outstanding balance of our portfolio of
outstanding balance at the end of the term period. The                                         junior lien mortgages, including lines and loans, and senior lien
conversion of lines or loans to fully amortizing or balloon payoff                             lines segregated into scheduled end of draw or end of term
may result in a significant payment increase, which can affect                                 periods and products that are currently amortizing, or in balloon
some borrowers’ ability to repay the outstanding balance.                                      repayment status. It excludes real estate 1-4 family first lien line
     On a monthly basis, we monitor the payment characteristics                                reverse mortgages, which total $151 million, because they are
of borrowers in our junior lien portfolio. In June 2017,                                       predominantly insured by the FHA, and it excludes PCI loans,
approximately 48% of these borrowers paid only the minimum                                     which total $55 million, because their losses were generally
amount due and approximately 46% paid more than the                                            reflected in our nonaccretable difference established at the date
minimum amount due. The rest were either delinquent or paid                                    of acquisition.
less than the minimum amount due. For the borrowers with an

Table 21: Junior Lien Mortgage Line and Loan and Senior Lien Mortgage Line Portfolios Payment Schedule

                                                                                                                                          Scheduled end of draw / term
                                                    Outstanding balance         Remainder                                                                     2022 and
(in millions)                                             June 30, 2017           of 2017           2018           2019           2020           2021     thereafter (1)    Amortizing
Junior lien lines and loans                         $             42,716             1,371          1,941            822            747          1,474           22,866         13,495
First lien lines                                                  14,265               221            621            305            281            633           10,120           2,084
      Total (2)(3)                                  $             56,981             1,592          2,562          1,127          1,028          2,107           32,986         15,579

      % of portfolios                                                 100%               3              4              2              2              4                58             27

(1)    Substantially all lines and loans are scheduled to convert to amortizing loans by the end of 2026, with annual scheduled amounts through that date ranging from $4.4
       billion to $7.5 billion and averaging $6.3 billion per year.
(2)    Junior and first lien lines are mostly interest-only during their draw period. The unfunded credit commitments for junior and first lien lines totaled $63.9 billion at June 30,
       2017.
(3)    Includes scheduled end-of-term balloon payments for lines and loans totaling $109 million, $284 million, $292 million, $320 million, $504 million and $302 million for
       2017, 2018, 2019, 2020, 2021, and 2022 and thereafter, respectively. Amortizing lines and loans include $104 million of end-of-term balloon payments, which are past
       due. At June 30, 2017, $501 million, or 4% of outstanding lines of credit that are amortizing, are 30 days or more past due compared to $631 million or 2% for lines in
       their draw period.


CREDIT CARDS  Our credit card portfolio totaled $35.3 billion at                               OTHER REVOLVING CREDIT AND INSTALLMENT Other
June 30, 2017, which represented 4% of our total outstanding                                   revolving credit and installment loans totaled $38.9 billion at
loans. The net charge-off rate (annualized) for our credit card                                June 30, 2017, and primarily included student and securities-
portfolio was 3.67% for second quarter 2017, compared with                                     based loans. Our private student loan portfolio totaled $12.2
3.25% for second quarter 2016 and 3.61% and 3.20% for the first                                billion at June 30, 2017. All remaining student loans guaranteed
half of 2017 and 2016, respectively, principally from portfolio                                by agencies on behalf of the U.S. Department of Education under
growth and seasoning of newer vintages.                                                        the Federal Family Education Loan Program (FFELP) were sold
                                                                                               as of March 31, 2017. The net charge-off rate (annualized) for
AUTOMOBILE  Our automobile portfolio, predominantly                                            other revolving credit and installment loans was 1.58% for second
composed of indirect loans, totaled $58.0 billion at June 30,                                  quarter 2017, compared with 1.32% for second quarter 2016 and
2017. The net charge-off rate (annualized) for our automobile                                  1.59% and 1.29% for the first half of 2017 and 2016, respectively.
portfolio was 0.86% for second quarter 2017, compared with
0.59% for second quarter 2016 and 0.98% and 0.72% for the first
half of 2017 and 2016, respectively. The increase in net charge-
offs in 2017, compared with 2016, was due to increased loss
severities and was consistent with trends in the automobile
lending industry.




34
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 37 of 169

NONPERFORMING ASSETS (NONACCRUAL LOANS AND                                                   •        they are 90 days (120 days with respect to real estate 1-4
FORECLOSED ASSETS) Table 22 summarizes nonperforming                                                  family first and junior lien mortgages) past due for interest
assets (NPAs) for each of the last four quarters. Total NPAs                                          or principal, unless both well-secured and in the process of
decreased $827 million from first quarter to $9.8 billion with                                        collection;
improvement across our consumer and commercial portfolios.                                   •        part of the principal balance has been charged off;
Nonaccrual loans decreased $703 million from first quarter to                                •        for junior lien mortgages, we have evidence that the related
$9.1 billion reflecting declines across all major commercial asset                                    first lien mortgage may be 120 days past due or in the
classes, as well as continued lower consumer real estate                                              process of foreclosure regardless of the junior lien
nonaccruals. Foreclosed assets of $781 million were down $124                                         delinquency status; or
million from first quarter 2017.                                                             •        consumer real estate and automobile loans are discharged in
                                                                                                      bankruptcy, regardless of their delinquency status.
We generally place loans on nonaccrual status when:
•   the full and timely collection of interest or principal becomes                          Credit card loans are not placed on nonaccrual status, but are
    uncertain (generally based on an assessment of the                                       generally fully charged off when the loan reaches 180 days past
    borrower’s financial condition and the adequacy of collateral,                           due.
    if any);

Table 22: Nonperforming Assets (Nonaccrual Loans and Foreclosed Assets)

                                                                        June 30, 2017                   March 31, 2017         December 31, 2016            September 30, 2016
                                                                                     % of                          % of                         % of                         % of
                                                                                     total                         total                        total                        total
($ in millions)                                                    Balance          loans            Balance      loans        Balance         loans        Balance         loans
Nonaccrual loans:
      Commercial:
        Commercial and industrial                              $    2,632          0.79%         $    2,898      0.88%     $    3,216         0.97%     $     3,331        1.03%
        Real estate mortgage                                           630         0.48                 672      0.51             685         0.52              780        0.60
        Real estate construction                                         34        0.13                  40      0.16               43        0.18               59        0.25
        Lease financing                                                  89        0.46                  96      0.50             115         0.60               92        0.49
          Total commercial                                          3,385          0.67               3,706      0.73           4,059         0.80            4,262        0.86
      Consumer:
        Real estate 1-4 family first mortgage (1)                   4,413          1.60               4,743      1.73           4,962         1.80            5,310        1.91
        Real estate 1-4 family junior lien mortgage                 1,095          2.56               1,153      2.60           1,206         2.61            1,259        2.62
        Automobile                                                     104         0.18                 101      0.17             106         0.17              108        0.17
        Other revolving credit and installment                           59        0.15                  56      0.14               51        0.13               47        0.12
          Total consumer                                            5,671          1.26               6,053      1.34           6,325         1.37            6,724        1.45
             Total nonaccrual loans (2)(3)(4)                       9,056          0.95               9,759      1.02          10,384         1.07           10,986        1.14
Foreclosed assets:
      Government insured/guaranteed (5)                                149                              179                       197                           282
      Non-government insured/guaranteed                                632                              726                       781                           738
          Total foreclosed assets                                      781                              905                       978                         1,020
             Total nonperforming assets                        $    9,837          1.03%         $ 10,664        1.11%     $ 11,362           1.17%     $ 12,006           1.25%
Change in NPAs from prior quarter                              $      (827)                            (698)                     (644)                       (1,074)
(1)    Includes MHFS of $140 million, $145 million, $149 million, and $150 million at June 30 and March 31, 2017, and December 31 and September 30, 2016, respectively.
(2)    Excludes PCI loans because they continue to earn interest income from accretable yield, independent of performance in accordance with their contractual terms.
(3)    Real estate 1-4 family mortgage loans predominantly insured by the FHA or guaranteed by the VA and student loans largely guaranteed by agencies on behalf of the U.S.
       Department of Education under the FFELP are not placed on nonaccrual status because they are insured or guaranteed. All remaining student loans guaranteed under the
       FFELP were sold as of March 31, 2017.
(4)    See Note 5 (Loans and Allowance for Credit Losses) to Financial Statements in this Report for further information on impaired loans.
(5)    Consistent with regulatory reporting requirements, foreclosed real estate resulting from government insured/guaranteed loans are classified as nonperforming. However,
       both principal and interest related to these foreclosed real estate assets are collectible because the loans were predominantly insured by the FHA or guaranteed by the VA.
       Foreclosure of certain government guaranteed residential real estate mortgage loans that meet criteria specified by Accounting Standards Update (ASU) 2014-14,
       Classification of Certain Government-Guaranteed Mortgage Loans Upon Foreclosure, effective as of January 1, 2014 are excluded from this table and included in Accounts
       Receivable in Other Assets. For more information on the changes in foreclosures for government guaranteed residential real estate mortgage loans, see Note 1 (Summary
       of Significant Accounting Policies) to Financial Statements in our 2016 Form 10-K.




                                                                                                                                                                                  35
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                 Filed 11/02/18 Page 38 of 169

    Table 23 provides an analysis of the changes in nonaccrual
loans.

Table 23: Analysis of Changes in Nonaccrual Loans

                                                                                                                                      Quarter ended

                                                                                   Jun 30,      Mar 31,      Dec 31,       Sep 30,          Jun 30,
(in millions)                                                                        2017         2017         2016          2016             2016
Commercial nonaccrual loans
Balance, beginning of period                                               $        3,706         4,059        4,262        4,507            3,969
     Inflows                                                                          704          945           951        1,180            1,936
     Outflows:
       Returned to accruing                                                           (61)         (133)         (59)          (80)            (32)
       Foreclosures                                                                   (15)           (1)         (15)           (1)             (6)
       Charge-offs                                                                   (116)         (202)        (292)        (290)            (420)
       Payments, sales and other                                                     (833)         (962)        (788)       (1,054)           (940)
         Total outflows                                                            (1,025)       (1,298)      (1,154)       (1,425)         (1,398)
Balance, end of period                                                              3,385         3,706        4,059        4,262            4,507
Consumer nonaccrual loans
Balance, beginning of period                                                        6,053         6,325        6,724        7,456            8,265
     Inflows                                                                          676          814           863          868              829
     Outflows:
       Returned to accruing                                                          (425)         (428)        (410)        (597)            (546)
       Foreclosures                                                                   (72)          (81)         (59)          (85)            (85)
       Charge-offs                                                                   (117)         (151)        (158)        (192)            (167)
       Payments, sales and other                                                     (444)         (426)        (635)        (726)            (840)
         Total outflows                                                            (1,058)       (1,086)      (1,262)       (1,600)         (1,638)
Balance, end of period                                                              5,671         6,053        6,325        6,724            7,456
               Total nonaccrual loans                                      $        9,056         9,759       10,384       10,986           11,963


     Typically, changes to nonaccrual loans period-over-period                 •    90% of commercial nonaccrual loans were current on
represent inflows for loans that are placed on nonaccrual status                    interest, but were on nonaccrual status because the full or
in accordance with our policy, offset by reductions for loans that                  timely collection of interest or principal had become
are paid down, charged off, sold, foreclosed, or are no longer                      uncertain.
classified as nonaccrual as a result of continued performance and              •    the remaining risk of loss of all nonaccrual loans has been
an improvement in the borrower’s financial condition and loan                       considered and we believe is adequately covered by the
repayment capabilities. Also, reductions can come from borrower                     allowance for loan losses.
repayments even if the loan remains on nonaccrual.                             •    $1.5 billion of consumer loans discharged in bankruptcy and
    While nonaccrual loans are not free of loss content, we believe                 classified as nonaccrual were 60 days or less past due, of
exposure to loss is significantly mitigated by the following factors                which $1.4 billion were current.
at June 30, 2017:
•    96% of total commercial nonaccrual loans and 99% of total                     We continue to work with our customers experiencing
     consumer nonaccrual loans are secured. Of the consumer                    financial difficulty to determine if they can qualify for a loan
     nonaccrual loans, 97% are secured by real estate and 81%                  modification so that they can stay in their homes. Under both our
     have a combined LTV (CLTV) ratio of 80% or less.                          proprietary modification programs and the Making Home
•    losses of $448 million and $2.0 billion have already been                 Affordable (MHA) programs, customers may be required to
     recognized on 14% of commercial nonaccrual loans and 46%                  provide updated documentation, and some programs require
     of consumer nonaccrual loans, respectively. Generally, when               completion of payment during trial periods to demonstrate
     a consumer real estate loan is 120 days past due (except                  sustained performance before the loan can be removed from
     when required earlier by guidance issued by bank regulatory               nonaccrual status.
     agencies), we transfer it to nonaccrual status. When the loan
     reaches 180 days past due, or is discharged in bankruptcy, it
     is our policy to write these loans down to net realizable value
     (fair value of collateral less estimated costs to sell), except for
     modifications in their trial period that are not written down
     as long as trial payments are made on time. Thereafter, we
     reevaluate each loan regularly and record additional write-
     downs if needed.




36
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 39 of 169

    Table 24 provides a summary of foreclosed assets and an
analysis of changes in foreclosed assets.

Table 24: Foreclosed Assets

                                                                                               Jun 30,           Mar 31,          Dec 31,          Sep 30,           Jun 30,
(in millions)                                                                                    2017              2017             2016             2016              2016
Summary by loan segment
Government insured/guaranteed                                                           $          149               179              197               282              321
PCI loans:
      Commercial                                                                                     79               84                91               98              124
      Consumer                                                                                       67               80                75               88                91
        Total PCI loans                                                                            146               164              166               186              215
All other loans:
      Commercial                                                                                   259               275              287               298              313
      Consumer                                                                                     227               287              328               254              268
        Total all other loans                                                                      486               562              615               552              581
        Total foreclosed assets                                                         $          781               905              978             1,020            1,117
Analysis of changes in foreclosed assets (1)
Balance, beginning of period                                                            $          905               978            1,020             1,117            1,279
      Net change in government insured/guaranteed (2)                                              (30)              (18)              (85)             (39)              (65)
      Additions to foreclosed assets (3)                                                           233               288              405               261              281
      Reductions:
        Sales                                                                                     (330)             (307)            (296)             (421)            (405)
        Write-downs and gains (losses) on sales                                                       3              (36)              (66)             102                27
           Total reductions                                                                       (327)             (343)            (362)             (319)            (378)
Balance, end of period                                                                  $          781               905              978             1,020            1,117
(1)    During fourth quarter 2016, we evaluated a population of foreclosed properties that were previously security for FHA insured loans, and made the decision to retain some
       of the properties as foreclosed real estate, thereby foregoing the FHA insurance claim. Accordingly, the loans for which we decided not to file a claim are reported as
       additions to foreclosed assets rather than included as net change in government insured/guaranteed foreclosures.
(2)    Foreclosed government insured/guaranteed loans are temporarily transferred to and held by us as servicer, until reimbursement is received from FHA or VA. The net change
       in government insured/guaranteed foreclosed assets is generally made up of inflows from mortgages held for investment and MHFS, and outflows when we are reimbursed
       by FHA/VA.
(3)    Includes loans moved into foreclosure from nonaccrual status, PCI loans transitioned directly to foreclosed assets and repossessed automobiles.


     Foreclosed assets at June 30, 2017, included $434 million of
foreclosed residential real estate, of which 34% is predominantly
FHA insured or VA guaranteed and expected to have minimal or
no loss content. The remaining foreclosed assets balance of
$347 million has been written down to estimated net realizable
value. Of the $781 million in foreclosed assets at June 30, 2017,
52% have been in the foreclosed assets portfolio one year or less.




                                                                                                                                                                            37
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                                Filed 11/02/18 Page 40 of 169

TROUBLED DEBT RESTRUCTURINGS (TDRs)


Table 25: Troubled Debt Restructurings (TDRs)

                                                                                     Jun 30,               Mar 31,             Dec 31,              Sep 30,              Jun 30,
(in millions)                                                                          2017                  2017                2016                 2016                 2016
Commercial:
      Commercial and industrial                                              $         2,629                 2,484                2,584               2,445                1,951
      Real estate mortgage                                                             1,024                 1,090                1,119               1,256                1,324
      Real estate construction                                                             62                    73                  91                   95                 106
      Lease financing                                                                      21                     8                    6                   8                    5
        Total commercial TDRs                                                          3,736                 3,655                3,800               3,804                3,386
Consumer:
      Real estate 1-4 family first mortgage                                           13,141               13,680               14,134               14,761              15,518
      Real estate 1-4 family junior lien mortgage                                      1,975                 2,027                2,074               2,144                2,214
      Credit Card                                                                         316                  308                  300                 294                  291
      Automobile                                                                           85                    80                  85                   89                   92
      Other revolving credit and installment                                              118                  107                  101                   93                   86
      Trial modifications                                                                 215                  261                  299                 348                  364
        Total consumer TDRs (1)                                                       15,850               16,463               16,993               17,729              18,565
           Total TDRs                                                        $        19,586               20,118               20,793               21,533              21,951
TDRs on nonaccrual status                                                    $         5,637                 5,819                6,193               6,429                6,404
TDRs on accrual status (1)                                                            13,949               14,299               14,600               15,104              15,547
           Total TDRs                                                        $        19,586               20,118               20,793               21,533              21,951
(1)    TDR loans include $1.4 billion, $1.5 billion, $1.5 billion, $1.6 billion, and $1.7 billion at June 30 and March 31, 2017, and December 31, September 30 and June 30, 2016,
       respectively, of government insured/guaranteed loans that are predominantly insured by the FHA or guaranteed by the VA and accruing.


     Table 25 provides information regarding the recorded                                         Table 26 provides an analysis of the changes in TDRs. Loans
investment of loans modified in TDRs. The allowance for loan                                 modified more than once are reported as TDR inflows only in the
losses for TDRs was $1.9 billion and $2.2 billion at June 30,                                period they are first modified. Other than resolutions such as
2017, and December 31, 2016, respectively. See Note 5 (Loans                                 foreclosures, sales and transfers to held for sale, we may remove
and Allowance for Credit Losses) to Financial Statements in this                             loans held for investment from TDR classification, but only if
Report for additional information regarding TDRs. In those                                   they have been refinanced or restructured at market terms and
situations where principal is forgiven, the entire amount of such                            qualify as a new loan.
forgiveness is immediately charged off to the extent not done so
prior to the modification. When we delay the timing on the
repayment of a portion of principal (principal forbearance), we
charge off the amount of forbearance if that amount is not
considered fully collectible.
     For more information on our nonaccrual policies when a
restructuring is involved, see the “Risk Management – Credit
Risk Management – Troubled Debt Restructurings (TDRs)”
section in our 2016 Form 10-K.




38
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 41 of 169

Table 26: Analysis of Changes in TDRs

                                                                                                                                                                   Quarter ended

                                                                                                   Jun 30,            Mar 31,          Dec 31,           Sep 30,           Jun 30,
(in millions)                                                                                        2017               2017             2016              2016              2016
Commercial:
Balance, beginning of quarter                                                                  $     3,655              3,800            3,804             3,386             3,092
      Inflows (1)                                                                                       730               642               615              914               797
      Outflows
        Charge-offs                                                                                     (59)             (108)             (120)              (76)            (153)
        Foreclosures                                                                                    (12)                —               (13)               (2)               —
        Payments, sales and other (2)                                                                 (578)              (679)             (486)            (418)             (350)
Balance, end of quarter                                                                              3,736              3,655            3,800             3,804             3,386
Consumer:
Balance, beginning of quarter                                                                      16,463             16,993            17,729            18,565           19,413
      Inflows (1)                                                                                       444               517               513              542               508
      Outflows
        Charge-offs                                                                                     (51)              (51)              (48)              (65)              (38)
        Foreclosures                                                                                  (159)              (179)             (166)            (230)             (217)
        Payments, sales and other (2)                                                                 (801)              (779)             (987)          (1,067)           (1,085)
      Net change in trial modifications (3)                                                             (46)              (38)              (48)              (16)              (16)
Balance, end of quarter                                                                            15,850             16,463            16,993            17,729           18,565
        Total TDRs                                                                             $   19,586             20,118            20,793            21,533           21,951
(1)    Inflows include loans that modify, even if they resolve within the period as well as advances on loans that modified in a prior period.
(2)    Other outflows include normal amortization/accretion of loan basis adjustments and loans transferred to held-for-sale. It also includes $4 million of loans refinanced or
       restructured at market terms and qualifying as new loans and removed from TDR classification for the quarter ended December 31, 2016, while no loans were removed
       from TDR classification for the quarters ended June 30 and March 31, 2017, and September 30 and June 30, 2016.
(3)    Net change in trial modifications includes: inflows of new TDRs entering the trial payment period, net of outflows for modifications that either (i) successfully perform and
       enter into a permanent modification, or (ii) did not successfully perform according to the terms of the trial period plan and are subsequently charged-off, foreclosed upon or
       otherwise resolved.




                                                                                                                                                                                  39
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                                Filed 11/02/18 Page 42 of 169

LOANS 90 DAYS OR MORE PAST DUE AND STILL ACCRUING                                            stabilization. Also, fluctuations from quarter to quarter are
Loans 90 days or more past due as to interest or principal are still                         influenced by seasonality.
accruing if they are (1) well-secured and in the process of                                       Loans 90 days or more past due and still accruing whose
collection or (2) real estate 1-4 family mortgage loans or                                   repayments are predominantly insured by the FHA or guaranteed
consumer loans exempt under regulatory rules from being                                      by the VA for mortgages were $8.9 billion at June 30, 2017, down
classified as nonaccrual until later delinquency, usually 120 days                           from $10.9 billion at December 31, 2016, due to improving credit
past due. PCI loans are not included in past due and still accruing                          trends. All remaining student loans guaranteed by agencies on
loans even when they are 90 days or more contractually past due.                             behalf of the U.S. Department of Education under the FFELP
These PCI loans are considered to be accruing because they                                   were sold as of March 31, 2017.
continue to earn interest from accretable yield, independent of                                   Table 27 reflects non-PCI loans 90 days or more past due
performance in accordance with their contractual terms.                                      and still accruing by class for loans not government insured/
     Excluding insured/guaranteed loans, loans 90 days or more                               guaranteed. For additional information on delinquencies by loan
past due and still accruing at June 30, 2017, were down                                      class, see Note 5 (Loans and Allowance for Credit Losses) to
$129 million, or 13%, from December 31, 2016, due to payoffs,                                Financial Statements in this Report.
modifications and other loss mitigation activities and credit

Table 27: Loans 90 Days or More Past Due and Still Accruing

                                                                                                    Jun 30,           Mar 31,          Dec 31,          Sep 30,           Jun 30,
(in millions)                                                                                         2017              2017             2016             2016              2016
      Total (excluding PCI (1)):                                                              $       9,716           10,525            11,858           12,068           12,385
        Less: FHA insured/VA guaranteed (2)(3)                                                        8,873             9,585           10,883           11,198           11,577
        Less: Student loans guaranteed under the FFELP (4)                                                 —                —                 3               17               20
             Total, not government insured/guaranteed                                         $         843               940              972               853              788
By segment and class, not government insured/guaranteed:
  Commercial:
        Commercial and industrial                                                             $           42                88               28               47               36
        Real estate mortgage                                                                                2               11               36                 4              22
        Real estate construction                                                                          10                 3               —                 —                —
           Total commercial                                                                               54              102                64               51               58
      Consumer:
        Real estate 1-4 family first mortgage (3)                                                       145               149              175               171              169
        Real estate 1-4 family junior lien mortgage (3)                                                   44                42               56               54               52
        Credit card                                                                                     411               453              452               392              348
        Automobile                                                                                        91                79             112                81               64
        Other revolving credit and installment                                                            98              115              113               104               97
           Total consumer                                                                               789               838              908               802              730
               Total, not government insured/guaranteed                                       $         843               940              972               853              788
(1)    PCI loans totaled $1.5 billion, $1.8 billion, $2.0 billion, $2.2 billion, and $2.4 billion at June 30 and March 31, 2017 and December 31, September 30, and June 30, 2016,
       respectively.
(2)    Represents loans whose repayments are predominantly insured by the FHA or guaranteed by the VA.
(3)    Includes mortgages held for sale 90 days or more past due and still accruing.
(4)    Represents loans whose repayments are largely guaranteed by agencies on behalf of the U.S. Department of Education under the FFELP. All remaining student loans
       guaranteed under the FFELP were sold as of March 31, 2017.




40
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 43 of 169

NET CHARGE-OFFS


Table 28: Net Charge-offs

                                                                                                                                                       Quarter ended 
                                                      Jun 30, 2017                Mar 31, 2017               Dec 31, 2016          Sep 30, 2016          Jun 30, 2016

                                                                 % of                       % of                     % of                  % of                  % of
                                               Net loan          avg.      Net loan         avg.     Net loan        avg.   Net loan       avg.   Net loan       avg.
                                               charge-          loans      charge-         loans     charge-        loans   charge-       loans   charge-       loans
($ in millions)                                     offs           (1)          offs         (1)          offs        (1)        offs       (1)        offs       (1)
Commercial:
      Commercial and industrial               $       78        0.10%     $     171        0.21%     $      256    0.31%    $   259      0.32%    $   368      0.46%
      Real estate mortgage                             (6)    (0.02)            (25)      (0.08)            (12)   (0.04)        (28)    (0.09)        (20)   (0.06)
      Real estate construction                         (4)    (0.05)              (8)     (0.15)             (8)   (0.13)        (18)    (0.32)         (3)   (0.06)
      Lease financing                                   7       0.15               5       0.11              15    0.32            2     0.04           12     0.27
Total commercial                                      75        0.06            143        0.11             251    0.20         215      0.17         357      0.29
Consumer:
      Real estate 1-4 family
        first mortgage                               (16)     (0.02)               7       0.01              (3)      —           20     0.03           14     0.02
      Real estate 1-4 family
        junior lien mortgage                           (4)    (0.03)             23        0.21              44    0.38           49     0.40           62     0.49
      Credit card                                    320        3.67            309        3.54             275    3.09         245      2.82         270      3.25
      Automobile                                     126        0.86            167        1.10             166    1.05         137      0.87           90     0.59
      Other revolving credit and
        installment                                  154        1.58            156        1.60             172    1.70         139      1.40         131      1.32
Total consumer                                       580        0.51            662        0.59             654    0.56         590      0.51         567      0.49
           Total                              $      655        0.27%      $    805        0.34%     $      905    0.37%    $   805      0.33%    $   924      0.39%


(1)    Quarterly net charge-offs (recoveries) as a percentage of average respective loans are annualized.


     Table 28 presents net charge-offs for second quarter 2017                                   We apply a disciplined process and methodology to establish
and the previous four quarters. Net charge-offs in second quarter                           our allowance for credit losses each quarter. This process takes
2017 were $655 million (0.27% of average total loans                                        into consideration many factors, including historical and
outstanding) compared with $924 million (0.39%) in second                                   forecasted loss trends, loan-level credit quality ratings and loan
quarter 2016.                                                                               grade-specific characteristics. The process involves subjective and
     The decrease in commercial and industrial net charge-offs                              complex judgments. In addition, we review a variety of credit
from second quarter 2016, reflected continued improvement in                                metrics and trends. These credit metrics and trends, however, do
our oil and gas portfolio. Our commercial real estate portfolios                            not solely determine the amount of the allowance as we use
were in a net recovery position. Total consumer net charge-offs                             several analytical tools. Our estimation approach for the
increased slightly from the prior year due to an increase in credit                         commercial portfolio reflects the estimated probability of default
card, automobile and other revolving credit and installment                                 in accordance with the borrower’s financial strength, and the
losses, partially offset by a decrease in residential real estate net                       severity of loss in the event of default, considering the quality of
charge-offs.                                                                                any underlying collateral. Probability of default and severity at
                                                                                            the time of default are statistically derived through historical
ALLOWANCE FOR CREDIT LOSSES  The allowance for credit                                       observations of defaults and losses after default within each
losses, which consists of the allowance for loan losses and the                             credit risk rating. Our estimation approach for the consumer
allowance for unfunded credit commitments, is management’s                                  portfolio uses forecasted losses that represent our best estimate
estimate of credit losses inherent in the loan portfolio and                                of inherent loss based on historical experience, quantitative and
unfunded credit commitments at the balance sheet date,                                      other mathematical techniques. For additional information on
excluding loans carried at fair value. The detail of the changes in                         our allowance for credit losses, see the “Critical Accounting
the allowance for credit losses by portfolio segment (including                             Policies – Allowance for Credit Losses” section in our 2016 Form
charge-offs and recoveries by loan class) is in Note 5 (Loans and                           10-K and Note 5 (Loans and Allowance for Credit Losses) to
Allowance for Credit Losses) to Financial Statements in this                                Financial Statements in this Report.
Report.                                                                                          Table 29 presents the allocation of the allowance for credit
                                                                                            losses by loan segment and class for the most recent quarter end
                                                                                            and last four year ends.




                                                                                                                                                                      41
Risk Management
            Case- Credit Risk Management
                  3:18-cv-03948-JD       (continued)
                                     Document   55-3                                              Filed 11/02/18 Page 44 of 169

Table 29: Allocation of the Allowance for Credit Losses (ACL)

                                                 Jun 30, 2017                  Dec 31, 2016            Dec 31, 2015            Dec 31, 2014           Dec 31, 2013


                                                          Loans
                                                           as %                      Loans                    Loans                  Loans                  Loans
                                                              of                      as %                     as %                   as %                   as %
                                                           total                    of total                 of total               of total               of total
(in millions)                                    ACL      loans           ACL         loans         ACL        loans        ACL       loans        ACL       loans
Commercial:
      Commercial and industrial          $ 4,178            34%      $ 4,560           34%      $ 4,231         33%     $ 3,506        32%     $ 3,040        29%
      Real estate mortgage                   1,269          14          1,320          14          1,264        13        1,576        13        2,157        14
      Real estate construction               1,276            3         1,294            2         1,210          3       1,097          2         775          2
      Lease financing                          238            2           220            2          167           1         198          1         131          1
        Total commercial                     6,961          53          7,394          52          6,872        50        6,377        48        6,103        46
Consumer:
      Real estate 1-4 family first
        mortgage                             1,180          29          1,270          29          1,895        30        2,878        31        4,087        32
      Real estate 1-4 family
        junior lien mortgage                   690            4           815            5         1,223          6       1,566          7       2,534          8
      Credit card                            1,851            4         1,605            4         1,412          4       1,271          4       1,224          3
      Automobile                               786            6           817            6          529           6         516          6         475          6
      Other revolving credit and
        installment                            678            4           639            4          581           4         561          4         548          5
        Total consumer                       5,185          47          5,146          48          5,640        50        6,792        52        8,868        54
           Total                         $12,146          100%       $ 12,540         100%      $ 12,512       100%     $ 13,169      100%     $ 14,971      100%


                                                 Jun 30, 2017                  Dec 31, 2016            Dec 31, 2015            Dec 31, 2014           Dec 31, 2013
Components:
      Allowance for loan losses          $             11,073                       11,419                   11,545                 12,319                 14,502
      Allowance for unfunded
         credit commitments                             1,073                        1,121                      967                    850                    469
        Allowance for credit losses      $             12,146                       12,540                   12,512                 13,169                 14,971
Allowance for loan losses as a
   percentage of total loans                              1.16%                       1.18                     1.26                   1.43                   1.76
Allowance for loan losses as a
   percentage of total net
   charge-offs (1)                                        421                          324                      399                    418                    322
Allowance for credit losses as a
   percentage of total loans                              1.27                        1.30                     1.37                   1.53                   1.82
Allowance for credit losses as a
   percentage of total
   nonaccrual loans                                       134                          121                      110                    103                      96
(1)    Total net charge-offs are annualized for quarter ended June 30, 2017.


     In addition to the allowance for credit losses, there was                               primarily of real estate 1-4 family first and junior lien mortgage
$649 million at June 30, 2017, and $954 million at December 31,                              loans at June 30, 2017.
2016, of nonaccretable difference to absorb losses for PCI loans,                                 The allowance for credit losses decreased $394 million, or
which totaled $14.3 billion at June 30, 2017. The allowance for                              3%, from December 31, 2016, due to a decrease in our
credit losses is lower than otherwise would have been required                               commercial allowance reflecting credit quality improvement,
without PCI loan accounting. As a result of PCI loans, certain                               including in the oil and gas portfolio, as well as improvement in
ratios of the Company may not be directly comparable with                                    our residential real estate and automobile portfolios, partially
credit-related metrics for other financial institutions.                                     offset by increased allowance in the credit card portfolio. Total
Additionally, loans purchased at fair value, including loans from                            provision for credit losses was $555 million in second quarter
the GE Capital business acquisitions, generally reflect a lifetime                           2017, compared with $1.1 billion in second quarter 2016,
credit loss adjustment and therefore do not initially require                                reflecting the same changes mentioned above for the allowance
additions to the allowance as is typically associated with loan                              for credit losses.
growth. For additional information on PCI loans, see the “Risk                                    We believe the allowance for credit losses of $12.1 billion at
Management – Credit Risk Management – Purchased Credit-                                      June 30, 2017, was appropriate to cover credit losses inherent in
Impaired Loans” section and Note 5 (Loans and Allowance for                                  the loan portfolio, including unfunded credit commitments, at
Credit Losses) to Financial Statements in this Report.                                       that date. Approximately $959 million of the allowance at
     The ratio of the allowance for credit losses to total                                   June 30, 2017, was allocated to our oil and gas portfolio,
nonaccrual loans may fluctuate significantly from period to                                  compared with $1.3 billion at December 31, 2016. This
period due to such factors as the mix of loan types in the                                   represented 7.5% and 8.5% of total oil and gas loans outstanding
portfolio, borrower credit strength and the value and                                        at June 30, 2017, and December 31, 2016, respectively. However,
marketability of collateral. Our nonaccrual loans consisted                                  the entire allowance is available to absorb credit losses inherent

42
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 45 of 169

in the total loan portfolio. The allowance for credit losses is              Because of the uncertainty in the various estimates
subject to change and reflects existing factors as of the date of       underlying the mortgage repurchase liability, there is a range of
determination, including economic or market conditions and              losses in excess of the recorded mortgage repurchase liability
ongoing internal and external examination processes. Due to the         that are reasonably possible. The estimate of the range of
sensitivity of the allowance for credit losses to changes in the        possible loss for representations and warranties does not
economic and business environment, it is possible that we will          represent a probable loss, and is based on currently available
incur incremental credit losses not anticipated as of the balance       information, significant judgment, and a number of
sheet date. Future allowance levels will be based on a variety of       assumptions that are subject to change. The high end of this
factors, including loan growth, portfolio performance and general       range of reasonably possible losses exceeded our recorded
economic conditions. Our process for determining the allowance          liability by $167 million at June 30, 2017, and was determined
for credit losses is discussed in the “Critical Accounting Policies –   based upon modifying the assumptions (particularly to assume
Allowance for Credit Losses” section and Note 1 (Summary of             significant changes in investor repurchase demand practices)
Significant Accounting Policies) to Financial Statements in our         used in our best estimate of probable loss to reflect what we
2016 Form 10-K.                                                         believe to be the high end of reasonably possible adverse
                                                                        assumptions.
LIABILITY FOR MORTGAGE LOAN REPURCHASE LOSSES                                For additional information on our repurchase liability, see
In connection with our sales and securitization of residential          the “Risk Management – Credit Risk Management – Liability
mortgage loans to various parties, we have established a                For Mortgage Loan Repurchase Losses” section in our 2016
mortgage repurchase liability, initially at fair value, related to      Form 10-K and Note 8 (Mortgage Banking Activities) to
various representations and warranties that reflect                     Financial Statements in this Report.
management’s estimate of losses for loans for which we could
have a repurchase obligation, whether or not we currently               RISKS RELATING TO SERVICING ACTIVITIES In addition to
service those loans, based on a combination of factors. Our             servicing loans in our portfolio, we act as servicer and/or
mortgage repurchase liability estimation process also                   master servicer of residential mortgage loans included in GSE-
incorporates a forecast of repurchase demands associated with           guaranteed mortgage securitizations, GNMA-guaranteed
mortgage insurance rescission activity.                                 mortgage securitizations of FHA-insured/VA-guaranteed
    Because we typically retain the servicing for the mortgage          mortgages and private label mortgage securitizations, as well as
loans we sell or securitize, we believe the quality of our              for unsecuritized loans owned by institutional investors. In
residential mortgage loan servicing portfolio provides helpful          connection with our servicing activities, we have entered into
information in evaluating our repurchase liability. Of the              various settlements with federal and state regulators to resolve
$1.5 trillion in the residential mortgage loan servicing portfolio      certain alleged servicing issues and practices. In general, these
at June 30, 2017, 96% was current and less than 1% was                  settlements required us to provide customers with loan
subprime at origination. Our combined delinquency and                   modification relief, refinancing relief, and foreclosure
foreclosure rate on this portfolio was 4.14% at June 30, 2017,          prevention and assistance, as well as imposed certain monetary
compared with 4.83% at December 31, 2016. Two percent of                penalties on us.
this portfolio is private label securitizations for which we                 For additional information about the risks and various
originated the loans and, therefore have some repurchase risk.          settlements related to our servicing activities, see the “Risk
    The overall level of unresolved repurchase demands and              Management – Credit Risk Management – Risks Relating to
mortgage insurance rescissions outstanding at June 30, 2017,            Servicing Activities” section in our 2016 Form 10-K.
was $121 million, representing 562 loans, up from a year ago
both in number of outstanding loans and in total dollar
balances. The increase was predominantly due to private
investor demands we expect to resolve with minimal
repurchase risk.
     Our liability for mortgage repurchases, included in
“Accrued expenses and other liabilities” in our consolidated
balance sheet, represents our best estimate of the probable loss
that we expect to incur for various representations and
warranties in the contractual provisions of our sales of
mortgage loans. The liability was $178 million at June 30, 2017,
and $229 million at December 31, 2016. In second quarter
2017, we released $39 million, which increased net gains on
mortgage loan origination/sales activities, compared with a
release of $81 million in second quarter 2016. The release in
second quarter 2017 was due to a re-estimation of our liability
based on recently observed trends. We incurred net losses on
repurchased loans and investor reimbursements totaling
$5 million in second quarter 2017, compared with $19 million
in second quarter 2016.




                                                                                                                                            43
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 46 of 169

Asset/Liability Management                                                (instantaneous changes) are summarized in Table 30, indicating
Asset/liability management involves evaluating, monitoring and            net interest income sensitivity relative to the Company's base net
managing interest rate risk, market risk, liquidity and funding.          interest income plan. Ramp scenarios assume interest rates move
Primary oversight of interest rate risk and market risk resides           gradually in parallel across the yield curve relative to the base
with the Finance Committee of our Board of Directors (Board),             scenario in year one, and the full amount of the ramp is held as a
which oversees the administration and effectiveness of financial          constant differential to the base scenario in year two. The
risk management policies and processes used to assess and                 following describes the simulation assumptions for the scenarios
manage these risks. Primary oversight of liquidity and funding            presented in Table 30:
resides with the Risk Committee of the Board. At the                      •    Simulations are dynamic and reflect anticipated growth
management level we utilize a Corporate Asset/Liability                        across assets and liabilities.
Management Committee (Corporate ALCO), which consists of                  •    Other macroeconomic variables that could be correlated with
senior financial, risk, and business executives, to oversee these              the changes in interest rates are held constant.
risks and report on them periodically to the Board’s Finance              •    Mortgage prepayment and origination assumptions vary
Committee and Risk Committee as appropriate. As discussed in                   across scenarios and reflect only the impact of the higher or
more detail for trading activities below, we employ separate                   lower interest rates.
management level oversight specific to market risk.                       •    Our base scenario deposit forecast incorporates mix changes
                                                                               consistent with the base interest rate trajectory. Deposit mix
INTEREST RATE RISK Interest rate risk, which potentially can                   is modeled to be the same as in the base scenario across the
have a significant earnings impact, is an integral part of being a             alternative scenarios. In higher rate scenarios, customer
financial intermediary. We are subject to interest rate risk                   activity that shifts balances into higher-yielding products
because:                                                                       could reduce expected net interest income.
     • assets and liabilities may mature or reprice at different          •    We hold the size of the projected investment securities
          times (for example, if assets reprice faster than liabilities        portfolio constant across scenarios.
          and interest rates are generally falling, earnings will
          initially decline);                                             Table 30: Net Interest Income Sensitivity Over Next Two-Year
     •    assets and liabilities may reprice at the same time but by      Horizon Relative to Base Expectation
          different amounts (for example, when the general level
                                                                                                               Lower Rates            Higher Rates
          of interest rates is falling, we may reduce rates paid on
                                                                                                                   100 bps           100 bps          200 bps
          checking and savings deposit accounts by an amount                                                         Ramp      Instantaneous            Ramp
          that is less than the general decline in market interest        ($ in billions)            Base
                                                                                                                    Parallel
                                                                                                                  Decrease
                                                                                                                                      Parallel
                                                                                                                                    Increase
                                                                                                                                                       Parallel
                                                                                                                                                     Increase
          rates);                                                         First Year of
     •    short-term and long-term market interest rates may                 Forecasting
                                                                             Horizon
          change by different amounts (for example, the shape of
                                                                          Net Interest Income
          the yield curve may affect new loan yields and funding            Sensitivity to Base
                                                                            Scenario                          $(0.9) - (0.4)        1.1 - 1.6        0.9 - 1.4
          costs differently);
                                                                          Key Rates at Horizon
     •    the remaining maturity of various assets or liabilities           End
          may shorten or lengthen as interest rates change (for           Fed Funds Target           1.89%             0.89              2.89            3.89
          example, if long-term mortgage interest rates decline           10-year CMT (1)            3.04              2.04              4.04            5.04
          sharply, MBS held in the investment securities portfolio        Second Year of
          may prepay significantly earlier than anticipated, which          Forecasting
                                                                            Horizon
          could reduce portfolio income); or                              Net Interest Income
     •    interest rates may also have a direct or indirect effect on       Sensitivity to Base
                                                                            Scenario                          $(1.5) - (1.0)        1.4 - 1.9        1.8 - 2.3
          loan demand, collateral values, credit losses, mortgage
                                                                          Key Rates at Horizon
          origination volume, the fair value of MSRs and other              End
          financial instruments, the value of the pension liability       Fed Funds Target           2.50%             1.50              3.50            4.50
          and other items affecting earnings.                             10-year CMT (1)            3.55              2.55              4.55            5.55

                                                                          (1)   U.S. Constant Maturity Treasury Rate
     We assess interest rate risk by comparing outcomes under
various net interest income simulations using many interest rate               The sensitivity results above do not capture interest rate
scenarios that differ in the direction of interest rate changes, the      sensitive noninterest income and expense impacts. Our interest
degree of change over time, the speed of change and the projected         rate sensitive noninterest income and expense is primarily driven
shape of the yield curve. These simulations require assumptions           by mortgage activity, and may move in the opposite direction of
regarding drivers of earnings and balance sheet composition such          our net interest income. Typically, in response to higher interest
as loan originations, prepayment speeds on loans and investment           rates, mortgage activity, primarily refinancing activity, generally
securities, deposit flows and mix, as well as pricing strategies.         declines. And in response to lower interest rates, mortgage
     Currently, our profile is such that we project net interest          activity generally increases. Mortgage results are also impacted
income will benefit modestly from higher interest rates as our            by the valuation of MSRs and related hedge positions. See the
assets would reprice faster and to a greater degree than our              “Risk Management – Asset/Liability Management – Mortgage
liabilities, while in the case of lower interest rates, our assets        Banking Interest Rate and Market Risk” section in this Report for
would reprice downward and to a greater degree than our                   more information.
liabilities.                                                                   We use the investment securities portfolio and exchange-
     As of June 30, 2017, our most recent simulations estimate            traded and over-the-counter (OTC) interest rate derivatives to
net interest income sensitivity over the next two years under a           hedge our interest rate exposures. See the “Balance Sheet
range of both lower and higher interest rates. Measured impacts           Analysis – Investment Securities” section in this Report for more
from standardized ramps (gradual changes) and shocks                      information on the use of the available-for-sale and held-to-
44
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 47 of 169

maturity securities portfolios. The notional or contractual                     Table 31 presents total revenue from trading activities.
amount, credit risk amount and fair value of the derivatives used
to hedge our interest rate risk exposures as of June 30, 2017, and       Table 31: Net Gains (Losses) from Trading Activities
December 31, 2016, are presented in Note 12 (Derivatives) to
Financial Statements in this Report. We use derivatives for asset/                                                     Quarter ended        Six months ended
                                                                                                                            June 30,                June 30,
liability management in two main ways:
                                                                         (in millions)                               2017         2016        2017          2016
•    to convert the cash flows from selected asset and/or liability
     instruments/portfolios including investments, commercial            Interest income (1)                      $ 710             572     $1,353         1,168
     loans and long-term debt, from fixed-rate payments to               Less: Interest expense (2)                   108            83         200          172
     floating-rate payments, or vice versa; and                                Net interest income                    602           489      1,153           996
•    to economically hedge our mortgage origination pipeline,            Noninterest income:
     funded mortgage loans and MSRs using interest rate swaps,
                                                                               Net gains (losses) from
     swaptions, futures, forwards and options.                                   trading activities (3):
                                                                                 Customer
                                                                                   accommodation                      187           380         532          599
MORTGAGE BANKING INTEREST RATE AND MARKET RISK 
                                                                                 Economic hedges and
We originate, fund and service mortgage loans, which subjects us                   other (4)                            50          (52)        144           (71)
to various risks, including credit, liquidity and interest rate risks.              Total net gains from
For more information on mortgage banking interest rate and                            trading activities              237           328         676          528
market risk, see the “Risk Management – Asset/Liability                  Total trading-related net
                                                                           interest and noninterest
Management – Mortgage Banking Interest Rate and Market                     income                                 $ 839             817     $1,829         1,524
Risk” section in our 2016 Form 10-K.
                                                                         (1)    Represents interest and dividend income earned on trading securities.
     While our hedging activities are designed to balance our            (2)    Represents interest and dividend expense incurred on trading securities we
mortgage banking interest rate risks, the financial instruments                 have sold but have not yet purchased.
                                                                         (3)    Represents realized gains (losses) from our trading activity and unrealized
we use may not perfectly correlate with the values and income                   gains (losses) due to changes in fair value of our trading positions, attributable
being hedged. For example, the change in the value of ARM                       to the type of business activity.
                                                                         (4)    Excludes economic hedging of mortgage banking and asset/liability
production held for sale from changes in mortgage interest rates                management activities, for which hedge results (realized and unrealized) are
may or may not be fully offset by LIBOR index-based financial                   reported with the respective hedged activities.

instruments used as economic hedges for such ARMs.
Additionally, hedge-carry income on our economic hedges for the          Customer accommodation  Customer accommodation activities
MSRs may not continue at recent levels if the spread between             are conducted to help customers manage their investment and
short-term and long-term rates decreases or there are other              risk management needs. We engage in market-making activities
changes in the market for mortgage forwards that affect the              or act as an intermediary to purchase or sell financial
implied carry.                                                           instruments in anticipation of or in response to customer needs.
     The total carrying value of our residential and commercial          This category also includes positions we use to manage our
MSRs was $14.2 billion at June 30, 2017, and $14.4 billion at            exposure to customer transactions.
December 31, 2016. The weighted-average note rate on our                      In our customer accommodation trading, we serve as
portfolio of loans serviced for others was 4.23% at June 30, 2017,       intermediary between buyer and seller. For example, we may
and 4.26% at December 31, 2016. The carrying value of our total          purchase or sell a derivative to a customer who wants to manage
MSRs represented 0.85% of mortgage loans serviced for others at          interest rate risk exposure. We typically enter into offsetting
both June 30, 2017 and December 31, 2016.                                derivative or security positions with a separate counterparty or
                                                                         exchange to manage our exposure to the derivative with our
                                                                         customer. We earn income on this activity based on the
MARKET RISK – TRADING ACTIVITIES  The Finance                            transaction price difference between the customer and offsetting
Committee of our Board of Directors reviews the acceptable               derivative or security positions, which is reflected in the fair value
market risk appetite for our trading activities. We engage in            changes of the positions recorded in net gains on trading
trading activities to accommodate the investment and risk                activities.
management activities of our customers (which generally                       Customer accommodation trading also includes net gains
comprises a subset of the transactions recorded as trading and           related to market-making activities in which we take positions to
derivative assets and liabilities on our balance sheet), and to          facilitate customer order flow. For example, we may own
execute economic hedging to manage certain balance sheet risks.          securities recorded as trading assets (long positions) or sold
These activities primarily occur within our Wholesale Banking            securities we have not yet purchased, recorded as trading
businesses and to a lesser extent other divisions of the Company.        liabilities (short positions), typically on a short-term basis, to
All of our trading assets, and derivative assets and liabilities,        facilitate support of buying and selling demand from our
(including securities, foreign exchange transactions, and                customers. As a market maker in these securities, we earn income
commodity transactions) are carried at fair value. Income earned         due to: (1) the difference between the price paid or received for
related to these trading activities include net interest income and      the purchase and sale of the security (bid-ask spread), (2) the net
changes in fair value related to trading assets and derivative           interest income, and (3) the change in fair value of the long or
assets and liabilities. Net interest income earned from trading          short positions during the short-term period held on our balance
activity is reflected in the interest income and interest expense        sheet. Additionally, we may enter into separate derivative or
components of our income statement. Changes in fair value                security positions to manage our exposure related to our long or
related to trading assets, and derivative assets and liabilities are     short security positions. Income earned on this type of market-
reflected in net gains on trading activities, a component of             making activity is reflected in the fair value changes of these
noninterest income in our income statement.                              positions recorded in net gains on trading activities.



                                                                                                                                                                45
Asset/LiabilityCase
                Management  (continued)Document
                    3:18-cv-03948-JD                                   55-3 Filed 11/02/18 Page 48 of 169

Economic hedges and other  Economic hedges in trading                    Daily Trading-Related Revenue  Table 32 provides information
activities are not designated in a hedge accounting relationship         on the distribution of daily trading-related revenues for the
and exclude economic hedging related to our asset/liability risk         Company’s trading portfolio. This trading-related revenue is
management and mortgage banking risk management activities.              defined as the change in value of the trading assets and trading
Economic hedging activities include the use of trading securities        liabilities, trading-related net interest income, and trading-
to economically hedge risk exposures related to non-trading              related intra-day gains and losses. Net trading-related revenue
activities or derivatives to hedge risk exposures related to trading     does not include activity related to long-term positions held for
assets or trading liabilities. Economic hedges are unrelated to our      economic hedging purposes, period-end adjustments, and other
customer accommodation activities. Other activities include              activity not representative of daily price changes driven by
financial assets held for investment purposes that we elected to         market factors.
carry at fair value with changes in fair value recorded to earnings
in order to mitigate accounting measurement mismatches or
avoid embedded derivative accounting complexities.

Table 32: Distribution of Daily Trading-Related Revenues




Market Risk Market risk is the risk of possible economic loss                 Trading VaR is the measure used to provide insight into the
from adverse changes in market risk factors such as interest             market risk exhibited by the Company’s trading positions. The
rates, credit spreads, foreign exchange rates, equity, commodity         Company calculates Trading VaR for risk management purposes
prices, mortgage rates, and market liquidity. Market risk is             to establish line of business and Company-wide risk limits.
intrinsic to the Company’s sales and trading, market making,             Trading VaR is calculated based on all trading positions classified
investing, and risk management activities.                               as trading assets or other liabilities, derivative assets or derivative
     The Company uses value-at-risk (VaR) metrics                        liabilities on our balance sheet.
complemented with sensitivity analysis and stress testing in
measuring and monitoring market risk. VaR is a statistical risk
measure used to estimate the potential loss from adverse moves
in the financial markets. For more information on VaR, see the
“Risk Management – Asset/Liability Management – Market Risk
– Trading Activities” section in our 2016 Form 10-K.




46
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 49 of 169

    Table 33 shows the Company’s Trading General VaR by risk                                     2017. The increase was primarily driven by changes in portfolio
category. As presented in the table, average Company Trading                                     composition.
General VaR was $29 million for the quarter ended June 30,
2017, compared with $26 million for the quarter ended March 31,

Table 33: Trading 1-Day 99% General VaR by Risk Category

                                                                                                                                                                         Quarter ended
                                                                                                                   June 30, 2017                                       March 31, 2017
                                                                                     Period                                                 Period
(in millions)                                                                          end        Average           Low         High          end       Average          Low         High
Company Trading General VaR Risk Categories
Credit                                                                              $     23              29          23           36           27            25           19          30
Interest rate                                                                             10              20          10           27           22            18           13          23
Equity                                                                                    10              11            9          14           10            12            9          17
Commodity                                                                                   1               1           1            2            1             1           1              2
Foreign exchange                                                                            1               1           0            1            1             1            0             1
Diversification benefit (1)                                                              (29)           (33)                                   (35)          (31)
      Company Trading General VaR                                                   $     16              29                                    26            26
(1)    The period-end VaR was less than the sum of the VaR components described above, which is due to portfolio diversification. The diversification effect arises because the
       risks are not perfectly correlated causing a portfolio of positions to usually be less risky than the sum of the risks of the positions alone. The diversification benefit is not
       meaningful for low and high metrics since they may occur on different days.


Regulatory Market Risk Capital reflects U.S. regulatory agency                                   Regulatory Market Risk Capital Components The capital
risk-based capital regulations that are based on the Basel                                       required for market risk on the Company’s “covered” positions is
Committee Capital Accord of the Basel Committee on Banking                                       determined by internally developed models or standardized
Supervision. The Company must calculate regulatory capital                                       specific risk charges. The market risk regulatory capital models
under the Basel III market risk capital rule, which requires                                     are subject to internal model risk management and validation.
banking organizations with significant trading activities to adjust                              The models are continuously monitored and enhanced in
their capital requirements to reflect the market risks of those                                  response to changes in market conditions, improvements in
activities based on comprehensive and risk sensitive methods and                                 system capabilities, and changes in the Company’s market risk
models. The market risk capital rule is intended to cover the risk                               exposure. The Company is required to obtain and has received
of loss in value of covered positions due to changes in market                                   prior written approval from its regulators before using its
conditions.                                                                                      internally developed models to calculate the market risk capital
                                                                                                 charge.
Composition of Material Portfolio of Covered Positions  The                                           Basel III prescribes various VaR measures in the
positions that are “covered” by the market risk capital rule are                                 determination of regulatory capital and RWAs. The Company
generally a subset of our trading assets, and derivative assets and                              uses the same VaR models for both market risk management
liabilities, specifically those held by the Company for the purpose                              purposes as well as regulatory capital calculations. For regulatory
of short-term resale or with the intent of benefiting from actual or                             purposes, we use the following metrics to determine the
expected short-term price movements, or to lock in arbitrage                                     Company’s market risk capital requirements:
profits. Positions excluded from market risk regulatory capital                                   
treatment are subject to the credit risk capital rules applicable to                             General VaR measures the risk of broad market movements such
the “non-covered” trading positions.                                                             as changes in the level of credit spreads, interest rates, equity
     The material portfolio of the Company’s “covered” positions                                 prices, commodity prices, and foreign exchange rates. General
is mostly concentrated in the trading assets, and derivative assets                              VaR uses historical simulation analysis based on 99% confidence
and liabilities within Wholesale Banking where the substantial                                   level and a 10-day holding period.
portion of market risk capital resides. Wholesale Banking
engages in the fixed income, traded credit, foreign exchange,
equities, and commodities markets businesses. Other business
segments hold smaller trading positions covered under the
market risk capital rule.




                                                                                                                                                                                           47
Asset/LiabilityCase
                Management  (continued)Document
                    3:18-cv-03948-JD                                                         55-3 Filed 11/02/18 Page 50 of 169

    Table 34 shows the General VaR measure categorized by                                      2017. The increase was primarily driven by changes in portfolio
major risk categories. Average 10-day Company Regulatory                                       composition.
General VaR was $30 million for the quarter ended June 30,
2017, compared with $26 million for the quarter ended March 31,

Table 34: Regulatory 10-Day 99% General VaR by Risk Category

                                                                                                                                                                       Quarter ended
                                                                                                                June 30, 2017                                        March 31, 2017
                                                                                   Period                                                  Period
(in millions)                                                                        end        Average           Low        High            end        Average         Low        High
Wholesale Regulatory General VaR Risk Categories
Credit                                                                            $     60             72          57           93            69              67           52        81
Interest rate                                                                           17             39          17           71            47              38           25        50
Equity (1)                                                                               6               4           2           7             4               4            1             7
Commodity                                                                               11               4           3          11             3               4            2             6
Foreign exchange                                                                         8               6           3          29             7               6            4        10
Diversification benefit (2)                                                           (71)            (96)                                  (103)            (94)
Wholesale Regulatory General VaR                                                  $     31             29          24           37            27              25           16        37
Company Regulatory General VaR                                                          35             30          25           40            27              26           17        38
(1)   The period-end VaR was less than the sum of the VaR components described above, which is due to portfolio diversification. The diversification benefit arises because the
      risks are not perfectly correlated causing a portfolio of positions to usually be less risky than the sum of the risks of the positions alone. The diversification benefit is not
      meaningful for low and high metrics since they may occur on different days.


Specific Risk measures the risk of loss that could result from                                      The Company calculates Incremental Risk by generating a
factors other than broad market movements, or name-specific                                    portfolio loss distribution using Monte Carlo simulation, which
market risk. Specific Risk uses Monte Carlo simulation analysis                                assumes numerous scenarios, where an assumption is made that
based on a 99% confidence level and a 10-day holding period.                                   the portfolio’s composition remains constant for a one-year time
                                                                                               horizon. Individual issuer credit grade migration and issuer
Total VaR (as presented in Table 35) is composed of General VaR                                default risk is modeled through generation of the issuer’s credit
and Specific Risk and uses the previous 12 months of historical                                rating transition based upon statistical modeling. Correlation
market data in compliance with regulatory requirements.                                        between credit grade migration and default is captured by a
                                                                                               multifactor proprietary model which takes into account industry
Total Stressed VaR (as presented in Table 35) uses a historical                                classifications as well as regional effects. Additionally, the impact
period of significant financial stress over a continuous 12 month                              of market and issuer specific concentrations is reflected in the
period using historically available market data and is composed                                modeling framework by assignment of a higher charge for
of Stressed General VaR and Stressed Specific Risk. Total                                      portfolios that have increasing concentrations in particular
Stressed VaR uses the same methodology and models as Total                                     issuers or sectors. Lastly, the model captures product basis risk;
VaR.                                                                                           that is, it reflects the material disparity between a position and its
                                                                                               hedge.
Incremental Risk Charge (as presented in Table 35) captures                                         Table 35 provides information on Total VaR, Total Stressed
losses due to both issuer default and migration risk at the 99.9%                              VaR and the Incremental Risk Charge results for the quarter
confidence level over the one-year capital horizon under the                                   ended June 30, 2017. Incremental Risk Charge uses the higher of
assumption of constant level of risk or a constant position                                    the quarterly average or the quarter end result. For second
assumption. The model covers non-securitized credit-sensitive                                  quarter 2017, the required capital for market risk equals the
trading products.                                                                              quarter end results.

Table 35: Market Risk Regulatory Capital Modeled Components

                                                                                                                    Quarter ended June 30, 2017                        June 30, 2017
                                                                                                                                                                   Risk-         Risk-
                                                                                                                                                    Period        based      weighted
(in millions)                                                                                    Average             Low           High               end    capital (1)    assets (1)
Total VaR                                                                                       $       51            45             57                53           152          1,898
Total Stressed VaR                                                                                    300            235             368              284           899         11,235
Incremental Risk Charge                                                                                 26            20             40                30            30            375
(1)   Results represent the risk-based capital and RWAs based on the VaR and Incremental Risk Charge models.



Securitized Products Charge  Basel III requires a separate market                              seniority. Covered trading securitizations positions include
risk capital charge for positions classified as a securitization or                            consumer and commercial asset-backed securities (ABS),
re-securitization. The primary criteria for classification as a                                commercial mortgage-backed securities (CMBS), residential
securitization are whether there is a transfer of risk and whether                             mortgage-backed securities (RMBS), and collateralized loan and
the credit risk associated with the underlying exposures has been                              other debt obligations (CLO/CDO) positions. The securitization
separated into at least two tranches reflecting different levels of                            capital requirements are the greater of the capital requirements
48
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 51 of 169

of the net long or short exposure, and are capped at the                 securitization and re-securitization position. The Company uses
maximum loss that could be incurred on any given transaction.            an automated solution to track the due diligence associated with
     Table 36 shows the aggregate net fair market value of               securitization activity. The Company aims to manage the risks
securities and derivative securitization positions by exposure type      associated with securitization and re-securitization positions
that meet the regulatory definition of a covered trading                 through the use of offsetting positions and portfolio
securitization position at June 30, 2017, and December 31, 2016.         diversification.

Table 36: Covered Securitization Positions by Exposure Type              Standardized Specific Risk Charge  For debt and equity positions
                                                                         that are not evaluated by the approved internal specific risk
(Net Market Value)
                                                                         models, a regulatory prescribed standard specific risk charge is
(in millions)                       ABS   CMBS      RMBS      CLO/CDO    applied. The standard specific risk add-on for sovereign entities,
                                                                         public sector entities, and depository institutions is based on the
June 30, 2017
                                                                         Organization for Economic Co-operation and Development
Securitization exposure:
                                                                         (OECD) country risk classifications (CRC) and the remaining
Securities                    $ 961        306          630      782     contractual maturity of the position. These risk add-ons for debt
Derivatives                          3       (2)          1       (3)    positions range from 0.25% to 12%. The add-on for corporate
   Total                      $ 964        304          631      779     debt is based on creditworthiness and the remaining contractual
December 31, 2016                                                        maturity of the position. All other types of debt positions are
Securitization exposure:                                                 subject to an 8% add-on. The standard specific risk add-on for
                                                                         equity positions is generally 8%.
Securities                    $     801    397          911      791
                                                                              
Derivatives                           3       4           1        (8)
                                                                         Comprehensive Risk Charge / Correlation Trading  The market
   Total                      $     804    401          912      783     risk capital rule requires capital for correlation trading positions.
                                                                         The Company's remaining correlation trading exposure covered
Securitization Due Diligence and Risk Monitoring The market              under the market risk capital rule matured in fourth quarter
risk capital rule requires that the Company conduct due diligence        2014.
on the risk of each securitization position within three days of its           Table 37 summarizes the market risk-based capital
purchase. The Company’s due diligence seeks to provide an                requirements charge and market RWAs in accordance with the
understanding of the features that would materially affect the           Basel III market risk capital rule as of June 30, 2017, and
performance of a securitization or re-securitization. The due            December 31, 2016. The market RWAs are calculated as the sum
diligence analysis is re-performed on a quarterly basis for each         of the components in the table below.

Table 37: Market Risk Regulatory Capital and RWAs

                                                                                                 June 30, 2017             December 31, 2016
                                                                                             Risk-        Risk-            Risk-         Risk-
                                                                                            based     weighted            based      weighted
(in millions)                                                                              capital      assets           capital       assets
Total VaR                                                                             $       152         1,898             247         3,091
Total Stressed VaR                                                                            899        11,235           1,135        14,183
Incremental Risk Charge                                                                        30           375             217         2,710
Securitized Products Charge                                                                   622         7,779             561         7,007
Standardized Specific Risk Charge                                                           1,315        16,437           1,357        16,962
De minimis Charges (positions not included in models)                                           8           103              11           147
   Total                                                                              $     3,026        37,827           3,528        44,100




                                                                                                                                            49
Asset/LiabilityCase
                Management  (continued)Document
                    3:18-cv-03948-JD                                   55-3 Filed 11/02/18 Page 52 of 169

RWA Rollforward  Table 38 depicts the changes in the market                   Any observed clean P&L loss in excess of the Total VaR is
risk regulatory capital and RWAs under Basel III for the first half      considered a market risk regulatory capital backtesting exception.
and second quarter of 2017.                                              The actual number of exceptions (that is, the number of business
                                                                         days for which the clean P&L losses exceed the corresponding 1-
Table 38: Analysis of Changes in Market Risk Regulatory                  day, 99% Total VaR measure) over the preceding 12 months is
Capital and RWAs                                                         used to determine the capital multiplier for the capital
                                                                         calculation. The number of actual backtesting exceptions is
                                                   Risk-       Risk-     dependent on current market performance relative to historic
                                                  based    weighted
(in millions)                                    capital     assets      market volatility in addition to model performance and
Balance, December 31, 2016                   $   3,528       44,100
                                                                         assumptions. This capital multiplier increases from a minimum
                                                                         of three to a maximum of four, depending on the number of
     Total VaR                                      (95)     (1,192)
                                                                         exceptions. No backtesting exceptions occurred over the
     Total Stressed VaR                           (236)      (2,948)
                                                                         preceding 12 months. Backtesting is also performed at line of
     Incremental Risk Charge                      (187)      (2,335)
                                                                         business levels within the Company.
     Securitized Products Charge                     62         772           Table 39 shows daily Total VaR (1-day, 99%) used for
     Standardized Specific Risk Charge              (42)       (525)     regulatory market risk capital backtesting for the 12 months
     De minimis Charges                              (4)        (45)     ended June 30, 2017. The Company’s average Total VaR for
Balance, June 30, 2017                       $   3,026       37,827      second quarter 2017 was $24 million with a low of $18 million
                                                                         and a high of $34 million. The decrease in Total 1-day VaR in
                                                                         second quarter 2017 was attributable to a decline in modeled
Balance, March 31, 2017                      $   3,421       42,759
                                                                         Specific Risk.
     Total VaR                                      (63)       (782)
     Total Stressed VaR                           (159)      (1,989)
     Incremental Risk Charge                      (147)      (1,837)
     Securitized Products Charge                     53         663
     Standardized Specific Risk Charge              (14)       (178)
     De minimis Charges                             (65)       (809)
Balance, June 30, 2017                       $   3,026       37,827


     The largest contributor to the changes to market risk
regulatory capital and RWAs in the first half of 2017 was
associated with changes in positions due to normal trading
activity.

VaR Backtesting  The market risk capital rule requires
backtesting as one form of validation of the VaR model.
Backtesting is a comparison of the daily VaR estimate with the
actual clean profit and loss (clean P&L) as defined by the market
risk capital rule. Clean P&L is the change in the value of the
Company’s covered trading positions that would have occurred
had previous end-of-day covered trading positions remained
unchanged (therefore, excluding fees, commissions, net interest
income, and intraday trading gains and losses). The backtesting
analysis compares the daily Total VaR for each of the trading days
in the preceding 12 months with the net clean P&L. Clean P&L
does not include credit adjustments and other activity not
representative of daily price changes driven by market risk
factors. The clean P&L measure of revenue is used to evaluate the
performance of the Total VaR and is not comparable to our actual
daily trading net revenues, as reported elsewhere in this Report.




50
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 53 of 169

Table 39: Daily Total 1-Day 99% VaR Measure (Rolling 12 Months)




Market Risk Governance, Measurement, Monitoring and Model            through a series of sales over the past few years, thereby
Risk Management We employ a well-defined and structured              eliminating this position as of September 30, 2015. As part of
market risk governance process and market risk measurement           these sales, we agreed to compensate the buyer for any additional
process, which incorporates value-at-risk (VaR) measurements         contributions to a litigation settlement fund for the litigation
combined with sensitivity analysis and stress testing to help us     matters associated with the Class B shares we sold. Our exposure
monitor our market risk. These monitoring measurements               to this retained litigation risk has been updated quarterly and is
require the use of market risk models, which we govern by our        reflected on our balance sheet. For additional information about
Corporate Model Risk policies and procedures. For more               the associated litigation matters, see the “Interchange Litigation”
information on our governance, measurement, monitoring, and          section in Note 11 (Legal Actions) to Financial Statements in this
model risk management practices, see the “Risk Management –          Report.
Asset/Liability Management – Market Risk – Trading Activities”            As part of our business to support our customers, we trade
section in our 2016 Form 10-K.                                       public equities, listed/OTC equity derivatives and convertible
                                                                     bonds. We have parameters that govern these activities. We also
MARKET RISK – EQUITY INVESTMENTS  We are directly and                have marketable equity securities in the available-for-sale
indirectly affected by changes in the equity markets. We make        securities portfolio, including securities relating to our venture
and manage direct equity investments in start-up businesses,         capital activities. We manage these investments within capital
emerging growth companies, management buy-outs, acquisitions         risk limits approved by management and the Board and
and corporate recapitalizations. We also invest in non-affiliated    monitored by Corporate ALCO and the Corporate Market Risk
funds that make similar private equity investments. These private    Committee. Gains and losses on these securities are recognized in
equity investments are made within capital allocations approved      net income when realized and periodically include OTTI charges.
by management and the Board. The Board’s policy is to review              Changes in equity market prices may also indirectly affect
business developments, key risks and historical returns for the      our net income by (1) the value of third party assets under
private equity investment portfolio at least annually.               management and, hence, fee income, (2) borrowers whose ability
Management reviews these investments at least quarterly and          to repay principal and/or interest may be affected by the stock
assesses them for possible OTTI. For nonmarketable                   market, or (3) brokerage activity, related commission income and
investments, the analysis is based on facts and circumstances of     other business activities. Each business line monitors and
each individual investment and the expectations for that             manages these indirect risks.
investment’s cash flows and capital needs, the viability of its           Table 40 provides information regarding our marketable and
business model and our exit strategy. Nonmarketable                  nonmarketable equity investments as of June 30, 2017, and
investments include private equity investments accounted for         December 31, 2016.
under the cost method, equity method and fair value option.
     In conjunction with the March 2008 initial public offering
(IPO) of Visa, Inc. (Visa), we received approximately 20.7 million
shares of Visa Class B common stock, the class which was
apportioned to member banks of Visa at the time of the IPO. To
manage our exposure to Visa and realize the value of the
appreciated Visa shares, we incrementally sold these shares
                                                                                                                                      51
Asset/LiabilityCase
                Management  (continued)Document
                    3:18-cv-03948-JD                                                         55-3 Filed 11/02/18 Page 54 of 169

Table 40: Nonmarketable and Marketable Equity Investments                                      April 1, 2017, certain quantitative and qualitative information
                                                                                               regarding their LCR calculations.
                                                              Jun 30,           Dec 31,             The FRB, OCC and FDIC have proposed a rule that would
(in millions)                                                   2017              2016
                                                                                               implement a stable funding requirement, the net stable funding
Nonmarketable equity investments:                                                              ratio (NSFR), which would require large banking organizations,
  Cost method:                                                                                 such as Wells Fargo, to maintain a sufficient amount of stable
      Federal bank stock                                 $      5,820             6,407        funding in relation to their assets, derivative exposures and
      Private equity                                            1,367             1,465        commitments over a one-year horizon period. As proposed, the
      Auction rate securities                                      420               525
                                                                                               rule would become effective on January 1, 2018.
        Total cost method                                       7,607             8,397
                                                                                               Liquidity Coverage Ratio As of June 30, 2017, the
  Equity method:                                                                               consolidated Company and Wells Fargo Bank, N.A. were above
      LIHTC (1)                                                 9,828             9,714        the minimum LCR requirement of 100%, which is calculated as
      Private equity                                            3,740             3,635        HQLA divided by projected net cash outflows, as each is defined
      Tax-advantaged renewable energy                           1,960             2,054        under the LCR rule. Table 41 presents the Company’s quarterly
                                                                                               average values for the daily-calculated LCR and its components
      New market tax credit and other                              295               305
                                                                                               calculated pursuant to the LCR rule requirements.
        Total equity method                                   15,823             15,708
  Fair value (2)                                                3,986             3,275        Table 41: Liquidity Coverage Ratio
         Total nonmarketable equity
             investments (3)                             $    27,416             27,380                                                                   Average for Quarter
                                                                                               (in billions)                                             ended June 30, 2017
Marketable equity securities:
      Cost                                               $         614               706       HQLA (1)(2)                                                             389

      Net unrealized gains                                         414               505       Projected net cash outflows                                             314

         Total marketable equity securities (4) $               1,028             1,211        LCR                                                                     124%
                                                                                               HQLA in excess of projected net cash outflows                             75
(1)    Represents low income housing tax credit investments.
(2)    Represents nonmarketable equity investments for which we have elected the               (1) Excludes excess HQLA at Wells Fargo Bank, N.A.
       fair value option. See Note 6 (Other Assets) and Note 13 (Fair Values of Assets         (2) Net of applicable haircuts required under the LCR rule.
       and Liabilities) to Financial Statements in this Report for additional information.
(3)    Included in other assets on the balance sheet. See Note 6 (Other Assets) to
       Financial Statements in this Report for additional information.
(4)    Included in available-for-sale securities. See Note 4 (Investment Securities) to
                                                                                               Liquidity Sources We maintain liquidity in the form of cash,
       Financial Statements in this Report for additional information.                         cash equivalents and unencumbered high-quality, liquid
                                                                                               securities. These assets make up our primary sources of liquidity
LIQUIDITY AND FUNDING  The objective of effective liquidity                                    which are presented in Table 42. Our primary sources of liquidity
management is to ensure that we can meet customer loan                                         are substantially the same in composition as HQLA under the
requests, customer deposit maturities/withdrawals and other                                    LCR rule; however, our primary sources of liquidity will generally
cash commitments efficiently under both normal operating                                       exceed HQLA calculated under the LCR rule due to the applicable
conditions and under periods of Wells Fargo-specific and/or                                    haircuts to HQLA and the exclusion of excess HQLA at our
market stress. To achieve this objective, the Board of Directors                               subsidiary insured depository institutions required under the
establishes liquidity guidelines that require sufficient asset-based                           LCR rule.
liquidity to cover potential funding requirements and to avoid                                      Our cash is predominantly on deposit with the Federal
over-dependence on volatile, less reliable funding markets. These                              Reserve. Securities included as part of our primary sources of
guidelines are monitored on a monthly basis by the Corporate                                   liquidity are comprised of U.S. Treasury and federal agency debt,
ALCO and on a quarterly basis by the Board of Directors. These                                 and mortgage-backed securities issued by federal agencies within
guidelines are established and monitored for both the                                          our investment securities portfolio. We believe these securities
consolidated company and for the Parent on a stand-alone basis                                 provide quick sources of liquidity through sales or by pledging to
to ensure that the Parent is a source of strength for its regulated,                           obtain financing, regardless of market conditions. Some of these
deposit-taking banking subsidiaries.                                                           securities are within the held-to-maturity portion of our
                                                                                               investment securities portfolio and as such are not intended for
Liquidity Standards On September 3, 2014, the FRB, OCC                                         sale but may be pledged to obtain financing. Some of the legal
and FDIC issued a final rule that implements a quantitative                                    entities within our consolidated group of companies are subject
liquidity requirement consistent with the liquidity coverage ratio                             to various regulatory, tax, legal and other restrictions that can
(LCR) established by the Basel Committee on Banking                                            limit the transferability of their funds. We believe we maintain
Supervision (BCBS). The rule requires banking institutions, such                               adequate liquidity for these entities in consideration of such
as Wells Fargo, to hold high-quality liquid assets (HQLA), such as                             funds transfer restrictions.
central bank reserves and government and corporate debt that
can be converted easily and quickly into cash, in an amount equal
to or greater than its projected net cash outflows during a 30-day
stress period. The rule is applicable to the Company on a
consolidated basis and to our insured depository institutions with
total assets greater than $10 billion. In addition, the FRB
finalized rules imposing enhanced liquidity management
standards on large bank holding companies (BHC) such as Wells
Fargo, and finalized a rule that requires large bank holding
companies to publicly disclose on a quarterly basis beginning

52
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 55 of 169

Table 42: Primary Sources of Liquidity

                                                                                                          June 30, 2017                                    December 31, 2016
(in millions)                                                             Total     Encumbered            Unencumbered               Total     Encumbered        Unencumbered
Interest-earning deposits                                         $ 195,700                       —              195,700       $ 200,671                   —                200,671
Securities of U.S. Treasury and federal agencies                       63,231                1,182                62,049           70,898              1,160                 69,738
Mortgage-backed securities of federal agencies (1)                   222,643               53,146                169,497         205,655             52,672                 152,983
      Total                                                       $ 481,574                54,328                427,246       $ 477,224             53,832                 423,392
(1)    Included in encumbered securities at June 30, 2017, were securities with a fair value of $6.2 billion which were purchased in June 2017, but settled in July 2017.


     In addition to our primary sources of liquidity shown in                                     Deposits have historically provided a sizable source of
Table 42, liquidity is also available through the sale or financing                          relatively low-cost funds. Deposits were 136% of total loans at
of other securities including trading and/or available-for-sale                              June 30, 2017 and 135% at December 31, 2016. Additional
securities, as well as through the sale, securitization or financing                         funding is provided by long-term debt and short-term
of loans, to the extent such securities and loans are not                                    borrowings.
encumbered. In addition, other securities in our held-to-maturity                                 Table 43 shows selected information for short-term
portfolio, to the extent not encumbered, may be pledged to obtain                            borrowings, which generally mature in less than 30 days.
financing.

Table 43: Short-Term Borrowings

                                                                                                                                                                  Quarter ended

                                                                                                           Jun 30         Mar 31,         Dec 31,         Sep 30,           Jun 30,
(in millions)                                                                                               2017            2017            2016            2016              2016
Balance, period end
Federal funds purchased and securities sold under agreements to repurchase                            $    78,683          76,366         78,124         108,468            104,812
Commercial paper                                                                                               11               10            120              123             154
Other short-term borrowings                                                                                16,662          18,495         18,537          16,077             15,292
      Total                                                                                           $    95,356          94,871         96,781         124,668            120,258
Average daily balance for period
Federal funds purchased and securities sold under agreements to repurchase                            $    79,826          79,942        107,271         101,252             97,702
Commercial paper                                                                                               10               51            121              137             326
Other short-term borrowings                                                                                15,927          18,556         17,306          14,839             13,820
      Total                                                                                           $    95,763          98,549        124,698         116,228            111,848
Maximum month-end balance for period
Federal funds purchased and securities sold under agreements to repurchase (1)                        $    78,683          81,284        109,645         108,468            104,812
Commercial paper (2)                                                                                           11               78            121              138             451
Other short-term borrowings (3)                                                                            18,281          19,439         18,537          16,077             15,292
(1)    Highest month-end balance in each of the last five quarters was in June, February 2017, October, September and June 2016.
(2)    Highest month-end balance in each of the last five quarters was in June, January 2017, November, July and April 2016.
(3)    Highest month-end balance in each of the last five quarters was in April, February 2017, December, September and June 2016.


     We access domestic and international capital markets for
long-term funding (generally greater than one year) through
issuances of registered debt securities, private placements and
asset-backed secured funding.

Long-Term Debt We issue long-term debt in a variety of
maturities and currencies to achieve cost-efficient funding and to
maintain an appropriate maturity profile. Long-term debt of
$238.9 billion at June 30, 2017, decreased $16.2 billion from
December 31, 2016. We issued $14.8 billion and $28.0 billion of
long-term debt in the second quarter and first half of 2017,
respectively. Table 44 provides the aggregate carrying value of
long-term debt maturities (based on contractual payment dates)
for the remainder of 2017 and the following years thereafter, as of
June 30, 2017.




                                                                                                                                                                                 53
Asset/LiabilityCase
                Management  (continued)Document
                    3:18-cv-03948-JD                                   55-3 Filed 11/02/18 Page 56 of 169

Table 44: Maturity of Long-Term Debt

                                                                                                                                June 30, 2017

                                                              Remaining
(in millions)                                                     2017        2018        2019       2020       2021    Thereafter      Total
Wells Fargo & Company (Parent Only)
Senior notes                                                  $    5,305      8,006      6,717     13,214     17,865       65,461    116,568
Subordinated notes                                                     —       591          —           —          —       26,338     26,929
Junior subordinated notes                                              —         —          —           —          —        1,657      1,657
     Total long-term debt - Parent                            $    5,305      8,597      6,717     13,214     17,865       93,456    145,154
Wells Fargo Bank, N.A. and other bank entities (Bank)
Senior notes                                                  $    8,203     28,153     21,388      5,510     10,236          218     73,708
Subordinated notes                                                 1,029         —          —           —          —        5,387      6,416
Junior subordinated notes                                              —         —          —           —          —          337        337
Securitizations and other bank debt                                3,744      1,715        679        614        144        2,965      9,861
     Total long-term debt - Bank                              $   12,976     29,868     22,067      6,124     10,380        8,907     90,322
Other consolidated subsidiaries
Senior notes                                                  $        —        778      1,160          —        988          394      3,320
Junior subordinated notes                                              —         —          —           —          —            —          —
Securitizations and other bank debt                                    —         73         —           —          —            —         73
     Total long-term debt - Other consolidated subsidiaries   $        —        851      1,160          —        988          394      3,393
Total long-term debt                                          $   18,281     39,316     29,944     19,338     29,233      102,757    238,869


Parent Under SEC rules, our Parent is classified as a “well-               notes and $50 billion in outstanding long-term senior or
known seasoned issuer,” which allows it to file a registration             subordinated notes. At June 30, 2017, Wells Fargo Bank, N.A.
statement that does not have a limit on issuance capacity. In              had remaining issuance capacity under the bank note program of
February 2017, the Parent filed a registration statement with the          $50.0 billion in short-term senior notes and $36.0 billion in
SEC for the issuance of senior and subordinated notes, preferred           long-term senior or subordinated notes. During the first half of
stock and other securities. The Parent’s ability to issue debt and         2017, Wells Fargo Bank, N.A. issued $585 million of unregistered
other securities under this registration statement is limited by the       senior notes, none of which were issued under the bank note
debt issuance authority granted by the Board. As of June 30,               program. In addition, during the first half of 2017, Wells Fargo
2017, the Parent was authorized by the Board to issue up to $50            Bank, N.A. executed advances of $14.4 billion with the Federal
billion in outstanding short-term debt and $180 billion in                 Home Loan Bank of Des Moines, and as of June 30, 2017,
outstanding long-term debt. The Parent’s short-term debt                   Wells Fargo Bank, N.A. had outstanding advances of
issuance authority granted by the Board is limited to debt issued          $62.6 billion across the Federal Home Loan Bank System. In
to affiliates, while the Parent’s long-term debt issuance authority        addition, in July 2017, Wells Fargo Bank, N.A. executed $2.0
granted by the Board includes debt issued to affiliates and others.        billion of Federal Home Loan Bank advances.
At June 30, 2017, the Parent had available $49.5 billion in short-
term debt issuance authority and $26.5 billion in long-term debt           Credit Ratings Investors in the long-term capital markets, as
issuance authority. During the first half of 2017, the Parent issued       well as other market participants, generally will consider, among
$16.9 billion of senior notes, of which $12.1 billion were                 other factors, a company’s debt rating in making investment
registered with the SEC. Additionally, in July 2017, the Parent            decisions. Rating agencies base their ratings on many
issued $4.6 billion of senior notes, of which $3.8 billion were            quantitative and qualitative factors, including capital adequacy,
registered with the SEC.                                                   liquidity, asset quality, business mix, the level and quality of
      The Parent’s proceeds from securities issued were used for           earnings, and rating agency assumptions regarding the
general corporate purposes, and, unless otherwise specified in the         probability and extent of federal financial assistance or support
applicable prospectus or prospectus supplement, we expect the              for certain large financial institutions. Adverse changes in these
proceeds from securities issued in the future will be used for the         factors could result in a reduction of our credit rating; however,
same purposes. Depending on market conditions, we may                      our debt securities do not contain credit rating covenants.
purchase our outstanding debt securities from time to time in                   On May 24, 2017, Moody’s Investors Service affirmed all of
privately negotiated or open market transactions, by tender offer,         the Company’s ratings. There were no other significant actions
or otherwise.                                                              undertaken by the rating agencies with regard to our ratings
                                                                           during second quarter 2017. Both the Parent and Wells Fargo
Wells Fargo Bank, N.A. As of June 30, 2017, Wells Fargo                    Bank, N.A. remain among the top-rated financial firms in the
Bank, N.A. was authorized by its board of directors to issue               U.S.
$100 billion in outstanding short-term debt and $175 billion in                 See the “Risk Factors” section in our 2016 Form 10-K for
outstanding long-term debt and had available $95.8 billion in              additional information regarding our credit ratings and the
short-term debt issuance authority and $95.0 billion in long-term          potential impact a credit rating downgrade would have on our
debt issuance authority. In April 2015, Wells Fargo Bank, N.A.             liquidity and operations, as well as Note 12 (Derivatives) to
established a $100 billion bank note program under which,                  Financial Statements in this Report for information regarding
subject to any other debt outstanding under the limits described           additional collateral and funding obligations required for certain
above, it may issue $50 billion in outstanding short-term senior

54
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 57 of 169

derivative instruments in the event our credit ratings were to fall
below investment grade.
     The credit ratings of the Parent and Wells Fargo Bank, N.A.
as of June 30, 2017, are presented in Table 45.

Table 45: Credit Ratings as of June 30, 2017

                                                                              Wells Fargo & Company            Wells Fargo Bank, N.A.
                                                                                         Short-term    Long-term          Short-term
                                                                      Senior debt        borrowings      deposits         borrowings 
Moody's                                                                       A2                P-1          Aa1                 P-1
S&P                                                                            A                A-1          AA-               A-1+
Fitch Ratings, Inc.                                                          AA-               F1+           AA+                F1+
DBRS                                                                          AA              R-1*          AA**               R-1**
* middle   ** high



FEDERAL HOME LOAN BANK MEMBERSHIP The Federal
Home Loan Banks (the FHLBs) are a group of cooperatives that
lending institutions use to finance housing and economic
development in local communities. We are a member of the
FHLBs based in Dallas, Des Moines and San Francisco. Each
member of the FHLBs is required to maintain a minimum
investment in capital stock of the applicable FHLB. The board of
directors of each FHLB can increase the minimum investment
requirements in the event it has concluded that additional capital
is required to allow it to meet its own regulatory capital
requirements. Any increase in the minimum investment
requirements outside of specified ranges requires the approval of
the Federal Housing Finance Board. Because the extent of any
obligation to increase our investment in any of the FHLBs
depends entirely upon the occurrence of a future event, potential
future payments to the FHLBs are not determinable.




                                                                                                                                   55
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 58 of 169

Capital Management

We have an active program for managing capital through a                •   a minimum tier 1 leverage ratio of 4.0%; and
comprehensive process for assessing the Company’s overall               •   a minimum supplementary leverage ratio (SLR) of 5.0%
capital adequacy. Our objective is to maintain capital at an                (comprised of a 3.0% minimum requirement plus a
amount commensurate with our risk profile and risk tolerance                supplementary leverage buffer of 2.0%) for large and
objectives, and to meet both regulatory and market expectations.            internationally active bank holding companies (BHCs).
We primarily fund our capital needs through the retention of
earnings net of both dividends and share repurchases, as well as            We were required to comply with the final Basel III capital
through the issuance of preferred stock and long and short-term        rules beginning January 2014, with certain provisions subject
debt. Retained earnings increased $6.4 billion from December 31,       to phase-in periods. The Basel III capital rules are scheduled to
2016, predominantly from Wells Fargo net income of                     be fully phased in by the end of 2021. The Basel III capital rules
$11.3 billion, less common and preferred stock dividends of            contain two frameworks for calculating capital requirements, a
$4.6 billion. During second quarter 2017, we issued 13.0 million       Standardized Approach, which replaced Basel I, and an
shares of common stock. We also issued 27.6 million Depositary         Advanced Approach applicable to certain institutions,
Shares, each representing a 1/1,000th interest in a share of the       including Wells Fargo. Accordingly, in the assessment of our
Company’s newly issued Non-Cumulative Perpetual Class A                capital adequacy, we must report the lower of our CET1, tier 1
Preferred Stock, Series Y, for an aggregate public offering price of   and total capital ratios calculated under the Standardized
$690 million. During second quarter 2017, we repurchased               Approach and under the Advanced Approach.
43.0 million shares of common stock in open market                            Because the Company has been designated as a G-SIB, we
transactions, private transactions and from employee benefit           will also be subject to the FRB’s rule implementing the additional
plans, at a cost of $2.3 billion. We also entered into a $1 billion    capital surcharge of between 1.0-4.5% on G-SIBs. Under the rule,
forward repurchase contract with an unrelated third party in July      we must annually calculate our surcharge under two methods and
2017 that is expected to settle in fourth quarter 2017 for             use the higher of the two surcharges. The first method (method
approximately 19 million shares. For additional information            one) will consider our size, interconnectedness, cross-
about our forward repurchase agreements, see Note 1 (Summary           jurisdictional activity, substitutability, and complexity, consistent
of Significant Accounting Policies) to Financial Statements in this    with a methodology developed by the BCBS and the Financial
Report.                                                                Stability Board (FSB). The second (method two) will use similar
                                                                       inputs, but will replace substitutability with use of short-term
Regulatory Capital Guidelines                                          wholesale funding and will generally result in higher surcharges
The Company and each of our insured depository institutions are        than the BCBS methodology. The phase-in period for the G-SIB
subject to various regulatory capital adequacy requirements            surcharge began on January 1, 2016 and will become fully
administered by the FRB and the OCC. Risk-based capital (RBC)          effective on January 1, 2019. Based on year-end 2015 data, our
guidelines establish a risk-adjusted ratio relating capital to         2017 G-SIB surcharge under method two is 2.0% of the
different categories of assets and off-balance sheet exposures as      Company’s RWAs, which is the higher of method one and method
discussed below.                                                       two. Because the G-SIB surcharge is calculated annually based on
                                                                       data that can differ over time, the amount of the surcharge is
RISK-BASED CAPITAL AND RISK-WEIGHTED ASSETS The                        subject to change in future years. Under the Standardized
Company is subject to final and interim final rules issued by          Approach (fully phased-in), our CET1 ratio of 11.59% exceeded
federal banking regulators to implement Basel III capital              the minimum of 9.0% by 259 basis points at June 30, 2017.
requirements for U.S. banking organizations. These rules are                The tables that follow provide information about our risk-
based on international guidelines for determining regulatory           based capital and related ratios as calculated under Basel III
capital issued by the Basel Committee on Banking Supervision           capital guidelines. For banking industry regulatory reporting
(BCBS). The federal banking regulators’ capital rules, among           purposes, we report our capital in accordance with Transition
other things, require on a fully phased-in basis:                      Requirements but are managing our capital based on a fully
 •    a minimum Common Equity Tier 1 (CET1) ratio of 9.0%,             phased-in calculation. For information about our capital
      comprised of a 4.5% minimum requirement plus a capital           requirements calculated in accordance with Transition
      conservation buffer of 2.5% and for us, as a global              Requirements, see Note 19 (Regulatory and Agency Capital
      systemically important bank (G-SIB), a capital surcharge         Requirements) to Financial Statements in this Report.
      to be calculated annually, which is 2.0% based on our year-
      end 2015 data;
 •    a minimum tier 1 capital ratio of 10.5%, comprised of a
      6.0% minimum requirement plus the capital conservation
      buffer of 2.5% and the G-SIB capital surcharge of 2.0%;
 •    a minimum total capital ratio of 12.5%, comprised of a
      8.0% minimum requirement plus the capital conservation
      buffer of 2.5% and the G-SIB capital surcharge of 2.0%;
 •    a potential countercyclical buffer of up to 2.5% to be added
      to the minimum capital ratios, which is currently not in
      effect but could be imposed by regulators at their
      discretion if it is determined that a period of excessive
      credit growth is contributing to an increase in systemic
      risk;


56
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 59 of 169

     Table 46 summarizes our CET1, tier 1 capital, total capital,
risk-weighted assets and capital ratios on a fully phased-in basis
at June 30, 2017 and December 31, 2016. As of June 30, 2017,
our CET1 and tier 1 capital ratios were lower using RWAs
calculated under the Standardized Approach.

Table 46: Capital Components and Ratios (Fully Phased-In) (1)

                                                                                                 June 30, 2017                                       December 31, 2016
                                                                              Advanced             Standardized                         Advanced             Standardized
(in millions)                                                                 Approach                Approach                          Approach                Approach
Common Equity Tier 1                                   (A)            $       151,854                    151,854                         146,424                   146,424
Tier 1 Capital                                         (B)                    175,258                    175,258                         169,063                   169,063
Total Capital                                          (C)                    206,454                    216,318                         200,344                   210,796
Risk-Weighted Assets                                   (D)                 1,257,523                  1,310,483                        1,298,688                1,358,933
Common Equity Tier 1 Capital Ratio                     (A)/(D)                   12.08%                     11.59 *                         11.27                     10.77 *
Tier 1 Capital Ratio                                   (B)/(D)                   13.94                      13.37 *                         13.02                     12.44 *
Total Capital Ratio                                    (C)/(D)                   16.42     *                16.51                           15.43 *                   15.51
*Denotes the lowest capital ratio as determined under the Advanced and Standardized Approaches.
(1) Fully phased-in regulatory capital amounts, ratios and RWAs are considered non-GAAP financial measures that are used by management, bank regulatory agencies,
     investors and analysts to assess and monitor the Company’s capital position. See Table 47 for information regarding the calculation and components of CET1, tier 1 capital,
     total capital and RWAs, as well as the corresponding reconciliation of our regulatory capital amounts to GAAP financial measures.




                                                                                                                                                                              57
Capital Management (continued)
             Case 3:18-cv-03948-JD                                      Document 55-3 Filed 11/02/18 Page 60 of 169

    Table 47 provides information regarding the calculation and
composition of our risk-based capital under the Advanced and
Standardized Approaches at June 30, 2017 and December 31,
2016.

Table 47: Risk-Based Capital Calculation and Components

                                                                                                                       June 30, 2017                               December 31, 2016
                                                                                                     Advanced           Standardized                  Advanced            Standardized
(in millions)                                                                                        Approach              Approach                   Approach               Approach
Total equity                                                                                $         206,145                206,145                   200,497                 200,497
Adjustments:
   Preferred stock                                                                                    (25,785)               (25,785)                  (24,551)                (24,551)
   Additional paid-in capital on ESOP preferred stock                                                    (136)                  (136)                     (126)                   (126)
   Unearned ESOP shares                                                                                 2,119                  2,119                     1,565                   1,565
   Noncontrolling interests                                                                              (915)                  (915)                     (916)                   (916)
Total common stockholders' equity                                                                     181,428                181,428                   176,469                 176,469
Adjustments:
  Goodwill                                                                                            (26,573)               (26,573)                  (26,693)                (26,693)
  Certain identifiable intangible assets (other than MSRs)                                             (2,147)                (2,147)                   (2,723)                 (2,723)
  Other assets (1)                                                                                     (2,268)                (2,268)                   (2,088)                 (2,088)
  Applicable deferred taxes (2)                                                                         1,624                  1,624                     1,772                   1,772
  Investment in certain subsidiaries and other                                                           (210)                  (210)                     (313)                   (313)
Common Equity Tier 1 (Fully Phased-In)                                                                151,854                151,854                   146,424                 146,424
    Effect of Transition Requirements                                                                      888                     888                    2,361                  2,361
Common Equity Tier 1 (Transition Requirements)                                              $         152,742                152,742                   148,785                 148,785

Common Equity Tier 1 (Fully Phased-In)                                                      $         151,854                151,854                   146,424                 146,424
      Preferred stock                                                                                  25,785                 25,785                    24,551                  24,551
   Additional paid-in capital on ESOP preferred stock                                                     136                    136                       126                     126
   Unearned ESOP shares                                                                                (2,119)                (2,119)                   (1,565)                 (1,565)
    Other                                                                                                (398)                  (398)                     (473)                   (473)
Total Tier 1 capital (Fully Phased-In)                                          (A)                   175,258                175,258                   169,063                 169,063
      Effect of Transition Requirements                                                                   876                    876                     2,301                   2,301
Total Tier 1 capital (Transition Requirements)                                              $         176,134                176,134                   171,364                 171,364

Total Tier 1 capital (Fully Phased-In)                                                      $         175,258                175,258                   169,063                 169,063
Long-term debt and other instruments qualifying as Tier 2                                               29,223                 29,223                    29,465                 29,465
Qualifying allowance for credit losses (3)                                                               2,282                 12,146                     2,088                 12,540
Other                                                                                                     (309)                  (309)                     (272)                  (272)
Total Tier 2 capital (Fully Phased-In)                                          (B)                     31,196                 41,060                    31,281                 41,733
         Effect of Transition Requirements                                                               1,205                  1,205                     1,780                  1,780
Total Tier 2 capital (Transition Requirements)                                              $           32,401                 42,265                    33,061                 43,513

Total qualifying capital (Fully Phased-In)                                      (A)+(B)     $         206,454                 216,318                  200,344                 210,796
      Total Effect of Transition Requirements                                                           2,081                   2,081                    4,081                   4,081
Total qualifying capital (Transition Requirements)                                          $         208,535                 218,399                  204,425                 214,877

Risk-Weighted Assets (RWAs) (4)(5):
   Credit risk                                                                              $         920,271              1,272,656                   960,763               1,314,833
   Market risk                                                                                         37,827                 37,827                    44,100                  44,100
   Operational risk                                                                                   299,425                    N/A                   293,825                     N/A
Total RWAs (Fully Phased-In)                                                                $       1,257,523              1,310,483                 1,298,688               1,358,933
      Credit risk                                                                           $         895,726              1,249,500                   936,664               1,292,098
   Market risk                                                                                         37,827                 37,827                    44,100                  44,100
   Operational risk                                                                                   299,424                    N/A                   293,825                     N/A
Total RWAs (Transition Requirements)                                                        $       1,232,977              1,287,327                 1,274,589               1,336,198

(1)     Represents goodwill and other intangibles on nonmarketable equity investments and on held-for-sale assets, which are included in other assets.
(2)     Applicable deferred taxes relate to goodwill and other intangible assets. They were determined by applying the combined federal statutory rate and composite state income
        tax rates to the difference between book and tax basis of the respective goodwill and intangible assets at period end.
(3)     Under the Advanced Approach the allowance for credit losses that exceeds expected credit losses is eligible for inclusion in Tier 2 Capital, to the extent the excess
        allowance does not exceed 0.6% of Advanced credit RWAs, and under the Standardized Approach, the allowance for credit losses is includable in Tier 2 Capital up to 1.25%
        of Standardized credit RWAs, with any excess allowance for credit losses being deducted from total RWAs.
(4)     RWAs calculated under the Advanced Approach utilize a risk-sensitive methodology, which relies upon the use of internal credit models based upon our experience with
        internal rating grades. Advanced Approach also includes an operational risk component, which reflects the risk of operating loss resulting from inadequate or failed internal
        processes or systems.
(5)     Under the regulatory guidelines for risk-based capital, on-balance sheet assets and credit equivalent amounts of derivatives and off-balance sheet items are assigned to
        one of several broad risk categories according to the obligor, or, if relevant, the guarantor or the nature of any collateral. The aggregate dollar amount in each risk category
        is then multiplied by the risk weight associated with that category. The resulting weighted values from each of the risk categories are aggregated for determining total
        RWAs.




58
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 61 of 169

    Table 48 presents the changes in Common Equity Tier 1
under the Advanced Approach for the six months ended June 30,
2017.

Table 48: Analysis of Changes in Common Equity Tier 1

(in millions)
Common Equity Tier 1 (Fully Phased-In) at December 31, 2016                                                                                             $            146,424
  Net income                                                                                                                                                          10,460
  Common stock dividends                                                                                                                                              (3,802)
  Common stock issued, repurchased, and stock compensation-related items                                                                                              (2,716)
  Goodwill                                                                                                                                                                120
  Certain identifiable intangible assets (other than MSRs)                                                                                                                576
  Other assets (1)                                                                                                                                                       (181)
  Applicable deferred taxes (2)                                                                                                                                          (148)
  Investment in certain subsidiaries and other                                                                                                                         1,121
      Change in Common Equity Tier 1                                                                                                                                   5,430
Common Equity Tier 1 (Fully Phased-In) at June 30, 2017                                                                                                 $            151,854
(1)   Represents goodwill and other intangibles on nonmarketable equity investments and on held-for-sale assets, which are included in other assets.
(2)   Applicable deferred taxes relate to goodwill and other intangible assets. They were determined by applying the combined federal statutory rate and composite state income
      tax rates to the difference between book and tax basis of the respective goodwill and intangible assets at period end.


    Table 49 presents net changes in the components of RWAs
under the Advanced and Standardized Approaches for the six
months ended June 30, 2017.

Table 49: Analysis of Changes in RWAs

(in millions)                                                                                                         Advanced Approach             Standardized Approach
RWAs (Fully Phased-In) at December 31, 2016                                                                  $                   1,298,688                        1,358,933
  Net change in credit risk RWAs                                                                                                   (40,492)                          (42,177)
  Net change in market risk RWAs                                                                                                     (6,273)                          (6,273)
  Net change in operational risk RWAs                                                                                                 5,600                               N/A
        Total change in RWAs                                                                                                       (41,165)                          (48,450)
RWAs (Fully Phased-In) at June 30, 2017                                                                                          1,257,523                        1,310,483
       Effect of Transition Requirements                                                                                           (24,546)                          (23,156)
RWAs (Transition Requirements) at June 30, 2017                                                              $                   1,232,977                        1,287,327




                                                                                                                                                                             59
Capital Management (continued)
             Case 3:18-cv-03948-JD                                   Document 55-3 Filed 11/02/18 Page 62 of 169

TANGIBLE COMMON EQUITY We also evaluate our business                                       •     Return on average tangible common equity (ROTCE), which
based on certain ratios that utilize tangible common equity.                                     represents our annualized earnings contribution as a
Tangible common equity is a non-GAAP financial measure and                                       percentage of tangible common equity.
represents total equity less preferred equity, noncontrolling
interests, and goodwill and certain identifiable intangible assets                             The methodology of determining tangible common equity
(including goodwill and intangible assets associated with certain                          may differ among companies. Management believes that tangible
of our nonmarketable equity investments but excluding mortgage                             book value per common share and return on average tangible
servicing rights), net of applicable deferred taxes. These tangible                        common equity, which utilize tangible common equity, are useful
common equity ratios are as follows:                                                       financial measures because they enable investors and others to
•    Tangible book value per common share, which represents                                assess the Company's use of equity.
     tangible common equity divided by common shares                                           Table 50 provides a reconciliation of these non-GAAP
     outstanding.                                                                          financial measures to GAAP financial measures.

Table 50: Tangible Common Equity

                                                             Balance at period end                                             Average balance
                                                                   Quarter ended                                 Quarter ended                         Six months ended
                                                         Jun 30,       Mar 31,        Jun 30,         Jun 30,            Mar 31,        Jun 30,        Jun 30,         Jun 30,
(in millions, except ratios)                               2017          2017           2016            2017               2017           2016           2017            2016
Total equity                                         $ 206,145         202,489       202,661          205,968           201,767        201,003        203,879         198,795
Adjustments:
     Preferred stock                                     (25,785)      (25,501)       (24,830)        (25,849)           (25,163)      (24,091)       (25,508)        (24,027)
     Additional paid-in capital on
       ESOP preferred stock                                (136)           (157)         (150)          (144)               (146)          (168)          (145)           (184)
     Unearned ESOP shares                                  2,119          2,546         1,868           2,366              2,198          2,094          2,282          2,302
     Noncontrolling interests                              (915)           (989)         (916)          (910)               (957)          (984)          (934)           (944)
Total common stockholders'
  equity                                (A)              181,428       178,388       178,633          181,431           177,699        177,854        179,574         175,942
Adjustments:
     Goodwill                                            (26,573)      (26,666)       (26,963)        (26,664)           (26,673)      (27,037)       (26,668)        (26,553)
     Certain identifiable intangible
       assets (other than MSRs)                           (2,147)        (2,449)       (3,356)         (2,303)            (2,588)        (3,600)        (2,445)        (3,503)
     Other assets (1)                                     (2,268)        (2,121)       (2,110)         (2,160)            (2,095)        (2,096)        (2,128)        (2,081)
     Applicable deferred taxes (2)                         1,624          1,698         1,906           1,648              1,722          1,934          1,685          1,974
Tangible common equity                  (B)          $ 152,064         148,850       148,110          151,952           148,065        147,055        150,018         145,779
Common shares outstanding               (C)              4,966.8       4,996.7        5,048.5             N/A                 N/A           N/A            N/A             N/A
Net income applicable to
  common stock (3)                      (D)                 N/A             N/A            N/A    $     5,404              5,056          5,173        10,460          10,258
     Book value per common
       share                            (A)/(C)      $     36.53          35.70         35.38             N/A                 N/A           N/A            N/A             N/A
     Tangible book value per
       common share                     (B)/(C)            30.62          29.79         29.34             N/A                 N/A           N/A            N/A             N/A
Return on average common
  stockholders’ equity (ROE)            (D)/(A)             N/A             N/A            N/A          11.95 %            11.54          11.70          11.75          11.72
Return on average tangible
  common equity (ROTCE)                 (D)/(B)             N/A             N/A            N/A          14.26              13.85          14.15          14.06          14.15
(1)    Represents goodwill and other intangibles on nonmarketable equity investments and on held-for-sale assets, which are included in other assets.
(2)    Applicable deferred taxes relate to goodwill and other intangible assets. They were determined by applying the combined federal statutory rate and composite state income
       tax rates to the difference between book and tax basis of the respective goodwill and intangible assets at period end.
(3)    Quarter ended net income applicable to common stock is annualized for the respective ROE and ROTCE ratios.




60
                    Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 63 of 169

SUPPLEMENTARY LEVERAGE RATIO In April 2014, federal                    TLAC leverage buffer equal to 2.0% of total leverage exposure
banking regulators finalized a rule that enhances the SLR              that will be added to the 7.5% minimum, in order to avoid
requirements for BHCs, like Wells Fargo, and their insured             restrictions on capital distributions and discretionary bonus
depository institutions. The SLR consists of Tier 1 capital divided    payments. The rules will also require U.S. G-SIBs to have a
by the Company’s total leverage exposure. Total leverage               minimum amount of eligible unsecured long-term debt equal to
exposure consists of the total average on-balance sheet assets,        the greater of (i) 6.0% of RWAs plus the firm’s applicable G-SIB
plus off-balance sheet exposures, such as undrawn commitments          capital surcharge calculated under method two and (ii) 4.5% of
and derivative exposures, less amounts permitted to be deducted        the total leverage exposure. In addition, the rules will impose
from Tier 1 capital. The rule, which becomes effective on January      certain restrictions on the operations and liabilities of the top-tier
1, 2018, will require a covered BHC to maintain a SLR of at least      or covered BHC in order to further facilitate an orderly
5.0% (comprised of the 3.0% minimum requirement plus a                 resolution, including prohibitions on the issuance of short-term
supplementary leverage buffer of 2.0%) to avoid restrictions on        debt to external investors and on entering into derivatives and
capital distributions and discretionary bonus payments. The rule       certain other types of financial contracts with external
will also require that all of our insured depository institutions      counterparties. While the rules permit permanent grandfathering
maintain a SLR of 6.0% under applicable regulatory capital             of a significant portion of otherwise ineligible long-term debt that
adequacy guidelines. In September 2014, federal banking                was issued prior to December 31, 2016, long-term debt issued
regulators finalized additional changes to the SLR requirements        after that date must be fully compliant with the eligibility
to implement revisions to the Basel III leverage framework             requirements of the rules in order to count toward the minimum
finalized by the BCBS in January 2014. These additional changes,       TLAC amount. As a result of the rules, we will be required to issue
among other things, modify the methodology for including off-          additional long-term debt.
balance sheet items, including credit derivatives, repo-style               In addition, as discussed in the “Risk Management – Asset/
transactions and lines of credit, in the denominator of the SLR,       Liability Management – Liquidity and Funding – Liquidity
and will become effective on January 1, 2018. At June 30, 2017,        Standards” section in this Report, federal banking regulators
our SLR for the Company was 7.9% assuming full phase-in of the         have issued a final rule regarding the U.S. implementation of the
Advanced Approach capital framework. Based on our review, our          Basel III LCR and a proposed rule regarding the NSFR.
current leverage levels would exceed the applicable requirements
for each of our insured depository institutions as well. The fully     Capital Planning and Stress Testing
phased-in SLR is considered a non-GAAP financial measure that          Our planned long-term capital structure is designed to meet
is used by management, bank regulatory agencies, investors and         regulatory and market expectations. We believe that our long-
analysts to assess and monitor the Company’s leverage exposure.        term targeted capital structure enables us to invest in and grow
See Table 51 for information regarding the calculation and             our business, satisfy our customers’ financial needs in varying
components of the SLR.                                                 environments, access markets, and maintain flexibility to return
                                                                       capital to our shareholders. Our long-term targeted capital
Table 51: Fully Phased-In SLR                                          structure also considers capital levels sufficient to exceed capital
                                                                       requirements including the G-SIB surcharge. Accordingly, based
(in millions, except ratio)                           June 30, 2017    on the final Basel III capital rules under the lower of the
Tier 1 capital                               $            175,258      Standardized or Advanced Approaches CET1 capital ratios, we
                                                                       currently target a long-term CET1 capital ratio at or in excess of
Total average assets                                    1,927,079
                                                                       10%, which includes a 2% G-SIB surcharge. Our capital targets
Less: deductions from Tier 1 capital                       29,983
                                                                       are subject to change based on various factors, including changes
   Total adjusted average assets                        1,897,096      to the regulatory capital framework and expectations for large
Adjustments:                                                           banks promulgated by bank regulatory agencies, planned capital
  Derivative exposures                                     70,086      actions, changes in our risk profile and other factors.
  Repo-style transactions                                   3,022           Under the FRB’s capital plan rule, large BHCs are required to
  Other off-balance sheet exposures                       247,845      submit capital plans annually for review to determine if the FRB
Total adjustments                                         320,953
                                                                       has any objections before making any capital distributions. The
                                                                       rule requires updates to capital plans in the event of material
Total leverage exposure                      $          2,218,049
                                                                       changes in a BHC’s risk profile, including as a result of any
Supplementary leverage ratio                                   7.9%    significant acquisitions. The FRB assesses the overall financial
                                                                       condition, risk profile, and capital adequacy of BHCs while
OTHER REGULATORY CAPITAL MATTERS In December 2016,                     considering both quantitative and qualitative factors when
the FRB finalized rules to address the amount of equity and            evaluating capital plans.
unsecured long-term debt a U.S. G-SIB must hold to improve its              Our 2017 capital plan, which was submitted on April 4, 2017,
resolvability and resiliency, often referred to as Total Loss          as part of CCAR, included a comprehensive capital outlook
Absorbing Capacity (TLAC). Under the rules, which become               supported by an assessment of expected sources and uses of
effective on January 1, 2019, U.S. G-SIBs will be required to have     capital over a given planning horizon under a range of expected
a minimum TLAC amount (consisting of CET1 capital and                  and stress scenarios. As part of the 2017 CCAR, the FRB also
additional tier 1 capital issued directly by the top-tier or covered   generated a supervisory stress test, which assumed a sharp
BHC plus eligible external long-term debt) equal to the greater of     decline in the economy and significant decline in asset pricing
(i) 18% of RWAs and (ii) 7.5% of total leverage exposure (the          using the information provided by the Company to estimate
denominator of the SLR calculation). Additionally, U.S. G-SIBs         performance. The FRB reviewed the supervisory stress results
will be required to maintain (i) a TLAC buffer equal to 2.5% of        both as required under the Dodd-Frank Act using a common set
RWAs plus the firm’s applicable G-SIB capital surcharge                of capital actions for all large BHCs and by taking into account
calculated under method one plus any applicable countercyclical        the Company’s proposed capital actions. The FRB published its
buffer that will be added to the 18% minimum and (ii) an external      supervisory stress test results as required under the Dodd-Frank

                                                                                                                                           61
Capital Management (continued)
             Case 3:18-cv-03948-JD                    Document 55-3 Filed 11/02/18 Page 64 of 169

Act on June 22, 2017. On June 28, 2017, the FRB notified us that           Historically, our policy has been to repurchase shares under
it did not object to our capital plan included in the 2017 CCAR.      the “safe harbor” conditions of Rule 10b-18 of the Securities
On July 25, 2017, the Company increased its quarterly common          Exchange Act of 1934 including a limitation on the daily volume
stock dividend to $0.39 per share, as approved by the Board.          of repurchases. Rule 10b-18 imposes an additional daily volume
     Federal banking regulators require stress tests to evaluate      limitation on share repurchases during a pending merger or
whether an institution has sufficient capital to continue to          acquisition in which shares of our stock will constitute some or all
operate during periods of adverse economic and financial              of the consideration. Our management may determine that
conditions. These stress testing requirements set forth the timing    during a pending stock merger or acquisition when the safe
and type of stress test activities large BHCs and banks must          harbor would otherwise be available, it is in our best interest to
undertake as well as rules governing stress testing controls,         repurchase shares in excess of this additional daily volume
oversight and disclosure requirements. The rules also limit a         limitation. In such cases, we intend to repurchase shares in
large BHC’s ability to make capital distributions to the extent its   compliance with the other conditions of the safe harbor,
actual capital issuances were less than amounts indicated in its      including the standing daily volume limitation that applies
capital plan. As required under the FRB’s stress testing rule, we     whether or not there is a pending stock merger or acquisition.
must submit a mid-cycle stress test based on second quarter data           In connection with our participation in the Capital Purchase
and scenarios developed by the Company.                               Program (CPP), a part of the Troubled Asset Relief Program
                                                                      (TARP), we issued to the U.S. Treasury Department warrants to
Securities Repurchases                                                purchase 110,261,688 shares of our common stock with an
From time to time the Board authorizes the Company to                 original exercise price of $34.01 per share expiring on October
repurchase shares of our common stock. Although we announce           28, 2018. The terms of the warrants require the exercise price to
when the Board authorizes share repurchases, we typically do not      be adjusted under certain circumstances when the Company’s
give any public notice before we repurchase our shares. Future        quarterly common stock dividend exceeds $0.34 per share, which
stock repurchases may be private or open-market repurchases,          began occurring in second quarter 2014. Accordingly, with each
including block transactions, accelerated or delayed block            quarterly common stock dividend above $0.34 per share, we
transactions, forward transactions, and similar transactions.         must calculate whether an adjustment to the exercise price is
Additionally, we may enter into plans to purchase stock that          required by the terms of the warrants, including whether certain
satisfy the conditions of Rule 10b5-1 of the Securities Exchange      minimum thresholds have been met to trigger an adjustment,
Act of 1934. Various factors determine the amount and timing of       and notify the holders of any such change. The Board authorized
our share repurchases, including our capital requirements, the        the repurchase by the Company of up to $1 billion of the
number of shares we expect to issue for employee benefit plans        warrants. At June 30, 2017, there were 27,997,283 warrants
and acquisitions, market conditions (including the trading price      outstanding, exercisable at $33.762 per share, and $452 million
of our stock), and regulatory and legal considerations, including     of unused warrant repurchase authority. Depending on market
the FRB’s response to our capital plan and to changes in our risk     conditions, we may purchase from time to time additional
profile.                                                              warrants in privately negotiated or open market transactions, by
     In January 2016, the Board authorized the repurchase of          tender offer or otherwise.
350 million shares of our common stock. At June 30, 2017, we
had remaining authority to repurchase approximately 171 million
shares, subject to regulatory and legal conditions. For more
information about share repurchases during second quarter 2017,
see Part II, Item 2 in this Report.




62
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 65 of 169

Regulatory Matters

Since the enactment of the Dodd-Frank Act in 2010, the U.S.            plan. If the FRB and FDIC determine that our 2017 resolution
financial services industry has been subject to a significant          plan has deficiencies, they may impose more stringent capital,
increase in regulation and regulatory oversight initiatives. This      leverage or liquidity requirements on us or restrict our growth,
increased regulation and oversight has substantially changed how       activities or operations until we adequately remedy the
most U.S. financial services companies conduct business and has        deficiencies. If the FRB and FDIC ultimately determine that we
increased their regulatory compliance costs.                           have been unable to remedy any deficiencies, they could require
     The following supplements our discussion of the significant       us to divest certain assets or operations.
regulations and regulatory oversight initiatives that have affected         We must also prepare and submit to the FRB on an annual
or may affect our business contained in the “Regulatory Matters”       basis a recovery plan that identifies a range of options that we
and “Risk Factors” sections in our 2016 Form 10-K and the              may consider during times of idiosyncratic or systemic economic
“Regulatory Matters” section in our 2017 First Quarter Report on       stress to remedy any financial weaknesses and restore market
Form 10-Q.                                                             confidence without extraordinary government support. Recovery
                                                                       options include the possible sale, transfer or disposal of assets,
REGULATION OF CONSUMER FINANCIAL PRODUCTS The                          securities, loan portfolios or businesses. Our insured national
Dodd-Frank Act established the Consumer Financial Protection           bank subsidiary, Wells Fargo Bank, N.A. (the “Bank”), must also
Bureau (CFPB) to ensure consumers receive clear and accurate           prepare and submit to the OCC a recovery plan that sets forth the
disclosures regarding financial products and to protect them           bank’s plan to remain a going concern when the bank is
from hidden fees and unfair or abusive practices. With respect to      experiencing considerable financial or operational stress, but has
residential mortgage lending, the CFPB issued a number of final        not yet deteriorated to the point where liquidation or resolution
rules implementing new origination, notification, disclosure and       is imminent. If either the FRB or the OCC determine that our
other requirements, as well as additional limitations on the fees      recovery plan is deficient, they may impose fines, restrictions on
and charges that may be increased from the estimates provided          our business or ultimately require us to divest assets.
by lenders. In October 2015, the CFPB finalized amendments to               If Wells Fargo were to fail, it may be resolved in a bankruptcy
the rule implementing the Home Mortgage Disclosure Act,                proceeding or, if certain conditions are met, under the resolution
resulting in a significant expansion of the data points lenders will   regime created by the Dodd-Frank Act known as the “orderly
be required to collect beginning January 1, 2018 and report to the     liquidation authority.” The orderly liquidation authority allows
CFPB beginning January 1, 2019. The CFPB also expanded the             for the appointment of the FDIC as receiver for a systemically
transactions covered by the rule and increased the reporting           important financial institution that is in default or in danger of
frequency from annual to quarterly for large volume lenders, such      default if, among other things, the resolution of the institution
as Wells Fargo, beginning January 1, 2020. With respect to other       under the U.S. Bankruptcy Code would have serious adverse
financial products, in October 2016, the CFPB finalized rules,         effects on financial stability in the United States. If the FDIC is
most of which become effective on April 1, 2018, to make prepaid       appointed as receiver for Wells Fargo & Company (the “Parent”),
cards subject to similar consumer protections as those provided        then the orderly liquidation authority, rather than the U.S.
by more traditional debit and credit cards such as fraud               Bankruptcy Code, would determine the powers of the receiver
protection and expanded access to account information. In July         and the rights and obligations of our security holders. The FDIC’s
2017, the CFPB finalized a rule, which becomes effective on            orderly liquidation authority requires that security holders of a
September 18, 2017, prohibiting covered providers of certain           company in receivership bear all losses before U.S. taxpayers are
consumer financial products and services, such as Wells Fargo,         exposed to any losses, and allows the FDIC to disregard the strict
from using arbitration agreements that prevent consumers from          priority of creditor claims under the U.S. Bankruptcy Code in
filing or participating in class action litigation.                    certain circumstances.
     In addition to these rulemaking activities, the CFPB is                Whether under the U.S. Bankruptcy Code or by the FDIC
continuing its on-going supervisory examination activities of the      under the orderly liquidation authority, Wells Fargo could be
financial services industry with respect to a number of consumer       resolved using a “multiple point of entry” strategy, in which the
businesses and products, including mortgage lending and                Parent and one or more of its subsidiaries would each undergo
servicing, fair lending requirements, student lending activities,      separate resolution proceedings, or a “single point of entry”
and automobile finance. At this time, the Company cannot               strategy, in which the Parent would likely be the only material
predict the full impact of the CFPB’s rulemaking and supervisory       legal entity to enter resolution proceedings. The FDIC has
authority on our business practices or financial results.              announced that a single point of entry strategy may be a desirable
                                                                       strategy under its implementation of the orderly liquidation
“LIVING WILL” REQUIREMENTS AND RELATED MATTERS                         authority, but not all aspects of how the FDIC might exercise this
Rules adopted by the FRB and the FDIC under the Dodd-Frank             authority are known and additional rulemaking is possible.
Act require large financial institutions, including Wells Fargo, to         To facilitate the orderly resolution of systemically important
prepare and periodically revise resolution plans, so-called “living-   financial institutions in case of material distress or failure, federal
wills”, that would facilitate their resolution in the event of         banking regulations require that institutions, such as Wells
material distress or failure. Under the rules, resolution plans are    Fargo, maintain a minimum amount of equity and unsecured
required to provide strategies for resolution under the                debt to absorb losses and recapitalize operating subsidiaries.
Bankruptcy Code and other applicable insolvency regimes that           Federal banking regulators have also required measures to
can be accomplished in a reasonable period of time and in a            facilitate the continued operation of operating subsidiaries
manner that mitigates the risk that failure would have serious         notwithstanding the failure of their parent companies, such as
adverse effects on the financial stability of the United States. We    limitations on parent guarantees, and have issued guidance
submitted our 2017 resolution plan to the FRB and FDIC on June         encouraging institutions to take legally binding measures to
30, 2017, but have not yet received regulatory feedback on the         provide capital and liquidity resources to certain subsidiaries in
                                                                                                                                           63
Regulatory Matters
            Case (continued)
                   3:18-cv-03948-JD                   Document 55-3 Filed 11/02/18 Page 66 of 169

order to facilitate an orderly resolution. In response to the          DEPARTMENT OF LABOR ERISA FIDUCIARY STANDARD In
regulators’ guidance and to facilitate the implementation of the       April 2016, the U.S. Department of Labor adopted a rule under
Company’s preferred “multiple point of entry” resolution               the Employee Retirement Income Security Act of 1974 (ERISA)
strategy, on June 28, 2017, the Parent entered into a support          that, among other changes and subject to certain exceptions, as of
agreement (the “Support Agreement”) with WFC Holdings, LLC,            the applicability date of June 9, 2017, makes anyone, including
an intermediate holding company and subsidiary of the Parent           broker-dealers, providing investment advice to retirement
(the “IHC”), and the Bank, Wells Fargo Securities, LLC (“WFS”),        investors a fiduciary who must act in the best interest of clients
and Wells Fargo Clearing Services, LLC (“WFCS”), each an               when providing investment advice for direct or indirect
indirect subsidiary of the Parent. Pursuant to the Support             compensation to a retirement plan, to a plan fiduciary,
Agreement, the Parent transferred a significant amount of its          participant or beneficiary, or to an investment retirement account
assets, including the majority of its cash, deposits, liquid           (IRA) or IRA holder. The rule impacts the manner in which
securities and intercompany loans (but excluding its equity            business is conducted with retirement investors and affects
interests in its subsidiaries and certain other assets), to the IHC    product offerings with respect to retirement plans and IRAs.
and will continue to transfer those types of assets to the IHC from
time to time. In the event of our material financial distress or
failure, the IHC will be obligated to use the transferred assets to
provide capital and/or liquidity to the Bank pursuant to the
Support Agreement and to WFS and WFCS through repurchase
facilities entered into in connection with the Support Agreement.
Under the Support Agreement, the IHC will also provide funding
and liquidity to the Parent through subordinated notes and a
committed line of credit, which, together with the issuance of
dividends, is expected to provide the Parent, during business as
usual operating conditions, with the same access to cash
necessary to service its debts, pay dividends, repurchase its
shares, and perform its other obligations as it would have had if it
had not entered into these arrangements and transferred any
assets. If certain liquidity and/or capital metrics fall below
defined triggers, the subordinated notes would be forgiven and
the committed line of credit would terminate, which could
materially and adversely impact the Parent’s liquidity and its
ability to satisfy its debts and other obligations, and could result
in the commencement of bankruptcy proceedings by the Parent
at an earlier time than might have otherwise occurred if the
Support Agreement were not implemented. The Parent's and the
IHC's respective obligations under the Support Agreement are
secured pursuant to a related security agreement.




64
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 67 of 169

Critical Accounting Policies

Our significant accounting policies (see Note 1 (Summary of                   We apply judgment when establishing an accrual for
Significant Accounting Policies) to Financial Statements in our          potential losses associated with legal actions and in establishing
2016 Form 10-K) are fundamental to understanding our results             the range of reasonably possible losses in excess of the accrual.
of operations and financial condition because they require that          Our judgment in establishing accruals and the range of
we use estimates and assumptions that may affect the value of            reasonably possible losses in excess of the Company's accrual for
our assets or liabilities and financial results. Six of these policies   probable and estimable losses is influenced by our understanding
are critical because they require management to make difficult,          of information currently available related to the legal evaluation
subjective and complex judgments about matters that are                  and potential outcome of actions, including input and advice on
inherently uncertain and because it is likely that materially            these matters from our internal counsel, external counsel and
different amounts would be reported under different conditions           senior management. These matters may be in various stages of
or using different assumptions. These policies govern:                   investigation, discovery or proceedings. They may also involve a
•    the allowance for credit losses;                                    wide variety of claims across our businesses, legal entities and
•    PCI loans;                                                          jurisdictions. The eventual outcome may be a scenario that was
•    the valuation of residential MSRs;                                  not considered or was considered remote in anticipated
•    the fair value of financial instruments;                            occurrence. Accordingly, our estimate of potential losses will
•    income taxes; and                                                   change over time and the actual losses may vary significantly.
•    liability for contingent litigation losses.                              The outcomes of legal actions are unpredictable and subject
                                                                         to significant uncertainties, and it is inherently difficult to
      Starting second quarter 2017, the liability for contingent         determine whether any loss is probable or even possible. It is also
litigation losses has been designated as one of our critical             inherently difficult to estimate the amount of any loss and there
accounting policies. The remaining five of these policies are            may be matters for which a loss is probable or reasonably
described further in the “Financial Review – Critical Accounting         possible but not currently estimable. Accordingly, actual losses
Policies” section and Note 1 (Summary of Significant Accounting          may be in excess of the established accrual or the range of
Policies) to Financial Statements in our 2016 Form 10-K.                 reasonably possible loss.
                                                                              See Note 11 (Legal Actions) to Financial Statements in this
Liability for Contingent Litigation Losses                               Report for further information.
The Company is involved in a number of judicial, regulatory,                  Management and the Board's Audit and Examination
arbitration and other proceedings concerning matters arising             Committee have reviewed and approved these critical accounting
from the conduct of its business activities, and many of those           policies.
proceedings expose the Company to potential financial loss. We
establish accruals for these legal actions when potential losses
associated with the actions become probable and the costs can be
reasonably estimated. For such accruals, we record the amount
we consider to be the best estimate within a range of potential
losses that are both probable and estimable; however, if we
cannot determine a best estimate, then we record the low end of
the range of those potential losses. The actual costs of resolving
legal actions may be substantially higher or lower than the
amounts accrued for those actions.




                                                                                                                                          65
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 68 of 169

Current Accounting Developments

Table 52 provides accounting pronouncements applicable to us
that have been issued by the FASB but are not yet effective.

Table 52: Current Accounting Developments – Issued Standards

                                                                                                        Effective date and financial statement
                     Standard                                         Description                                       impact
Accounting Standards Update (ASU or Update)           The Update changes the accounting for            We expect to adopt the guidance in first
2017-08 – Receivables – Nonrefundable Fees and        certain purchased callable debt securities       quarter 2019 using the modified
Other Costs (Subtopic 310-20): Premium                held at a premium to shorten the                 retrospective method with a cumulative-
Amortization on Purchased Callable Debt Securities    amortization period for the premium to the       effect adjustment to retained earnings as of
                                                      earliest call date rather than to the maturity   the beginning of the year of adoption. Our
                                                      date. Accounting for purchased callable debt     investment securities portfolio includes
                                                      securities held at a discount does not           holdings of callable debt securities. We are
                                                      change. The discount would continue to           evaluating the impact of the Update on our
                                                      amortize to the maturity date.                   consolidated financial statements, which will
                                                                                                       be affected by our investments in callable
                                                                                                       debt securities carried at a premium at the
                                                                                                       time of adoption.
ASU 2016-13 – Financial Instruments – Credit Losses   The Update changes the accounting for            The guidance is effective in first quarter
(Topic 326): Measurement of Credit Losses on          credit losses on loans and debt securities.      2020 with a cumulative-effect adjustment to
Financial Instruments                                 For loans and held-to-maturity debt              retained earnings as of the beginning of the
                                                      securities, the Update requires a current        year of adoption. While early adoption is
                                                      expected credit loss (CECL) approach to          permitted beginning in first quarter 2019,
                                                      determine the allowance for credit losses.       we do not expect to elect that option. We
                                                      CECL requires loss estimates for the             are evaluating the impact of the Update on
                                                      remaining estimated life of the financial        our consolidated financial statements. We
                                                      asset using historical experience, current       expect the Update will result in an increase
                                                      conditions, and reasonable and supportable       in the allowance for credit losses given the
                                                      forecasts. Also, the Update eliminates the       change to estimated losses over the
                                                      existing guidance for PCI loans, but requires    contractual life adjusted for expected
                                                      an allowance for purchased financial assets      prepayments with an anticipated material
                                                      with more than insignificant deterioration       impact from longer duration portfolios, as
                                                      since origination. In addition, the Update       well as the addition of an allowance for debt
                                                      modifies the other-than-temporary                securities. The amount of the increase will
                                                      impairment model for available-for-sale debt     be impacted by the portfolio composition
                                                      securities to require an allowance for credit    and credit quality at the adoption date as
                                                      impairment instead of a direct write-down,       well as economic conditions and forecasts at
                                                      which allows for reversal of credit              that time.
                                                      impairments in future periods based on
                                                      improvements in credit.
ASU 2016-02 – Leases (Topic 842)                      The Update requires lessees to recognize         We expect to adopt the guidance in first
                                                      leases on the balance sheet with lease           quarter 2019 using the modified
                                                      liabilities and corresponding right-of-use       retrospective method and practical
                                                      assets based on the present value of lease       expedients for transition. The practical
                                                      payments. Lessor accounting activities are       expedients allow us to largely account for
                                                      largely unchanged from existing lease            our existing leases consistent with current
                                                      accounting. The Update also eliminates           guidance except for the incremental balance
                                                      leveraged lease accounting but allows            sheet recognition for lessees. We have
                                                      existing leveraged leases to continue their      started our implementation of the Update
                                                      current accounting until maturity,               which has included an initial evaluation of
                                                      termination or modification.                     our leasing contracts and activities. As a
                                                                                                       lessee we are developing our methodology
                                                                                                       to estimate the right-of use assets and lease
                                                                                                       liabilities, which is based on the present
                                                                                                       value of lease payments (the December 31,
                                                                                                       2016 future minimum lease payments were
                                                                                                       $6.9 billion). We do not expect a material
                                                                                                       change to the timing of expense recognition.
                                                                                                       Given the limited changes to lessor
                                                                                                       accounting, we do not expect material
                                                                                                       changes to recognition or measurement, but
                                                                                                       we are early in the implementation process
                                                                                                       and will continue to evaluate the impact. We
                                                                                                       are evaluating our existing disclosures and
                                                                                                       may need to provide additional information
                                                                                                       as a result of adoption of the Update.




66
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 69 of 169

                                                                                                     Effective date and financial statement
                    Standard                                        Description                                      impact
ASU 2016-01 – Financial Instruments – Overall       The Update amends the presentation and          We expect to adopt the guidance in first
(Subtopic 825-10): Recognition and Measurement of   accounting for certain financial instruments,   quarter 2018 with a cumulative-effect
Financial Assets and Financial Liabilities          including liabilities measured at fair value    adjustment to retained earnings as of the
                                                    under the fair value option and equity          beginning of the year of adoption, except for
                                                    investments. The guidance also updates fair     changes related to nonmarketable equity
                                                    value presentation and disclosure               investments, which is applied prospectively.
                                                    requirements for financial instruments          We expect the primary accounting changes
                                                    measured at amortized cost.                     will relate to our equity investments.
                                                                                                       Our investments in marketable equity
                                                                                                    securities that are classified as available-for-
                                                                                                    sale will be accounted for at fair value with
                                                                                                    unrealized gains or losses reflected in
                                                                                                    earnings. Our investments in nonmarketable
                                                                                                    equity investments accounted for under the
                                                                                                    cost method of accounting (except for
                                                                                                    Federal bank stock) will be accounted for
                                                                                                    either at fair value with unrealized gains and
                                                                                                    losses reflected in earnings or, if we elect,
                                                                                                    using an alternative method. The alternative
                                                                                                    method is similar to the cost method of
                                                                                                    accounting, except that the carrying value is
                                                                                                    adjusted (through earnings) for subsequent
                                                                                                    observable transactions in the same or
                                                                                                    similar investment. We are currently
                                                                                                    evaluating which method will be applied to
                                                                                                    these nonmarketable equity investments.
                                                                                                       Additionally, for purposes of disclosing the
                                                                                                    fair value of loans carried at amortized cost,
                                                                                                    we are evaluating our valuation methods to
                                                                                                    determine the necessary changes to
                                                                                                    conform to an “exit price” notion as required
                                                                                                    by the Standard. Accordingly, the fair value
                                                                                                    amounts disclosed for such loans may
                                                                                                    change upon adoption.
ASU 2014-09 – Revenue from Contracts With           The Update modifies the guidance used to        We will adopt the guidance in first quarter
Customers (Topic 606) and subsequent related        recognize revenue from contracts with           2018 using the modified retrospective
Updates                                             customers for transfers of goods or services    method with a cumulative-effect adjustment
                                                    and transfers of nonfinancial assets, unless    to opening retained earnings. Our revenue is
                                                    those contracts are within the scope of other   the sum of net interest income and
                                                    guidance. The Update also requires new          noninterest income. The scope of the
                                                    qualitative and quantitative disclosures,       guidance explicitly excludes net interest
                                                    including disaggregation of revenues and        income as well as many other revenues for
                                                    descriptions of performance obligations.        financial assets and liabilities including
                                                                                                    loans, leases, securities, and derivatives.
                                                                                                    Accordingly, the majority of our revenues
                                                                                                    will not be affected. We have performed an
                                                                                                    assessment of our revenue contracts as well
                                                                                                    as worked with industry participants on
                                                                                                    matters of interpretation and application.
                                                                                                    Our accounting policies will not change
                                                                                                    materially since the principles of revenue
                                                                                                    recognition from the Update are largely
                                                                                                    consistent with existing guidance and
                                                                                                    current practices applied by our businesses.
                                                                                                    We have not identified material changes to
                                                                                                    the timing or amount of revenue
                                                                                                    recognition. Based on changes to guidance
                                                                                                    applied by broker-dealers, we expect a
                                                                                                    minor change to the presentation of our
                                                                                                    broker-dealer’s costs for underwriting
                                                                                                    activities which will be presented in
                                                                                                    expenses rather than the current
                                                                                                    presentation against the related revenues.
                                                                                                    We will provide qualitative disclosures of our
                                                                                                    performance obligations related to our
                                                                                                    revenue recognition and we continue to
                                                                                                    evaluate disaggregation for significant
                                                                                                    categories of revenue in the scope of the
                                                                                                    guidance. 




                                                                                                                                                  67
Current Accounting Developments (continued)
             Case 3:18-cv-03948-JD   Document                          55-3 Filed 11/02/18 Page 70 of 169

     In addition to the list above, the following updates are             •    ASU 2016-16 – Income Taxes (Topic 740): Intra-Entity
applicable to us but, subject to completion of our assessment, are             Transfers of Assets Other Than Inventory
not expected to have a material impact on our consolidated                •    ASU 2016-15 – Statement of Cash Flows (Topic 230):
financial statements:                                                          Classification of Certain Cash Receipts and Cash Payments
•    ASU 2017-09 – Compensation – Stock Compensation                      •    ASU 2016-04 – Liabilities – Extinguishment of Liabilities
     (Topic718): Scope of Modification Accounting                              (Subtopic 405-20): Recognition of Breakage for Certain
•    ASU 2017-04 – Goodwill and Other (Topic 350): Simplifying                 Prepaid Stored-Value Products
     the Test for Goodwill Impairment
•    ASU 2017-03 – Accounting Changes and Error Corrections                    We have determined that other existing accounting updates
     (Topic 250) and Investments-Equity Method and Joint                  are either not applicable to us or have completed our assessment
     Ventures (Topic 323): Amendments to SEC Paragraphs                   and determined will not have a material impact on our
     Pursuant to Staff Announcements at the September 22, 2016            consolidated financial statements.
     and November 17, 2016 EITF Meetings (SEC Update)                          Table 53 provides proposed accounting updates that could
•    ASU 2017-01 – Business Combinations (Topic 805):                     materially impact our consolidated financial statements when
     Clarifying the Definition of a Business                              finalized by the FASB.
•    ASU 2016-18 – Statement of Cash Flows (Topic 230):
     Restricted Cash


Table 53: Current Accounting Developments – Proposed Standards

                                                                                                     Expected effective date and financial
            Proposed Standard                                    Description                                  statement impact
Derivatives and Hedging (Topic 815): Targeted   The proposed Update would make targeted           The guidance is expected to be issued third
Improvements to Accounting for Hedging          changes to the hedge accounting model             quarter 2017 and will be effective beginning
Activities                                      intended to facilitate financial reporting that   January 1, 2019. It will include the option to
                                                more closely reflects an entity’s risk            early adopt in any interim or annual period
                                                management activities and to simplify             upon issuance of the final Update, under a
                                                application of hedge accounting. Changes          modified retrospective approach. When
                                                include expanding the types of risk               adopted, the proposed amendments are
                                                management strategies eligible for hedge          expected to minimize the amount of hedge
                                                accounting, easing the documentation and          ineffectiveness related to our fair value hedges
                                                effectiveness assessment requirements,            of long-term debt.
                                                changing how ineffectiveness is measured and         We are in the process of evaluating our
                                                changing the presentation and disclosure          ability to adopt the standard in either the third
                                                requirements for hedge accounting activities.     or fourth quarter of 2017, which would result
                                                                                                  in the retrospective recognition of the related
                                                                                                  cumulative effect adjustment to retained
                                                                                                  earnings as of January 1, 2017.




68
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 71 of 169

Forward-Looking Statements

This document contains “forward-looking statements” within the           •   the amount of mortgage loan repurchase demands that we
meaning of the Private Securities Litigation Reform Act of 1995.             receive and our ability to satisfy any such demands without
In addition, we may make forward-looking statements in our                   having to repurchase loans related thereto or otherwise
other documents filed or furnished with the SEC, and our                     indemnify or reimburse third parties, and the credit quality
management may make forward-looking statements orally to                     of or losses on such repurchased mortgage loans;
analysts, investors, representatives of the media and others.            •   negative effects relating to our mortgage servicing and
Forward-looking statements can be identified by words such as                foreclosure practices, as well as changes in industry
“anticipates,” “intends,” “plans,” “seeks,” “believes,” “estimates,”         standards or practices, regulatory or judicial requirements,
“expects,” “target,” “projects,” “outlook,” “forecast,” “will,” “may,”       penalties or fines, increased servicing and other costs or
“could,” “should,” “can” and similar references to future periods.           obligations, including loan modification requirements, or
In particular, forward-looking statements include, but are not               delays or moratoriums on foreclosures;
limited to, statements we make about: (i) the future operating or        •   our ability to realize our efficiency ratio target as part of our
financial performance of the Company, including our outlook for              expense management initiatives, including as a result of
future growth; (ii) our noninterest expense and efficiency ratio;            business and economic cyclicality, seasonality, changes in
(iii) future credit quality and performance, including our                   our business composition and operating environment,
expectations regarding future loan losses and allowance levels;              growth in our businesses and/or acquisitions, and
(iv) the appropriateness of the allowance for credit losses; (v) our         unexpected expenses relating to, among other things,
expectations regarding net interest income and net interest                  litigation and regulatory matters;
margin; (vi) loan growth or the reduction or mitigation of risk in       •   the effect of the current low interest rate environment or
our loan portfolios; (vii) future capital or liquidity levels or             changes in interest rates on our net interest income, net
targets and our estimated Common Equity Tier 1 ratio under                   interest margin and our mortgage originations, mortgage
Basel III capital standards; (viii) the performance of our                   servicing rights and mortgages held for sale;
mortgage business and any related exposures; (ix) the expected           •   significant turbulence or a disruption in the capital or
outcome and impact of legal, regulatory and legislative                      financial markets, which could result in, among other things,
developments, as well as our expectations regarding compliance               reduced investor demand for mortgage loans, a reduction in
therewith; (x) future common stock dividends, common share                   the availability of funding or increased funding costs, and
repurchases and other uses of capital; (xi) our targeted range for           declines in asset values and/or recognition of other-than-
return on assets and return on equity; (xii) the outcome of                  temporary impairment on securities held in our investment
contingencies, such as legal proceedings; and (xiii) the                     securities portfolio;
Company’s plans, objectives and strategies.                              •   the effect of a fall in stock market prices on our investment
    Forward-looking statements are not based on historical facts             banking business and our fee income from our brokerage,
but instead represent our current expectations and assumptions               asset and wealth management businesses;
regarding our business, the economy and other future conditions.         •   negative effects from the retail banking sales practices
Because forward-looking statements relate to the future, they are            matter, including on our legal, operational and compliance
subject to inherent uncertainties, risks and changes in                      costs, our ability to engage in certain business activities or
circumstances that are difficult to predict. Our actual results may          offer certain products or services, our ability to keep and
differ materially from those contemplated by the forward-looking             attract customers, our ability to attract and retain qualified
statements. We caution you, therefore, against relying on any of             team members, and our reputation;
these forward-looking statements. They are neither statements of         •   reputational damage from negative publicity, protests, fines,
historical fact nor guarantees or assurances of future                       penalties and other negative consequences from regulatory
performance. While there is no assurance that any list of risks              violations and legal actions;
and uncertainties or risk factors is complete, important factors         •   a failure in or breach of our operational or security systems
that could cause actual results to differ materially from those in           or infrastructure, or those of our third party vendors or other
the forward-looking statements include the following, without                service providers, including as a result of cyber attacks;
limitation:                                                              •   the effect of changes in the level of checking or savings
•     current and future economic and market conditions,                     account deposits on our funding costs and net interest
      including the effects of declines in housing prices, high              margin;
      unemployment rates, U.S. fiscal debt, budget and tax               •   fiscal and monetary policies of the Federal Reserve Board;
      matters, geopolitical matters, and the overall slowdown in             and
      global economic growth;                                            •   the other risk factors and uncertainties described under
•     our capital and liquidity requirements (including under                “Risk Factors” in our Annual Report on Form 10-K for the
      regulatory capital standards, such as the Basel III capital            year ended December 31, 2016.
      standards) and our ability to generate capital internally or        
      raise capital on favorable terms;                                       In addition to the above factors, we also caution that the
•     financial services reform and other current, pending or            amount and timing of any future common stock dividends or
      future legislation or regulation that could have a negative        repurchases will depend on the earnings, cash requirements and
      effect on our revenue and businesses, including the Dodd-          financial condition of the Company, market conditions, capital
      Frank Act and other legislation and regulation relating to         requirements (including under Basel capital standards), common
      bank products and services;                                        stock issuance requirements, applicable law and regulations
•     the extent of our success in our loan modification efforts, as     (including federal securities laws and federal banking
      well as the effects of regulatory requirements or guidance         regulations), and other factors deemed relevant by the Company’s
      regarding loan modifications;
                                                                                                                                            69
Forward-Looking
            CaseStatements (continued)
                  3:18-cv-03948-JD   Document                       55-3 Filed 11/02/18 Page 72 of 169

Board of Directors, and may be subject to regulatory approval or
conditions.
     For more information about factors that could cause actual
results to differ materially from our expectations, refer to our
reports filed with the Securities and Exchange Commission,
including the discussion under “Risk Factors” in our Annual
Report on Form 10-K for the year ended December 31, 2016, as
filed with the Securities and Exchange Commission and available
on its website at www.sec.gov. 
     Any forward-looking statement made by us speaks only as of
the date on which it is made. Factors or events that could cause
our actual results to differ may emerge from time to time, and it
is not possible for us to predict all of them. We undertake no
obligation to publicly update any forward-looking statement,
whether as a result of new information, future developments or
otherwise, except as may be required by law.




70
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 73 of 169

Risk Factors

An investment in the Company involves risk, including the
possibility that the value of the investment could fall substantially
and that dividends or other distributions on the investment could
be reduced or eliminated. For a discussion of risk factors that
could adversely affect our financial results and condition, and the
value of, and return on, an investment in the Company, we refer
you to the “Risk Factors” section in our 2016 Form 10-K.




                                                                                       71
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 74 of 169

Controls and Procedures
Disclosure Controls and Procedures

The Company’s management evaluated the effectiveness, as of June 30, 2017, of the Company’s disclosure controls and procedures. The
Company’s chief executive officer and chief financial officer participated in the evaluation. Based on this evaluation, the Company’s
chief executive officer and chief financial officer concluded that the Company’s disclosure controls and procedures were effective as of
June 30, 2017.


Internal Control Over Financial Reporting

Internal control over financial reporting is defined in Rule 13a-15(f) promulgated under the Securities Exchange Act of 1934 as a process
designed by, or under the supervision of, the Company’s principal executive and principal financial officers and effected by the
Company’s Board, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles
(GAAP) and includes those policies and procedures that:
•    pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of
     assets of the Company;
•    provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in
     accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations
     of management and directors of the Company; and
•    provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the
     Company’s assets that could have a material effect on the financial statements.
    Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of
any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in
conditions, or that the degree of compliance with the policies or procedures may deteriorate. No change occurred during second quarter
2017 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting.




72
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 75 of 169

Wells Fargo & Company and Subsidiaries
Consolidated Statement of Income (Unaudited)
                                                                                                         Quarter ended June 30,                  Six months ended June 30,
(in millions, except per share amounts)                                                                2017                   2016                  2017                   2016
Interest income                                                                                                    
Trading assets                                                                            $            710                     572     $          1,353                  1,168
Investment securities                                                                                2,698                   2,176                5,373                  4,438
Mortgages held for sale                                                                                195                     181                  379                    342
Loans held for sale                                                                                      4                       3                    5                      5
Loans                                                                                               10,358                   9,822               20,499                 19,399
Other interest income                                                                                  750                     392                1,332                    766
   Total interest income                                                                            14,715                  13,146               28,941                 26,118
Interest expense                                                                                                   
Deposits                                                                                                683                    332                 1,220                    639
Short-term borrowings                                                                                   163                     77                   277                    144
Long-term debt                                                                                        1,278                    921                 2,461                  1,763
Other interest expense                                                                                  108                     83                   200                    172
  Total interest expense                                                                              2,232                  1,413                 4,158                  2,718
Net interest income                                                                                 12,483                  11,733               24,783                 23,400
Provision for credit losses                                                                            555                   1,074                1,160                  2,160
Net interest income after provision for credit losses                                               11,928                  10,659               23,623                 21,240
Noninterest income                                                                                                 
Service charges on deposit accounts                                                                   1,276                  1,336                2,589                  2,645
Trust and investment fees                                                                             3,629                  3,547                7,199                  6,932
Card fees                                                                                             1,019                    997                1,964                  1,938
Other fees                                                                                              902                    906                1,767                  1,839
Mortgage banking                                                                                      1,148                  1,414                2,376                  3,012
Insurance                                                                                               280                    286                  557                    713
Net gains from trading activities                                                                       237                    328                  676                    528
Net gains on debt securities (1)                                                                        120                    447                  156                    691
Net gains from equity investments (2)                                                                   188                    189                  591                    433
Lease income                                                                                            493                    497                  974                    870
Other                                                                                                   394                    482                  539                  1,356
  Total noninterest income                                                                            9,686                 10,429               19,388                 20,957
Noninterest expense                                                                                                
Salaries                                                                                             4,343                   4,099                8,604                  8,135
Commission and incentive compensation                                                                2,499                   2,604                5,224                  5,249
Employee benefits                                                                                    1,308                   1,244                2,994                  2,770
Equipment                                                                                              529                     493                1,106                  1,021
Net occupancy                                                                                          706                     716                1,418                  1,427
Core deposit and other intangibles                                                                     287                     299                  576                    592
FDIC and other deposit assessments                                                                     328                     255                  661                    505
Other                                                                                                3,541                   3,156                6,750                  6,195
  Total noninterest expense                                                                         13,541                  12,866               27,333                 25,894
Income before income tax expense                                                                      8,073                  8,222               15,678                 16,303
Income tax expense                                                                                    2,225                  2,649                4,282                  5,216
Net income before noncontrolling interests                                                            5,848                  5,573               11,396                 11,087
Less: Net income from noncontrolling interests                                                           38                     15                  129                     67
Wells Fargo net income                                                                    $           5,810                  5,558     $         11,267                 11,020
Less: Preferred stock dividends and other                                                               406                     385                  807                    762
Wells Fargo net income applicable to common stock                                         $           5,404                  5,173     $         10,460                 10,258
Per share information                                                                                              
  Earnings per common share                                                               $           1.08                    1.02     $           2.09                    2.02
  Diluted earnings per common share                                                                   1.07                    1.01                 2.07                    2.00
  Dividends declared per common share                                                                0.380                   0.380                0.760                   0.755
Average common shares outstanding                                                                  4,989.9                 5,066.9              4,999.2                 5,071.3
Diluted average common shares outstanding                                                          5,037.7                 5,118.1              5,054.8                 5,129.8
(1)   Total other-than-temporary impairment (OTTI) losses were $6 million and $11 million for second quarter 2017 and 2016, respectively. Of total OTTI, losses of $48 million
      and $26 million were recognized in earnings, and losses (reversal of losses) of $(42) million and $(15) million were recognized as non-credit-related OTTI in other
      comprehensive income for second quarter 2017 and 2016, respectively. Total OTTI losses were $49 million and $87 million for the first half of 2017 and 2016, respectively.
      Of total OTTI, losses of $100 million and $91 million were recognized in earnings, and reversal of losses of $(51) million and $(4) million were recognized as non-credit-
      related OTTI in other comprehensive income for the first half of 2017 and 2016, respectively.
(2)   Includes OTTI losses of $25 million and $104 million for second quarter 2017 and 2016, respectively, and $102 million and $237 million for the first half of 2017 and 2016,
      respectively.



The accompanying notes are an integral part of these statements.




                                                                                                                                                                               73
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 76 of 169

Wells Fargo & Company and Subsidiaries
Consolidated Statement of Comprehensive Income (Unaudited)
                                                                                     Quarter ended June 30,   Six months ended June 30,
(in millions)                                                                        2017             2016       2017             2016
Wells Fargo net income                                                           $   5,810           5,558     11,267           11,020
Other comprehensive income (loss), before tax:
     Investment securities:
       Net unrealized gains arising during the period                                1,565           1,571       1,934           2,366
       Reclassification of net gains to net income                                   (177)            (504)       (322)           (808)
     Derivatives and hedging activities:
       Net unrealized gains arising during the period                                 376            1,057         243           3,056
       Reclassification of net gains on cash flow hedges to net income               (153)            (265)       (355)           (521)
     Defined benefit plans adjustments:
       Net actuarial and prior service losses arising during the period                 —              (19)         (7)            (27)
       Amortization of net actuarial loss, settlements and other to net income         41               39          79              76
     Foreign currency translation adjustments:
       Net unrealized gains (losses) arising during the period                         31               (6)         47              37
Other comprehensive income , before tax                                              1,683           1,873       1,619           4,179
Income tax expense related to other comprehensive income                             (624)            (714)       (587)         (1,571)
Other comprehensive income, net of tax                                               1,059           1,159       1,032           2,608
Less: Other comprehensive income (loss) from noncontrolling interests                   (9)            (15)          5             (43)
Wells Fargo other comprehensive income, net of tax                                   1,068           1,174       1,027           2,651
Wells Fargo comprehensive income                                                     6,878           6,732     12,294           13,671
Comprehensive income from noncontrolling interests                                     29                —         134              24
Total comprehensive income                                                       $   6,907           6,732     12,428           13,695


The accompanying notes are an integral part of these statements.




74
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 77 of 169

Wells Fargo & Company and Subsidiaries
Consolidated Balance Sheet
                                                                                                                                                    Jun 30,               Dec 31,
(in millions, except shares)                                                                                                                          2017                  2016
Assets                                                                                                                                         (Unaudited)
Cash and due from banks                                                                                                                    $        20,248                20,729
Federal funds sold, securities purchased under resale agreements and other short-term investments                                                 264,706                266,038
Trading assets                                                                                                                                      83,607                74,397
Investment securities:
      Available-for-sale, at fair value                                                                                                           269,202                308,364
      Held-to-maturity, at cost (fair value $140,390 and $99,155)                                                                                 140,392                 99,583
Mortgages held for sale (includes $19,543 and $22,042 carried at fair value) (1)                                                                    24,807                26,309
Loans held for sale                                                                                                                                     156                     80
Loans (includes $443 and $758 carried at fair value) (1)                                                                                          957,423                967,604
Allowance for loan losses                                                                                                                          (11,073)              (11,419)
      Net loans                                                                                                                                   946,350                956,185
Mortgage servicing rights:                                                                                                                                         
      Measured at fair value                                                                                                                        12,789                12,959
      Amortized                                                                                                                                       1,399                 1,406
Premises and equipment, net                                                                                                                           8,403                 8,333
Goodwill                                                                                                                                            26,573                26,693
Derivative assets                                                                                                                                   13,273                14,498
Other assets (includes $3,986 and $3,275 carried at fair value) (1)                                                                               118,966                114,541
              Total assets (2)                                                                                                             $    1,930,871              1,930,115
Liabilities                                                                                                                                                        
Noninterest-bearing deposits                                                                                                               $      372,766                375,967
Interest-bearing deposits                                                                                                                         933,064                930,112
      Total deposits                                                                                                                            1,305,830              1,306,079
Short-term borrowings                                                                                                                               95,356                96,781
Derivative liabilities                                                                                                                              11,636                14,492
Accrued expenses and other liabilities                                                                                                              73,035                57,189
Long-term debt                                                                                                                                    238,869                255,077
           Total liabilities (3)                                                                                                                1,724,726              1,729,618
Equity                                                                                                                                                             
Wells Fargo stockholders' equity:                                                                                                                                  
      Preferred stock                                                                                                                               25,785                24,551
      Common stock – $1-2/3 par value, authorized 9,000,000,000 shares; issued 5,481,811,474 shares                                                   9,136                 9,136
      Additional paid-in capital                                                                                                                    60,689                60,234
      Retained earnings                                                                                                                           139,524                133,075
      Cumulative other comprehensive income (loss)                                                                                                  (2,110)                (3,137)
      Treasury stock – 515,041,424 shares and 465,702,148 shares                                                                                   (25,675)              (22,713)
      Unearned ESOP shares                                                                                                                          (2,119)                (1,565)
        Total Wells Fargo stockholders' equity                                                                                                    205,230                199,581
Noncontrolling interests                                                                                                                                915                   916
           Total equity                                                                                                                           206,145                200,497
              Total liabilities and equity                                                                                                 $    1,930,871              1,930,115
(1)    Parenthetical amounts represent assets and liabilities for which we have elected the fair value option.
(2)    Our consolidated assets at June 30, 2017, and December 31, 2016, include the following assets of certain variable interest entities (VIEs) that can only be used to settle
       the liabilities of those VIEs: Cash and due from banks, $112 million and $168 million; Federal funds sold, securities purchased under resale agreements and other short-
       term investments, $424 million and $74 million; Trading assets, $50 million and $130 million; Investment securities, $0 million at both period ends; Net loans, $12.1 billion
       and $12.6 billion; Derivative assets, $0 million and $1 million; Other assets, $339 million and $452 million; and Total assets, $13.0 billion and $13.4 billion, respectively.
(3)    Our consolidated liabilities at June 30, 2017, and December 31, 2016, include the following VIE liabilities for which the VIE creditors do not have recourse to Wells Fargo:
       Derivative liabilities, $28 million and $33 million; Accrued expenses and other liabilities, $96 million and $107 million; Long-term debt, $2.8 billion and $3.7 billion; and
       Total liabilities, $3.0 billion and $3.8 billion, respectively. 


The accompanying notes are an integral part of these statements.




                                                                                                                                                                                  75
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 78 of 169

Wells Fargo & Company and Subsidiaries
Consolidated Statement of Changes in Equity (Unaudited)



                                                                                                            Preferred stock                             Common stock
(in millions, except shares)                                                                  Shares               Amount                 Shares              Amount
Balance December 31, 2015                                                               11,259,917      $          22,214        5,092,128,810      $           9,136
Cumulative effect from change in consolidation accounting (1)
Balance January 1, 2016                                                                 11,259,917      $          22,214        5,092,128,810      $           9,136
Net income
Other comprehensive income (loss), net of tax
Noncontrolling interests
Common stock issued                                                                                                                 38,655,156
Common stock repurchased                                                                                                           (96,479,740)
Preferred stock issued to ESOP                                                            1,150,000                  1,150
Preferred stock released by ESOP
Preferred stock converted to common shares                                                 (684,244)                  (684)         14,189,729
Common stock warrants repurchased/exercised
Preferred stock issued                                                                       86,000                  2,150
Common stock dividends
Preferred stock dividends
Tax benefit from stock incentive compensation
Stock incentive compensation expense
Net change in deferred compensation and related plans
Net change                                                                                  551,756                  2,616         (43,634,855)                       —
Balance June 30, 2016                                                                   11,811,673      $          24,830        5,048,493,955      $           9,136

Balance January 1, 2017                                                                11,532,712       $          24,551      5,016,109,326        $          9,136
Net income
Other comprehensive income, net of tax
Noncontrolling interests
Common stock issued                                                                                                                39,392,446
Common stock repurchased                                                                                                          (96,121,157)
Preferred stock issued to ESOP                                                             950,000                    950
Preferred stock released by ESOP
Preferred stock converted to common shares                                                (406,185)                  (406)          7,389,435
Common stock warrants repurchased/exercised
Preferred stock issued                                                                       27,600                   690
Common stock dividends
Preferred stock dividends
Tax benefit from stock incentive compensation (2)
Stock incentive compensation expense
Net change in deferred compensation and related plans
Net change                                                                                 571,415                  1,234         (49,339,276)                        —
Balance June 30, 2017                                                                  12,104,127       $          25,785      4,966,770,050        $          9,136
(1)   Effective January 1, 2016, we adopted changes in consolidation accounting pursuant to ASU 2015-02 (Amendments to the Consolidation Analysis). Accordingly, we
      recorded a $121 million increase to beginning noncontrolling interests as a cumulative-effect adjustment.
(2)   Effective January 1, 2017, we adopted Accounting Standards Update 2016-09 (Improvements to Employee Share-Based Payment Accounting). Accordingly, tax benefit
      from stock incentive compensation is reported in income tax expense in the consolidated statement of income.



The accompanying notes are an integral part of these statements.




76
             Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 79 of 169



                                                       Wells Fargo stockholders' equity

                               Cumulative                                         Total
Additional                          other                 Unearned         Wells Fargo
  paid-in        Retained   comprehensive   Treasury         ESOP        stockholders'    Noncontrolling      Total
   capital       earnings         income       stock        shares              equity         interests     equity
  60,714         120,866             297    (18,867)        (1,362)           192,998               893    193,891
                                                                                                    121        121
  60,714         120,866             297    (18,867)        (1,362)           192,998             1,014    194,012
                  11,020                                                       11,020                67     11,087
                                   2,651                                        2,651               (43)     2,608
        1                                                                            1             (122)      (121)
     (184)          (185)                     1,845                             1,476                        1,476
     500                                     (4,743)                           (4,243)                      (4,243)
       99                                                   (1,249)                 —                           —
      (59)                                                     743                684                          684
       —                                        684                                 —                           —
       —                                                                            —                           —
      (49)                                                                      2,101                        2,101
       27         (3,861)                                                      (3,834)                      (3,834)
                    (764)                                                        (764)                        (764)
     172                                                                          172                          172
     508                                                                          508                          508
   (1,038)                                       13                            (1,025)                      (1,025)
      (23)         6,210           2,651     (2,201)          (506)             8,747               (98)     8,649
  60,691         127,076           2,948    (21,068)        (1,868)           201,745               916    202,661

 60,234         133,075           (3,137)   (22,713)        (1,565)          199,581               916     200,497
                 11,267                                                       11,267               129      11,396
                                   1,027                                        1,027                 5      1,032
        1                                                                            1            (135)      (134)
     (26)          (184)                      1,868                             1,658                        1,658
     750                                     (5,212)                           (4,462)                      (4,462)
      31                                                      (981)                 —                           —
     (21)                                                      427                406                         406
      41                                       365                                  —                           —
     (68)                                                                         (68)                         (68)
     (13)                                                                         677                         677
      25         (3,827)                                                       (3,802)                      (3,802)
                   (807)                                                         (807)                       (807)
       —                                                                            —                           —
     534                                                                          534                         534
    (799)                                        17                              (782)                       (782)
     455          6,449            1,027     (2,962)          (554)             5,649                (1)     5,648
 60,689         139,524           (2,110)   (25,675)        (2,119)          205,230               915     206,145




                                                                                                                 77
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 80 of 169

Wells Fargo & Company and Subsidiaries
Consolidated Statement of Cash Flows (Unaudited)
                                                                                                                                Six months ended June 30,
(in millions)                                                                                                                  2017                  2016
Cash flows from operating activities:
Net income before noncontrolling interests                                                                         $         11,396                11,087
Adjustments to reconcile net income to net cash provided by operating activities:
   Provision for credit losses                                                                                                1,160                  2,160
   Changes in fair value of MSRs, MHFS and LHFS carried at fair value                                                           567                  1,664
   Depreciation, amortization and accretion                                                                                   2,478                  2,233
   Other net losses                                                                                                             317                  1,107
   Stock-based compensation                                                                                                   1,186                  1,176
Originations and purchases of MHFS and LHFS (1)                                                                             (86,008)               (85,821)
Proceeds from sales of and paydowns on mortgages originated for sale and LHFS (1)                                            53,404                 59,824
Net change in:
   Trading assets (1)                                                                                                        24,477                16,506
   Deferred income taxes                                                                                                      1,281                (2,286)
   Derivative assets and liabilities (1)                                                                                     (2,133)                  (10)
   Other assets (1)                                                                                                           1,485                (8,667)
   Other accrued expenses and liabilities (1)                                                                                  (652)                 (394)
      Net cash provided (used) by operating activities                                                                        8,958                 (1,421)
Cash flows from investing activities:
Net change in:
   Federal funds sold, securities purchased under resale agreements and other short-term investments                         (5,489)               (25,492)
Available-for-sale securities:
   Sales proceeds                                                                                                            23,004                 22,631
   Prepayments and maturities                                                                                                24,359                 15,182
   Purchases                                                                                                                (45,649)               (19,602)
Held-to-maturity securities:
   Paydowns and maturities                                                                                                    4,606                  2,951
   Purchases                                                                                                                      —                (19,217)
Nonmarketable equity investments:
   Sales proceeds                                                                                                             2,146                  1,060
   Purchases                                                                                                                 (1,225)                (1,998)
Loans:
   Loans originated by banking subsidiaries, net of principal collected                                                       2,317                (21,537)
   Proceeds from sales (including participations) of loans held for investment                                                6,739                  4,736
   Purchases (including participations) of loans                                                                             (1,976)                (3,146)
   Principal collected on nonbank entities’ loans                                                                             6,803                  5,885
   Loans originated by nonbank entities                                                                                      (5,390)                (5,875)
Net cash paid for acquisitions                                                                                                   (3)               (28,987)
Proceeds from sales of foreclosed assets and short sales                                                                      2,974                  3,704
Other, net (1)                                                                                                                 (616)                   201
        Net cash provided (used) by investing activities                                                                     12,600                (69,504)
Cash flows from financing activities:
Net change in:
   Deposits                                                                                                                    (249)               22,161
   Short-term borrowings                                                                                                      6,114                22,730
Long-term debt:
   Proceeds from issuance                                                                                                    27,990                 47,971
   Repayment                                                                                                                (47,815)               (14,138)
Preferred stock:
   Proceeds from issuance                                                                                                       677                 2,101
   Cash dividends paid                                                                                                         (807)                 (764)
Common stock:
   Proceeds from issuance                                                                                                       722                    795
   Stock tendered for payment of withholding taxes (1)                                                                         (368)                  (473)
   Repurchased                                                                                                               (4,462)                (4,243)
   Cash dividends paid                                                                                                       (3,715)                (3,739)
Net change in noncontrolling interests                                                                                          (66)                  (135)
Other, net                                                                                                                      (60)                   (45)
      Net cash provided (used) by financing activities                                                                      (22,039)               72,221
      Net change in cash and due from banks                                                                                    (481)                1,296
Cash and due from banks at beginning of period                                                                               20,729                19,111
Cash and due from banks at end of period                                                                           $         20,248                20,407
Supplemental cash flow disclosures:
  Cash paid for interest                                                                                           $          3,954                 2,357
  Cash paid for income taxes                                                                                                  2,794                 4,255
(1)   Prior periods have been revised to conform to the current period presentation.


The accompanying notes are an integral part of these statements. See Note 1 (Summary of Significant Accounting Policies) for noncash activities.




78
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 81 of 169

See the Glossary of Acronyms at the end of this Report for terms used throughout the Financial Statements and related Notes.
 

Note 1:  Summary of Significant Accounting Policies

Wells Fargo & Company is a diversified financial services              Accounting Standards Adopted in 2017
company. We provide banking, insurance, trust and investments,         In first quarter 2017, we adopted the following new accounting
mortgage banking, investment banking, retail banking,                  guidance:
brokerage, and consumer and commercial finance through                 •    Accounting Standards Update (ASU or Update) 2016-09 –
branches, the internet and other distribution channels to                   Compensation – Stock Compensation (Topic 718):
consumers, businesses and institutions in all 50 states, the                Improvements to Employee Share-Based Payment
District of Columbia, and in foreign countries. When we refer to            Accounting;
“Wells Fargo,” “the Company,” “we,” “our” or “us,” we mean             •    ASU 2016-07 - Investments - Equity Method and Joint
Wells Fargo & Company and Subsidiaries (consolidated).                      Ventures (Topic 323): Simplifying the Transition to the
Wells Fargo & Company (the Parent) is a financial holding                   Equity Method of Accounting;
company and a bank holding company. We also hold a majority            •    ASU 2016-06 - Derivatives and Hedging (Topic 815):
interest in a real estate investment trust, which has publicly              Contingent Put and Call Options in Debt Instruments; and
traded preferred stock outstanding.                                    •    ASU 2016-05 - Derivatives and Hedging (Topic 815): Effect
     Our accounting and reporting policies conform with U.S.                of Derivative Contract Novations on Existing Hedge
generally accepted accounting principles (GAAP) and practices in            Accounting Relationships.
the financial services industry. For discussion of our significant
accounting policies, see Note 1 (Summary of Significant                ASU 2016-09 Simplifies the accounting for share-based
Accounting Policies) in our Annual Report on Form 10-K for the         payment awards issued to employees. We have income tax effects
year ended December 31, 2016 (2016 Form 10-K). To prepare the          based on changes in our stock price from the grant date to the
financial statements in conformity with GAAP, management               vesting date of the employee stock compensation. The Update
must make estimates based on assumptions about future                  requires these income tax effects to be recognized in the
economic and market conditions (for example, unemployment,             statement of income within income tax expense instead of within
market liquidity, real estate prices, etc.) that affect the reported   additional paid-in capital. In addition, the Update requires
amounts of assets and liabilities at the date of the financial         changes to the Statement of Cash Flows including the
statements, income and expenses during the reporting period and        classification between the operating and financing section for tax
the related disclosures. Although our estimates contemplate            activity related to employee stock compensation, which we
current conditions and how we expect them to change in the             adopted retrospectively. We recorded excess tax benefits and tax
future, it is reasonably possible that actual conditions could be      deficiencies within income tax expense in the statement of
significantly different than anticipated in those estimates, which     income in first quarter 2017, on a prospective basis.
could materially affect our results of operations and financial
condition. Management has made significant estimates in several        ASU 2016-07 eliminates the requirement for companies to
areas, including:                                                      retroactively apply the equity method of accounting for
•     allowance for credit losses and purchased credit-impaired        investments when increases in ownership interests or degree of
     (PCI) loans (Note 5 (Loans and Allowance for Credit               influence result in the adoption of the equity method. Under the
     Losses));                                                         guidance, the equity method should be applied prospectively in
•    valuations of residential mortgage servicing rights (MSRs)        the period in which the ownership changes occur. We adopted
     (Note 7 (Securitizations and Variable Interest Entities) and      this change in first quarter 2017. The Update did not impact our
     Note 8 (Mortgage Banking Activities)) and financial               consolidated financial statements, as the standard is applied on a
     instruments (Note 13 (Fair Values of Assets and Liabilities));    prospective basis.
•    income taxes; and
•    liabilities for contingent litigation losses (Note 11 (Legal      ASU 2016-06 clarifies the criteria entities should use when
     Actions)).                                                        evaluating whether embedded contingent put and call options in
Actual results could differ from those estimates.                      debt instruments should be separated from the debt instrument
                                                                       and accounted for separately as derivatives. The Update clarifies
     These unaudited interim financial statements reflect all          that companies should not consider whether the event that
adjustments that are, in the opinion of management, necessary          triggers the ability to exercise put or call options is related to
for a fair statement of the results for the periods presented. These   interest rates or credit risk. We adopted this change in first
adjustments are of a normal recurring nature, unless otherwise         quarter 2017. The Update did not have a material impact on our
disclosed in this Form 10-Q. The results of operations in the          consolidated financial statements.
interim financial statements do not necessarily indicate the
results that may be expected for the full year. The interim
financial information should be read in conjunction with our
2016 Form 10-K.
    




                                                                                                                                        79
Note 1: Summary
            Caseof3:18-cv-03948-JD
                  Significant Accounting Policies 55-3
                                     Document     (continued)
                                                        Filed 11/02/18                            Page 82 of 169

ASU 2016-05 clarifies that a change in the counterparty to a           open-market common stock repurchase strategies, to allow us to
derivative instrument that has been designated as an accounting        manage our share repurchases in a manner consistent with our
hedge does not require the hedging relationship to be                  capital plans submitted annually under the Comprehensive
dedesignated as long as all other hedge accounting criteria            Capital Analysis and Review (CCAR) and to provide an economic
continue to be met. We adopted the guidance in first quarter           benefit to the Company.
2017. The Update did not have a material impact on our                      Our payments to the counterparties for these contracts are
consolidated financial statements.                                     recorded in permanent equity in the quarter paid and are not
                                                                       subject to re-measurement. The classification of the up-front
Accounting Standards with Retrospective                                payments as permanent equity assures that we have appropriate
Application                                                            repurchase timing consistent with our capital plans, which
The following accounting pronouncement has been issued by the          contemplate a fixed dollar amount available per quarter for share
FASB but is not yet effective:                                         repurchases pursuant to Federal Reserve Board (FRB)
•   ASU 2016-15 – Statement of Cash Flows (Topic 230):                 supervisory guidance. In return, the counterparty agrees to
    Classification of Certain Cash Receipts and Cash Payments.         deliver a variable number of shares based on a per share discount
                                                                       to the volume-weighted average stock price over the contract
ASU 2016-15 addresses eight specific cash flow issues with the         period. There are no scenarios where the contracts would not
objective of reducing the existing diversity in practice for           either physically settle in shares or allow us to choose the
reporting in the Statement of Cash Flows. The Update is effective      settlement method. Our total number of outstanding shares of
for us in first quarter 2018 with retrospective application. Subject   common stock is not reduced until settlement of the private share
to completion of our assessment, we are not expecting this             repurchase contract.
Update to have a material impact on our financial statements.               We had no unsettled private share repurchase contracts at
                                                                       both June 30, 2017 and June 30, 2016.
Private Share Repurchases                                              Supplemental Cash Flow Information
From time to time we enter into private forward repurchase
                                                                       Significant noncash activities are presented below.
transactions with unrelated third parties to complement our

Table 1.1: Supplemental Cash Flow Information

                                                                                                                Six months ended June 30,
(in millions)                                                                                                     2017              2016
Trading assets retained from securitization of MHFS                                                     $      34,317             23,403
Transfers from loans to MHFS                                                                                     3,215             3,309
Transfers from available-for-sale to held-to-maturity securities                                               45,408                  —


Subsequent Events
We have evaluated the effects of events that have occurred
subsequent to June 30, 2017, and there have been no material
events that would require recognition in our second quarter
2017 consolidated financial statements or disclosure in the Notes
to the consolidated financial statements.




80
                   Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 83 of 169

Note 2:  Business Combinations

We regularly explore opportunities to acquire financial services    2016 acquisition of GE Capital's Commercial Distribution
companies and businesses. Generally, we do not make a public        Finance and Vendor Finance businesses. As of June 30, 2017, we
announcement about an acquisition opportunity until a definitive    had one pending step acquisition involving an investment
agreement has been signed. For information on additional            management firm with approximately $10 billion of assets under
contingent consideration related to acquisitions, which is          management, which we closed on July 1, 2017. We had previously
considered to be a guarantee, see Note 10 (Guarantees, Pledged      been the majority owner.
Assets and Collateral).
    We completed no new acquisitions during the first half of
2017, but did finalize the related purchase accounting for our


Note 3:  Federal Funds Sold, Securities Purchased under Resale Agreements and Other
         Short-Term Investments

Table 3.1 provides the detail of federal funds sold, securities          As part of maintaining our memberships in certain clearing
purchased under short-term resale agreements (generally less        organizations, we are required to stand ready to provide liquidity
than one year) and other short-term investments. Substantially      meant to sustain market clearing activity in the event unforeseen
all of the interest-earning deposits at June 30, 2017, and          events occur or are deemed likely to occur. This includes
December 31, 2016, were held at Federal Reserve Banks.              commitments we have entered into to purchase securities under
                                                                    resale agreements from a central clearing organization that, at its
Table 3.1: Fed Funds Sold and Other Short-Term Investments          option, require us to provide funding under such agreements. We
                                                                    do not have any outstanding amounts funded, and the amount of
                                                Jun 30,   Dec 31,
                                                                    our unfunded contractual commitment was $1.6 billion and
(in millions)                                     2017      2016    $2.9 billion as of June 30, 2017, and December 31, 2016,
Federal funds sold and securities purchased                         respectively.
  under resale agreements                     $ 67,687     58,215        We have classified securities purchased under long-term
Interest-earning deposits                      195,700    200,671   resale agreements (generally one year or more), which totaled
Other short-term investments                     1,319      7,152   $20.7 billion and $21.3 billion at June 30, 2017, and
   Total                                      $ 264,706   266,038   December 31, 2016, respectively, in loans. For additional
                                                                    information on the collateral we receive from other entities under
                                                                    resale agreements and securities borrowings, see the “Offsetting
                                                                    of Resale and Repurchase Agreements and Securities Borrowing
                                                                    and Lending Agreements” section in Note 10 (Guarantees,
                                                                    Pledged Assets and Collateral).




                                                                                                                                     81
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 84 of 169

Note 4:  Investment Securities
Table 4.1 provides the amortized cost and fair value by major                                 amortized cost. The net unrealized gains (losses) for available-
categories of available-for-sale securities, which are carried at fair                        for-sale securities are reported on an after-tax basis as a
value, and held-to-maturity debt securities, which are carried at                             component of cumulative OCI.

Table 4.1: Amortized Cost and Fair Value

                                                                                                                                 Gross                 Gross
                                                                                                                             unrealized           unrealized                   Fair
(in millions)                                                                                     Amortized Cost                 gains                losses                  value
June 30, 2017
Available-for-sale securities:
  Securities of U.S. Treasury and federal agencies                                                $       17,950                     11                  (65)             17,896
  Securities of U.S. states and political subdivisions                                                    52,237                    751                 (975)             52,013
  Mortgage-backed securities:
    Federal agencies                                                                                     136,336                 1,009               (1,407)             135,938
    Residential                                                                                            6,829                   532                   (2)               7,359
    Commercial                                                                                             5,347                    82                  (16)               5,413
       Total mortgage-backed securities                                                                  148,512                 1,623               (1,425)             148,710
      Corporate debt securities                                                                            9,261                   424                  (83)               9,602
      Collateralized loan and other debt obligations (1)                                                  33,168                   298                  (11)              33,455
      Other (2)                                                                                            6,348                   164                  (14)               6,498
             Total debt securities                                                                       267,476                 3,271               (2,573)             268,174
      Marketable equity securities:
        Perpetual preferred securities                                                                        446                    23                    (4)                465
        Other marketable equity securities                                                                    168                   398                    (3)                563
            Total marketable equity securities                                                                614                   421                    (7)              1,028
                 Total available-for-sale securities                                                     268,090                 3,692               (2,580)             269,202
Held-to-maturity securities:
  Securities of U.S. Treasury and federal agencies                                                        44,704                    666                  (35)             45,335
  Securities of U.S. states and political subdivisions                                                     6,325                     60                  (55)              6,330
  Federal agency and other mortgage-backed securities (3)                                                 87,525                    162                 (806)             86,881
  Collateralized loan obligations                                                                            993                      5                    —                 998
  Other (2)                                                                                                  845                      1                    —                 846
           Total held-to-maturity securities                                                             140,392                    894                 (896)            140,390
                    Total                                                                         $      408,482                 4,586               (3,476)             409,592
December 31, 2016
Available-for-sale securities:
  Securities of U.S. Treasury and federal agencies                                                $        25,874                    54                 (109)              25,819
  Securities of U.S. states and political subdivisions                                                     52,121                   551               (1,571)              51,101
  Mortgage-backed securities:
     Federal agencies                                                                                     163,513                 1,175               (3,458)             161,230
     Residential                                                                                            7,375                   449                   (8)               7,816
     Commercial                                                                                             8,475                   101                  (74)               8,502
        Total mortgage-backed securities                                                                  179,363                 1,725               (3,540)             177,548
  Corporate debt securities                                                                                11,186                   381                 (110)              11,457
  Collateralized loan and other debt obligations (1)                                                       34,764                   287                  (31)              35,020
  Other (2)                                                                                                 6,139                   104                  (35)               6,208
             Total debt securities                                                                        309,447                 3,102               (5,396)             307,153
  Marketable equity securities:
     Perpetual preferred securities                                                                           445                    35                  (11)                 469
     Other marketable equity securities                                                                       261                   481                   —                   742
             Total marketable equity securities                                                               706                   516                  (11)               1,211
                Total available-for-sale securities                                                       310,153                 3,618               (5,407)             308,364
Held-to-maturity securities:
  Securities of U.S. Treasury and federal agencies                                                         44,690                   466                  (77)              45,079
  Securities of U.S. states and political subdivisions                                                      6,336                    17                 (144)               6,209
  Federal agency and other mortgage-backed securities (3)                                                  45,161                   100                 (804)              44,457
  Collateralized loan obligations                                                                           1,065                     6                   (1)               1,070
  Other (2)                                                                                                 2,331                    10                   (1)               2,340
                Total held-to-maturity securities                                                          99,583                   599               (1,027)              99,155
                   Total                                                                          $       409,736                 4,217               (6,434)             407,519
(1)    The available-for-sale portfolio includes collateralized debt obligations (CDOs) with a cost basis and fair value of $923 million and $998 million, respectively, at June 30,
       2017, and $819 million and $847 million, respectively, at December 31, 2016.
(2)    The “Other” category of available-for-sale securities largely includes asset-backed securities collateralized by student loans. Included in the “Other” category of held-to-
       maturity securities are asset-backed securities collateralized by automobile leases or loans and cash with a cost basis and fair value of $345 million each at June 30, 2017,
       and $1.3 billion each at December 31, 2016. Also included in the “Other” category of held-to-maturity securities are asset-backed securities collateralized by dealer
       floorplan loans with a cost basis and fair value of $500 million and $501 million, respectively at June 30, 2017, and $1.1 billion each at December 31, 2016.
(3)    Predominantly consists of federal agency mortgage-backed securities at both June 30, 2017 and December 31, 2016.



82
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 85 of 169

Gross Unrealized Losses and Fair Value                                       than 12 months” or “12 months or more” in a continuous loss
Table 4.2 shows the gross unrealized losses and fair value of                position based on the point in time that the fair value declined to
securities in the investment securities portfolio by length of time          below the cost basis and not the period of time since the credit-
that individual securities in each category have been in a                   related OTTI write-down.
continuous loss position. Debt securities on which we have taken
credit-related OTTI write-downs are categorized as being “less

Table 4.2: Gross Unrealized Losses and Fair Value

                                                                   Less than 12 months            12 months or more                         Total
                                                                    Gross                         Gross                       Gross
                                                               unrealized            Fair    unrealized         Fair     unrealized         Fair
(in millions)                                                      losses           value        losses        value         losses        value
June 30, 2017
Available-for-sale securities:
  Securities of U.S. Treasury and federal agencies         $          (65)       11,486             —             —           (65)       11,486
  Securities of U.S. states and political subdivisions                (38)        8,048          (937)       19,964          (975)       28,012
  Mortgage-backed securities:
    Federal agencies                                             (1,271)         78,114          (136)        5,900        (1,407)      84,014
    Residential                                                      (1)             90            (1)           78            (2)         168
    Commercial                                                       (2)            369           (14)          670           (16)       1,039
       Total mortgage-backed securities                          (1,274)         78,573          (151)        6,648        (1,425)      85,221
  Corporate debt securities                                          (9)            655           (74)          665           (83)       1,320
  Collateralized loan and other debt obligations                     (1)          3,327           (10)          682           (11)       4,009
  Other                                                              (3)            443           (11)          978           (14)       1,421
         Total debt securities                                   (1,390)        102,532        (1,183)       28,937        (2,573)     131,469
  Marketable equity securities:
    Perpetual preferred securities                                   (1)             32            (3)           50            (4)          82
    Other marketable equity securities                               (3)             10             —             —            (3)          10
         Total marketable equity securities                          (4)             42            (3)           50            (7)          92
            Total available-for-sale securities                  (1,394)        102,574        (1,186)       28,987        (2,580)     131,561
Held-to-maturity securities:
  Securities of U.S. Treasury and federal agencies                    (35)        3,347             —             —           (35)        3,347
  Securities of U.S. states and political subdivisions                (55)        3,624             —             —           (55)        3,624
  Federal agency and other mortgage-backed
    securities                                                     (806)         63,110             —             —          (806)       63,110
  Collateralized loan obligations                                     —               —             —             —             —            —
  Other                                                               —               —             —             —             —            —
            Total held-to-maturity securities                      (896)         70,081             —             —          (896)      70,081
              Total                                        $     (2,290)        172,655        (1,186)       28,987        (3,476)     201,642
December 31, 2016
Available-for-sale securities:
  Securities of U.S. Treasury and federal agencies         $        (109)         10,816            —            —            (109)      10,816
  Securities of U.S. states and political subdivisions              (341)         17,412        (1,230)      16,213         (1,571)      33,625
  Mortgage-backed securities:
     Federal agencies                                             (3,338)        120,735          (120)        3,481        (3,458)     124,216
     Residential                                                      (4)            527            (4)          245            (8)         772
     Commercial                                                      (43)          1,459           (31)        1,690           (74)       3,149
        Total mortgage-backed securities                          (3,385)        122,721          (155)        5,416        (3,540)     128,137
  Corporate debt securities                                          (11)            946           (99)        1,229          (110)       2,175
  Collateralized loan and other debt obligations                      (2)          1,899           (29)        3,197           (31)       5,096
  Other                                                               (9)            971           (26)        1,262           (35)       2,233
          Total debt securities                                   (3,857)        154,765        (1,539)       27,317        (5,396)     182,082
  Marketable equity securities:
     Perpetual preferred securities                                   (3)             41            (8)           45           (11)          86
     Other marketable equity securities                               —               —             —             —             —            —
           Total marketable equity securities                         (3)             41            (8)           45           (11)          86
             Total available-for-sale securities                  (3,860)        154,806        (1,547)       27,362        (5,407)     182,168
Held-to-maturity securities:
  Securities of U.S. Treasury and federal agencies                   (77)          6,351            —             —            (77)       6,351
  Securities of U.S. states and political subdivisions              (144)          4,871            —             —           (144)       4,871
  Federal agency and other mortgage-backed securities               (804)         40,095            —             —           (804)      40,095
  Collateralized loan obligations                                     —               —             (1)          266            (1)         266
  Other                                                               —               —             (1)          633            (1)         633
             Total held-to-maturity securities                    (1,025)         51,317            (2)          899        (1,027)      52,216
                Total                                      $      (4,885)        206,123        (1,549)       28,261        (6,434)     234,384




                                                                                                                                               83
Note 4: Investment
             Case Securities (continued)
                   3:18-cv-03948-JD   Document                         55-3 Filed 11/02/18 Page 86 of 169

     We have assessed each security with gross unrealized losses         according to their lowest credit rating by Standard & Poor’s
included in the previous table for credit impairment. As part of         Rating Services (S&P) or Moody’s Investors Service (Moody’s).
that assessment we evaluated and concluded that we do not                Credit ratings express opinions about the credit quality of a
intend to sell any of the securities and that it is more likely than     security. Securities rated investment grade, that is those rated
not that we will not be required to sell prior to recovery of the        BBB- or higher by S&P or Baa3 or higher by Moody’s, are
amortized cost basis. For debt securities, we evaluate, where            generally considered by the rating agencies and market
necessary, whether credit impairment exists by comparing the             participants to be low credit risk. Conversely, securities rated
present value of the expected cash flows to the securities’              below investment grade, labeled as “speculative grade” by the
amortized cost basis. For equity securities, we consider numerous        rating agencies, are considered to be distinctively higher credit
factors in determining whether impairment exists, including our          risk than investment grade securities. We have also included
intent and ability to hold the securities for a period of time           securities not rated by S&P or Moody’s in the table below based
sufficient to recover the cost basis of the securities.                  on our internal credit grade of the securities (used for credit risk
     For descriptions of the factors we consider when analyzing          management purposes) equivalent to the credit rating assigned
securities for impairment, see Note 1 (Summary of Significant            by major credit agencies. The unrealized losses and fair value of
Accounting Policies) and Note 5 (Investment Securities) to               unrated securities categorized as investment grade based on
Financial Statements in our 2016 Form 10-K. There were no                internal credit grades were $32 million and $6.6 billion,
material changes to our methodologies for assessing impairment           respectively, at June 30, 2017, and $54 million and $7.0 billion,
in the first half of 2017.                                               respectively, at December 31, 2016. If an internal credit grade was
     Table 4.3 shows the gross unrealized losses and fair value of       not assigned, we categorized the security as non-investment
debt and perpetual preferred investment securities by those rated        grade. 
investment grade and those rated less than investment grade,

Table 4.3: Gross Unrealized Losses and Fair Value by Investment Grade

                                                                                               Investment grade            Non-investment grade
                                                                                       Gross                            Gross
                                                                                  unrealized               Fair    unrealized              Fair
(in millions)                                                                         losses              value        losses             value
June 30, 2017
Available-for-sale securities:
   Securities of U.S. Treasury and federal agencies                         $          (65)            11,486              —                 —
   Securities of U.S. states and political subdivisions                               (932)            27,640            (43)              372
   Mortgage-backed securities:
      Federal agencies                                                              (1,407)            84,014             —                  —
      Residential                                                                       (1)                54            (1)               114
      Commercial                                                                        (3)               728           (13)               311
         Total mortgage-backed securities                                           (1,411)            84,796           (14)               425
   Corporate debt securities                                                           (14)               630           (69)               690
   Collateralized loan and other debt obligations                                      (11)             4,009             —                  —
   Other                                                                               (10)               997            (4)               424
            Total debt securities                                                   (2,443)           129,558          (130)             1,911
   Perpetual preferred securities                                                       (3)                63            (1)                19
                Total available-for-sale securities                                 (2,446)           129,621          (131)             1,930
Held-to-maturity securities:
   Securities of U.S. Treasury and federal agencies                                    (35)             3,347             —                  —
   Securities of U.S. states and political subdivisions                                (55)             3,624             —                  —
   Federal agency and other mortgage-backed securities                                (805)            63,075            (1)                35
   Collateralized loan obligations                                                       —                  —             —                  —
   Other                                                                                 —                  —             —                  —
                Total held-to-maturity securities                                     (895)            70,046            (1)                35
                   Total                                                    $       (3,341)           199,667          (132)             1,965
December 31, 2016
Available-for-sale securities:
   Securities of U.S. Treasury and federal agencies                         $          (109)            10,816            —                 —
   Securities of U.S. states and political subdivisions                              (1,517)            33,271           (54)              354
   Mortgage-backed securities:
      Federal agencies                                                               (3,458)           124,216            —                 —
      Residential                                                                        (1)               176            (7)              596
      Commercial                                                                        (15)             2,585           (59)              564
         Total mortgage-backed securities                                            (3,474)           126,977           (66)            1,160
   Corporate debt securities                                                            (31)             1,238           (79)              937
   Collateralized loan and other debt obligations                                       (31)             5,096            —                 —
   Other                                                                                (30)             1,842            (5)              391
            Total debt securities                                                    (5,192)           179,240          (204)            2,842
   Perpetual preferred securities                                                       (10)                68            (1)               18
                Total available-for-sale securities                                  (5,202)           179,308          (205)            2,860
Held-to-maturity securities:
   Securities of U.S. Treasury and federal agencies                                     (77)             6,351            —                 —
   Securities of U.S. states and political subdivisions                                (144)             4,871            —                 —
   Federal agency and other mortgage-backed securities                                 (803)            40,078            (1)               17
   Collateralized loan obligations                                                       (1)               266            —                 —
   Other                                                                                 (1)               633            —                 —
                Total held-to-maturity securities                                    (1,026)            52,199            (1)               17
                   Total                                                    $        (6,228)           231,507          (206)            2,877




84
                            Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 87 of 169

Contractual Maturities                                                                            prepayments. Remaining expected maturities will differ from
Table 4.4 shows the remaining contractual maturities and                                          contractual maturities because borrowers may have the right to
contractual weighted-average yields (taxable-equivalent basis) of                                 prepay obligations before the underlying mortgages mature.
available-for-sale debt securities. The remaining contractual                                      
principal maturities for MBS do not consider

Table 4.4: Contractual Maturities

                                                                                                                                                        Remaining contractual maturity

                                                                                                                       After one year          After five years
                                                               Total                       Within one year         through five years       through ten years             After ten years


(in millions)                                                amount     Yield            Amount        Yield       Amount       Yield       Amount       Yield         Amount       Yield
June 30, 2017
Available-for-sale debt securities (1): 
  Fair value:
      Securities of U.S. Treasury and federal
        agencies                                       $ 17,896        1.25%         $ 10,987         1.04%    $    5,883     1.55%     $    1,026      1.80%     $        —         —%
      Securities of U.S. states and political
        subdivisions                                         52,013    5.77               1,251       2.25         10,536     2.86           2,511      4.59           37,715     6.78
      Mortgage-backed securities:                        
        Federal agencies                                    135,938    3.18                  1        4.93           127      3.01           5,845      2.93          129,965     3.19
        Residential                                           7,359    3.90                  —           —            25      5.55              19      3.76            7,315     3.89
        Commercial                                            5,413    4.18                  —           —             —         —              45      2.90            5,368     4.19
           Total mortgage-backed securities                 148,710    3.25                  1        4.93           152      3.42           5,909      2.93          142,648     3.27
      Corporate debt securities                               9,602    4.95               1,050       4.13          2,945     5.69           4,638      4.62             969      5.23
      Collateralized loan and other debt
        obligations                                          33,455    2.89                  —          —            146      2.10          17,739      2.82           15,570     2.99
      Other                                                   6,498    2.32                 40        3.24           779      2.54           1,632      1.91            4,047     2.43
            Total available-for-sale debt
            securities at fair value                   $ 268,174       3.60%         $ 13,329         1.40%    $ 20,441       2.88%     $ 33,455        3.15%     $ 200,949       3.90%
December 31, 2016
Available-for-sale debt securities (1):                                                                        `
  Fair value:
      Securities of U.S. Treasury and federal
        agencies                                       $     25,819    1.44 %        $    1,328       0.92 %   $   23,477      1.45 %   $    1,014      1.80 %    $        —         —%
      Securities of U.S. states and political
        subdivisions                                         51,101    5.65               2,990       1.69          9,299      2.74          2,391      4.71           36,421     6.78
      Mortgage-backed securities:                        
         Federal agencies                                   161,230    3.09                  —          —             128      2.98          5,363      3.16          155,739     3.09
         Residential                                          7,816    3.84                  —          —              25      5.21             35      4.34            7,756     3.83
         Commercial                                           8,502    4.58                  —          —              —         —              30      3.13            8,472     4.59
           Total mortgage-backed securities                 177,548    3.19                  —          —             153      3.34          5,428      3.16          171,967     3.19
      Corporate debt securities                              11,457    4.81               2,043       2.90          3,374      5.89          4,741      4.71            1,299     5.38
      Collateralized loan and other debt obligations         35,020    2.70                  —          —             168      1.34         16,482      2.66           18,370     2.74
      Other                                                   6,208    2.18                  57       3.06            971      2.35          1,146      2.04            4,034     2.17
                Total available-for-sale debt
                   securities at fair value            $ 307,153       3.44 %        $    6,418       1.93 %   $   37,442      2.20 %   $   31,202      3.17 %    $ 232,091       3.72 %

(1)     Weighted-average yields displayed by maturity bucket are weighted based on fair value and predominantly represent contractual coupon rates without effect for any related
        hedging derivatives.




                                                                                                                                                                                       85
Note 4: Investment
             Case Securities (continued)
                   3:18-cv-03948-JD   Document                                                   55-3 Filed 11/02/18 Page 88 of 169

     Table 4.5 shows the amortized cost and weighted-average
yields of held-to-maturity debt securities by contractual maturity.

Table 4.5: Amortized Cost by Contractual Maturity

                                                                                                                                                              Remaining contractual maturity

                                                                                                                        After one year               After five years
                                                             Total                          Within one year         through five years            through ten years             After ten years

(in millions)                                             amount      Yield             Amount         Yield       Amount        Yield           Amount        Yield         Amount       Yield
June 30, 2017
Held-to-maturity securities (1): 
  Amortized cost:
      Securities of U.S. Treasury and
        federal agencies                        $         44,704     2.12%         $         —          —%     $ 32,317        2.04%         $ 12,387         2.32%      $       —         —%
      Securities of U.S. states and
        political subdivisions                             6,325     6.04                    —          —              24      8.20                553        6.61            5,748     5.98
      Federal agency and other
        mortgage-backed securities                        87,525     3.11                    —          —               —         —                   —          —           87,525     3.11
      Collateralized loan obligations                         993    2.72                    —          —              —          —                993        2.72               —         —
      Other                                                   845    2.03                    —          —            845       2.03                  —           —               —         —
         Total held-to-maturity debt
           securities at amortized cost         $     140,392        2.92%         $         —          —%     $ 33,186        2.04%         $ 13,933         2.52%      $ 93,273       3.29%
December 31, 2016
Held-to-maturity securities (1):
   Amortized cost:
      Securities of U.S. Treasury and federal
        agencies                              $           44,690     2.12 %        $         —          —%     $   31,956       2.05 %       $   12,734       2.30 %     $       —         —%
      Securities of U.S. states and political
        subdivisions                                         6,336   6.04                    —          —              24       8.20                436       6.76            5,876     5.98
      Federal agency and other mortgage-
         backed securities                                45,161     3.23                    —          —               —         —                   —          —           45,161     3.23
      Collateralized loan obligations                        1,065   2.58                    —          —              —          —               1,065       2.58               —         —
      Other                                                  2,331   1.83                    —          —           1,683       1.81                648       1.89               —         —
         Total held-to-maturity debt
            securities at amortized cost        $         99,583     2.87 %        $         —          —%     $   33,663       2.04 %       $   14,883       2.43 %     $   51,037     3.55 %

(1)   Weighted-average yields displayed by maturity bucket are weighted based on amortized cost and predominantly represent contractual coupon rates.



    Table 4.6 shows the fair value of held-to-maturity debt
securities by contractual maturity.

Table 4.6: Fair Value by Contractual Maturity

                                                                                                                                                              Remaining contractual maturity

                                                                                                                          After one year              After five years
                                                                              Total              Within one year      through five years           through ten years            After ten years

(in millions)                                                           amount                          Amount                  Amount                        Amount                   Amount
June 30, 2017
Held-to-maturity securities:
  Fair value:
      Securities of U.S. Treasury and federal
        agencies                                              $         45,335                                 —                32,774                        12,561                        —
      Securities of U.S. states and political
        subdivisions                                                        6,330                              —                       24                        559                    5,747
      Federal agency and other mortgage-backed
        securities                                                      86,881                                 —                         —                           —                 86,881
      Collateralized loan obligations                                          998                             —                      —                          998                        —
      Other                                                                    846                             —                    846                            —                        —
         Total held-to-maturity debt securities at
           fair value                                         $        140,390                                 —                33,644                        14,118                   92,628
December 31, 2016                                               
Held-to-maturity securities:                                    
   Fair value:                                                  
      Securities of U.S. Treasury and federal agencies        $          45,079                                —                 32,313                       12,766                        —
      Securities of U.S. states and political subdivisions                  6,209                              —                     24                          430                     5,755
      Federal agency and other mortgage-backed
         securities                                                      44,457                                —                         —                           —                 44,457
      Collateralized loan obligations                                       1,070                              —                     —                          1,070                       —
      Other                                                                 2,340                              —                  1,688                           652                       —
         Total held-to-maturity debt securities at fair
            value                                             $          99,155                                —                 34,025                       14,918                   50,212




86
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 89 of 169

Realized Gains and Losses                                                                       portfolio, which includes marketable equity securities, as well as
Table 4.7 shows the gross realized gains and losses on sales and                                net realized gains and losses on nonmarketable equity
OTTI write-downs related to the available-for-sale securities                                   investments (see Note 6 (Other Assets)).

Table 4.7: Realized Gains and Losses

                                                                                                          Quarter ended June 30,                    Six months ended June 30,
(in millions)                                                                                            2017                   2016                    2017                   2016
Gross realized gains                                                                        $             320                    564       $             561                    949
Gross realized losses                                                                                     (48)                    (31)                   (84)                    (44)
OTTI write-downs                                                                                          (51)                    (26)                  (104)                    (95)
      Net realized gains from available-for-sale securities                                               221                    507                     373                    810
Net realized gains from nonmarketable equity investments                                                    87                   129                     374                    314
        Net realized gains from debt securities and equity investments                      $             308                    636       $             747                  1,124


Other-Than-Temporary Impairment                                                                 securities and nonmarketable equity investments. There were no
Table 4.8 shows the detail of total OTTI write-downs included in                                OTTI write-downs on held-to-maturity securities during the first
earnings for available-for-sale debt securities, marketable equity                              half of 2017 and 2016.

Table 4.8: OTTI Write-downs

                                                                                                          Quarter ended June 30,                    Six months ended June 30,
(in millions)                                                                                            2017                   2016                    2017                   2016
OTTI write-downs included in earnings
      Debt securities:                                                                                                                                                 
        Securities of U.S. states and political subdivisions                                $                —                      6      $                8                     10
        Mortgage-backed securities:                                                                                                                                                      
           Residential                                                                                       3                     12                       6                     24
           Commercial                                                                                       41                     —                       66                      1
        Corporate debt securities                                                                            4                      5                      20                     50
        Other debt securities                                                                                —                      3                       —                      6
              Total debt securities                                                                         48                     26                    100                      91
      Equity securities:                                                                                                                                                                 
        Marketable equity securities:                                                                                                                             
           Other marketable equity securities                                                                3                     —                        4                      4
              Total marketable equity securities                                                             3                     —                        4                      4
                 Total investment securities (1)                                                            51                     26                    104                      95
        Nonmarketable equity investments (1)                                                                22                   104                       98                   233
                    Total OTTI write-downs included in earnings (1)                         $               73                   130       $             202                    328
(1)    The quarters ended June 30, 2017 and 2016, include $19 million and $29 million, respectively, in OTTI write-downs of oil and gas investments, of which $7 million and $5
       million, respectively, related to investment securities and $12 million and $24 million, respectively, related to nonmarketable equity investments. Oil and gas related OTTI
       for the first half of 2017 and 2016, totaled $58 million and $153 million, respectively, of which $22 million and $51 million, respectively, related to investment securities
       and $36 million and $102 million, respectively, related to nonmarketable equity investments.




                                                                                                                                                                                   87
Note 4: Investment
             Case Securities (continued)
                   3:18-cv-03948-JD   Document                                            55-3 Filed 11/02/18 Page 90 of 169

Other-Than-Temporarily Impaired Debt Securities
Table 4.9 shows the detail of OTTI write-downs on available-for-
sale debt securities included in earnings and the related changes
in OCI for the same securities.

Table 4.9: OTTI Write-downs Included in Earnings

                                                                                                           Quarter ended June 30,                    Six months ended June 30,
(in millions)                                                                                                2017                2016                 2017                     2016
OTTI on debt securities                                                                                                                                                                  
      Recorded as part of gross realized losses:                                                                                                                                         
        Credit-related OTTI                                                                       $             47                  20     $             99                       81
        Intent-to-sell OTTI                                                                                       1                  6                     1                      10
           Total recorded as part of gross realized losses                                                      48                  26                  100                       91
      Changes to OCI for losses (reversal of losses) in non-credit-related OTTI (1):                                                                             
        Securities of U.S. states and political subdivisions                                                     —                  —                     (5)                     —
        Residential mortgage-backed securities                                                                   (3)                (5)                   —                        5
        Commercial mortgage-backed securities                                                                  (40)                 (1)                 (47)                       2
        Corporate debt securities                                                                                 1                 (9)                    1                     (13)
        Other debt securities                                                                                    —                  —                     —                        2
           Total changes to OCI for non-credit-related OTTI                                                    (42)                (15)                 (51)                      (4)
              Total OTTI losses recorded on debt securities                                       $               6                 11     $             49                       87
(1)    Represents amounts recorded to OCI for impairment, due to factors other than credit, on debt securities that have also had credit-related OTTI write-downs during the
       period. Increases represent initial or subsequent non-credit-related OTTI on debt securities. Decreases represent partial to full reversal of impairment due to recoveries in
       the fair value of securities due to non-credit factors.


     Table 4.10 presents a rollforward of the OTTI credit loss that                           represents the difference between the present value of expected
has been recognized in earnings as a write-down of available-for-                             future cash flows discounted using the security’s current effective
sale debt securities we still own (referred to as “credit-impaired”                           interest rate and the amortized cost basis of the security prior to
debt securities) and do not intend to sell. Recognized credit loss                            considering credit loss.

Table 4.10: Rollforward of OTTI Credit Loss

                                                                                                           Quarter ended June 30,                    Six months ended June 30,
(in millions)                                                                                                2017                2016                 2017                     2016
Credit loss recognized, beginning of period                                                       $         1,086               1,145      $         1,043                    1,092
Additions:                                                                                                                                                            
      For securities with initial credit impairments                                                              2                 —                      8                      38
      For securities with previous credit impairments                                                           45                  20                   91                       43
        Total additions                                                                                         47                  20                   99                       81
Reductions:                                                                                                                                                           
      For securities sold, matured, or intended/required to be sold                                            (11)                (83)                 (18)                     (89)
      For recoveries of previous credit impairments (1)                                                          (2)                (2)                   (4)                     (4)
        Total reductions                                                                                       (13)                (85)                 (22)                     (93)
Credit loss recognized, end of period                                                             $         1,120               1,080      $         1,120                    1,080
(1)    Recoveries of previous credit impairments result from increases in expected cash flows subsequent to credit loss recognition. Such recoveries are reflected prospectively as
       interest yield adjustments using the effective interest method.




88
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 91 of 169

Note 5:  Loans and Allowance for Credit Losses 

Table 5.1 presents total loans outstanding by portfolio segment       net deferred loan fees, and unamortized discounts and
and class of financing receivable. Outstanding balances include a     premiums.
total net reduction of $3.9 billion and $4.4 billion at June 30,
2017, and December 31, 2016, respectively, for unearned income,

Table 5.1: Loans Outstanding

                                                                                                               Jun 30,            Dec 31,
(in millions)                                                                                                    2017               2016
Commercial:                                                                                                                                   
   Commercial and industrial                                                                           $      331,113            330,840
   Real estate mortgage                                                                                       130,277            132,491
   Real estate construction                                                                                     25,337            23,916
   Lease financing                                                                                              19,174            19,289
     Total commercial                                                                                         505,901            506,536
Consumer:
   Real estate 1-4 family first mortgage                                                                      276,566            275,579
   Real estate 1-4 family junior lien mortgage                                                                  42,747            46,237
   Credit card                                                                                                  35,305            36,700
   Automobile                                                                                                   57,958            62,286
   Other revolving credit and installment                                                                       38,946            40,266
     Total consumer                                                                                           451,522            461,068
        Total loans                                                                                    $      957,423            967,604


     Our foreign loans are reported by respective class of            address is outside of the United States. Table 5.2 presents total
financing receivable in the table above. Substantially all of our     commercial foreign loans outstanding by class of financing
foreign loan portfolio is commercial loans. Loans are classified as   receivable.
foreign primarily based on whether the borrower’s primary

Table 5.2: Commercial Foreign Loans Outstanding

                                                                                                               Jun 30,            Dec 31,
(in millions)                                                                                                    2017               2016
Commercial foreign loans:
   Commercial and industrial                                                                           $        57,825            55,396
   Real estate mortgage                                                                                          8,359              8,541
   Real estate construction                                                                                        585               375
   Lease financing                                                                                               1,092               972
     Total commercial foreign loans                                                                    $        67,861            65,284




                                                                                                                                          89
Note 5: LoansCase
             and Allowance for Credit Losses
                  3:18-cv-03948-JD           (continued)
                                      Document   55-3 Filed                                                    11/02/18 Page 92 of 169

Loan Purchases, Sales, and Transfers                                                          receive or transfer a portion of a loan. The table excludes PCI
Table 5.3 summarizes the proceeds paid or received for purchases                              loans and loans for which we have elected the fair value option,
and sales of loans and transfers from loans held for investment to                            including loans originated for sale because their loan activity
mortgages/loans held for sale at lower of cost or fair value. This                            normally does not impact the allowance for credit losses. 
loan activity also includes participating interests, whereby we

Table 5.3: Loan Purchases, Sales, and Transfers

                                                                                                           2017                                                            2016
(in millions)                                          Commercial         Consumer (1)                     Total     Commercial (2)         Consumer (1)                    Total
Quarter ended June 30,
      Purchases                                    $             810                     —                    810               2,607                     —                2,607
      Sales                                                  (1,052)                   (84)             (1,136)                  (385)                (407)                 (792)
      Transfers to MHFS/LHFS                                   (179)                    (1)                (180)                   (69)                  (1)                 (70)

Six months ended June 30,
      Purchases                                    $          1,969                       2               1,971               27,253                      —              27,253
      Sales                                                  (1,339)                 (146)              (1,485)                  (608)                (679)              (1,287)
      Transfers to MHFS/LHFS                                   (658)                    (1)                (659)                 (101)                   (4)                (105)
(1)    Excludes activity in government insured/guaranteed real estate 1-4 family first mortgage loans. As servicer, we are able to buy delinquent insured/guaranteed loans out of
       the Government National Mortgage Association (GNMA) pools, and manage and/or resell them in accordance with applicable requirements. These loans are predominantly
       insured by the Federal Housing Administration (FHA) or guaranteed by the Department of Veterans Affairs (VA). Accordingly, these loans have limited impact on the
       allowance for loan losses.
(2)    Purchases include loans and capital leases from the 2016 GE Capital business acquisitions.


Commitments to Lend                                                                                For loans and commitments to lend, we generally require
A commitment to lend is a legally binding agreement to lend                                   collateral or a guarantee. We may require various types of
funds to a customer, usually at a stated interest rate, if funded,                            collateral, including commercial and consumer real estate,
and for specific purposes and time periods. We generally require                              automobiles, other short-term liquid assets such as accounts
a fee to extend such commitments. Certain commitments are                                     receivable or inventory and long-lived assets, such as equipment
subject to loan agreements with covenants regarding the financial                             and other business assets. Collateral requirements for each loan
performance of the customer or borrowing base formulas on an                                  or commitment may vary based on the loan product and our
ongoing basis that must be met before we are required to fund                                 assessment of a customer’s credit risk according to the specific
the commitment. We may reduce or cancel consumer                                              credit underwriting, including credit terms and structure.
commitments, including home equity lines and credit card lines,                                    The contractual amount of our unfunded credit
in accordance with the contracts and applicable law.                                          commitments, including unissued standby and commercial
      We may, as a representative for other lenders, advance funds                            letters of credit, is summarized by portfolio segment and class of
or provide for the issuance of letters of credit under syndicated                             financing receivable in Table 5.4. The table excludes the issued
loan or letter of credit agreements. Any advances are generally                               standby and commercial letters of credit and temporary advance
repaid in less than a week and would normally require default of                              arrangements described above.
both the customer and another lender to expose us to loss. These
temporary advance arrangements totaled approximately $76                                      Table 5.4: Unfunded Credit Commitments
billion and $77 billion at June 30, 2017 and December 31, 2016,
respectively.                                                                                                                                          Jun 30,          Dec 31,
      We issue commercial letters of credit to assist customers in                            (in millions)                                              2017             2016
purchasing goods or services, typically for international trade. At                           Commercial:
June 30, 2017, and December 31, 2016, we had $1.3 billion and                                    Commercial and industrial                          $ 319,058          319,662
$1.1 billion, respectively, of outstanding issued commercial letters                             Real estate mortgage                                    7,601            7,833
of credit. We also originate multipurpose lending commitments                                    Real estate construction                               16,728           18,840
under which borrowers have the option to draw on the facility for                                Lease financing                                               11             16
different purposes in one of several forms, including a standby
                                                                                                   Total commercial                                   343,398          346,351
letter of credit. See Note 10 (Guarantees, Pledged Assets and
Collateral) for additional information on standby letters of credit.                          Consumer:
      When we make commitments, we are exposed to credit risk.                                   Real estate 1-4 family first mortgage                  35,685           33,498
The maximum credit risk for these commitments will generally                                     Real estate 1-4 family
be lower than the contractual amount because a significant                                         junior lien mortgage                                 40,044           41,431

portion of these commitments is expected to expire without being                                 Credit card                                          106,329          101,895
used by the customer. In addition, we manage the potential risk                                  Other revolving credit and installment                 27,541           28,349
in commitments to lend by limiting the total amount of                                             Total consumer                                     209,599          205,173
commitments, both by individual customer and in total, by                                             Total unfunded
monitoring the size and maturity structure of these commitments                                         credit commitments                          $ 552,997          551,524
and by applying the same credit standards for these
commitments as for all of our credit activities.



90
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 93 of 169

Allowance for Credit Losses
Table 5.5 presents the allowance for credit losses, which consists
of the allowance for loan losses and the allowance for unfunded
credit commitments.

Table 5.5: Allowance for Credit Losses

                                                                                                           Quarter ended June 30,                   Six months ended June 30,
(in millions)                                                                                             2017                   2016                  2017                   2016
Balance, beginning of period                                                                  $       12,287                   12,668               12,540                  12,512
Provision for credit losses                                                                               555                   1,074                 1,160                  2,160
Interest income on certain impaired loans (1)                                                             (46)                     (51)                  (94)                   (99)
Loan charge-offs:
  Commercial:
        Commercial and industrial                                                                        (161)                    (437)                (414)                  (786)
        Real estate mortgage                                                                                (8)                      (3)                 (13)                    (6)
        Real estate construction                                                                             —                       (1)                   —                     (1)
        Lease financing                                                                                   (13)                     (17)                  (20)                   (21)
           Total commercial                                                                              (182)                    (458)                (447)                  (814)
      Consumer:                                                                                                       
        Real estate 1-4 family first mortgage                                                             (55)                    (123)                (124)                  (260)
        Real estate 1-4 family junior lien mortgage                                                       (62)                    (133)                (155)                  (266)
        Credit card                                                                                      (379)                    (320)                (746)                  (634)
        Automobile                                                                                       (212)                    (176)                (467)                  (387)
        Other revolving credit and installment                                                           (185)                    (163)                (374)                  (338)
           Total consumer                                                                                (893)                    (915)              (1,866)                (1,885)
              Total loan charge-offs                                                                  (1,075)                  (1,373)               (2,313)                (2,699)
Loan recoveries:
      Commercial:
        Commercial and industrial                                                                           83                      69                  165                     145
        Real estate mortgage                                                                                14                      23                    44                     55
        Real estate construction                                                                             4                        4                   12                     12
        Lease financing                                                                                      6                        5                     8                      8
           Total commercial                                                                               107                      101                  229                     220
  Consumer:                                                                                                           
        Real estate 1-4 family first mortgage                                                               71                     109                  133                     198
        Real estate 1-4 family junior lien mortgage                                                         66                      71                  136                     130
        Credit card                                                                                         59                      50                  117                     102
        Automobile                                                                                          86                      86                  174                     170
        Other revolving credit and installment                                                              31                      32                    64                     69
           Total consumer                                                                                 313                      348                  624                     669
              Total loan recoveries                                                                       420                      449                  853                     889
                 Net loan charge-offs                                                                    (655)                    (924)              (1,460)                (1,810)
Other                                                                                                        5                     (18)                    —                    (14)
Balance, end of period                                                                        $       12,146                   12,749               12,146                  12,749
Components:                                                                                                           
      Allowance for loan losses                                                               $       11,073                   11,664               11,073                  11,664
      Allowance for unfunded credit commitments                                                        1,073                    1,085                 1,073                  1,085
        Allowance for credit losses                                                           $       12,146                   12,749               12,146                  12,749
Net loan charge-offs (annualized) as a percentage of average total loans                                 0.27%                    0.39                  0.31                   0.39
Allowance for loan losses as a percentage of total loans                                                 1.16                     1.22                  1.16                   1.22
Allowance for credit losses as a percentage of total loans                                               1.27                     1.33                  1.27                   1.33
(1)    Certain impaired loans with an allowance calculated by discounting expected cash flows using the loan’s effective interest rate over the remaining life of the loan recognize
       changes in allowance attributable to the passage of time as interest income.




                                                                                                                                                                                   91
Note 5: LoansCase
             and Allowance for Credit Losses
                  3:18-cv-03948-JD           (continued)
                                      Document   55-3 Filed                                                  11/02/18 Page 94 of 169

     Table 5.6 summarizes the activity in the allowance for credit
losses by our commercial and consumer portfolio segments.

Table 5.6: Allowance Activity by Portfolio Segment

                                                                                                                2017                                                   2016
(in millions)                                                  Commercial               Consumer                Total        Commercial          Consumer              Total
Quarter ended June 30,
Balance, beginning of period                                  $          7,142               5,145            12,287              7,348              5,320           12,668
      Provision (reversal of provision) for credit losses                 (97)                  652                 555             478                596            1,074
      Interest income on certain impaired loans                           (14)                   (32)               (46)            (10)               (41)              (51)

      Loan charge-offs                                                   (182)                  (893)         (1,075)              (458)              (915)          (1,373)
      Loan recoveries                                                     107                   313                 420             101                348              449
        Net loan charge-offs                                              (75)                  (580)           (655)              (357)              (567)            (924)

      Other                                                                 5                     —                   5             (18)                 —               (18)
Balance, end of period                                        $          6,961               5,185            12,146              7,441              5,308           12,749


Six months ended June 30,
Balance, beginning of period                                  $          7,394               5,146            12,540              6,872              5,640           12,512
      Provision (reversal of provision) for credit losses                (186)               1,346             1,160              1,192                968            2,160
      Interest income on certain impaired loans                           (29)                   (65)               (94)            (15)               (84)              (99)

      Loan charge-offs                                                   (447)              (1,866)           (2,313)              (814)            (1,885)          (2,699)
      Loan recoveries                                                     229                   624                 853             220                669              889
        Net loan charge-offs                                             (218)              (1,242)           (1,460)              (594)            (1,216)          (1,810)

      Other                                                                 —                     —                  —              (14)                 —               (14)
 Balance, end of period                                        $         6,961               5,185            12,146              7,441              5,308           12,749


    Table 5.7 disaggregates our allowance for credit losses and
recorded investment in loans by impairment methodology.

Table 5.7: Allowance by Impairment Methodology

                                                                                      Allowance for credit losses                              Recorded investment in loans
(in millions)                                            Commercial               Consumer                   Total         Commercial           Consumer               Total
June 30, 2017
Collectively evaluated (1)                           $         6,131                   3,844                9,975            500,942            421,646           922,588
Individually evaluated (2)                                         830                 1,341                2,171              4,696              15,866           20,562
PCI (3)                                                             —                       —                  —                 263              14,010           14,273
      Total                                          $         6,961                   5,185               12,146            505,901            451,522           957,423
December 31, 2016
Collectively evaluated (1)                           $         6,392                    3,553               9,945            500,487             428,009           928,496
Individually evaluated (2)                                     1,000                    1,593               2,593              5,372              17,005            22,377
PCI (3)                                                              2                      —                   2                677              16,054            16,731
      Total                                          $         7,394                    5,146              12,540            506,536             461,068           967,604
(1)    Represents loans collectively evaluated for impairment in accordance with Accounting Standards Codification (ASC) 450-20, Loss Contingencies (formerly FAS 5), and
       pursuant to amendments by ASU 2010-20 regarding allowance for non-impaired loans.
(2)    Represents loans individually evaluated for impairment in accordance with ASC 310-10, Receivables (formerly FAS 114), and pursuant to amendments by ASU 2010-20
       regarding allowance for impaired loans.
(3)    Represents the allowance and related loan carrying value determined in accordance with ASC 310-30, Receivables – Loans and Debt Securities Acquired with Deteriorated
       Credit Quality (formerly SOP 03-3) and pursuant to amendments by ASU 2010-20 regarding allowance for PCI loans.


Credit Quality                                                                               combined LTV (CLTV). We obtain FICO scores at loan
We monitor credit quality by evaluating various attributes and                               origination and the scores are generally updated at least
utilize such information in our evaluation of the appropriateness                            quarterly, except in limited circumstances, including compliance
of the allowance for credit losses. The following sections provide                           with the Fair Credit Reporting Act (FCRA). Generally, the LTV
the credit quality indicators we most closely monitor. The credit                            and CLTV indicators are updated in the second month of each
quality indicators are generally based on information as of our                              quarter, with updates no older than March 31, 2017. See the
financial statement date, with the exception of updated Fair Isaac                           “Purchased Credit-Impaired Loans” section in this Note for credit
Corporation (FICO) scores and updated loan-to-value (LTV)/                                   quality information on our PCI portfolio.

92
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 95 of 169

COMMERCIAL CREDIT QUALITY INDICATORS  In addition to                      agencies.
monitoring commercial loan concentration risk, we manage a                     Table 5.8 provides a breakdown of outstanding commercial
consistent process for assessing commercial loan credit quality.          loans by risk category. Of the $19.0 billion in criticized
Generally, commercial loans are subject to individual risk                commercial and industrial loans and $5.2 billion in criticized
assessment using our internal borrower and collateral quality             commercial real estate (CRE) loans at June 30, 2017, $2.6 billion
ratings. Our ratings are aligned to Pass and Criticized categories.       and $664 million, respectively, have been placed on nonaccrual
The Criticized category includes Special Mention, Substandard,            status and written down to net realizable collateral value.
and Doubtful categories which are defined by bank regulatory

Table 5.8: Commercial Loans by Risk Category

                                                                      Commercial            Real           Real
                                                                             and          estate         estate         Lease
(in millions)                                                           industrial      mortgage   construction     financing         Total
June 30, 2017
By risk category:
   Pass                                                               $   311,963       125,283        25,013        17,970       480,229
   Criticized                                                                 19,019      4,875           311          1,204       25,409
     Total commercial loans (excluding PCI)                               330,982       130,158        25,324        19,174       505,638
Total commercial PCI loans (carrying value)                                      131        119             13            —            263
          Total commercial loans                                      $   331,113       130,277        25,337        19,174       505,901
December 31, 2016
By risk category:
   Pass                                                               $       308,166    126,793        23,408        17,899       476,266
   Criticized                                                                  22,437      5,315           451         1,390        29,593
     Total commercial loans (excluding PCI)                                   330,603    132,108        23,859        19,289       505,859
Total commercial PCI loans (carrying value)                                      237         383            57            —            677
          Total commercial loans                                      $       330,840    132,491        23,916        19,289       506,536


    Table 5.9 provides past due information for commercial                 
loans, which we monitor as part of our credit risk management
practices.

Table 5.9: Commercial Loans by Delinquency Status

                                                                      Commercial            Real           Real
                                                                             and          estate         estate         Lease
(in millions)                                                           industrial      mortgage   construction     financing         Total
June 30, 2017
By delinquency status:
   Current-29 days past due (DPD) and still accruing                  $   327,614       129,360        25,148        18,970       501,092
   30-89 DPD and still accruing                                                  694        166           132           115          1,107
   90+ DPD and still accruing                                                     42           2            10            —             54
Nonaccrual loans                                                               2,632        630             34            89         3,385
     Total commercial loans (excluding PCI)                               330,982       130,158        25,324        19,174       505,638
Total commercial PCI loans (carrying value)                                      131        119             13            —            263
          Total commercial loans                                      $   331,113       130,277        25,337        19,174       505,901
December 31, 2016
By delinquency status:
   Current-29 DPD and still accruing                                  $       326,765    131,165        23,776        19,042       500,748
   30-89 DPD and still accruing                                                  594         222            40           132           988
   90+ DPD and still accruing                                                     28          36            —             —             64
Nonaccrual loans                                                                3,216        685            43           115         4,059
     Total commercial loans (excluding PCI)                                   330,603    132,108        23,859        19,289       505,859
Total commercial PCI loans (carrying value)                                      237         383            57            —            677
          Total commercial loans                                      $       330,840    132,491        23,916        19,289       506,536




                                                                                                                                         93
Note 5: LoansCase
             and Allowance for Credit Losses
                  3:18-cv-03948-JD           (continued)
                                      Document   55-3 Filed                                            11/02/18 Page 96 of 169

CONSUMER CREDIT QUALITY INDICATORS  We have various                                         Many of our loss estimation techniques used for the
classes of consumer loans that present unique risks. Loan                              allowance for credit losses rely on delinquency-based models;
delinquency, FICO credit scores and LTV for loan types are                             therefore, delinquency is an important indicator of credit quality
common credit quality indicators that we monitor and utilize in                        and the establishment of our allowance for credit losses. Table
our evaluation of the appropriateness of the allowance for credit                      5.10 provides the outstanding balances of our consumer portfolio
losses for the consumer portfolio segment.                                             by delinquency status.

Table 5.10: Consumer Loans by Delinquency Status

                                                                 Real estate      Real estate                                                 Other
                                                                  1-4 family       1-4 family                                             revolving
                                                                        first      junior lien            Credit                         credit and
(in millions)                                                     mortgage          mortgage               card       Automobile        installment                 Total
June 30, 2017
By delinquency status:
      Current-29 DPD                                         $    244,862            41,866            34,455             56,470            38,591          416,244
      30-59 DPD                                                      1,607               273               254             1,085                130             3,349
      60-89 DPD                                                         637              151               185               298                 88             1,359
      90-119 DPD                                                        269                81              142               100                 79                 671
      120-179 DPD                                                       245                90              268                   5               30                 638
      180+ DPD                                                       1,378               255                  1                 —                28             1,662
Government insured/guaranteed loans (1)                             13,589                 —                  —                 —                 —           13,589
        Total consumer loans (excluding PCI)                      262,587            42,716            35,305             57,958            38,946           437,512
Total consumer PCI loans (carrying value)                           13,979                 31                 —                 —                 —           14,010
           Total consumer loans                              $    276,566            42,747            35,305             57,958            38,946           451,522
December 31, 2016
By delinquency status:
      Current-29 DPD                                         $     239,061            45,238            35,773            60,572             39,833          420,477
      30-59 DPD                                                       1,904               296               275             1,262               177             3,914
      60-89 DPD                                                         700               160               200               330               111             1,501
      90-119 DPD                                                        307               102               169               116                 93                787
      120-179 DPD                                                       323               108               279                  5                30                745
      180+ DPD                                                        1,661               297                 4                  1                22            1,985
 Government insured/guaranteed loans (1)                             15,605                —                  —                 —                 —            15,605
        Total consumer loans (excluding PCI)                       259,561            46,201            36,700            62,286             40,266          445,014
Total consumer PCI loans (carrying value)                            16,018                36                 —                 —                 —            16,054
           Total consumer loans                              $     275,579            46,237            36,700            62,286             40,266          461,068
(1)    Represents loans whose repayments are predominantly insured by the FHA or guaranteed by the VA. Loans insured/guaranteed by the FHA/VA and 90+ DPD totaled
       $8.5 billion at June 30, 2017, compared with $10.1 billion at December 31, 2016.


     Of the $3.0 billion of consumer loans not government
insured/guaranteed that are 90 days or more past due at
June 30, 2017, $789 million was accruing, compared with
$3.5 billion past due and $908 million accruing at December 31,
2016.
     Real estate 1-4 family first mortgage loans 180 days or more
past due totaled $1.4 billion, or 0.5% of total first mortgages
(excluding PCI), at June 30, 2017, compared with $1.7 billion, or
0.6%, at December 31, 2016.




94
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 97 of 169

      Table 5.11 provides a breakdown of our consumer portfolio                         an updated FICO of 680 and above, reflecting a strong current
by FICO. The June 30, 2017 FICO scores for real estate 1-4 family                       borrower credit profile. FICO is not available for certain loan
first and junior lien mortgages reflect a new FICO score version                        types, or may not be required if we deem it unnecessary due to
we adopted in first quarter 2017 to monitor and manage those                            strong collateral and other borrower attributes. Substantially all
portfolios. In general the impact for us is a shift to higher scores,                   loans not requiring a FICO score are securities-based loans
particularly to the 800+ level, as the new FICO score version                           originated through retail brokerage, and totaled $8.2 billion at
utilizes a more refined approach that better distinguishes                              June 30, 2017, and $8.0 billion at December 31, 2016.
borrower credit risk. Most of the scored consumer portfolio has

Table 5.11: Consumer Loans by FICO

                                                            Real estate        Real estate                                                 Other
                                                             1-4 family         1-4 family                                              revolving
                                                                   first        junior lien                Credit                     credit and
(in millions)                                              mortgage (1)       mortgage (1)                  card    Automobile   installment (1)       Total
June 30, 2017
By FICO:
      < 600                                               $        5,767              1,949                3,282        9,716               892      21,606
      600-639                                                      3,917              1,422                2,932        6,468               945      15,684
      640-679                                                      7,322              2,689                5,399        8,741            2,068       26,219
      680-719                                                    15,579               5,269                7,195        9,676            3,743       41,462
      720-759                                                    28,480               6,756                7,544        8,282            5,307       56,369
      760-799                                                    54,249               7,792                6,018        6,739            6,481       81,279
      800+                                                      127,929             16,015                 2,889        8,098            8,744      163,675
No FICO available                                                  5,755                824                  46           238            2,608        9,471
FICO not required                                                       —                  —                  —             —            8,158        8,158
Government insured/guaranteed loans (2)                          13,589                    —                  —             —                 —      13,589
        Total consumer loans (excluding PCI)                    262,587             42,716                35,305      57,958            38,946      437,512
Total consumer PCI loans (carrying value)                        13,979                   31                  —             —                 —      14,010
          Total consumer loans                            $     276,566             42,747                35,305      57,958            38,946      451,522
December 31, 2016
By FICO:
      < 600                                               $        6,720              2,591                3,475        9,934               976      23,696
      600-639                                                      5,400              1,917                3,109        6,705             1,056      18,187
      640-679                                                     10,975              3,747                5,678       10,204             2,333      32,937
      680-719                                                     23,300              6,432                7,382       11,233             4,302      52,649
      720-759                                                     38,832               9,413               7,632        8,769             5,869      70,515
      760-799                                                    103,608             14,929                6,191        8,164             8,348     141,240
      800+                                                        49,508              6,391                2,868        6,856             6,434      72,057
No FICO available                                                  5,613                 781                 365          421             2,906      10,086
FICO not required                                                       —                  —                  —             —             8,042       8,042
Government insured/guaranteed loans (2)                           15,605                   —                  —             —                 —      15,605
        Total consumer loans (excluding PCI)                     259,561             46,201               36,700       62,286            40,266     445,014
Total consumer PCI loans (carrying value)                         16,018                  36                  —             —                 —      16,054
          Total consumer loans                            $      275,579             46,237               36,700       62,286            40,266     461,068
(1)    The June 30, 2017, amounts reflect updated FICO score version implemented in first quarter 2017.
(2)    Represents loans whose repayments are predominantly insured by the FHA or guaranteed by the VA.


     LTV refers to the ratio comparing the loan’s unpaid principal                           Table 5.12 shows the most updated LTV and CLTV
balance to the property’s collateral value. CLTV refers to the                          distribution of the real estate 1-4 family first and junior lien
combination of first mortgage and junior lien mortgage                                  mortgage loan portfolios. We consider the trends in residential
(including unused line amounts for credit line products) ratios.                        real estate markets as we monitor credit risk and establish our
LTVs and CLTVs are updated quarterly using a cascade approach                           allowance for credit losses. In the event of a default, any loss
which first uses values provided by automated valuation models                          should be limited to the portion of the loan amount in excess of
(AVMs) for the property. If an AVM is not available, then the                           the net realizable value of the underlying real estate collateral
value is estimated using the original appraised value adjusted by                       value. Certain loans do not have an LTV or CLTV due to industry
the change in Home Price Index (HPI) for the property location.                         data availability and portfolios acquired from or serviced by other
If an HPI is not available, the original appraised value is used.                       institutions.
The HPI value is normally the only method considered for high
value properties, generally with an original value of $1 million or
more, as the AVM values have proven less accurate for these
properties.

                                                                                                                                                             95
Note 5: LoansCase
             and Allowance for Credit Losses
                  3:18-cv-03948-JD           (continued)
                                      Document   55-3 Filed                                                  11/02/18 Page 98 of 169

Table 5.12: Consumer Loans by LTV/CLTV

                                                                                                     June 30, 2017                                        December 31, 2016
                                                                  Real estate        Real estate                             Real estate         Real estate
                                                                   1-4 family         1-4 family                              1-4 family          1-4 family
                                                                         first        junior lien                                   first         junior lien
                                                                   mortgage            mortgage                               mortgage             mortgage
(in millions)                                                         by LTV            by CLTV                 Total            by LTV             by CLTV                 Total
By LTV/CLTV:
      0-60%                                                     $     124,277             15,923            140,200              121,430              16,464            137,894
      60.01-80%                                                       104,027             13,974            118,001              101,726              15,262           116,988
      80.01-100%                                                       16,229               7,827             24,056              15,795               8,765             24,560
      100.01-120% (1)                                                    2,334              3,158              5,492                2,644              3,589              6,233
      > 120% (1)                                                             981            1,359              2,340                1,066              1,613              2,679
No LTV/CLTV available                                                    1,150                475              1,625                1,295                508              1,803
Government insured/guaranteed loans (2)                                13,589                    —            13,589              15,605                   —             15,605
        Total consumer loans (excluding PCI)                          262,587             42,716            305,303              259,561              46,201           305,762
Total consumer PCI loans (carrying value)                              13,979                   31            14,010              16,018                   36            16,054
           Total consumer loans                                 $     276,566             42,747            319,313              275,579              46,237           321,816
(1)    Reflects total loan balances with LTV/CLTV amounts in excess of 100%. In the event of default, the loss content would generally be limited to only the amount in excess of
       100% LTV/CLTV.
(2)    Represents loans whose repayments are predominantly insured by the FHA or guaranteed by the VA.

 
NONACCRUAL LOANS  Table 5.13 provides loans on nonaccrual                                   LOANS IN PROCESS OF FORECLOSURE  Our recorded
status. PCI loans are excluded from this table because they                                 investment in consumer mortgage loans collateralized by
continue to earn interest from accretable yield, independent of                             residential real estate property that are in process of foreclosure
performance in accordance with their contractual terms.                                     was $7.0 billion and $8.1 billion at June 30, 2017 and
                                                                                            December 31, 2016, respectively, which included $4.1 billion and
Table 5.13: Nonaccrual Loans                                                                $4.8 billion, respectively, of loans that are government insured/
                                                                                            guaranteed. We commence the foreclosure process on consumer
                                                           Jun 30,           Dec 31,
                                                                                            real estate loans when a borrower becomes 120 days delinquent
(in millions)                                                2017              2016         in accordance with Consumer Finance Protection Bureau
 Commercial:                                                                                Guidelines. Foreclosure procedures and timelines vary depending
      Commercial and industrial                       $      2,632             3,216        on whether the property address resides in a judicial or non-
      Real estate mortgage                                     630                 685      judicial state. Judicial states require the foreclosure to be
                                                                                            processed through the state’s courts while non-judicial states are
      Real estate construction                                   34                43
                                                                                            processed without court intervention. Foreclosure timelines vary
      Lease financing                                            89                115
                                                                                            according to state law.
        Total commercial                                     3,385             4,059
Consumer:
      Real estate 1-4 family first mortgage (1)              4,413             4,962
      Real estate 1-4 family junior lien
        mortgage                                             1,095             1,206
      Automobile                                               104                 106
      Other revolving credit and installment                     59                51
        Total consumer                                       5,671             6,325
           Total nonaccrual loans
             (excluding PCI)                          $      9,056            10,384
(1)    Includes MHFS of $140 million and $149 million at June 30, 2017, and
       December 31, 2016, respectively.




96
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 99 of 169

LOANS 90 DAYS OR MORE PAST DUE AND STILL ACCRUING 
Certain loans 90 days or more past due as to interest or principal
are still accruing, because they are (1) well-secured and in the
process of collection or (2) real estate 1-4 family mortgage loans
or consumer loans exempt under regulatory rules from being
classified as nonaccrual until later delinquency, usually 120 days
past due. PCI loans of $1.5 billion at June 30, 2017, and
$2.0 billion at December 31, 2016, are not included in these past
due and still accruing loans even when they are 90 days or more
contractually past due. These PCI loans are considered to be
accruing because they continue to earn interest from accretable
yield, independent of performance in accordance with their
contractual terms.
     Table 5.14 shows non-PCI loans 90 days or more past due
and still accruing by class for loans not government insured/
guaranteed.

Table 5.14: Loans 90 Days or More Past Due and Still Accruing

                                                           Jun 30,          Dec 31,
(in millions)                                                2017             2016
Total (excluding PCI):                                 $     9,716           11,858
      Less: FHA insured/guaranteed by the VA
        (1)(2)                                               8,873           10,883
      Less: Student loans guaranteed under the
        Federal Family Education Loan Program
        (FFELP) (3)                                               —                3
          Total, not government insured/
            guaranteed                                 $        843             972
By segment and class, not government
  insured/guaranteed:
      Commercial:
       Commercial and industrial                       $         42               28
       Real estate mortgage                                        2              36
       Real estate construction                                  10                —
          Total commercial                                       54               64
  Consumer:
       Real estate 1-4 family first mortgage (2)                145             175
       Real estate 1-4 family junior lien
         mortgage (2)                                            44               56
       Credit card                                              411             452
       Automobile                                                91             112
       Other revolving credit and installment                    98             113
          Total consumer                                        789             908
            Total, not government insured/
              guaranteed                               $        843             972
(1)    Represents loans whose repayments are predominantly insured by the FHA or
       guaranteed by the VA.
(2)    Includes mortgages held for sale 90 days or more past due and still accruing.
(3)    Represents loans whose repayments are largely guaranteed by agencies on
       behalf of the U.S. Department of Education under the FFELP. All remaining
       student loans guaranteed under the FFELP were sold as of March 31, 2017.




                                                                                            97
Note 5: LoansCase
              and Allowance for Credit Document
                  3:18-cv-03948-JD     Losses (continued)
                                                  55-3 Filed                                              11/02/18 Page 100 of 169

IMPAIRED LOANS Table 5.15 summarizes key information for                                   loans are currently performing in accordance with their terms
impaired loans. Our impaired loans predominantly include loans                             and for which no loss has been estimated. Impaired loans exclude
on nonaccrual status in the commercial portfolio segment and                               PCI loans. Table 5.15 includes trial modifications that totaled
loans modified in a TDR, whether on accrual or nonaccrual                                  $215 million at June 30, 2017, and $299 million at December 31,
status. These impaired loans generally have estimated losses                               2016.
which are included in the allowance for credit losses. We have                                  For additional information on our impaired loans and
impaired loans with no allowance for credit losses when loss                               allowance for credit losses, see Note 1 (Summary of Significant
content has been previously recognized through charge-offs and                             Accounting Policies) in our 2016 Form 10-K.
we do not anticipate additional charge-offs or losses, or certain

Table 5.15: Impaired Loans Summary

                                                                                                                                  Recorded investment
                                                                                                                                         Impaired loans
                                                                                                       Unpaid                              with related              Related
                                                                                                      principal            Impaired       allowance for        allowance for
(in millions)                                                                                      balance (1)                loans        credit losses        credit losses
June 30, 2017
Commercial:
      Commercial and industrial                                                                $         4,401                3,205               2,901                  558
      Real estate mortgage                                                                               1,654                1,337               1,325                  238
      Real estate construction                                                                             105                    62                  62                   11
      Lease financing                                                                                      126                    92                  92                   23
        Total commercial                                                                                 6,286                4,696               4,380                  830
Consumer:
      Real estate 1-4 family first mortgage                                                            15,256               13,299                8,677                  905
      Real estate 1-4 family junior lien mortgage                                                        2,273                2,043               1,557                  295
      Credit card                                                                                          317                  316                  316                 113
      Automobile                                                                                           152                    85                  31                     4
      Other revolving credit and installment                                                               129                  123                  113                   24
        Total consumer (2)                                                                             18,127               15,866               10,694                1,341
           Total impaired loans (excluding PCI)                                                $       24,413               20,562               15,074                2,171
December 31, 2016
Commercial:
      Commercial and industrial                                                                $         5,058                3,742                3,418                  675
      Real estate mortgage                                                                               1,777                1,418                1,396                  280
      Real estate construction                                                                              167                   93                   93                  22
      Lease financing                                                                                       146                 119                  119                   23
        Total commercial                                                                                 7,148                5,372                5,026                1,000
Consumer:
      Real estate 1-4 family first mortgage                                                             16,438               14,362                9,475                1,117
      Real estate 1-4 family junior lien mortgage                                                         2,399               2,156                1,681                  350
      Credit card                                                                                           300                 300                  300                  104
      Automobile                                                                                            153                   85                   31                    5
      Other revolving credit and installment                                                                109                 102                    91                  17
        Total consumer (2)                                                                              19,399               17,005               11,578                1,593
           Total impaired loans (excluding PCI)                                                $        26,547               22,377               16,604                2,593
(1)    Excludes the unpaid principal balance for loans that have been fully charged off or otherwise have zero recorded investment.
(2)    Includes the recorded investment of $1.4 billion and $1.5 billion at June 30, 2017 and December 31, 2016, respectively, of government insured/guaranteed loans that are
       predominantly insured by the FHA or guaranteed by the VA and generally do not have an allowance. Impaired loans may also have limited, if any, allowance when the
       recorded investment of the loan approximates estimated net realizable value as a result of charge-offs prior to a TDR modification.




98
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 101 of 169

    Commitments to lend additional funds on loans whose terms                                   Table 5.16 provides the average recorded investment in
have been modified in a TDR amounted to $747 million and                                    impaired loans and the amount of interest income recognized on
$403 million at June 30, 2017 and December 31, 2016,                                        impaired loans by portfolio segment and class.
respectively.

Table 5.16: Average Recorded Investment in Impaired Loans

                                                                              Quarter ended June 30,                                             Six months ended June 30,
                                                                 2017                              2016                                 2017                               2016
                                         Average        Recognized            Average       Recognized          Average         Recognized            Average       Recognized
                                        recorded           interest          recorded          interest        recorded            interest          recorded          interest
(in millions)                         investment            income         investment           income       investment             income         investment           income
Commercial:
      Commercial and industrial $            3,390                  36           3,803                21            3,457                  69            3,146                40
      Real estate mortgage                   1,371                  24           1,695                34            1,397                  51            1,730                66
      Real estate construction                   66                  2              116                 3               75                   3             122                 5
      Lease financing                            98                 —                93                —               110                  —                79               —
        Total commercial                     4,925                 62            5,707                58            5,039                123             5,077              111
Consumer:
      Real estate 1-4 family
        first mortgage                     13,602                 185           16,278               211           13,866                375           16,595               432
      Real estate 1-4 family
        junior lien mortgage                 2,075                  31           2,325                33            2,103                  62            2,354                67
      Credit card                              313                   9              293                 8              308                 17              295                17
      Automobile                                 83                  3               94                 3               83                   6               98                6
      Other revolving credit and
        installment                            114                   2               84                 2              110                   4               80                3
        Total consumer                     16,187                 230           19,074               257           16,470                464           19,422               525
           Total impaired loans
             (excluding PCI)         $     21,112                 292           24,781               315           21,509                587           24,499               636
Interest income:
      Cash basis of accounting                          $          77                                 92                                 155                                187
      Other (1)                                                   215                                223                                 432                                449
        Total interest income                           $         292                                315                                 587                                636
(1)    Includes interest recognized on accruing TDRs, interest recognized related to certain impaired loans which have an allowance calculated using discounting, and amortization
       of purchase accounting adjustments related to certain impaired loans.



TROUBLED DEBT RESTRUCTURINGS (TDRs)  When, for                                                   We may require some consumer borrowers experiencing
economic or legal reasons related to a borrower’s financial                                 financial difficulty to make trial payments generally for a period
difficulties, we grant a concession for other than an insignificant                         of three to four months, according to the terms of a planned
period of time to a borrower that we would not otherwise                                    permanent modification, to determine if they can perform
consider, the related loan is classified as a TDR, the balance of                           according to those terms. These arrangements represent trial
which totaled $19.6 billion and $20.8 billion at June 30, 2017                              modifications, which we classify and account for as TDRs. While
and December 31, 2016, respectively. We do not consider loan                                loans are in trial payment programs, their original terms are not
resolutions such as foreclosure or short sale to be a TDR.                                  considered modified and they continue to advance through
                                                                                            delinquency status and accrue interest according to their original
                                                                                            terms.




                                                                                                                                                                               99
Note 5: LoansCase
              and Allowance for Credit Document
                  3:18-cv-03948-JD     Losses (continued)
                                                  55-3 Filed                                  11/02/18 Page 102 of 169

    Table 5.17 summarizes our TDR modifications for the                          within the period, as well as changes in recorded investment
periods presented by primary modification type and includes the                  during the period for loans modified in prior periods, are not
financial effects of these modifications. For those loans that                   included in the table.
modify more than once, the table reflects each modification that
occurred during the period. Loans that both modify and pay off

Table 5.17: TDR Modifications

                                                                                 Primary modification type (1)         Financial effects of modifications

                                                                                                                              Weighted          Recorded
                                                                                                                               average        investment
                                                                      Interest                                                  interest        related to
                                                                          rate            Other                  Charge-            rate    interest rate
(in millions)                                       Principal (2)   reduction    concessions (3)         Total   offs (4)     reduction    reduction (5)
Quarter ended June 30, 2017
Commercial:
      Commercial and industrial                     $        17           13                914          944         29          0.88%     $          13
      Real estate mortgage                                     4          25                137          166         13          1.36                 25
      Real estate construction                                —             1                 20          21          —          0.61                   1
      Lease financing                                         —            —                  11          11          —             —                  —
        Total commercial                                     21           39              1,082        1,142         42          1.19                 39
Consumer:
      Real estate 1-4 family first mortgage                  74           45                234          353           3         2.55                 83
      Real estate 1-4 family junior lien
        mortgage                                               7          26                  21          54           3         2.88                 30
      Credit card                                             —           57                  —           57          —        12.48                  57
      Automobile                                              —             4                 20          24         11          5.90                   4
      Other revolving credit and installment                  —           16                   1          17           1         7.27                 15
      Trial modifications (6)                                 —            —                 (27)        (27)         —             —                  —
        Total consumer                                       81          148                249          478         18          6.07               189
           Total                                    $       102          187              1,331        1,620         60          5.24%     $        228
Quarter ended June 30, 2016
Commercial:
      Commercial and industrial                     $         —            35                697          732       137          2.29 %    $          35
      Real estate mortgage                                    —            29                135          164         —          1.30                 28
      Real estate construction                                —            14                 18           32         —          1.05                 14
      Lease financing                                         —            —                  —            —          —             —                  —
        Total commercial                                      —            78                850          928       137          1.70                 77
Consumer:
      Real estate 1-4 family first mortgage                   92           78                314          484         12         2.63                138
      Real estate 1-4 family junior lien mortgage              6           27                 33           66         11         3.11                 33
      Credit card                                             —            41                 —            41         —         11.98                 41
      Automobile                                               1            3                 14           18          8         6.40                   3
      Other revolving credit and installment                  —             8                  2           10         —          6.99                   8
      Trial modifications (6)                                 —            —                  17           17         —             —                  —
        Total consumer                                        99         157                 380          636         31         4.64                223
           Total                                    $         99         235               1,230        1,564       168          3.88 %    $         300




100
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 103 of 169

                                                                                               Primary modification type (1)                   Financial effects of modifications

                                                                                                                                                       Weighted            Recorded
                                                                                                                                                        average          investment
                                                                                   Interest                                                              interest          related to
                                                                                       rate              Other                          Charge-              rate      interest rate
(in millions)                                                Principal (2)       reduction      concessions (3)             Total       offs (4)       reduction      reduction (5)
Six months ended June 30, 2017
Commercial:
      Commercial and industrial                            $           17               19                1,842           1,878              94           0.86%      $            19
      Real estate mortgage                                               4              39                   318            361              13           1.23                    39
      Real estate construction                                          —                 1                   23              24              —           0.69                     1
      Lease financing                                                   —                —                    14              14              —               —                    —
        Total commercial                                               21               59                2,197           2,277             107           1.10                    59
Consumer:
      Real estate 1-4 family first mortgage                           148              117                   525            790              12           2.58                  186
      Real estate 1-4 family junior lien
        mortgage                                                       20               47                    44            111                9          2.91                    54
      Credit card                                                       —              114                     —            114               —          12.35                  114
      Automobile                                                         1                7                   32              40             18           6.14                     7
      Other revolving credit and installment                            —               27                      4             31               1          7.28                    26
      Trial modifications (6)                                           —                —                   (44)            (44)             —               —                    —
        Total consumer                                                169              312                   561          1,042              40           5.89                  387
           Total                                           $          190              371                2,758           3,319             147           5.25%      $          446
Six months ended June 30, 2016
Commercial:
      Commercial and industrial                            $            42             113                 1,329          1,484             243            2.02 %    $          113
      Real estate mortgage                                              —                53                  294             347              —            1.22                   52
      Real estate construction                                          —                14                    62             76              —            1.05                   14
      Lease financing                                                   —                —                      4               4             —               —                    —
        Total commercial                                                42             180                 1,689          1,911             243            1.71                 179
Consumer:
      Real estate 1-4 family first mortgage                           188              143                   764          1,095               25           2.72                 257
      Real estate 1-4 family junior lien mortgage                       12               56                    60            128              21           3.01                   67
      Credit card                                                       —                85                    —              85              —          11.96                    85
      Automobile                                                         1                7                    29             37              16           6.47                    7
      Other revolving credit and installment                            —                16                     5             21               1           6.53                   16
      Trial modifications (6)                                           —                —                     32             32              —               —                    —
        Total consumer                                                201              307                   890          1,398               63           4.79                 432
           Total                                           $          243              487                 2,579          3,309             306            3.88 %    $          611
(1)     Amounts represent the recorded investment in loans after recognizing the effects of the TDR, if any. TDRs may have multiple types of concessions, but are presented only
        once in the first modification type based on the order presented in the table above. The reported amounts include loans remodified of $602 million and $301 million for the
        quarters ended June 30, 2017 and 2016, and $1.3 billion and $649 million, for the first half of 2017 and 2016, respectively.
(2)     Principal modifications include principal forgiveness at the time of the modification, contingent principal forgiveness granted over the life of the loan based on borrower
        performance, and principal that has been legally separated and deferred to the end of the loan, with a zero percent contractual interest rate.
(3)     Other concessions include loans discharged in bankruptcy, loan renewals, term extensions and other interest and noninterest adjustments, but exclude modifications that
        also forgive principal and/or reduce the contractual interest rate.
(4)     Charge-offs include write-downs of the investment in the loan in the period it is contractually modified. The amount of charge-off will differ from the modification terms if
        the loan has been charged down prior to the modification based on our policies. In addition, there may be cases where we have a charge-off/down with no legal principal
        modification. Modifications resulted in legally forgiving principal (actual, contingent or deferred) of $10 million and $19 million for the quarters ended June 30, 2017 and
        2016, and $19 million and $38 million for the first half of 2017 and 2016, respectively.
(5)     Reflects the effect of reduced interest rates on loans with an interest rate concession as one of their concession types, which includes loans reported as a principal primary
        modification type that also have an interest rate concession.
(6)     Trial modifications are granted a delay in payments due under the original terms during the trial payment period. However, these loans continue to advance through
        delinquency status and accrue interest according to their original terms. Any subsequent permanent modification generally includes interest rate related concessions;
        however, the exact concession type and resulting financial effect are usually not known until the loan is permanently modified. Trial modifications for the period are
        presented net of previously reported trial modifications that became permanent in the current period.




                                                                                                                                                                                   101
Note 5: LoansCase
              and Allowance for Credit Document
                  3:18-cv-03948-JD     Losses (continued)
                                                  55-3 Filed                      11/02/18 Page 104 of 169

     Table 5.18 summarizes permanent modification TDRs that
have defaulted in the current period within 12 months of their
permanent modification date. We are reporting these defaulted
TDRs based on a payment default definition of 90 days past due
for the commercial portfolio segment and 60 days past due for
the consumer portfolio segment.

Table 5.18: Defaulted TDRs

                                                                                                         Recorded investment of defaults
                                                                                Quarter ended June 30,       Six months ended June 30,
(in millions)                                                                   2017             2016            2017              2016
Commercial:
      Commercial and industrial                                             $      30              20               92               45
      Real estate mortgage                                                         10              31               31               51
      Real estate construction                                                     —                1                —                3
        Total commercial                                                           40              52              123               99
Consumer:
      Real estate 1-4 family first mortgage                                        26              30               51               61
      Real estate 1-4 family junior lien mortgage                                   5               4                9                9
      Credit card                                                                  17              13               32               26
      Automobile                                                                    4               3                7                6
      Other revolving credit and installment                                        1               1                2                2
        Total consumer                                                             53              51              101              104
           Total                                                            $      93             103              224              203


Purchased Credit-Impaired Loans
Substantially all of our PCI loans were acquired from Wachovia
on December 31, 2008, at which time we acquired commercial
and consumer loans with a carrying value of $18.7 billion and
$40.1 billion, respectively. The unpaid principal balance on
December 31, 2008 was $98.2 billion for the total of commercial
and consumer PCI loans. Table 5.19 presents PCI loans net of any
remaining purchase accounting adjustments. Real estate 1-4
family first mortgage PCI loans are predominantly Pick-a-Pay
loans.

Table 5.19: PCI Loans

                                                        Jun 30,   Dec 31,
(in millions)                                             2017      2016
Commercial:
      Commercial and industrial                     $      131       237
      Real estate mortgage                                 119       383
      Real estate construction                              13        57
        Total commercial                                   263       677
Consumer:
      Real estate 1-4 family first mortgage             13,979    16,018
      Real estate 1-4 family junior lien
        mortgage                                            31        36
        Total consumer                                  14,010    16,054
           Total PCI loans (carrying value)         $   14,273    16,731
Total PCI loans (unpaid principal balance)          $   20,928    24,136




102
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 105 of 169

ACCRETABLE YIELD The excess of cash flows expected to be                                            cash flows are driven by the credit outlook and actions taken
collected over the carrying value of PCI loans is referred to as the                                with borrowers. Changes in expected future cash flows from
accretable yield and is recognized in interest income using an                                      loan modifications are included in the regular evaluations of
effective yield method over the remaining life of the loan, or pools                                cash flows expected to be collected.
of loans. The accretable yield is affected by:                                                   
•    changes in interest rate indices for variable rate PCI loans –                            The change in the accretable yield related to PCI loans since
     expected future cash flows are based on the variable rates in                         the merger with Wachovia is presented in Table 5.20. Changes
     effect at the time of the regular evaluations of cash flows                           during the first half of 2017 reflect an expectation, as a result of
     expected to be collected;                                                             our quarterly evaluation of PCI cash flows, that prepayment of
•    changes in prepayment assumptions – prepayments affect                                modified Pick-a-Pay loans will increase over their estimated
     the estimated life of PCI loans which may change the amount                           weighted-average life and that expected loss has decreased as a
     of interest income, and possibly principal, expected to be                            result of reduced loan to value ratios and sustained higher
     collected; and                                                                        housing prices. Second quarter 2017 reflects a $309 million gain
•    changes in the expected principal and interest payments over                          on the sale of $569 million Pick-a-Pay PCI loans.
     the estimated weighted-average life – updates to expected

Table 5.20: Change in Accretable Yield


                                                                                                                         Quarter          Six months
                                                                                                                          ended                ended
                                                                                                                        June 30,             June 30,
(in millions)                                                                                                              2017                 2017             2009-2016
Balance, beginning of period                                                                                        $    10,315                11,216                 10,447
      Change in accretable yield due to acquisitions                                                                            —                     2                   159
      Accretion into interest income (1)                                                                                    (374)                 (731)              (15,577)
      Accretion into noninterest income due to sales (2)                                                                    (309)                 (334)                  (467)
      Reclassification from nonaccretable difference for loans with improving credit-
        related cash flows                                                                                                      —                  406                10,955
      Changes in expected cash flows that do not affect nonaccretable difference (3)                                        (263)              (1,190)                 5,699
Balance, end of period                                                                                              $      9,369                9,369                 11,216
(1)    Includes accretable yield released as a result of settlements with borrowers, which is included in interest income.
(2)    Includes accretable yield released as a result of sales to third parties, which is included in noninterest income.
(3)    Represents changes in cash flows expected to be collected due to the impact of modifications, changes in prepayment assumptions, changes in interest rates on variable
       rate PCI loans and sales to third parties.
                                                                                            
COMMERCIAL PCI CREDIT QUALITY INDICATORS  Table 5.21
provides a breakdown of commercial PCI loans by risk category.

Table 5.21: Commercial PCI Loans by Risk Category

                                                                                                     Commercial               Real                  Real
                                                                                                            and             estate                estate
(in millions)                                                                                          industrial         mortgage          construction                  Total
June 30, 2017
By risk category:
      Pass                                                                                     $               7                    84                    4                95
      Criticized                                                                                            124                     35                    9               168
        Total commercial PCI loans                                                             $            131                 119                    13                 263
December 31, 2016
By risk category:
      Pass                                                                                     $              92                 263                   47                 402
      Criticized                                                                                            145                  120                   10                 275
        Total commercial PCI loans                                                             $            237                  383                   57                 677




                                                                                                                                                                            103
Note 5: LoansCase
              and Allowance for Credit Document
                  3:18-cv-03948-JD     Losses (continued)
                                                  55-3 Filed                                11/02/18 Page 106 of 169

    Table 5.22 provides past due information for commercial PCI
loans.

Table 5.22: Commercial PCI Loans by Delinquency Status

                                                                                         Commercial             Real               Real
                                                                                                and           estate             estate
(in millions)                                                                              industrial       mortgage       construction          Total
June 30, 2017
By delinquency status:
      Current-29 DPD and still accruing                                              $            129            108                13            250
      30-89 DPD and still accruing                                                                 2                   —             —              2
      90+ DPD and still accruing                                                                   —               11                —             11
        Total commercial PCI loans                                                   $            131            119                13            263
December 31, 2016
By delinquency status:
      Current-29 DPD and still accruing                                              $            235             353                48           636
      30-89 DPD and still accruing                                                                  2              10                —             12
      90+ DPD and still accruing                                                                   —               20                 9            29
        Total commercial PCI loans                                                   $            237             383                57           677


CONSUMER PCI CREDIT QUALITY INDICATORS  Our                                    allocated the remaining purchase accounting adjustments, which
consumer PCI loans were aggregated into several pools of loans                 were established at a pool level. Table 5.23 provides the
at acquisition. Below, we have provided credit quality indicators              delinquency status of consumer PCI loans.
based on the unpaid principal balance (adjusted for write-downs)                
of the individual loans included in the pool, but we have not

Table 5.23: Consumer PCI Loans by Delinquency Status

                                                                                June 30, 2017                                        December 31, 2016
                                                 Real estate    Real estate                             Real estate        Real estate
                                                  1-4 family     1-4 family                              1-4 family         1-4 family
                                                        first    junior lien                                   first        junior lien
(in millions)                                     mortgage        mortgage                Total          mortgage            mortgage            Total
By delinquency status:
      Current-29 DPD and still accruing      $       14,524            158            14,682                16,095                171          16,266
      30-59 DPD and still accruing                    1,229               5              1,234               1,488                   7           1,495
      60-89 DPD and still accruing                      574               3                577                 668                   2            670
      90-119 DPD and still accruing                     224               1                225                 233                   2            235
      120-179 DPD and still accruing                    155               2                157                 238                   2            240
      180+ DPD and still accruing                     1,606               6              1,612               2,081                   8          2,089
        Total consumer PCI loans (adjusted
          unpaid principal balance)          $       18,312            175            18,487                20,803                192          20,995
        Total consumer PCI loans (carrying
          value)                             $       13,979              31           14,010                16,018                  36         16,054




104
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 107 of 169

       Table 5.24 provides FICO scores for consumer PCI loans.

Table 5.24: Consumer PCI Loans by FICO

                                                                                                 June 30, 2017 (1)                                        December 31, 2016
                                                                        Real estate         Real estate                            Real estate          Real estate
                                                                         1-4 family          1-4 family                             1-4 family           1-4 family
                                                                               first         junior lien                                  first          junior lien
(in millions)                                                            mortgage             mortgage            Total             mortgage              mortgage          Total
By FICO:
      < 600                                                         $         4,450                    42        4,492                   4,292                    46      4,338
      600-639                                                                 2,342                    22        2,364                   3,001                    26      3,027
      640-679                                                                 2,599                    30        2,629                   3,972                    35      4,007
      680-719                                                                 2,438                    32        2,470                   3,170                    37      3,207
      720-759                                                                 1,845                    25        1,870                   1,767                    24      1,791
      760-799                                                                    930                   12          942                     962                    15         977
      800+                                                                       446                     6         452                     254                     4         258
No FICO available                                                             3,262                      6       3,268                   3,385                     5      3,390
       Total consumer PCI loans (adjusted unpaid
         principal balance)                                         $       18,312                    175      18,487                  20,803                   192      20,995
       Total consumer PCI loans (carrying value)                    $       13,979                     31      14,010                  16,018                     36     16,054
(1)    June 30, 2017 amounts reflect updated FICO score version implemented in first quarter 2017.



     Table 5.25 shows the distribution of consumer PCI loans by
LTV for real estate 1-4 family first mortgages and by CLTV for
real estate 1-4 family junior lien mortgages. 

Table 5.25: Consumer PCI Loans by LTV/CLTV

                                                                                                      June 30, 2017                                       December 31, 2016
                                                                        Real estate         Real estate                            Real estate          Real estate
                                                                         1-4 family          1-4 family                             1-4 family           1-4 family
                                                                               first         junior lien                                  first          junior lien
                                                                         mortgage             mortgage                              mortgage              mortgage
(in millions)                                                               by LTV             by CLTV            Total                by LTV              by CLTV          Total
By LTV/CLTV:
      0-60%                                                         $         7,316                    40        7,356                   7,513                    38      7,551
      60.01-80%                                                               7,604                    70        7,674                   9,000                    76      9,076
      80.01-100%                                                              2,750                    45        2,795                   3,458                    54      3,512
      100.01-120% (1)                                                            517                   14          531                     669                    18         687
      > 120% (1)                                                                 124                     5         129                     161                     5         166
No LTV/CLTV available                                                               1                    1             2                      2                    1            3
        Total consumer PCI loans (adjusted unpaid
          principal balance)                                        $       18,312                    175      18,487                  20,803                   192      20,995
        Total consumer PCI loans (carrying value)                   $       13,979                     31      14,010                  16,018                     36     16,054
(1)    Reflects total loan balances with LTV/CLTV amounts in excess of 100%. In the event of default, the loss content would generally be limited to only the amount in excess of
       100% LTV/CLTV.




                                                                                                                                                                               105
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 108 of 169

Note 6:  Other Assets

Table 6.1 presents the components of other assets.                                           Table 6.2 presents income (expense) related to
                                                                                          nonmarketable equity investments. 
Table 6.1: Other Assets
                                                                                          Table 6.2: Nonmarketable Equity Investments
                                                           Jun 30,           Dec 31,
(in millions)                                                2017              2016                                        Quarter ended        Six months ended
                                                                                                                                June 30,                June 30,
Nonmarketable equity investments:
                                                                                          (in millions)                   2017     2016         2017       2016
      Cost method:
                                                                                          Net realized gains from
        Federal bank stock                          $        5,820             6,407        nonmarketable equity
                                                                                            investments               $    87       129     $    374        314
        Private equity                                       1,367             1,465
        Auction rate securities                                420               525      All other                       (195)     (135)        (240)     (321)

           Total cost method                                 7,607             8,397         Total                    $ (108)         (6)   $    134          (7)

      Equity method:
        LIHTC (1)                                            9,828             9,714      Low Income Housing Tax Credit Investments We invest
        Private equity                                       3,740             3,635      in affordable housing projects that qualify for the low income
        Tax-advantaged renewable energy                      1,960             2,054
                                                                                          housing tax credit (LIHTC), which is designed to promote private
                                                                                          development of low income housing. These investments generate
        New market tax credit and other                        295               305
                                                                                          a return mostly through realization of federal tax credits.
           Total equity method                             15,823            15,708            Total LIHTC investments were $9.8 billion and $9.7 billion
      Fair value (2)                                         3,986             3,275      at June 30, 2017 and December 31, 2016, respectively. In second
             Total nonmarketable equity                                                   quarter and first half of 2017, we recognized pre-tax losses of
               investments                                 27,416            27,380       $227 million and $457 million, respectively, related to our LIHTC
Corporate/bank-owned life insurance                        19,430            19,325       investments, compared with $199 million and $401 million,
Accounts receivable (3)                                    41,853            31,056       respectively, for the same periods a year ago. We also recognized
Interest receivable                                          5,401             5,339      total tax benefits of $347 million and $694 million in second
Core deposit intangibles                                     1,193             1,620      quarter and first half of 2017, which included tax credits recorded
Customer relationship and other                                                           in income taxes of $260 million and $521 million for the same
  amortized intangibles                                        940             1,089      periods, respectively. In the second quarter and first half of 2016,
Foreclosed assets:                                                                        total tax benefits were $304 million and $611 million,
      Residential real estate:                                                            respectively, which included tax credits of $230 million and $460
        Government insured/guaranteed (3)                      149               197      million for the same periods, respectively. We are periodically
        Non-government insured/
                                                                                          required to provide additional financial support during the
          guaranteed                                           285               378      investment period. Our liability for these unfunded commitments
      Non-residential real estate                              347               403      was $3.3 billion at June 30, 2017 and $3.6 billion at
Operating lease assets                                       9,713           10,089       December 31, 2016. Predominantly all of this liability is expected
Due from customers on acceptances                              192               196      to be paid over the next three years. This liability is included in
                                                                                          long-term debt.
Other                                                      12,047            17,469
                Total other assets                  $     118,966           114,541
(1)    Represents low income housing tax credit investments.
(2)    Represents nonmarketable equity investments for which we have elected the
       fair value option. See Note 13 (Fair Values of Assets and Liabilities) for
       additional information.
(3)    Certain government-guaranteed residential real estate mortgage loans upon
       foreclosure are included in Accounts receivable. Both principal and interest
       related to these foreclosed real estate assets are collectible because the loans
       were predominantly insured by the FHA or guaranteed by the VA. For more
       information on the classification of certain government-guaranteed mortgage
       loans upon foreclosure, see Note 1 (Summary of Significant Accounting Policies)
       to Financial Statements in our 2016 10-K.




106
                          Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 109 of 169

Note 7: Securitizations and Variable Interest Entities

Involvement with SPEs                                                                           We have segregated our involvement with VIEs between
In the normal course of business, we enter into various types of                           those VIEs which we consolidate, those which we do not
on- and off-balance sheet transactions with SPEs, which are                                consolidate and those for which we account for the transfers of
corporations, trusts, limited liability companies or partnerships                          financial assets as secured borrowings. Secured borrowings are
that are established for a limited purpose. Generally, SPEs are                            transactions involving transfers of our financial assets to third
formed in connection with securitization transactions and are                              parties that are accounted for as financings with the assets
considered variable interest entities (VIEs). For further                                  pledged as collateral. Accordingly, the transferred assets remain
description of our involvement with SPEs, see Note 8                                       recognized on our balance sheet. Subsequent tables within this
(Securitizations and Variable Interest Entities) to Financial                              Note further segregate these transactions by structure type.
Statements in our 2016 Form 10-K.                                                               Table 7.1 provides the classifications of assets and liabilities
                                                                                           in our balance sheet for our transactions with VIEs.

Table 7.1: Balance Sheet Transactions with VIEs

                                                                                                                                           Transfers that
                                                                                                   VIEs that we               VIEs            we account
                                                                                                         do not           that we          for as secured
(in millions)                                                                                       consolidate        consolidate             borrowings                Total
June 30, 2017
Cash                                                                                             $            —                112                       —               112
Federal funds sold, securities purchased under resale agreements and
  other short-term investments                                                                                —                424                       —               424
Trading assets                                                                                           1,431                  50                    201              1,682

Investment securities (1)                                                                                5,145                   —                    381              5,526
Loans                                                                                                    5,456             12,096                     121            17,673
Mortgage servicing rights                                                                               13,337                   —                       —           13,337
Derivative assets                                                                                            77                  —                       —                    77
Other assets                                                                                            10,321                 339                       6           10,666
      Total assets                                                                                      35,767             13,021                     709            49,497
Short-term borrowings                                                                                         —                  —                    539                539
Derivative liabilities                                                                                       92                 28 (2)                   —               120

Accrued expenses and other liabilities                                                                      235                 96 (2)                   1               332

Long-term debt                                                                                           3,282              2,835 (2)                 122              6,239
      Total liabilities                                                                                  3,609              2,959                     662              7,230
Noncontrolling interests                                                                                      —                 86                       —                    86
         Net assets                                                                              $      32,158              9,976                       47           42,181
December 31, 2016
Cash                                                                                             $            —                168                       —               168
Federal funds sold, securities purchased under resale agreements and other
  short-term investments                                                                                      —                  74                      —                    74
Trading assets                                                                                            2,034                130                    201              2,365
Investment securities (1)                                                                                 8,530                  —                    786              9,316
Loans                                                                                                     6,698             12,589                    138             19,425
Mortgage servicing rights                                                                                13,386                  —                       —            13,386
Derivative assets                                                                                             91                  1                      —                    92
Other assets                                                                                             10,281                452                      11            10,744
      Total assets                                                                                       41,020             13,414                  1,136             55,570
Short-term borrowings                                                                                         —                  —                    905                905
Derivative liabilities                                                                                        59                 33 (2)                  —                    92
Accrued expenses and other liabilities                                                                      306                107 (2)                   2               415
Long-term debt                                                                                            3,598              3,694 (2)                136              7,428
      Total liabilities                                                                                   3,963              3,834                  1,043              8,840
Noncontrolling interests                                                                                      —                138                       —               138
         Net assets                                                                              $       37,057              9,442                      93            46,592
(1)     Excludes certain debt securities related to loans serviced for the Federal National Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC) and
        GNMA.
(2)     There were no VIE liabilities with recourse to the general credit of Wells Fargo for the periods presented.




                                                                                                                                                                              107
Note 7: Securitizations and Variable Interest
             Case 3:18-cv-03948-JD            Entities
                                        Document       (continued)
                                                    55-3   Filed 11/02/18                            Page 110 of 169

Transactions with Unconsolidated VIEs                                      and servicer but do not have any other forms of significant
Our transactions with unconsolidated VIEs include                          involvement.
securitizations of residential mortgage loans, CRE loans, student               Significant continuing involvement includes transactions
loans, automobile loans and leases, certain dealer floorplan               where we were the sponsor or transferor and have other
loans; investment and financing activities involving collateralized        significant forms of involvement. Sponsorship includes
debt obligations (CDOs) backed by asset-backed and CRE                     transactions with unconsolidated VIEs where we solely or
securities, tax credit structures, collateralized loan obligations         materially participated in the initial design or structuring of the
(CLOs) backed by corporate loans, and other types of structured            entity or marketing of the transaction to investors. When we
financing. We have various forms of involvement with VIEs,                 transfer assets to a VIE and account for the transfer as a sale, we
including servicing, holding senior or subordinated interests,             are considered the transferor. We consider investments in
entering into liquidity arrangements, credit default swaps and             securities (other than those held temporarily in trading), loans,
other derivative contracts. Involvements with these                        guarantees, liquidity agreements, written options and servicing of
unconsolidated VIEs are recorded on our balance sheet in trading           collateral to be other forms of involvement that may be
assets, investment securities, loans, MSRs, derivative assets and          significant. We have excluded certain transactions with
liabilities, other assets, other liabilities, and long-term debt, as       unconsolidated VIEs from the balances presented in the
appropriate.                                                               following table where we have determined that our continuing
     Table 7.2 provides a summary of unconsolidated VIEs with              involvement is not significant due to the temporary nature and
which we have significant continuing involvement, but we are not           size of our variable interests, because we were not the transferor
the primary beneficiary. We do not consider our continuing                 or because we were not involved in the design of the
involvement in an unconsolidated VIE to be significant when it             unconsolidated VIEs. We also exclude from the table secured
relates to third-party sponsored VIEs for which we were not the            borrowing transactions with unconsolidated VIEs (for
transferor (unless we are servicer and have other significant              information on these transactions, see the Transactions with
forms of involvement) or if we were the sponsor only or sponsor            Consolidated VIEs and Secured Borrowings section in this Note).

Table 7.2: Unconsolidated VIEs

                                                                                                                 Carrying value – asset (liability)
                                                                                                                         Other
                                                        Total           Debt and                                  commitments
                                                          VIE             equity      Servicing                            and                 Net
(in millions)                                          assets       interests (1)        assets    Derivatives      guarantees              assets
June 30, 2017
Residential mortgage loan securitizations:
  Conforming (2)                               $   1,171,325               2,299        12,394              —              (180)           14,513
  Other/nonconforming                                 16,198                 801            90              —                (2)              889
Commercial mortgage securitizations                  144,257               2,556           853             75               (33)            3,451
Collateralized debt obligations:
  Debt securities                                      1,157                  —              —              —               (20)              (20)
  Loans (3)                                            1,511              1,473              —              —                 —             1,473
Asset-based finance structures                         4,862              3,755              —              —                 —             3,755
Tax credit structures                                 29,774             10,811              —              —            (3,282)            7,529
Collateralized loan obligations                           29                  8              —              —                 —                 8
Investment funds                                         214                 54              —              —                 —                54
Other (4)                                              2,611                596              —            (90)                —               506
      Total                                    $   1,371,938             22,353         13,337            (15)           (3,517)           32,158
                                                                                                                      Maximum exposure to loss
                                                                                                                         Other
                                                                        Debt and                                  commitments
                                                                          equity      Servicing                            and              Total
                                                                    interests (1)        assets    Derivatives      guarantees           exposure
Residential mortgage loan securitizations:
  Conforming                                                    $          2,299        12,394              —               875            15,568
  Other/nonconforming                                                        801            90              —                 2               893
Commercial mortgage securitizations                                        2,556           853             79             9,767            13,255
Collateralized debt obligations:
  Debt securities                                                             —              —              —                20                20
  Loans (3)                                                               1,473              —              —                 —             1,473
Asset-based finance structures                                            3,755              —              —                71             3,826
Tax credit structures                                                    10,811              —              —             1,024            11,835
Collateralized loan obligations                                               8              —              —                 —                 8
Investment funds                                                             54              —              —                 —                54
Other (4)                                                                   596              —            107               158               861
      Total                                                     $        22,353         13,337            186            11,917            47,793



(continued on following page)




108
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 111 of 169

(continued from previous page)
                                                                                                                                                      Carrying value – asset (liability)
                                                                                                                                                           Other
                                                                      Total              Debt and                                                   commitments
                                                                        VIE                equity           Servicing                                        and                    Net
(in millions)                                                        assets          interests (1)            assets           Derivatives            guarantees                 assets
December 31, 2016
Residential mortgage loan securitizations:
   Conforming (2)                                         $      1,166,296                  3,026              12,434                   —                     (232)             15,228
   Other/nonconforming                                              18,805                    873                 109                   —                       (2)                980
Commercial mortgage securitizations                                166,596                  4,258                 843                   87                     (35)              5,153
Collateralized debt obligations:
   Debt securities                                                   1,472                    —                    —                    —                     (25)                 (25)
   Loans (3)                                                         1,545                 1,507                   —                    —                      —                 1,507
Asset-based finance structures                                       9,152                 6,522                   —                    —                      —                 6,522
Tax credit structures                                               29,713                10,669                   —                    —                  (3,609)               7,060
Collateralized loan obligations                                         78                    10                   —                    —                      —                    10
Investment funds                                                       214                    48                   —                    —                      —                    48
Other (4)                                                            1,733                   630                   —                   (56)                    —                   574
      Total                                               $      1,395,604                27,543               13,386                   31                 (3,903)              37,057
                                                                                                                                                           Maximum exposure to loss
                                                                                                                                                           Other
                                                                                         Debt and                                                   commitments
                                                                                           equity           Servicing                                        and                  Total
                                                                                     interests (1)            assets           Derivatives            guarantees              exposure
Residential mortgage loan securitizations:
   Conforming                                                                  $            3,026              12,434                   —                     979               16,439
   Other/nonconforming                                                                        873                 109                   —                       2                  984
Commercial mortgage securitizations                                                         4,258                 843                   94                  9,566               14,761
Collateralized debt obligations:
   Debt securities                                                                            —                    —                    —                      25                   25
   Loans (3)                                                                               1,507                   —                    —                      —                 1,507
Asset-based finance structures                                                             6,522                   —                    —                      72                6,594
Tax credit structures                                                                     10,669                   —                    —                   1,104               11,773
Collateralized loan obligations                                                               10                   —                    —                      —                    10
Investment funds                                                                              48                   —                    —                      —                    48
Other (4)                                                                                    630                   —                    93                     —                   723
      Total                                                                    $          27,543               13,386                  187                 11,748               52,864

(1)   Includes total equity interests of $10.3 billion at both June 30, 2017, and December 31, 2016. Also includes debt interests in the form of both loans and securities.
      Excludes certain debt securities held related to loans serviced for FNMA, FHLMC and GNMA.
(2)   Excludes assets and related liabilities with a recorded carrying value on our balance sheet of $1.1 billion and $1.2 billion at June 30, 2017, and December 31, 2016,
      respectively, for certain delinquent loans that are eligible for repurchase from GNMA loan securitizations. The recorded carrying value represents the amount that would be
      payable if the Company was to exercise the repurchase option. The carrying amounts are excluded from the table because the loans eligible for repurchase do not
      represent interests in the VIEs.
(3)   Represents senior loans to trusts that are collateralized by asset-backed securities. The trusts invest in senior tranches from a diversified pool of U.S. asset securitizations,
      of which all are current and 100% were rated as investment grade by the primary rating agencies at both June 30, 2017, and December 31, 2016. These senior loans are
      accounted for at amortized cost and are subject to the Company’s allowance and credit charge-off policies.
(4)   Includes structured financing and credit-linked note structures. Also contains investments in auction rate securities (ARS) issued by VIEs that we do not sponsor and,
      accordingly, are unable to obtain the total assets of the entity.


     In Table 7.2, “Total VIE assets” represents the remaining                                 (Securitizations and Variable Interest Entities) to Financial
principal balance of assets held by unconsolidated VIEs using the                              Statements in our 2016 Form 10-K.
most current information available. For VIEs that obtain
exposure to assets synthetically through derivative instruments,                               INVESTMENT FUNDS Subsequent to adopting ASU 2015-02
the remaining notional amount of the derivative is included in                                 (Amendments to the Consolidation Analysis) in first quarter
the asset balance. “Carrying value” is the amount in our                                       2016, we do not consolidate these investment funds because we
consolidated balance sheet related to our involvement with the                                 do not hold variable interests that are considered significant to
unconsolidated VIEs. “Maximum exposure to loss” from our                                       the funds.
involvement with off-balance sheet entities, which is a required                                    We voluntarily waived a portion of our management fees for
disclosure under GAAP, is determined as the carrying value of                                  certain money market funds that are exempt from the
our involvement with off-balance sheet (unconsolidated) VIEs                                   consolidation analysis to ensure the funds maintained a
plus the remaining undrawn liquidity and lending commitments,                                  minimum level of daily net investment income. The amount of
the notional amount of net written derivative contracts, and                                   fees waived in the second quarter and first half of 2017 was $13
generally the notional amount of, or stressed loss estimate for,                               million and $27 million, respectively, compared with $26 million
other commitments and guarantees. It represents estimated loss                                 and $56 million, respectively, in the same periods of 2016.
that would be incurred under severe, hypothetical circumstances,
for which we believe the possibility is extremely remote, such as                              OTHER TRANSACTIONS WITH VIEs  Other VIEs include
where the value of our interests and any associated collateral                                 certain entities that issue auction rate securities (ARS) which are
declines to zero, without any consideration of recovery or offset                              debt instruments with long-term maturities, that re-price more
from any economic hedges. Accordingly, this required disclosure                                frequently, and preferred equities with no maturity. At June 30,
is not an indication of expected loss.                                                         2017, we held $420 million of ARS issued by VIEs compared with
     For complete descriptions of our types of transactions with                               $453 million at December 31, 2016. We acquired the ARS
unconsolidated VIEs with which we have a significant continuing                                pursuant to agreements entered into in 2008 and 2009.
involvement, but we are not the primary beneficiary, see Note 8

                                                                                                                                                                                     109
Note 7: Securitizations and Variable Interest
             Case 3:18-cv-03948-JD            Entities
                                        Document       (continued)
                                                    55-3   Filed 11/02/18                                                    Page 112 of 169

    We do not consolidate the VIEs that issued the ARS because                                  In the first half of 2017, we redeemed $150 million of trust
we do not have power over the activities of the VIEs.                                      preferred securities which were partially included in Tier 2
                                                                                           capital (50% credit in 2017) in the transitional framework and
TRUST PREFERRED SECURITIES  VIEs that we wholly own                                        were not included under the fully-phased framework under the
issue debt securities or preferred equity to third party investors.                        Basel III standards.
All of the proceeds of the issuance are invested in debt securities                         
or preferred equity that we issue to the VIEs. The VIEs’                                   Loan Sales and Securitization Activity
operations and cash flows relate only to the issuance,                                     We periodically transfer consumer and CRE loans and other
administration and repayment of the securities held by third                               types of financial assets in securitization and whole loan sale
parties. We do not consolidate these VIEs because the sole assets                          transactions. We typically retain the servicing rights from these
of the VIEs are receivables from us, even though we own all of the                         sales and may continue to hold other beneficial interests in the
voting equity shares of the VIEs, have fully guaranteed the                                transferred financial assets. We may also provide liquidity to
obligations of the VIEs and may have the right to redeem the                               investors in the beneficial interests and credit enhancements in
third party securities under certain circumstances. In our                                 the form of standby letters of credit. Through these transfers we
consolidated balance sheet at June 30, 2017, and December 31,                              may be exposed to liability under limited amounts of recourse as
2016, we reported the debt securities issued to the VIEs as long-                          well as standard representations and warranties we make to
term junior subordinated debt with a carrying value of                                     purchasers and issuers. Table 7.3 presents the cash flows for our
$2.0 billion and $2.1 billion, respectively, and the preferred                             transfers accounted for as sales.
equity securities issued to the VIEs as preferred stock with a
carrying value of $2.5 billion at both dates. These amounts are in
addition to the involvements in these VIEs included in the
preceding table.

Table 7.3: Cash Flows From Sales and Securitization Activity

                                                                                                                                  2017                                   2016
                                                                                                                                 Other                                   Other
                                                                                                         Mortgage            financial           Mortgage            financial
(in millions)                                                                                               loans               assets              loans               assets
Quarter ended June 30,                                                                                                                                                             
Proceeds from securitizations and whole loan sales                                                   $      52,824                    4            66,455                  83
Fees from servicing rights retained                                                                             840                   —                864                  —
Cash flows from other interests held (1)                                                                        641                   —                627                  —
Repurchases of assets/loss reimbursements (2):
      Non-agency securitizations and whole loan transactions                                                       5                  —                 15                  —
      Agency securitizations (3)                                                                                 23                   —                 35                  —

Servicing advances, net of repayments                                                                           (20)                  —                (39)                 —
Six months ended June 30,
Proceeds from securitizations and whole loan sales                                                   $    111,081                    25           111,471                 133
Fees from servicing rights retained                                                                          1,694                    —              1,745                  —
Cash flows from other interests held (1)                                                                     1,475                    —              1,034                   1
Repurchases of assets/loss reimbursements (2):
      Non-agency securitizations and whole loan transactions                                                       7                  —                 18                  —
      Agency securitizations (3)                                                                                 46                   —                 82                  —
Servicing advances, net of repayments                                                                          (162)                  —               (107)                 —
(1)    Cash flows from other interests held include principal and interest payments received on retained bonds and excess cash flows received on interest-only strips.
(2)    Consists of cash paid to repurchase loans from investors and cash paid to investors to reimburse them for losses on individual loans that are already liquidated.
(3)    Represent loans repurchased from GNMA, FNMA, and FHLMC under representation and warranty provisions included in our loan sales contracts. Second quarter and first
       half of 2017 exclude $1.6 billion and $3.9 billion, respectively in delinquent insured/guaranteed loans that we service and have exercised our option to purchase out of
       GNMA pools, compared with $2.0 billion and $4.9 billion, respectively, in the same periods of 2016. These loans are predominantly insured by the FHA or guaranteed by the
       VA.


     In the second quarter and first half of 2017, we recognized                           and $105.2 billion, respectively, in fair value of residential
net gains of $393 million and $525 million, respectively, from                             mortgages to unconsolidated VIEs and third-party investors and
transfers accounted for as sales of financial assets, compared with                        recorded the transfers as sales, compared with $65.0 billion and
$100 million and $295 million, respectively, in the same periods                           $102.3 billion, respectively, in the same periods of 2016.
of 2016. These net gains primarily relate to commercial mortgage                           Substantially all of these transfers did not result in a gain or loss
securitizations and residential mortgage securitizations where the                         because the loans were already carried at fair value. In
loans were not already carried at fair value.                                              connection with all of these transfers, in the first half of 2017, we
     Sales with continuing involvement during the second quarter                           recorded a $957 million servicing asset, measured at fair value
and first half of 2017 and 2016 largely related to securitizations of                      using a Level 3 measurement technique, securities of $3.5 billion,
residential mortgages that are sold to the government-sponsored                            classified as Level 2, and a $14 million liability for repurchase
entities (GSEs), including FNMA, FHLMC and GNMA                                            losses which reflects management’s estimate of probable losses
(conforming residential mortgage securitizations). During the                              related to various representations and warranties for the loans
second quarter and first half of 2017, we transferred $49.7 billion                        transferred, initially measured at fair value. In the first half of
110
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 113 of 169

2016, we recorded a $764 million servicing asset, securities of                                 During the second quarter and first half of 2017, we
$3.2 billion, and a $15 million liability.                                                 transferred $3.3 billion and $6.6 billion, respectively, in carrying
     Table 7.4 presents the key weighted-average assumptions we                            value of commercial mortgages to unconsolidated VIEs and third-
used to measure residential mortgage servicing rights at the date                          party investors and recorded the transfers as sales, compared
of securitization.                                                                         with $1.8 billion and $9.9 billion, respectively, in the same
                                                                                           periods of 2016. These transfers resulted in gains of $80 million
Table 7.4: Residential Mortgage Servicing Rights                                           and $176 million in the second quarter and first half of 2017,
                                                                                           respectively, because the loans were carried at lower of cost or
                                                           Residential mortgage
                                                                servicing rights           market value (LOCOM), compared with gains of $58 million and
                                                                                           $193 million, respectively, in the same periods of 2016. In
                                                           2017               2016
                                                                                           connection with these transfers, in the first half of 2017, we
Quarter ended June 30,                                                                  
                                                                                           recorded a servicing asset of $82 million, initially measured at
Prepayment speed (1)                                      12.8%               12.1         fair value using a Level 3 measurement technique, and securities
Discount rate                                               6.9                 6.7        of $65 million, classified as Level 2. In the first half of 2016, we
Cost to service ($ per loan) (2)                    $      152                 141         recorded a servicing asset of $135 million and securities of $86
Six months ended June 30,                                                                  million.
Prepayment speed (1)                                      11.5%               12.5
Discount rate                                               6.8                 6.8
Cost to service ($ per loan) (2)                    $      142                 143
(1)   The prepayment speed assumption for residential mortgage servicing rights
      includes a blend of prepayment speeds and default rates. Prepayment speed
      assumptions are influenced by mortgage interest rate inputs as well as our
      estimation of drivers of borrower behavior.
(2)   Includes costs to service and unreimbursed foreclosure costs, which can vary
      period to period depending on the mix of modified government-guaranteed
      loans sold to GNMA.




                                                                                                                                                            111
Note 7: Securitizations and Variable Interest
             Case 3:18-cv-03948-JD            Entities
                                        Document       (continued)
                                                    55-3   Filed 11/02/18                                                   Page 114 of 169

Retained Interests from Unconsolidated VIEs                                                the GSE guarantee. These securities also have economic
Table 7.5 provides key economic assumptions and the sensitivity                            characteristics similar to GSE mortgage-backed securities that we
of the current fair value of residential mortgage servicing rights                         purchase, which are not included in the table. Subordinated
and other interests held to immediate adverse changes in those                             interests include only those bonds whose credit rating was below
assumptions. “Other interests held” relate to residential and                              AAA by a major rating agency at issuance. Senior interests
commercial mortgage loan securitizations. Residential mortgage-                            include only those bonds whose credit rating was AAA by a major
backed securities retained in securitizations issued through GSEs,                         rating agency at issuance. The information presented excludes
such as FNMA, FHLMC and GNMA, are excluded from the table                                  trading positions held in inventory.
because these securities have a remote risk of credit loss due to

Table 7.5: Retained Interests from Unconsolidated VIEs

                                                                                                                                                    Other interests held
                                                                                                                            Consumer                     Commercial (2)
                                                                                          Residential
                                                                                           mortgage        Interest-
                                                                                            servicing           only    Subordinated       Subordinated            Senior
($ in millions, except cost to service amounts)                                            rights (1)         strips          bonds              bonds             bonds
Fair value of interests held at June 30, 2017                                         $ 12,789                   24                —                487               538
Expected weighted-average life (in years)                                                        6.2             3.8               0.0               5.5               5.3
Key economic assumptions:
      Prepayment speed assumption (3)                                                         10.5%            17.3                —
        Decrease in fair value from:
           10% adverse change                                                         $       560                  1               —
           25% adverse change                                                               1,326                  2               —
      Discount rate assumption                                                                 6.8%            13.4                —                 4.0              2.8
        Decrease in fair value from:
           100 basis point increase                                                   $       632                 —                —                  21               24
           200 basis point increase                                                         1,206                  1               —                  40               46
      Cost to service assumption ($ per loan)                                                 149
        Decrease in fair value from:
           10% adverse change                                                                 484
           25% adverse change                                                               1,210
      Credit loss assumption                                                                                                       —%                2.4                —
        Decrease in fair value from:
           10% higher losses                                                                                            $          —                   —                —
           25% higher losses                                                                                                       —                   —                —
Fair value of interests held at December 31, 2016                                     $     12,959                28                1                249              552
Expected weighted-average life (in years)                                                        6.3             3.9               8.3                3.1              5.1
Key economic assumptions:
Prepayment speed assumption (3)                                                               10.3 %           17.4             13.5
      Decrease in fair value from:
        10% adverse change                                                            $        583                 1               —
        25% adverse change                                                                   1,385                 2               —
      Discount rate assumption                                                                 6.8 %           13.3             10.7                  5.2              2.7
        Decrease in fair value from:
           100 basis point increase                                                   $        649                 1               —                    7              23
           200 basis point increase                                                          1,239                 1               —                  12               45
      Cost to service assumption ($ per loan)                                                  155
        Decrease in fair value from:
           10% adverse change                                                                  515
           25% adverse change                                                                1,282
      Credit loss assumption                                                                                                      3.0 %               4.7               —
        Decrease in fair value from:
           10% higher losses                                                                                            $          —                   —                —
           25% higher losses                                                                                                       —                   —                —
(1)    See narrative following this table for a discussion of commercial mortgage servicing rights.
(2)    Prepayment speed assumptions do not significantly impact the value of commercial mortgage securitization bonds as the underlying commercial mortgage loans experience
       significantly lower prepayments due to certain contractual restrictions, impacting the borrower’s ability to prepay the mortgage.
(3)    The prepayment speed assumption for residential mortgage servicing rights includes a blend of prepayment speeds and default rates. Prepayment speed assumptions are
       influenced by mortgage interest rate inputs as well as our estimation of drivers of borrower behavior.




112
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 115 of 169

     In addition to residential mortgage servicing rights (MSRs)                             discounted cash flows that are based on changes in the discount
included in the previous table, we have a small portfolio of                                 rate due to changes in the risk premium component (credit
commercial MSRs with a fair value of $2.0 billion at both                                    spreads). The primary economic assumption impacting the fair
June 30, 2017, and December 31, 2016. The nature of our                                      value of our loan is the discount rate. Changes in the credit loss
commercial MSRs, which are carried at LOCOM, is different from                               assumption are not expected to affect the estimated fair value of
our residential MSRs. Prepayment activity on serviced loans does                             the loan due to the government guarantee of the underlying
not significantly impact the value of commercial MSRs because,                               collateral. The sensitivity of the current fair value to an
unlike residential mortgages, commercial mortgages experience                                immediate adverse increase of 200 basis points in the risk
significantly lower prepayments due to certain contractual                                   premium component of the discount rate assumption is a
restrictions, impacting the borrower’s ability to prepay the                                 decrease in fair value of $45 million and $154 million at June 30,
mortgage. Additionally, for our commercial MSR portfolio, we                                 2017, and December 31, 2016, respectively.
are typically master/primary servicer, but not the special servicer,                              The sensitivities in the preceding paragraphs and table are
who is separately responsible for the servicing and workout of                               hypothetical and caution should be exercised when relying on
delinquent and foreclosed loans. It is the special servicer, similar                         this data. Changes in value based on variations in assumptions
to our role as servicer of residential mortgage loans, who is                                generally cannot be extrapolated because the relationship of the
affected by higher servicing and foreclosure costs due to an                                 change in the assumption to the change in value may not be
increase in delinquent and foreclosed loans. Accordingly,                                    linear. Also, the effect of a variation in a particular assumption on
prepayment speeds and costs to service are not key assumptions                               the value of the other interests held is calculated independently
for commercial MSRs as they do not significantly impact the                                  without changing any other assumptions. In reality, changes in
valuation. The primary economic driver impacting the fair value                              one factor may result in changes in others (for example, changes
of our commercial MSRs is forward interest rates, which are                                  in prepayment speed estimates could result in changes in the
derived from market observable yield curves used to price capital                            credit losses), which might magnify or counteract the
markets instruments. Market interest rates significantly affect                              sensitivities.
interest earned on custodial deposit balances. The sensitivity of
the current fair value to an immediate adverse 25% change in the                             Off-Balance Sheet Loans
assumption about interest earned on deposit balances at June 30,                             Table 7.6 presents information about the principal balances of
2017, and December 31, 2016, results in a decrease in fair value of                          off-balance sheet loans that were sold or securitized, including
$225 million and $259 million, respectively. See Note 8                                      residential mortgage loans sold to FNMA, FHLMC, GNMA and
(Mortgage Banking Activities) for further information on our                                 other investors, for which we have some form of continuing
commercial MSRs.                                                                             involvement (including servicer). Delinquent loans include loans
     We also have a loan to an unconsolidated third party VIE                                90 days or more past due and loans in bankruptcy, regardless of
that we extended in fourth quarter 2014 in conjunction with our                              delinquency status. For loans sold or securitized where servicing
sale of government guaranteed student loans. The loan is carried                             is our only form of continuing involvement, we would only
at amortized cost and approximates fair value at June 30, 2017,                              experience a loss if we were required to repurchase a delinquent
and December 31, 2016. The carrying amount of the loan at                                    loan or foreclosed asset due to a breach in representations and
June 30, 2017, and December 31, 2016, was $2.1 billion and                                   warranties associated with our loan sale or servicing contracts.
$3.2 billion, respectively. The estimated fair value of the loan is
considered a Level 3 measurement that is determined using

Table 7.6: Off-Balance Sheet Loans Sold or Securitized

                                                                                                                                                                Net charge-offs
                                                                                                                           Delinquent loans and                    Six months
                                                                                                  Total loans              foreclosed assets (1)                ended June 30,

                                                                                   Jun 30,           Dec 31,            Jun 30,           Dec 31,
(in millions)                                                                        2017              2016               2017              2016            2017            2016
Commercial:
      Real estate mortgage                                                   $     98,330            106,745             3,507              3,325             382            156
        Total commercial                                                           98,330            106,745             3,507              3,325             382            156
Consumer:
      Real estate 1-4 family first mortgage                                      1,149,427        1,160,191             14,287             16,453             395            534
        Total consumer                                                           1,149,427        1,160,191             14,287             16,453             395            534
           Total off-balance sheet sold or securitized loans (2)             $ 1,247,757          1,266,936             17,794             19,778             777            690
(1)    Includes $1.6 billion and $1.7 billion of commercial foreclosed assets and $1.4 billion and $1.8 billion of consumer foreclosed assets at June 30, 2017, and December 31,
       2016, respectively.
(2)    At June 30, 2017, and December 31, 2016, the table includes total loans of $1.2 trillion at both dates, delinquent loans of $9.1 billion and $9.8 billion, and foreclosed
       assets of $978 million and $1.3 billion, respectively, for FNMA, FHLMC and GNMA. Net charge-offs exclude loans sold to FNMA, FHLMC and GNMA as we do not service or
       manage the underlying real estate upon foreclosure and, as such, do not have access to net charge-off information.




                                                                                                                                                                               113
Note 7: Securitizations and Variable Interest
             Case 3:18-cv-03948-JD            Entities
                                        Document       (continued)
                                                    55-3   Filed 11/02/18                          Page 116 of 169

Transactions with Consolidated VIEs and Secured                          some instances will differ from “Total VIE assets.” For VIEs that
Borrowings                                                               obtain exposure synthetically through derivative instruments, the
Table 7.7 presents a summary of financial assets and liabilities for     remaining notional amount of the derivative is included in “Total
asset transfers accounted for as secured borrowings and                  VIE assets.” On the consolidated balance sheet, we separately
involvements with consolidated VIEs. “Assets” are presented              disclose the consolidated assets of certain VIEs that can only be
using GAAP measurement methods, which may include fair                   used to settle the liabilities of those VIEs.
value, credit impairment or other adjustments, and therefore in

Table 7.7: Transactions with Consolidated VIEs and Secured Borrowings

                                                                                                                                  Carrying value

                                                                       Total VIE                                 Noncontrolling
(in millions)                                                             assets        Assets     Liabilities        interests      Net assets
June 30, 2017
Secured borrowings:
      Municipal tender option bond securitizations                $        677            588          (540)                —                48
      Residential mortgage securitizations                                 124            121          (122)                —                (1)
        Total secured borrowings                                           801            709          (662)                —                47
Consolidated VIEs:
      Commercial and industrial loans and leases                         8,698          8,279        (2,055)              (13)           6,211
      Nonconforming residential mortgage loan securitizations            3,006          2,637          (895)                —            1,742
      Commercial real estate loans                                       1,922          1,922              —                —            1,922
      Structured asset finance                                              16             10             (7)               —                 3
      Investment funds                                                      52             52             (1)             (32)               19
      Other                                                                140            121             (1)             (41)               79
        Total consolidated VIEs                                        13,834          13,021        (2,959)              (86)           9,976
           Total secured borrowings and consolidated VIEs         $    14,635          13,730        (3,621)              (86)          10,023
December 31, 2016
Secured borrowings:
      Municipal tender option bond securitizations                $      1,473            998           (907)               —                91
      Residential mortgage securitizations                                 139            138           (136)               —                 2
        Total secured borrowings                                         1,612          1,136        (1,043)                —                93
Consolidated VIEs:
      Commercial and industrial loans and leases                         8,821          8,623        (2,819)               (14)           5,790
      Nonconforming residential mortgage loan securitizations            3,349          2,974        (1,003)                —             1,971
      Commercial real estate loans                                       1,516          1,516              —                —             1,516
      Structured asset finance                                               23            13              (9)              —                 4
      Investment funds                                                     142            142              (2)             (67)              73
      Other                                                                166            146              (1)             (57)              88
        Total consolidated VIEs                                         14,017         13,414        (3,834)              (138)           9,442
           Total secured borrowings and consolidated VIEs         $     15,629         14,550        (4,877)              (138)           9,535


INVESTMENT FUNDS Subsequent to adopting ASU 2015-02                      longer considered a VIE. The repayment was financed by a new
(Amendments to the Consolidation Analysis) in first quarter              $1.0 billion loan that is classified as long-term debt in our
2016, we consolidate certain investment funds because we have            consolidated financial statements at June 30, 2017, with the
both the power to manage fund assets and hold variable interests         remainder paid in cash.
that are considered significant.                                             For complete descriptions of our accounting for transfers
                                                                         accounted for as secured borrowings and involvements with
OTHER CONSOLIDATED VIE STRUCTURES In addition to the                     consolidated VIEs, see Note 8 (Securitizations and Variable
structure types included in the previous table, at December 31,          Interest Entities) to Financial Statements in our 2016 Form 10-K.
2016, we had approximately $6.0 billion of private placement
debt financing issued through a consolidated VIE. The issuance
was classified as long-term debt in our consolidated financial
statements. At December 31, 2016, we pledged approximately
$434 million in loans (principal and interest eligible to be
capitalized) and $6.1 billion in available-for-sale securities to
collateralize the VIE’s borrowings. These assets were not
transferred to the VIE, and accordingly we excluded the VIE from
the previous table. During second quarter 2017, the private
placement debt financing was repaid, and the entity was no

114
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 117 of 169

Note 8:  Mortgage Banking Activities

Mortgage banking activities, included in the Community Banking                                We apply the amortization method to commercial MSRs and
and Wholesale Banking operating segments, consist of residential                          apply the fair value method to residential MSRs. Table 8.1
and commercial mortgage originations, sale activity and                                   presents the changes in MSRs measured using the fair value
servicing.                                                                                method.

Table 8.1: Analysis of Changes in Fair Value MSRs

                                                                                                                 Quarter ended June 30,           Six months ended June 30,
(in millions)                                                                                                     2017                2016              2017            2016
Fair value, beginning of period                                                                       $      13,208              11,333       $       12,959         12,415
      Servicing from securitizations or asset transfers (1)                                                        436                 477             1,019             843
      Sales and other (2)                                                                                           (8)                (22)                 (55)         (22)
        Net additions                                                                                              428                 455               964             821
      Changes in fair value:
           Due to changes in valuation model inputs or assumptions:
             Mortgage interest rates (3)                                                                          (305)               (779)             (153)         (1,863)
             Servicing and foreclosure costs (4)                                                                   (14)                 (4)                  13           23
             Prepayment estimates and other (5)                                                                    (41)                (41)                 (46)          59
                Net changes in valuation model inputs or assumptions                                              (360)               (824)             (186)         (1,781)
           Changes due to collection/realization of expected cash flows over time                                 (487)               (568)             (948)         (1,059)
             Total changes in fair value                                                                          (847)           (1,392)             (1,134)         (2,840)
Fair value, end of period                                                                             $      12,789              10,396       $       12,789         10,396
(1)    Includes impacts associated with exercising our right to repurchase delinquent loans from GNMA loan securitization pools.
(2)    Includes sales and transfers of MSRs, which can result in an increase of total reported MSRs if the sales or transfers are related to nonperforming loan portfolios.
(3)    Includes prepayment speed changes as well as other valuation changes due to changes in mortgage interest rates (such as changes in estimated interest earned on
       custodial deposit balances).
(4)    Includes costs to service and unreimbursed foreclosure costs.
(5)    Represents changes driven by other valuation model inputs or assumptions including prepayment speed estimation changes and other assumption updates. Prepayment
       speed estimation changes are influenced by observed changes in borrower behavior and other external factors that occur independent of interest rate changes.

        
       Table 8.2 presents the changes in amortized MSRs.                                   

Table 8.2: Analysis of Changes in Amortized MSRs

                                                                                                          Quarter ended June 30,                  Six months ended June 30,
(in millions)                                                                                             2017                2016                  2017                2016
Balance, beginning of period                                                                  $        1,402                 1,359      $           1,406              1,308
      Purchases                                                                                             26                   24                    44                 45
      Servicing from securitizations or asset transfers                                                     37                   38                    82                135
      Amortization                                                                                         (66)                 (68)                 (133)              (135)
Balance, end of period (1)                                                                    $        1,399                 1,353      $           1,399              1,353
Fair value of amortized MSRs:
      Beginning of period                                                                     $        2,051                 1,725      $           1,956              1,680
      End of period                                                                                    1,989                 1,620                  1,989              1,620
(1)    Commercial amortized MSRs are evaluated for impairment purposes by the following risk strata: agency (GSEs) for multi-family properties and non-agency. There was no
       valuation allowance recorded for the periods presented on the commercial amortized MSRs.




                                                                                                                                                                              115
Note 8: Mortgage
            CaseBanking Activities (continued)
                 3:18-cv-03948-JD     Document                                        55-3 Filed 11/02/18 Page 118 of 169

     We present the components of our managed servicing                                          
portfolio in Table 8.3 at unpaid principal balance for loans
serviced and subserviced for others and at book value for owned
loans serviced.

Table 8.3: Managed Servicing Portfolio

                                                                                                                                                   Jun 30,           Dec 31,
    (in billions)                                                                                                                                    2017              2016
    Residential mortgage servicing:
      Serviced for others                                                                                                                      $    1,189              1,205
      Owned loans serviced                                                                                                                            343                 347
      Subserviced for others                                                                                                                             4                     8
         Total residential servicing                                                                                                                1,536              1,560
    Commercial mortgage servicing:
      Serviced for others                                                                                                                             475                 479
      Owned loans serviced                                                                                                                            130                 132
      Subserviced for others                                                                                                                             8                     8
         Total commercial servicing                                                                                                                   613                 619
            Total managed servicing portfolio                                                                                                  $    2,149              2,179
    Total serviced for others                                                                                                                  $    1,664              1,684
    Ratio of MSRs to related loans serviced for others                                                                                               0.85%               0.85

 
    Table 8.4 presents the components of mortgage banking
noninterest income. 

Table 8.4: Mortgage Banking Noninterest Income

                                                                                                             Quarter ended June 30,            Six months ended June 30,
    (in millions)                                                                                              2017               2016               2017               2016
    Servicing income, net:
      Servicing fees:
         Contractually specified servicing fees                                                       $         900                 949    $        1,807              1,903
         Late charges                                                                                             44                 42                 92                 90
         Ancillary fees                                                                                           59                 54               109                 115
         Unreimbursed direct servicing costs (1)                                                               (121)               (203)             (244)               (356)
            Net servicing fees                                                                                  882                 842             1,764              1,752
      Changes in fair value of MSRs carried at fair value:
         Due to changes in valuation model inputs or assumptions (2)                      (A)                  (360)               (824)             (186)            (1,781)
         Changes due to collection/realization of expected cash flows over time                                (487)               (568)             (948)            (1,059)
            Total changes in fair value of MSRs carried at fair value                                          (847)             (1,392)           (1,134)            (2,840)
      Amortization                                                                                               (66)               (68)             (133)               (135)
      Net derivative gains from economic hedges (3)                                       (B)                   431                 978               359              2,433
               Total servicing income, net                                                                      400                 360               856              1,210
    Net gains on mortgage loan origination/sales activities                                                     748               1,054             1,520              1,802
                    Total mortgage banking noninterest income                                         $       1,148               1,414    $        2,376              3,012
    Market-related valuation changes to MSRs, net of hedge results (2)(3)                 (A)+(B) $               71                154    $          173                 652
(1)     Includes costs associated with foreclosures, unreimbursed interest advances to investors, and other interest costs.
(2)     Refer to the analysis of changes in fair value MSRs presented in Table 8.1 in this Note for more detail.
(3)     Represents results from economic hedges used to hedge the risk of changes in fair value of MSRs. See Note 12 (Derivatives Not Designated as Hedging Instruments) for
        additional discussion and detail.




116
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 119 of 169

     Table 8.5 summarizes the changes in our liability for                                   loss, and is based on currently available information, significant
mortgage loan repurchase losses. This liability is in “Accrued                               judgment, and a number of assumptions that are subject to
expenses and other liabilities” in our consolidated balance sheet                            change. The high end of this range of reasonably possible losses
and adjustments to the repurchase liability are recorded in net                              exceeded our recorded liability by $167 million at June 30, 2017,
gains on mortgage loan origination/sales activities in “Mortgage                             and was determined based upon modifying the assumptions
banking” in our consolidated income statement.                                               (particularly to assume significant changes in investor repurchase
     Because of the uncertainty in the various estimates                                     demand practices) used in our best estimate of probable loss to
underlying the mortgage repurchase liability, there is a range of                            reflect what we believe to be the high end of reasonably possible
losses in excess of the recorded mortgage repurchase liability that                          adverse assumptions.
is reasonably possible. The estimate of the range of possible loss
for representations and warranties does not represent a probable

Table 8.5: Analysis of Changes in Liability for Mortgage Loan Repurchase Losses

                                                                                                           Quarter ended June 30,                 Six months ended June 30,
(in millions)                                                                                              2017                  2016                 2017             2016
Balance, beginning of period                                                                   $            222                   355     $            229             378
      Provision for repurchase losses:
        Loan sales                                                                                              6                    8                   14             15
        Change in estimate (1)                                                                               (45)                  (89)                 (53)           (108)
           Net reductions                                                                                    (39)                  (81)                 (39)            (93)
      Losses                                                                                                  (5)                  (19)                 (12)            (30)
Balance, end of period                                                                         $            178                   255     $            178             255
(1)    Results from changes in investor demand and mortgage insurer practices, credit deterioration and changes in the financial stability of correspondent lenders.




                                                                                                                                                                         117
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 120 of 169

Note 9:  Intangible Assets

Table 9.1 presents the gross carrying value of intangible assets
and accumulated amortization.

Table 9.1: Intangible Assets

                                                                                                    June 30, 2017                                   December 31, 2016
                                                                    Gross                                       Net           Gross                                Net
                                                                  carrying       Accumulated               carrying         carrying      Accumulated         carrying
(in millions)                                                        value       amortization                 value            value      amortization           value
Amortized intangible assets (1):
      MSRs (2)                                                $      3,721               (2,322)             1,399            3,595              (2,189)        1,406
      Core deposit intangibles                                     12,834              (11,641)              1,193           12,834            (11,214)         1,620
      Customer relationship and other intangibles                    3,934               (2,994)               940            3,928              (2,839)        1,089
        Total amortized intangible assets                     $    20,489              (16,957)              3,532           20,357            (16,242)         4,115
Unamortized intangible assets:
      MSRs (carried at fair value) (2)                        $    12,789                                                    12,959
      Goodwill                                                     26,573                                                    26,693
      Trademark                                                          14                                                      14
(1)    Excludes fully amortized intangible assets.
(2)    See Note 8 (Mortgage Banking Activities) for additional information on MSRs.



    Table 9.2 provides the current year and estimated future                                asset balances at June 30, 2017. Future amortization expense
amortization expense for amortized intangible assets. We based                              may vary from these projections.
our projections of amortization expense shown below on existing

Table 9.2: Amortization Expense for Intangible Assets

                                                                                                                                            Customer
                                                                                                                                          relationship
                                                                                                      Amortized       Core deposit          and other
(in millions)                                                                                            MSRs          intangibles     intangibles (1)           Total

Six months ended June 30, 2017 (actual)                                                         $           133              427                 156             716
Estimate for the remainder of 2017                                                              $           127              424                 149             700
Estimate for year ended December 31,
2018                                                                                                         227              769                293            1,289
2019                                                                                                         201                                 108              309
2020                                                                                                         184                                   89             273
2021                                                                                                         159                                   76             235
2022                                                                                                         140                                   63             203
(1)    The six months ended June 30, 2017 balance includes $7 million for lease intangible amortization.




118
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 121 of 169

    Table 9.3 shows the allocation of goodwill to our reportable
operating segments.

Table 9.3: Goodwill

                                                                                                                                               Wealth and
                                                                                                     Community              Wholesale          Investment          Consolidated
(in millions)                                                                                          Banking               Banking          Management              Company
December 31, 2015                                                                               $         16,849                 7,475                1,205               25,529
      Reduction in goodwill related to divested businesses and other                                            —                  (84)                   —                   (84)
      Goodwill from business combinations                                                                       —                1,518                    —                1,518
June 30, 2016                                                                                   $         16,849                 8,909                1,205               26,963
December 31, 2016                                                                               $        16,849                 8,585                1,259               26,693
      Reclassification of goodwill held for sale to Other Assets (1)                                            —                  (96)                   —                  (96)
      Reduction in goodwill related to divested businesses and other                                            —                  (24)                   —                  (24)
June 30, 2017 (1)                                                                               $        16,849                 8,465                1,259               26,573
(1)   Goodwill classified as held-for-sale in other assets of $96 million as of June 30, 2017 relates to the sales agreement for Wells Fargo Insurance Services USA (and related
      businesses). No goodwill was classified as held-for-sale in other assets at December 31, 2016 and 2015.


    We assess goodwill for impairment at a reporting unit level,
which is one level below the operating segments. See Note 18
(Operating Segments) for further information on management
reporting.




                                                                                                                                                                                   119
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 122 of 169

Note 10:  Guarantees, Pledged Assets and Collateral

Guarantees are contracts that contingently require us to make                               descriptions of our guarantees, see Note 14 (Guarantees, Pledged
payments to a guaranteed party based on an event or a change in                             Assets and Collateral) to Financial Statements in our 2016 Form
an underlying asset, liability, rate or index. Guarantees are                               10-K. Table 10.1 shows carrying value, maximum exposure to loss
generally in the form of standby letters of credit, securities                              on our guarantees and the related non-investment grade
lending and other indemnifications, written put options, recourse                           amounts.
obligations, and other types of arrangements. For complete                                   

Table 10.1: Guarantees – Carrying Value and Maximum Exposure to Loss

                                                                                                                                              Maximum exposure to loss
                                                                                               Expires           Expires
                                                           Carrying                              after              after
                                                            value of      Expires in         one year       three years            Expires                              Non-
                                                          obligation       one year           through           through          after five                       investment
(in millions)                                                (asset)         or less      three years         five years             years            Total            grade
June 30, 2017
Standby letters of credit (1)                         $          38          14,725              8,420             3,451               685          27,281               8,915
Securities lending and other
  indemnifications (2)                                            —                  1                —                  1             600              602                   2
Written put options (3)                                        (334)         14,781            10,702              4,263             1,244          30,990             17,899
Loans and MHFS sold with recourse (4)                            51              191               547               928             8,865          10,531               7,751
Factoring guarantees (5)                                          —              621                  —                 —                 —             621                557
Other guarantees                                                   1                —                  6                 2           4,228           4,236                    4
      Total guarantees                                $        (244)         30,319            19,675              8,645           15,622           74,261             35,128
December 31, 2016
Standby letters of credit (1)                         $          38           16,050              8,727             3,194               658          28,629              9,898
Securities lending and other
  indemnifications (2)                                            —                 —                 —                  1           1,166            1,167                    2
Written put options (3)                                          37           10,427            10,805              4,573            1,216           27,021             15,915
Loans and MHFS sold with recourse (4)                            55                84               637               947            8,592           10,260              7,228
Factoring guarantees (5)                                          —             1,109                 —                 —                 —           1,109              1,109
Other guarantees                                                   6               19                21                17            3,580            3,637                  15
      Total guarantees                                $         136           27,689            20,190              8,732           15,212           71,823             34,167
(1)    Total maximum exposure to loss includes direct pay letters of credit (DPLCs) of $9.1 billion and $9.2 billion at June 30, 2017, and December 31, 2016, respectively. We
       issue DPLCs to provide credit enhancements for certain bond issuances. Beneficiaries (bond trustees) may draw upon these instruments to make scheduled principal and
       interest payments, redeem all outstanding bonds because a default event has occurred, or for other reasons as permitted by the agreement. We also originate
       multipurpose lending commitments under which borrowers have the option to draw on the facility in one of several forms, including as a standby letter of credit. Total
       maximum exposure to loss includes the portion of these facilities for which we have issued standby letters of credit under the commitments.
(2)    Includes indemnifications provided to certain third-party clearing agents. Outstanding customer obligations under these arrangements were $67 million and $175 million
       with related collateral of $533 million and $991 million at June 30, 2017, and December 31, 2016, respectively. Estimated maximum exposure to loss was $600 million at
       June 30, 2017 and $1.2 billion at December 31, 2016.
(3)    Written put options, which are in the form of derivatives, are also included in the derivative disclosures in Note 12 (Derivatives).
(4)    Represent recourse provided, predominantly to the GSEs, on loans sold under various programs and arrangements. Under these arrangements, we repurchased $1 million
       and $2 million respectively, of loans associated with these agreements in the second quarter and first half of 2017, and $1 million and $2 million in the same periods of
       2016, respectively.
(5)    Consists of guarantees made under certain factoring arrangements to purchase trade receivables from third parties, generally upon their request, if receivable debtors
       default on their payment obligations.


     “Maximum exposure to loss” and “Non-investment grade”                                       Maximum exposure to loss represents the estimated loss that
are required disclosures under GAAP. Non-investment grade                                   would be incurred under an assumed hypothetical circumstance,
represents those guarantees on which we have a higher risk of                               despite what we believe is a remote possibility, where the value of
being required to perform under the terms of the guarantee. If                              our interests and any associated collateral declines to zero.
the underlying assets under the guarantee are non-investment                                Maximum exposure to loss estimates in Table 10.1 do not reflect
grade (that is, an external rating that is below investment grade                           economic hedges or collateral we could use to offset or recover
or an internal credit default grade that is equivalent to a below                           losses we may incur under our guarantee agreements.
investment grade external rating), we consider the risk of                                  Accordingly, this required disclosure is not an indication of
performance to be high. Internal credit default grades are                                  expected loss. We believe the carrying value, which is either fair
determined based upon the same credit policies that we use to                               value for derivative-related products or the allowance for
evaluate the risk of payment or performance when making loans                               lending-related commitments, is more representative of our
and other extensions of credit. Credit quality indicators we                                exposure to loss than maximum exposure to loss.
usually consider in evaluating risk of payments or performance
are described in Note 5 (Loans and Allowance for Credit Losses).




120
                       Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 123 of 169

Pledged Assets
As part of our liquidity management strategy, we pledge various                              balance sheet securities for securities financings. The table
assets to secure trust and public deposits, borrowings and letters                           excludes pledged consolidated VIE assets of $13.0 billion and
of credit from the FHLB and FRB, securities sold under                                       $13.4 billion at June 30, 2017, and December 31, 2016,
agreements to repurchase (repurchase agreements), securities                                 respectively, which can only be used to settle the liabilities of
lending arrangements, and for other purposes as required or                                  those entities. The table also excludes $709 million and $1.1
permitted by law or insurance statutory requirements. The types                              billion in assets pledged in transactions with VIE's accounted for
of collateral we pledge include securities issued by federal                                 as secured borrowings at June 30, 2017, and December 31, 2016,
agencies, GSEs, domestic and foreign companies and various                                   respectively. See Note 7 (Securitizations and Variable Interest
commercial and consumer loans. Table 10.2 provides the total                                 Entities) for additional information on consolidated VIE assets
carrying amount of pledged assets by asset type and pledged off-                             and secured borrowings. 

Table 10.2: Pledged Assets

                                                                                                                                                 Jun 30,                 Dec 31,
(in millions)                                                                                                                                      2017                    2016
Trading assets and other (1)                                                                                                           $        107,374                  84,603
Investment securities (2)                                                                                                                         75,174                 90,946
Mortgages held for sale and loans (3)                                                                                                           496,164                 516,112
      Total pledged assets                                                                                                             $        678,712                 691,661
(1)    Consists of trading assets of $36.4 billion and $33.2 billion at June 30, 2017, and December 31, 2016, respectively and off-balance sheet securities of $71.0 billion and
       $51.4 billion as of the same dates, respectively, that are pledged as collateral for repurchase agreements and other securities financings. Total trading assets and other
       includes $107.3 billion and $84.2 billion at June 30, 2017, and December 31, 2016, respectively that permit the secured parties to sell or repledge the collateral.
(2)    Includes carrying value of $4.6 billion and $6.2 billion (fair value of $4.6 billion and $6.2 billion) in collateral for repurchase agreements at June 30, 2017, and
       December 31, 2016, respectively, which are pledged under agreements that do not permit the secured parties to sell or repledge the collateral. Also includes $87 million
       and $617 million in collateral pledged under repurchase agreements at June 30, 2017, and December 31, 2016, respectively, that permit the secured parties to sell or
       repledge the collateral. All other pledged securities are pursuant to agreements that do not permit the secured party to sell or repledge the collateral.
(3)    Includes mortgages held for sale of $4.5 billion and $15.8 billion at June 30, 2017, and December 31, 2016, respectively. Substantially all of the total mortgages held for
       sale and loans are pledged under agreements that do not permit the secured parties to sell or repledge the collateral. Amounts exclude $1.1 billion and $1.2 billion at
       June 30, 2017, and December 31, 2016, respectively, of pledged loans recorded on our balance sheet representing certain delinquent loans that are eligible for repurchase
       from GNMA loan securitizations.




                                                                                                                                                                               121
Note 10: Guarantees, Pledged Assets and
            Case 3:18-cv-03948-JD       Collateral55-3
                                      Document     (continued)
                                                         Filed 11/02/18                                                          Page 124 of 169

Securities Financing Activities                                                               transactions subject to these agreements as collateralized
We enter into resale and repurchase agreements and securities                                 financings, and those with a single counterparty are presented
borrowing and lending agreements (collectively, “securities                                   net on our balance sheet, provided certain criteria are met that
financing activities”) typically to finance trading positions                                 permit balance sheet netting. Most transactions subject to these
(including securities and derivatives), acquire securities to cover                           agreements do not meet those criteria and thus are not eligible
short trading positions, accommodate customers’ financing                                     for balance sheet netting.
needs, and settle other securities obligations. These activities are                               Collateral we pledged consists of non-cash instruments, such
conducted through our broker dealer subsidiaries and to a lesser                              as securities or loans, and is not netted on the balance sheet
extent through other bank entities. Most of our securities                                    against the related liability. Collateral we received includes
financing activities involve high quality, liquid securities such as                          securities or loans and is not recognized on our balance sheet.
U.S. Treasury securities and government agency securities, and to                             Collateral pledged or received may be increased or decreased over
a lesser extent, less liquid securities, including equity securities,                         time to maintain certain contractual thresholds as the assets
corporate bonds and asset-backed securities. We account for                                   underlying each arrangement fluctuate in value. Generally, these
these transactions as collateralized financings in which we                                   agreements require collateral to exceed the asset or liability
typically receive or pledge securities as collateral. We believe                              recognized on the balance sheet. The following table includes the
these financing transactions generally do not have material credit                            amount of collateral pledged or received related to exposures
risk given the collateral provided and the related monitoring                                 subject to enforceable MRAs or MSLAs. While these agreements
processes.                                                                                    are typically over-collateralized, U.S. GAAP requires disclosure in
                                                                                              this table to limit the reported amount of such collateral to the
OFFSETTING OF RESALE AND REPURCHASE AGREEMENTS                                                amount of the related recognized asset or liability for each
AND SECURITIES BORROWING AND LENDING                                                          counterparty.
AGREEMENTS Table 10.3 presents resale and repurchase                                               In addition to the amounts included in Table 10.3, we also
agreements subject to master repurchase agreements (MRA) and                                  have balance sheet netting related to derivatives that is disclosed
securities borrowing and lending agreements subject to master                                 in Note 12 (Derivatives).
securities lending agreements (MSLA). We account for

Table 10.3: Offsetting – Resale and Repurchase Agreements

                                                                                                                                                       Jun 30,             Dec 31,
(in millions)                                                                                                                                            2017                2016
Assets:
Resale and securities borrowing agreements
        Gross amounts recognized                                                                                                                $    119,721                91,123
        Gross amounts offset in consolidated balance sheet (1)                                                                                        (31,383)             (11,680)
        Net amounts in consolidated balance sheet (2)                                                                                                  88,338               79,443
        Collateral not recognized in consolidated balance sheet (3)                                                                                   (88,141)             (78,837)
      Net amount (4)                                                                                                                            $          197                  606
Liabilities:
Repurchase and securities lending agreements
        Gross amounts recognized (5)                                                                                                            $    109,536                89,111
        Gross amounts offset in consolidated balance sheet (1)                                                                                        (31,383)             (11,680)
        Net amounts in consolidated balance sheet (6)                                                                                                  78,153               77,431
        Collateral pledged but not netted in consolidated balance sheet (7)                                                                           (77,796)             (77,184)
      Net amount (8)                                                                                                                            $          357                  247
(1)    Represents recognized amount of resale and repurchase agreements with counterparties subject to enforceable MRAs that have been offset in the consolidated balance
       sheet.
(2)    At June 30, 2017, and December 31, 2016, includes $67.6 billion and $58.1 billion, respectively, classified on our consolidated balance sheet in federal funds sold,
       securities purchased under resale agreements and other short-term investments and $20.7 billion and $21.3 billion, respectively, in loans.
(3)    Represents the fair value of collateral we have received under enforceable MRAs or MSLAs, limited for table presentation purposes to the amount of the recognized asset
       due from each counterparty. At June 30, 2017, and December 31, 2016, we have received total collateral with a fair value of $130.7 billion and $102.3 billion, respectively,
       all of which, we have the right to sell or repledge. These amounts include securities we have sold or repledged to others with a fair value of $69.8 billion at June 30, 2017,
       and $50.0 billion at December 31, 2016.
(4)    Represents the amount of our exposure that is not collateralized and/or is not subject to an enforceable MRA or MSLA.
(5)    For additional information on underlying collateral and contractual maturities, see the “Repurchase and Securities Lending Agreements” section in this Note.
(6)    Amount is classified in short-term borrowings on our consolidated balance sheet.
(7)    Represents the fair value of collateral we have pledged, related to enforceable MRAs or MSLAs, limited for table presentation purposes to the amount of the recognized
       liability owed to each counterparty. At June 30, 2017, and December 31, 2016, we have pledged total collateral with a fair value of $111.4 billion and $91.4 billion,
       respectively, of which, the counterparty does not have the right to sell or repledge $4.7 billion as of June 30, 2017 and $6.6 billion as of December 31, 2016.
(8)    Represents the amount of our obligation that is not covered by pledged collateral and/or is not subject to an enforceable MRA or MSLA.




122
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 125 of 169

REPURCHASE AND SECURITIES LENDING AGREEMENTS                                                  on demand, requiring us to reacquire the security prior to
Securities sold under repurchase agreements and securities                                    contractual maturity. We attempt to mitigate these risks by the
lending arrangements are effectively short-term collateralized                                fact that most of our securities financing activities involve highly
borrowings. In these transactions, we receive cash in exchange                                liquid securities, we underwrite and monitor the financial
for transferring securities as collateral and recognize an                                    strength of our counterparties, we monitor the fair value of
obligation to reacquire the securities for cash at the transaction's                          collateral pledged relative to contractually required repurchase
maturity. These types of transactions create risks, including (1)                             amounts, and we monitor that our collateral is properly returned
the counterparty may fail to return the securities at maturity, (2)                           through the clearing and settlement process in advance of our
the fair value of the securities transferred may decline below the                            cash repayment. Table 10.4 provides the underlying collateral
amount of our obligation to reacquire the securities, and                                     types of our gross obligations under repurchase and securities
therefore create an obligation for us to pledge additional                                    lending agreements.
amounts, and (3) the counterparty may accelerate the maturity

Table 10.4: Underlying Collateral Types of Gross Obligations

                                                                                                                                                     Jun 30,              Dec 31,
(in millions)                                                                                                                                          2017                 2016
Repurchase agreements:
        Securities of U.S. Treasury and federal agencies                                                                                     $        52,225               34,335
        Securities of U.S. States and political subdivisions                                                                                              131                   81
        Federal agency mortgage-backed securities                                                                                                     32,079               32,669
        Non-agency mortgage-backed securities                                                                                                          1,679                 2,167
        Corporate debt securities                                                                                                                      8,109                 6,829
        Asset-backed securities                                                                                                                        2,352                 3,010
        Equity securities                                                                                                                                 937                1,309
        Other                                                                                                                                          1,088                 1,704
      Total repurchases                                                                                                                               98,600               82,104
Securities lending:
        Securities of U.S. Treasury and federal agencies                                                                                                  108                  152
        Federal agency mortgage-backed securities                                                                                                         174                  104
        Non-agency mortgage-backed securities                                                                                                               —                     1
        Corporate debt securities                                                                                                                         611                  653
        Equity securities (1)                                                                                                                         10,043                 6,097
      Total securities lending                                                                                                                        10,936                 7,007
      Total repurchases and securities lending                                                                                               $      109,536                89,111
(1)     Equity securities are generally exchange traded and either re-hypothecated under margin lending agreements or obtained through contemporaneous securities borrowing
        transactions with other counterparties.


     Table 10.5 provides the contractual maturities of our gross
obligations under repurchase and securities lending agreements.

Table 10.5: Contractual Maturities of Gross Obligations

                                                                                      Overnight/             Up to 30                                                Total gross
(in millions)                                                                         continuous                 days         30-90 days           >90 days           obligation
June 30, 2017
Repurchase agreements                                                             $       80,504                9,792                3,790             4,514              98,600
Securities lending                                                                         8,802                  518                1,616                  —             10,936
      Total repurchases and securities lending (1)                                $       89,306              10,310                 5,406             4,514            109,536
December 31, 2016
Repurchase agreements                                                             $        60,516                9,598               6,762              5,228              82,104
Securities lending                                                                          5,565                  167               1,275                  —               7,007
      Total repurchases and securities lending (1)                                $        66,081                9,765               8,037              5,228              89,111
(1)     Securities lending is executed under agreements that allow either party to terminate the transaction without notice, while repurchase agreements have a term structure to
        them that technically matures at a point in time. The overnight/continuous repurchase agreements require election of both parties to roll the trade rather than the election
        to terminate the arrangement as in securities lending.




                                                                                                                                                                                 123
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 126 of 169

Note 11:  Legal Actions

Wells Fargo and certain of our subsidiaries are involved in a           financially harmed due to issues related to automobile collateral
number of judicial, regulatory, arbitration and other proceedings       protection insurance (CPI) policies purchased through a third-
concerning matters arising from the conduct of our business             party vendor on their behalf (based on an understanding by the
activities, and many of those proceedings expose Wells Fargo to         vendor that the borrowers’ insurance had lapsed). The Company
potential financial loss. These proceedings include actions             determined that certain external vendor processes and
brought against Wells Fargo and/or our subsidiaries with respect        operational controls were inadequate, and, as a result, customers
to corporate related matters and transactions in which Wells            may have been charged premiums for CPI even if they were
Fargo and/or our subsidiaries were involved. In addition, Wells         paying for their own vehicle insurance, as required, and in some
Fargo and our subsidiaries may be requested to provide                  cases the CPI premiums may have contributed to a default that
information or otherwise cooperate with government authorities          led to their vehicle’s repossession. The Company discontinued the
in the conduct of investigations of other persons or industry           CPI program in September 2016. Multiple putative class action
groups.                                                                 cases alleging, among other things, unfair and deceptive practices
     Although there can be no assurance as to the ultimate              relating to these CPI policies, have been filed against the
outcome, Wells Fargo and/or our subsidiaries have generally             Company in United States federal courts, including in the United
denied, or believe we have a meritorious defense and will deny,         States District Courts for the Northern District of California and
liability in all significant legal actions pending against us,          Southern District of New York. In addition, the Company has
including the matters described below, and we intend to defend          identified certain issues related to the unused portion of
vigorously each case, other than matters we describe as having          guaranteed auto protection waiver or insurance agreements
settled. We establish accruals for legal actions when potential         between the dealer and, by assignment, the lender, which may
losses associated with the actions become probable and the costs        result in refunds to customers in certain states. These and other
can be reasonably estimated. For such accruals, we record the           issues related to the origination, servicing and/or collection of
amount we consider to be the best estimate within a range of            indirect consumer auto loans, including related insurance
potential losses that are both probable and estimable; however, if      products, may subject the Company to formal or informal
we cannot determine a best estimate, then we record the low end         inquiries, investigations or examinations from federal, state and/
of the range of those potential losses. The actual costs of resolving   or local government agencies, and may also subject the Company
legal actions may be substantially higher or lower than the             to litigation.
amounts accrued for those actions.
                                                                        CONSUMER DEPOSIT ACCOUNT RELATED REGULATORY
ATM ACCESS FEE LITIGATION In October 2011, plaintiffs filed             INVESTIGATION The Consumer Financial Protection Bureau
a putative class action, Mackmin, et. al. v. Visa, Inc. et. al.,        (CFPB) has commenced an investigation into whether customers
against Wells Fargo & Company, Wells Fargo Bank, N.A., Visa,            were unduly harmed by the Company’s procedures regarding the
MasterCard, and several other banks in the United States District       freezing (and, in many cases, closing) of consumer deposit
Court for the District of Columbia. Plaintiffs allege that the Visa     accounts after the Company detected suspected fraudulent
and MasterCard requirement that if an ATM operator charges an           activity (by third-parties or account holders) that affected those
access fee on Visa and MasterCard transactions, then that fee           accounts.
cannot be greater than the access fee charged for transactions on
                                                                        INADVERTENT CLIENT INFORMATION DISCLOSURE In
other networks violates antitrust rules. Plaintiffs seek treble
                                                                        July 2017, the Company inadvertently provided certain client
damages, restitution, injunctive relief and attorneys’ fees where
                                                                        information in response to a third-party subpoena issued in a
available under federal and state law. Two other antitrust cases
                                                                        civil litigation. The Company obtained temporary restraining
which make similar allegations were filed in the same court, but
                                                                        orders in New Jersey and New York state courts requiring the
these cases did not name Wells Fargo as a defendant. On
                                                                        electronic data and all copies to be delivered to the New Jersey
February 13, 2013, the district court granted defendants’ motions
                                                                        state court for safekeeping. The Company has made voluntary
to dismiss and dismissed the three actions. Plaintiffs appealed the
                                                                        self-disclosure to various regulatory agencies.
dismissals and, on August 4, 2015, the United States Court of
Appeals for the District of Columbia Circuit vacated the district       INTERCHANGE LITIGATION  Plaintiffs representing a putative
court’s decisions and remanded the three cases to the district          class of merchants have filed putative class actions, and
court for further proceedings. On June 28, 2016, the United             individual merchants have filed individual actions, against Wells
States Supreme Court granted defendants’ petitions for writ of          Fargo Bank, N.A., Wells Fargo & Company, Wachovia Bank, N.A.
certiorari to review the decisions of the United States Court of        and Wachovia Corporation regarding the interchange fees
Appeals for the District of Columbia. On November 17, 2016, the         associated with Visa and MasterCard payment card transactions.
United States Supreme Court dismissed the petitions as                  Visa, MasterCard and several other banks and bank holding
improvidently granted, and the three cases returned to the              companies are also named as defendants in these actions. These
district court for further proceedings.                                 actions have been consolidated in the United States District Court
                                                                        for the Eastern District of New York. The amended and
AUTO LENDING MATTERS As the Company centralizes
                                                                        consolidated complaint asserts claims against defendants based
operations in its dealer services business and tightens controls
                                                                        on alleged violations of federal and state antitrust laws and seeks
and oversight of third-party risk management, the Company
                                                                        damages, as well as injunctive relief. Plaintiff merchants allege
anticipates it will identify and remediate issues related to
                                                                        that Visa, MasterCard and payment card issuing banks unlawfully
historical practices concerning the origination, servicing, and/or
                                                                        colluded to set interchange rates. Plaintiffs also allege that
collection of indirect consumer auto loans, including related
                                                                        enforcement of certain Visa and MasterCard rules and alleged
insurance products. For example, in July 2017, the Company
                                                                        tying and bundling of services offered to merchants are
announced a plan to remediate customers who may have been
                                                                        anticompetitive. Wells Fargo and Wachovia, along with other
124
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 127 of 169

defendants and entities, are parties to Loss and Judgment                We do not believe any funds related to these transactions
Sharing Agreements, which provide that they, along with other            flowed through accounts at Wells Fargo as a result of the
entities, will share, based on a formula, in any losses from the         aforementioned conduct. The Company has made a voluntary
Interchange Litigation. On July 13, 2012, Visa, MasterCard and           self-disclosure to OFAC and is cooperating with an inquiry
the financial institution defendants, including Wells Fargo,             from the Department of Justice.
signed a memorandum of understanding with plaintiff merchants
to resolve the consolidated class action and reached a separate          ORDER OF POSTING LITIGATION  Plaintiffs filed a series of
settlement in principle of the consolidated individual actions. The      putative class actions against Wachovia Bank, N.A. and
settlement payments to be made by all defendants in the                  Wells Fargo Bank, N.A., as well as many other banks, challenging
consolidated class and individual actions totaled approximately          the “high to low” order in which the banks post debit card
$6.6 billion before reductions applicable to certain merchants           transactions to consumer deposit accounts. Most of these actions
opting out of the settlement. The class settlement also provided         were consolidated in multi-district litigation proceedings (the
for the distribution to class merchants of 10 basis points of            “MDL proceedings”) in the United States District Court for the
default interchange across all credit rate categories for a period of    Southern District of Florida. The court in the MDL proceedings
eight consecutive months. The District Court granted final               has certified a class of putative plaintiffs, and Wells Fargo moved
approval of the settlement, which was appealed to the Second             to compel arbitration of the claims of unnamed class members.
Circuit Court of Appeals by settlement objector merchants. Other         The court denied the motions to compel arbitration on October
merchants opted out of the settlement and are pursuing several           17, 2016. Wells Fargo has appealed this decision to the Eleventh
individual actions. On June 30, 2016, the Second Circuit Court of        Circuit Court of Appeals.
Appeals vacated the settlement agreement and reversed and
                                                                         RMBS TRUSTEE LITIGATION In November 2014, a group of
remanded the consolidated action to the United States District
                                                                         institutional investors (the “Institutional Investor Plaintiffs”)
Court for the Eastern District of New York for further
                                                                         filed a putative class action in the United States District Court
proceedings. On November 23, 2016, prior class counsel filed a
                                                                         for the Southern District of New York against Wells Fargo
petition to the United States Supreme Court, seeking review of
                                                                         Bank, N.A., alleging claims against the bank in its capacity as
the reversal of the settlement by the Second Circuit, and the
                                                                         trustee for a number of residential mortgage-backed securities
Supreme Court denied the petition on March 27, 2017. On
                                                                         (“RMBS”) trusts (the “Federal Court Complaint”). Similar
November 30, 2016, the District Court appointed lead class
                                                                         complaints have been filed against other trustees in various
counsel for a damages class and an equitable relief class. Several
                                                                         courts, including in the Southern District of New York, in New
of the opt-out litigations were settled during the pendency of the
                                                                         York state court and in other states, by RMBS investors. The
Second Circuit appeal while others remain pending. Discovery is
                                                                         Federal Court Complaint alleges that Wells Fargo Bank, N.A.,
proceeding in the opt-out litigations and the remanded class
                                                                         as trustee, caused losses to investors and asserts causes of
cases.
                                                                         action based upon, among other things, the trustee's alleged
MORTGAGE INTEREST RATE LOCK RELATED REGULATORY                           failure to notify and enforce repurchase obligations of
INVESTIGATION The CFPB has commenced an investigation                    mortgage loan sellers for purported breaches of
into the Company’s policies and procedures regarding the                 representations and warranties, notify investors of alleged
circumstances in which the Company required customers to pay             events of default, and abide by appropriate standards of care
fees for the extension of interest rate lock periods for residential     following alleged events of default. Plaintiffs seek money
mortgages.                                                               damages in an unspecified amount, reimbursement of
                                                                         expenses, and equitable relief. In December 2014 and
MORTGAGE RELATED REGULATORY INVESTIGATIONS                               December 2015, certain other investors filed four complaints
Federal and state government agencies, including the United              alleging similar claims against Wells Fargo Bank, N.A. in the
States Department of Justice (the “Department of Justice”),              Southern District of New York, and the various cases pending
continue investigations or examinations of certain mortgage              against Wells Fargo are proceeding before the same judge. On
related activities of Wells Fargo and predecessor institutions.          January 19, 2016, an order was entered in connection with the
Wells Fargo, for itself and for predecessor institutions, has            Federal Court Complaint in which the District Court dismissed
responded, and continues to respond, to requests from these              claims related to certain of the trusts at issue (the “Dismissed
agencies seeking information regarding the origination,                  Trusts”). The Company's motion to dismiss the Federal Court
underwriting and securitization of residential mortgages,                Complaint was granted in part and denied in part in March
including sub-prime mortgages. These agencies have advanced              2017. In May 2017, the Company filed third-party complaints
theories of purported liability with respect to certain of these         against certain investment advisors affiliated with the
activities. The Department of Justice and Wells Fargo continue to        Institutional Investor Plaintiffs seeking contribution with
discuss the matter, including potential settlement of the                respect to claims alleged in the Federal Court Complaint.
Department of Justice's concerns; however, litigation with these              A complaint raising similar allegations to the Federal
agencies, including with the Department of Justice, remains a            Court Complaint was filed in May 2016 in New York state
possibility. Other financial institutions have entered into similar      court by a different plaintiff investor. In addition, the
settlements with these agencies, the nature of which related to          Institutional Investor Plaintiffs subsequently filed a complaint
the specific activities of those financial institutions, including the   relating to the Dismissed Trusts and certain additional trusts
imposition of significant financial penalties and remedial actions.      in California state court (the “California Action”). The
                                                                         California Action was subsequently dismissed in September
OFAC RELATED INVESTIGATION The Company has self-
                                                                         2016. In December 2016, the Institutional Investor Plaintiffs
identified an issue whereby certain foreign banks utilized a             filed a new putative class action complaint in New York state
Wells Fargo software-based solution to conduct import/export             court in respect of 261 RMBS trusts, including the Dismissed
trade-related financing transactions with countries and                  Trusts, for which Wells Fargo Bank, N.A. serves or served as
entities prohibited by the Office of Foreign Assets Control              trustee (the “State Court Action”). The Company has moved to
(“OFAC”) of the United States Department of the Treasury.                dismiss the complaint.
                                                                                                                                             125
Note 11: Legal Actions
             Case      (continued)
                    3:18-cv-03948-JD                  Document 55-3 Filed 11/02/18 Page 128 of 169

     In July 2017, certain of the plaintiffs from the State Court     on behalf of employees who allege that they protested sales
Action filed a civil complaint relating to Wells Fargo Bank,          practice misconduct and/or were terminated for not meeting
N.A.'s setting aside reserves for legal fees and expenses in          sales goals; various wage and hour class actions brought in
connection with the liquidation of eleven RMBS trusts at issue        federal and state court in California, New Jersey, and
in the State Court Action. The complaint seeks, among other           Pennsylvania on behalf of non-exempt branch based employees
relief, declarations that Wells Fargo Bank, N.A. is not entitled      alleging sales pressure resulted in uncompensated overtime; and
to indemnification, the advancement of funds or the taking of         multiple single plaintiff Sarbanes-Oxley Act complaints and state
reserves from trust funds for legal fees and expenses it incurs       law whistleblower actions filed with the Department of Labor or
in defending the claims in the State Court Action.                    in various state courts alleging adverse employment actions for
                                                                      raising sales practice misconduct issues.
SALES PRACTICES MATTERS Federal, state and local
government agencies, including the Department of Justice, the         VA LOAN GUARANTY PROGRAM QUI TAM Wells Fargo Bank,
United States Securities and Exchange Commission and the              N.A. is named as a defendant in a qui tam lawsuit, United States
United States Department of Labor, and state attorneys                ex rel. Bibby & Donnelly v. Wells Fargo, et al., brought in the
general and prosecutors’ offices, as well as Congressional            United States District Court for the Northern District of Georgia
committees, have undertaken formal or informal inquiries,             by two individuals on behalf of the United States under the
investigations or examinations arising out of certain sales           federal False Claims Act. The lawsuit was originally filed on
practices of the Company that were the subject of settlements         March 8, 2006, and then unsealed on October 3, 2011. The
with the Consumer Financial Protection Bureau, the Office of          United States elected not to intervene in the action. The plaintiffs
the Comptroller of the Currency and the Office of the Los             allege that Wells Fargo charged certain impermissible closing or
Angeles City Attorney announced by the Company on                     origination fees to borrowers under a U.S. Department of Veteran
September 8, 2016. The Company has responded, and                     Affairs’ (VA) loan guaranty program and then made false
continues to respond, to requests from a number of the                statements to the VA concerning such fees in violation of the civil
foregoing seeking information regarding these sales practices         False Claims Act. On their behalf and on behalf of the United
and the circumstances of the settlements and related matters.         States, the plaintiffs seek, among other things, damages equal to
     In addition, a number of lawsuits have also been filed by        three times the amount paid by the VA in connection with any
non-governmental parties seeking damages or other remedies            loan guaranty as to which the borrower paid certain
related to these sales practices. First, various class plaintiffs     impermissible fees or charges less the net amount received by the
purporting to represent consumers who allege that they received       VA upon any re-sale of collateral, statutory civil penalties of
products or services without their authorization or consent have      between $5,500 and $11,000 per False Claims Act violation, and
brought separate putative class actions against the Company in        attorneys’ fees. The parties have engaged in extensive discovery,
the United States District Court for the Northern District of         and both have moved for judgment in their favor as a matter of
California and various other jurisdictions. In April 2017, the        law. In August 2017, the parties reached a settlement in which the
Company entered into a settlement agreement in the first-filed        Company will pay $108 million. The settlement amount does not
action, Jabbari v. Wells Fargo Bank, N.A., to resolve claims          include plaintiffs’ attorneys fees, which are subject to court
regarding certain products or services provided without               approval.
authorization or consent for the time period May 1, 2002 to April
20, 2017. Pursuant to the settlement, we will pay $142 million for    OUTLOOK  As described above, the Company establishes
remediation, attorneys’ fees, and settlement fund claims              accruals for legal actions when potential losses associated with
administration. In the unlikely event that the $142 million           the actions become probable and the costs can be reasonably
settlement total is not enough to provide remediation, pay            estimated. The high end of the range of reasonably possible
attorneys' fees, pay settlement fund claims administration costs,     potential losses in excess of the Company’s accrual for probable
and have at least $25 million left over to distribute to all class    and estimable losses was approximately $3.3 billion as of
members, the Company will contribute additional funds to the          June 30, 2017. The increase in the high end of the range from
settlement. The court granted preliminary approval of the             March 31, 2017 was due to a variety of matters, including the
settlement in July 2017. A final approval hearing has been            Company's existing mortgage related regulatory investigations.
scheduled for the first quarter of 2018. Second, Wells Fargo          The outcomes of legal actions are unpredictable and subject to
shareholders are pursuing a consolidated securities fraud class       significant uncertainties, and it is inherently difficult to
action in the United States District Court for the Northern           determine whether any loss is probable or even possible. It is also
District of California alleging certain misstatements and             inherently difficult to estimate the amount of any loss and there
omissions in the Company’s disclosures related to sales practices     may be matters for which a loss is probable or reasonably
matters. Third, Wells Fargo shareholders have brought numerous        possible but not currently estimable. Accordingly, actual losses
shareholder derivative lawsuits asserting breach of fiduciary duty    may be in excess of the established accrual or the range of
claims, among others, against current and former directors and        reasonably possible loss. Wells Fargo is unable to determine
officers for their alleged failure to detect and prevent sales        whether the ultimate resolution of either the mortgage related
practices issues, which lawsuits are consolidated into two            regulatory investigations or the sales practices matters will have a
separate actions in the United States District Court for the          material adverse effect on its consolidated financial condition.
Northern District of California and California state court, as well   Based on information currently available, advice of counsel,
as two separate actions in Delaware state court. Fourth, a range      available insurance coverage and established reserves, Wells
of employment litigation has been brought against Wells Fargo,        Fargo believes that the eventual outcome of other actions against
including an Employee Retirement Income Security Act class            Wells Fargo and/or its subsidiaries will not, individually or in the
action in the United States District Court for the District of        aggregate, have a material adverse effect on Wells Fargo’s
Minnesota brought on behalf of 401(k) plan participants; class        consolidated financial condition. However, it is possible that the
actions pending in the United States District Courts for the          ultimate resolution of a matter, if unfavorable, may be material to
Northern District of California and Eastern District of New York      Wells Fargo’s results of operations for any particular period.

126
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 129 of 169

Note 12:  Derivatives

We use derivatives to manage exposure to market risk, including                                    Table 12.1 presents the total notional or contractual amounts
interest rate risk, credit risk and foreign currency risk, and to                             and fair values for our derivatives. Derivative transactions can be
assist customers with their risk management objectives. We                                    measured in terms of the notional amount, but this amount is not
designate certain derivatives as hedging instruments in a                                     recorded on the balance sheet and is not, when viewed in
qualifying hedge accounting relationship (fair value or cash flow                             isolation, a meaningful measure of the risk profile of the
hedge). Our remaining derivatives consist of economic hedges                                  instruments. The notional amount is generally not exchanged but
that do not qualify for hedge accounting and derivatives held for                             is used only as the basis on which interest and other payments
customer accommodation trading, or other purposes. For more                                   are determined.
information on our derivative activities, see Note 16 (Derivatives)
to Financial Statements in our 2016 Form 10-K.

Table 12.1: Notional or Contractual Amounts and Fair Values of Derivatives

                                                                                                              June 30, 2017                                   December 31, 2016
                                                                                                                  Fair value                                              Fair value
                                                                           Notional or                                              Notional or
                                                                           contractual         Derivative        Derivative         contractual        Derivative        Derivative
(in millions)                                                                 amount               assets         liabilities          amount              assets         liabilities
Derivatives designated as hedging instruments
      Interest rate contracts (1)                                          $ 242,711                2,657              1,205           235,222              6,587             2,710
      Foreign exchange contracts (1)                                            32,640                 581             1,445             25,861                673            2,779
Total derivatives designated as qualifying hedging
  instruments                                                                                       3,238              2,650                                7,260             5,489
Derivatives not designated as hedging instruments
      Economic hedges:
        Interest rate contracts (2)                                            235,234                 350               307           228,051              1,098             1,441
        Equity contracts                                                          9,641                672                 54             7,964                545                83
        Foreign exchange contracts                                              17,007                   32              429             20,435                626               165
        Credit contracts – protection purchased                                     436                  71                 —               482                102                 —
           Subtotal                                                                                 1,125                790                                2,371             1,689
      Customer accommodation trading and
        other derivatives:
        Interest rate contracts                                             6,790,132              16,211            14,741          6,018,370             57,583            61,058
        Commodity contracts                                                     66,260              1,534              1,666             65,532             3,057             2,551
        Equity contracts                                                       171,899              5,671              6,966           151,675              4,813             6,029
        Foreign exchange contracts                                             345,994              7,673              7,381           318,999              9,595             9,798
        Credit contracts – protection sold                                      10,845                 169               266             10,483                 85               389
        Credit contracts – protection purchased                                 21,493                 264               235             19,964                365               138
        Other contracts                                                             966                   —                34               961                  —                47
           Subtotal                                                                                31,522            31,289                                75,498            80,010
Total derivatives not designated as hedging instruments                                            32,647            32,079                                77,869            81,699
Total derivatives before netting                                                                   35,885            34,729                                85,129            87,188
Netting (3)                                                                                      (22,612)           (23,093)                              (70,631)          (72,696)
              Total                                                                          $     13,273            11,636                                14,498            14,492
(1)    Notional amounts presented exclude $500 million and $1.9 billion of interest rate contracts at June 30, 2017, and December 31, 2016, respectively, for certain derivatives
       that are combined for designation as a hedge on a single instrument. The notional amount for foreign exchange contracts at June 30, 2017, and December 31, 2016,
       excludes $12.9 billion and $9.6 billion, respectively, for certain derivatives that are combined for designation as a hedge on a single instrument.
(2)    Includes economic hedge derivatives used to hedge the risk of changes in the fair value of residential MSRs, MHFS, loans, derivative loan commitments and other interests
       held.
(3)    Represents balance sheet netting of derivative asset and liability balances, related cash collateral and portfolio level counterparty valuation adjustments. See Table 12.2 for
       further information.




                                                                                                                                                                                   127
Note 12: Derivatives (continued)
             Case 3:18-cv-03948-JD                     Document 55-3 Filed 11/02/18 Page 130 of 169

     Table 12.2 provides information on the gross fair values of               We do not net non-cash collateral that we receive and pledge
derivative assets and liabilities, the balance sheet netting              on the balance sheet. For disclosure purposes, we present the fair
adjustments and the resulting net fair value amount recorded on           value of this non-cash collateral in the column titled “Gross
our balance sheet, as well as the non-cash collateral associated          amounts not offset in consolidated balance sheet (Disclosure-only
with such arrangements. We execute substantially all of our               netting)” within the table. We determine and allocate the
derivative transactions under master netting arrangements and             Disclosure-only netting amounts in the same manner as balance
reflect all derivative balances and related cash collateral subject       sheet netting amounts.
to enforceable master netting arrangements on a net basis within               The “Net amounts” column within Table 12.2 represents the
the balance sheet. The “Gross amounts recognized” column in the           aggregate of our net exposure to each counterparty after
following table includes $26.6 billion and $28.9 billion of gross         considering the balance sheet and Disclosure-only netting
derivative assets and liabilities, respectively, at June 30, 2017,        adjustments. We manage derivative exposure by monitoring the
and $74.4 billion and $78.4 billion, respectively, at December 31,        credit risk associated with each counterparty using counterparty
2016, with counterparties subject to enforceable master netting           specific credit risk limits, using master netting arrangements and
arrangements that are carried on the balance sheet net of                 obtaining collateral. Derivative contracts executed in over-the-
offsetting amounts. The remaining gross derivative assets and             counter markets include bilateral contractual arrangements that
liabilities of $9.3 billion and $5.8 billion, respectively, at June 30,   are not cleared through a central clearing organization but are
2017, and $10.7 billion and $8.7 billion, respectively, at                typically subject to master netting arrangements. The percentage
December 31, 2016, include those with counterparties subject to           of our bilateral derivative transactions outstanding at period end
master netting arrangements for which we have not assessed the            in such markets, based on gross fair value, is provided within the
enforceability because they are with counterparties where we do           following table. Other derivative contracts executed in over-the-
not currently have positions to offset, those subject to master           counter or exchange-traded markets are settled through a central
netting arrangements where we have not been able to confirm the           clearing organization and are excluded from this percentage. In
enforceability and those not subject to master netting                    addition to the netting amounts included in the table, we also
arrangements. As such, we do not net derivative balances or               have balance sheet netting related to resale and repurchase
collateral within the balance sheet for these counterparties.             agreements that are disclosed within Note 10 (Guarantees,
     We determine the balance sheet netting adjustments based             Pledged Assets and Collateral).
on the terms specified within each master netting arrangement.
We disclose the balance sheet netting amounts within the column
titled “Gross amounts offset in consolidated balance sheet.”
Balance sheet netting adjustments are determined at the
counterparty level for which there may be multiple contract
types. For disclosure purposes, we allocate these netting
adjustments to the contract type for each counterparty
proportionally based upon the “Gross amounts recognized” by
counterparty. As a result, the net amounts disclosed by contract
type may not represent the actual exposure upon settlement of
the contracts.




128
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 131 of 169

Table 12.2: Gross Fair Values of Derivative Assets and Liabilities



                                                                                      Gross                              Gross amounts
                                                                                  amounts                                   not offset in
                                                                                   offset in      Net amounts in            consolidated                              Percent
                                                                   Gross       consolidated         consolidated          balance sheet                         exchanged in
                                                                amounts            balance              balance         (Disclosure-only           Net       over-the-counter
(in millions)                                              recognized (1)      sheet (1)(2)                sheet             netting) (3)      amounts          market (1)(4)
June 30, 2017
Derivative assets
      Interest rate contracts                             $       19,218           (12,424)                  6,794                  (360)         6,434                    98%
      Commodity contracts                                           1,534              (683)                   851                     (6)          845                    80
      Equity contracts                                              6,343            (3,319)                 3,024                  (452)         2,572                    76
      Foreign exchange contracts                                    8,286            (5,905)                 2,381                    (63)        2,318                   100
      Credit contracts – protection sold                               169               (35)                  134                      —           134                    10
      Credit contracts – protection purchased                          335             (246)                     89                    (4)            85                   96
         Total derivative assets                          $       35,885           (22,612)                13,273                   (885)       12,388        
Derivative liabilities
      Interest rate contracts                             $       16,253           (12,396)                  3,857                (1,899)        1,958                     98%
      Commodity contracts                                           1,666              (321)                 1,345                    (22)       1,323                     88
      Equity contracts                                              7,020            (3,223)                 3,797                  (394)        3,403                     84
      Foreign exchange contracts                                    9,255            (6,921)                 2,334                  (659)        1,675                    100
      Credit contracts – protection sold                              266              (227)                     39                   (33)             6                   93
      Credit contracts – protection purchased                         235                 (5)                  230                     (1)          229                      8
      Other contracts                                                   34                 —                     34                     —             34                  100
         Total derivative liabilities                     $       34,729           (23,093)                11,636                 (3,008)        8,628        
December 31, 2016
Derivative assets
      Interest rate contracts                             $        65,268           (59,880)                 5,388                   (987)        4,401                     34 %
      Commodity contracts                                            3,057              (707)                2,350                    (30)        2,320                     74
      Equity contracts                                               5,358           (3,018)                 2,340                   (365)        1,975                     75
      Foreign exchange contracts                                   10,894            (6,663)                 4,231                   (362)        3,869                     97
      Credit contracts – protection sold                                85               (48)                    37                     —             37                    61
      Credit contracts – protection purchased                          467              (315)                   152                     (1)         151                     98
         Total derivative assets                          $        85,129           (70,631)                14,498                 (1,745)       12,753       
Derivative liabilities
      Interest rate contracts                             $        65,209           (58,956)                 6,253                 (3,129)        3,124                     30 %
      Commodity contracts                                            2,551              (402)                2,149                    (37)        2,112                     38
      Equity contracts                                               6,112           (2,433)                 3,679                   (331)        3,348                     85
      Foreign exchange contracts                                   12,742           (10,572)                 2,170                   (251)        1,919                   100
      Credit contracts – protection sold                               389              (295)                    94                   (44)            50                    98
      Credit contracts – protection purchased                          138               (38)                   100                     (2)           98                    50
      Other contracts                                                   47                 —                     47                     —             47                  100
         Total derivative liabilities                     $        87,188           (72,696)                14,492                 (3,794)       10,698       
(1)   In second quarter, 2017, we adopted Settlement to Market treatment for the cash collateralizing our interest rate derivative contracts with certain centrally cleared
      counterparties. As a result of this adoption, the “gross amounts recognized” and “gross amounts offset in the consolidated balance sheet” columns do not include exposure
      with certain centrally cleared counterparties because the contracts are considered settled by the collateral. Likewise, what remains in these gross amount columns consists
      primarily of over-the-counter (OTC) market contracts for most of the contract types as reflected by the high percentage of OTC contracts in the “percent exchanged in over-
      the counter market” column as of June 30, 2017.
(2)   Represents amounts with counterparties subject to enforceable master netting arrangements that have been offset in the consolidated balance sheet, including related cash
      collateral and portfolio level counterparty valuation adjustments. Counterparty valuation adjustments were $289 million and $348 million related to derivative assets and
      $83 million and $114 million related to derivative liabilities at June 30, 2017, and December 31, 2016, respectively. Cash collateral totaled $3.6 billion and $4.3 billion,
      netted against derivative assets and liabilities, respectively, at June 30, 2017, and $4.8 billion and $7.1 billion, respectively, at December 31, 2016.
(3)   Represents non-cash collateral pledged and received against derivative assets and liabilities with the same counterparty that are subject to enforceable master netting
      arrangements. U.S. GAAP does not permit netting of such non-cash collateral balances in the consolidated balance sheet but requires disclosure of these amounts.
(4)   Represents derivatives executed in over-the-counter markets that are not settled through a central clearing organization. Over-the-counter percentages are calculated
      based on gross amounts recognized as of the respective balance sheet date. The remaining percentage represents derivatives settled through a central clearing
      organization, which are executed in either over-the-counter or exchange-traded markets.




                                                                                                                                                                              129
Note 12: Derivatives (continued)
             Case 3:18-cv-03948-JD                                      Document 55-3 Filed 11/02/18 Page 132 of 169

Fair Value Hedges                                                                                 Table 12.3 shows the net gains (losses) recognized in the
We use derivatives to hedge against changes in fair value of                                 income statement related to derivatives in fair value hedging
certain financial instruments, including available-for-sale debt                             relationships.
securities, mortgages held for sale, and long-term debt. For more                             
information on fair value hedges, see Note 1 (Summary of
Significant Accounting Policies) and Note 16 (Derivatives) to
Financial Statements in our 2016 Form 10-K.

Table 12.3: Derivatives in Fair Value Hedging Relationships

                                                                                                                              Interest rate                         Foreign exchange                   Total net
                                                                                                                        contracts hedging:                         contracts hedging:                      gains
                                                                                                                                                                                                        (losses)
                                                                                        Available-              Mortgages                                 Available-                                      on fair
                                                                                          for-sale                held for              Long-term           for-sale            Long-term                  value
(in millions)                                                                           securities                    sale                   debt         securities                 debt                hedges
Quarter ended June 30, 2017                                                                                                                                                                       
Net interest income (expense) recognized on derivatives                            $        (122)                       (2)                   372                  2                 (49)                  201
Gains (losses) recorded in noninterest income                                                                                                                                                       
      Recognized on derivatives                                                             (287)                      (10)                   431                (87)              1,426                 1,473
      Recognized on hedged item                                                              268                        6                    (399)                86              (1,365)               (1,404)

        Net recognized on fair value hedges (ineffective portion) (1)              $         (19)                       (4)                    32                 (1)                   61                   69
Quarter ended June 30, 2016                                                                                                                                                                                           
Net interest income (expense) recognized on derivatives                            $         (170)                      (2)                   483                   2                   15                  328
Gains (losses) recorded in noninterest income                                                                                                                                                       
      Recognized on derivatives                                                            (1,012)                      (5)                 1,983                134                (455)                   645
      Recognized on hedged item                                                             1,018                        6                  (1,762)              (133)               394                   (477)
        Net recognized on fair value hedges (ineffective portion) (1)              $              6                      1                    221                   1                 (61)                  168
Six months ended June 30, 2017                                                                                                                                                                    
Net interest income (expense) recognized on derivatives (1)                        $        (253)                       (4)                   799                  6                 (82)                  466
Gains (losses) recorded in noninterest income                                                                                                                                                       
      Recognized on derivatives                                                             (161)                      (11)                  (133)            (129)                1,583                 1,149
      Recognized on hedged item                                                              127                        6                     141                130              (1,676)               (1,272)

        Net recognized on fair value hedges (ineffective portion)                  $         (34)                       (5)                     8                  1                 (93)                 (123)
Six months ended June 30, 2016                                                                                                                                                                                        
Net interest income (expense) recognized on derivatives (1)                        $         (351)                      (4)                   965                   2                   31                  643
Gains (losses) recorded in noninterest income                                                                                                                                                       
      Recognized on derivatives                                                            (2,695)                     (42)                 5,086                 68               1,163                  3,580
      Recognized on hedged item                                                            2,709                        39                  (4,569)               (74)             (1,008)               (2,903)
        Net recognized on fair value hedges (ineffective portion)                  $             14                     (3)                   517                  (6)               155                    677

(1)    The second quarter and first half of 2017 included $0 million and $(1) million, respectively, and the second quarter and first half of 2016 included $(3) million and
       $(7) million, respectively, of the time value component recognized as net interest income (expense) on forward derivatives hedging foreign currency that were excluded
       from the assessment of hedge effectiveness.



Cash Flow Hedges                                                                             at June 30, 2017, will be reclassified into net interest income
We use derivatives to hedge certain financial instruments against                            during the next twelve months. Future changes to interest rates
future interest rate increases and to limit the variability of cash                          may significantly change actual amounts reclassified to earnings.
flows on certain financial instruments due to changes in the                                 We are hedging our exposure to the variability of future cash
benchmark interest rate. For more information on cash flow                                   flows for all forecasted transactions for a maximum of 6 years.
hedges, see Note 1 (Summary of Significant Accounting Policies)                                   Table 12.4 shows the net gains (losses) recognized related to
and Note 16 (Derivatives) to Financial Statements in our 2016                                derivatives in cash flow hedging relationships.
Form 10-K.                                                                                    
    Based upon current interest rates, we estimate that
$309 million (pre tax) of deferred net gains on derivatives in OCI

Table 12.4: Derivatives in Cash Flow Hedging Relationships

                                                                                                                         Quarter ended June 30,                         Six months ended June 30,
(in millions)                                                                                                                     2017                   2016                    2017                     2016
Gains (losses) (pre tax) recognized in OCI on derivatives                                                          $              376                    1,057                    243                    3,056
Gains (pre tax) reclassified from cumulative OCI into net income (1)                                                              153                     265                     355                      521
Gains (losses) (pre tax) recognized in noninterest income for hedge ineffectiveness (2)                                                 —                   —                      (3)                         1   
(1)    See Note 17 (Other Comprehensive Income) for detail on components of net income.
(2)    None of the change in value of the derivatives was excluded from the assessment of hedge effectiveness. 




130
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 133 of 169

Derivatives Not Designated as Hedging                                                         change in fair value of these derivatives for each period end is due
Instruments                                                                                   to changes in the underlying market indices and interest rates as
We use economic hedges primarily to hedge the risk of changes in                              well as the purchase and sale of derivative financial instruments
the fair value of certain residential MHFS, residential MSRs                                  throughout the period as part of our dynamic MSR risk
measured at fair value, derivative loan commitments and other                                 management process.
interests held. We also use economic hedge derivatives to                                          Interest rate lock commitments for mortgage loans that we
mitigate the periodic earnings volatility caused by ineffectiveness                           intend to sell are considered derivatives. The aggregate fair value
recognized on our fair value accounting hedges. The resulting                                 of derivative loan commitments on the balance sheet was a net
gain or loss on these economic hedge derivatives is reflected in                              asset of $12 million and net liability of $6 million at June 30,
mortgage banking noninterest income, net gains (losses) from                                  2017, and December 31, 2016, respectively, and is included in the
equity investments and other noninterest income.                                              caption “Interest rate contracts” under “Customer
     The derivatives used to hedge MSRs measured at fair value,                               accommodation trading and other derivatives” in Table 12.1 in
resulted in net derivative gains (losses) of $431 million and                                 this Note.
$359 million in the second quarter and first half of 2017,                                         For more information on economic hedges and other
respectively, and $978 million and $2.4 billion in the second                                 derivatives, see Note 16 (Derivatives) to Financial Statements in
quarter and first half of 2016, respectively, which are included in                           our 2016 Form 10-K. Table 12.5 shows the net gains recognized in
mortgage banking noninterest income. The aggregate fair value of                              the income statement related to derivatives not designated as
these derivatives was a net asset of $96 million at June 30, 2017,                            hedging instruments.
and net liability of $617 million at December 31, 2016. The                                    

Table 12.5: Derivatives Not Designated as Hedging Instruments


                                                                                                                  Quarter ended June 30,             Six months ended June 30,
(in millions)                                                                                                        2017               2016                2017               2016
Net gains (losses) recognized on economic hedges derivatives:
      Interest rate contracts
         Recognized in noninterest income:
           Mortgage banking (1)                                                                             $         351                566                 342              1,431
           Other (2)                                                                                                  (51)              (117)                 (45)              (252)
      Equity contracts (3)                                                                                           (205)               205                (686)                288
      Foreign exchange contracts (2)                                                                                 (441)               495                (534)                329
      Credit contracts (2)                                                                                              10                 —                   14                  —
                    Subtotal (4)                                                                                     (336)             1,149                (909)             1,796
Net gains (losses) recognized on customer accommodation trading and other
  derivatives:
        Interest rate contracts
           Recognized in noninterest income:
              Mortgage banking (5)                                                                                    254                510                 447                 975
              Other (6)                                                                                                 18              (280)                  63               (730)
         Commodity contracts (6)                                                                                        15                 64                  75                117
         Equity contracts (6)                                                                                        (565)              (315)             (1,674)               (295)
         Foreign exchange contracts (6)                                                                                 16               276                 201                 498
         Credit contracts (6)                                                                                         (13)                (25)                (28)               (41)
         Other (2)                                                                                                       2                 (9)                 14                (30)
                    Subtotal                                                                                         (273)               221                (902)                494
Net gains (losses) recognized related to derivatives not designated as hedging
instruments                                                                                                 $        (609)             1,370              (1,811)             2,290
(1)    Reflected in mortgage banking noninterest income including gains (losses) on the derivatives used as economic hedges of MSRs measured at fair value, interest rate lock
       commitments and mortgages held for sale.
(2)    Included in other noninterest income.
(3)    Included in net gains (losses) from equity investments and other noninterest income.
(4)    Includes hedging gains (losses) of $(48) million and $(46) million for the second quarter and first half of 2017, respectively, and $(113) million and $(244) million for the
       second quarter and first half of 2016, respectively, which partially offset hedge accounting ineffectiveness.
(5)    Reflected in mortgage banking noninterest income including gains (losses) on interest rate lock commitments and net gains from trading activities in noninterest income.
(6)    Included in net gains from trading activities in noninterest income.




                                                                                                                                                                                   131
Note 12: Derivatives (continued)
             Case 3:18-cv-03948-JD                       Document 55-3 Filed 11/02/18 Page 134 of 169

Credit Derivatives                                                         required to perform under sold credit derivatives in the event of
Credit derivative contracts are arrangements whose value is                default by the referenced obligors. Events of default include
derived from the transfer of credit risk of a reference asset or           events such as bankruptcy, capital restructuring or lack of
entity from one party (the purchaser of credit protection) to              principal and/or interest payment. In certain cases, other triggers
another party (the seller of credit protection). We use credit             may exist, such as the credit downgrade of the referenced
derivatives to assist customers with their risk management                 obligors or the inability of the special purpose vehicle for which
objectives. We may also use credit derivatives in structured               we have provided liquidity to obtain funding.
product transactions or liquidity agreements written to special                 Table 12.6 provides details of sold and purchased credit
purpose vehicles. The maximum exposure of sold credit                      derivatives.
derivatives is managed through posted collateral, purchased
credit derivatives and similar products in order to achieve our
desired credit risk profile. This credit risk management provides
an ability to recover a significant portion of any amounts that
would be paid under the sold credit derivatives. We would be

Table 12.6: Sold and Purchased Credit Derivatives

                                                                                                                    Notional amount     

                                                                       Protection        Protection
                                                                           sold –       purchased             Net
                                                                            non-               with    protection            Other
                                          Fair value     Protection   investment           identical         sold        protection           Range of
(in millions)                                liability     sold (A)        grade    underlyings (B)     (A) - (B)        purchased           maturities
June 30, 2017
Credit default swaps on:
      Corporate bonds                 $           21        1,860           470              1,288          572              1,197    2017 - 2027
      Structured products                       111           250           244                221           29               153     2020 - 2047
Credit protection on:                                                                                                                                       
      Default swap index                           —        4,638           761                494        4,144              6,803    2017 - 2027
      Commercial mortgage-backed
        securities index                        116           476             —                435           41               157     2047 - 2058
      Asset-backed securities index               17           43             —                 39             4                 5    2045 - 2046
Other                                              1        3,578         3,579                  —        3,578            11,137     2017 - 2028
      Total credit derivatives        $         266        10,845         5,054              2,477        8,368            19,452
December 31, 2016
Credit default swaps on:
      Corporate bonds                 $           22         4,324         1,704             3,060         1,264             1,804         2017 - 2026
      Structured products                       193           405           333                295          110                 79         2020 - 2047
Credit protection on:
      Default swap index                           —         1,515          257                139         1,376             3,668         2017 - 2021
      Commercial mortgage-backed
        securities index                        156           627             —                584            43                71         2047 - 2058
      Asset-backed securities index               17            45            —                  40            5               187         2045 - 2046
Other                                               1        3,567         3,568                 —         3,567            10,519         2017 - 2047
      Total credit derivatives        $         389        10,483          5,862             4,118         6,365            16,328


     Protection sold represents the estimated maximum exposure                  We consider the risk of performance to be high if the
to loss that would be incurred under an assumed hypothetical               underlying assets under the credit derivative have an external
circumstance, where the value of our interests and any associated          rating that is below investment grade or an internal credit default
collateral declines to zero, without any consideration of recovery         grade that is equivalent thereto. We believe the net protection
or offset from any economic hedges. We believe this hypothetical           sold, which is representative of the net notional amount of
circumstance to be a remote possibility and accordingly, this              protection sold and purchased with identical underlyings, in
required disclosure is not an indication of expected loss. The             combination with other protection purchased, is more
amounts under non-investment grade represent the notional                  representative of our exposure to loss than either non-investment
amounts of those credit derivatives on which we have a higher              grade or protection sold. Other protection purchased represents
risk of being required to perform under the terms of the credit            additional protection, which may offset the exposure to loss for
derivative and are a function of the underlying assets.                    protection sold, that was not purchased with an identical
                                                                           underlying of the protection sold.




132
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 135 of 169

Credit-Risk Contingent Features                                           Counterparty Credit Risk
Certain of our derivative contracts contain provisions whereby if         By using derivatives, we are exposed to counterparty credit risk if
the credit rating of our debt were to be downgraded by certain            counterparties to the derivative contracts do not perform as
major credit rating agencies, the counterparty could demand               expected. If a counterparty fails to perform, our counterparty
additional collateral or require termination or replacement of            credit risk is equal to the amount reported as a derivative asset on
derivative instruments in a net liability position. The aggregate         our balance sheet. The amounts reported as a derivative asset are
fair value of all derivative instruments with such credit-risk-           derivative contracts in a gain position, and to the extent subject
related contingent features that are in a net liability position was      to legally enforceable master netting arrangements, net of
$10.4 billion at June 30, 2017, and $12.8 billion at December 31,         derivatives in a loss position with the same counterparty and cash
2016, for which we posted $8.1 billion and $8.9 billion,                  collateral received. We minimize counterparty credit risk through
respectively, in collateral in the normal course of business. A           credit approvals, limits, monitoring procedures, executing master
credit rating below investment grade is the credit-risk-related           netting arrangements and obtaining collateral, where
contingent feature that if triggered requires the maximum                 appropriate. To the extent the master netting arrangements and
amount of collateral to be posted. If the credit rating of our debt       other criteria meet the applicable requirements, including
had been downgraded below investment grade , on June 30,                  determining the legal enforceability of the arrangement, it is our
2017, or December 31, 2016, we would have been required to post           policy to present derivative balances and related cash collateral
additional collateral of $2.4 billion or $4.0 billion, respectively,      amounts net on the balance sheet. We incorporate credit
or potentially settle the contract in an amount equal to its fair         valuation adjustments (CVA) to reflect counterparty credit risk in
value. Some contracts require that we provide more collateral             determining the fair value of our derivatives. Such adjustments,
than the fair value of derivatives that are in a net liability position   which consider the effects of enforceable master netting
if a downgrade occurs.                                                    agreements and collateral arrangements, reflect market-based
                                                                          views of the credit quality of each counterparty. Our CVA
                                                                          calculation is determined based on observed credit spreads in the
                                                                          credit default swap market and indices indicative of the credit
                                                                          quality of the counterparties to our derivatives.




                                                                                                                                           133
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 136 of 169

Note 13:  Fair Values of Assets and Liabilities

We use fair value measurements to record fair value adjustments               In accordance with new accounting guidance that we
to certain assets and liabilities and to determine fair value            adopted effective January 1, 2016, we do not classify an
disclosures. Assets and liabilities recorded at fair value on a          investment in the fair value hierarchy if we use the non-published
recurring basis are presented in Table 13.2 in this Note. From           net asset value (NAV) per share (or its equivalent) that has been
time to time, we may be required to record fair value adjustments        communicated to us as an investor as a practical expedient to
on a nonrecurring basis. These nonrecurring fair value                   measure fair value. We generally use NAV per share as the fair
adjustments typically involve application of LOCOM accounting            value measurement for certain nonmarketable equity fund
or write-downs of individual assets. Assets recorded on a                investments. This guidance was required to be applied
nonrecurring basis are presented in Table 13.14 in this Note.            retrospectively. Accordingly, certain prior period fair value
     See Note 1 (Summary of Significant Accounting Policies) to          disclosures have been revised to conform with current period
Financial Statements in our 2016 Form 10-K for discussion of             presentation. Marketable equity investments with published
how we determine fair value. For descriptions of the valuation           NAVs continue to be classified in the fair value hierarchy.
methodologies we use for assets and liabilities recorded at fair
value on a recurring or nonrecurring basis and for estimating fair       Fair Value Measurements from Vendors
value for financial instruments that are not recorded at fair value,     For certain assets and liabilities, we obtain fair value
see Note 17 (Fair Values of Assets and Liabilities) to Financial         measurements from vendors, which predominantly consist of
Statements in our 2016 Form 10-K.                                        third-party pricing services, and record the unadjusted fair value
                                                                         in our financial statements. For additional information, see Note
FAIR VALUE HIERARCHY  We group our assets and liabilities                17 (Fair Values of Assets and Liabilities) to Financial Statements
measured at fair value in three levels based on the markets in           in our 2016 Form 10-K. Table 13.1. presents unadjusted fair value
which the assets and liabilities are traded and the reliability of the   measurements provided by brokers or third-party pricing
assumptions used to determine fair value. These levels are:              services by fair value hierarchy level. Fair value measurements
•    Level 1 – Valuation is based upon quoted prices for identical       obtained from brokers or third-party pricing services that we
     instruments traded in active markets.                               have adjusted to determine the fair value recorded in our
•    Level 2 – Valuation is based upon quoted prices for similar         financial statements are excluded from Table 13.1.
     instruments in active markets, quoted prices for identical or
     similar instruments in markets that are not active, and
     model-based valuation techniques for which all significant
     assumptions are observable in the market.
•    Level 3 – Valuation is generated from techniques that use
     significant assumptions that are not observable in the
     market. These unobservable assumptions reflect estimates of
     assumptions that market participants would use in pricing
     the asset or liability. Valuation techniques include use of
     option pricing models, discounted cash flow models and
     similar techniques.




134
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 137 of 169

Table 13.1: Fair Value Measurements by Brokers or Third-Party Pricing Services

                                                                                                                      Brokers                         Third-party pricing services
(in millions)                                                                     Level 1           Level 2            Level 3           Level 1            Level 2        Level 3
June 30, 2017                                                                                                                                                           
Trading assets                                                              $           —                 —                 —               832               344              —
Available-for-sale securities:                                                                                                                                          
      Securities of U.S. Treasury and federal agencies                                  —                 —                 —           14,940               2,956             —
      Securities of U.S. states and political subdivisions                              —                 —                 —                    —          50,456           208
      Mortgage-backed securities                                                        —                41                 —                    —         148,097            76
      Other debt securities (1)                                                         —              491             1,129                     —          45,523            26
        Total debt securities                                                           —              532             1,129            14,940             247,032           310
        Total marketable equity securities                                              —                 —                 —                    —            287              —
           Total available-for-sale securities                                          —              532             1,129            14,940             247,319           310
Derivatives assets                                                                      —                 —                 —                    21              3             —
Derivatives liabilities                                                                 —                 —                 —               (18)                (7)            —
Other liabilities (2)                                                                   —                 —                 —                    —              —              —
December 31, 2016                                                                                                                                                       
Trading assets                                                              $           —                 —                 —               899                 60             —
Available-for-sale securities:                                                                                                                                          
      Securities of U.S. Treasury and federal agencies                                  —                 —                 —            22,870              2,949             —
      Securities of U.S. states and political subdivisions                              —                 —                 —                    —          49,837            208
      Mortgage-backed securities                                                        —               171                 —                    —         176,923             92
      Other debt securities (1)                                                         —               450               968                    —          49,162             54
        Total debt securities                                                           —               621               968            22,870            278,871            354
        Total marketable equity securities                                              —                 —                 —                    —             358             —
           Total available-for-sale securities                                          —               621               968            22,870            279,229            354
Derivatives assets                                                                      —                 —                 —                    22             —              —
Derivatives liabilities                                                                 —                 —                 —              (109)                (1)            —
Other liabilities (2)                                                                   —                 —                 —                    —              —              —
(1)    Includes corporate debt securities, collateralized loan and other debt obligations, asset-backed securities, and other debt securities.
(2)    Includes short sale liabilities and other liabilities.




                                                                                                                                                                                135
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                         Filed 11/02/18 Page 138 of 169

Assets and Liabilities Recorded at Fair Value on a                                          Table 13.2 presents the balances of assets and liabilities recorded
Recurring Basis                                                                             at fair value on a recurring basis.

Table 13.2: Fair Value on a Recurring Basis

(in millions)                                                                         Level 1            Level 2           Level 3                Netting                  Total
June 30, 2017
Trading assets
 Securities of U.S. Treasury and federal agencies                              $      13,484              3,061                  —                      —                16,545
 Securities of U.S. states and political subdivisions                                      —              3,070                  9                      —                 3,079
 Collateralized loan obligations                                                           —                386                403                      —                   789
 Corporate debt securities                                                                 —             10,229                 26                      —                10,255
 Mortgage-backed securities                                                                —             22,480                  —                      —                22,480
 Asset-backed securities                                                                   —              1,160                  —                      —                 1,160
 Equity securities                                                                    27,286                240                  —                      —                27,526
     Total trading securities (1)                                                     40,770             40,626                438                      —                81,834
 Other trading assets                                                                      —              1,734                 39                      —                 1,773
        Total trading assets                                                          40,770             42,360                477                      —                83,607
Securities of U.S. Treasury and federal agencies                                      14,940              2,956                  —                      —                17,896
Securities of U.S. states and political subdivisions                                       —             50,456              1,557   (2)                —                52,013
Mortgage-backed securities:
 Federal agencies                                                                           —          135,938                   —                      —              135,938
 Residential                                                                                —            7,358                   1                      —                7,359
 Commercial                                                                                 —            5,338                  75                      —                5,413
     Total mortgage-backed securities                                                       —          148,634                  76                      —              148,710
Corporate debt securities                                                                  54            9,172                 376                      —                9,602
Collateralized loan and other debt obligations (3)                                          —           32,453               1,002   (2)                —               33,455
Asset-backed securities:
 Automobile loans and leases                                                               —               530                   —                      —                  530
 Home equity loans                                                                         —               319                   —                      —                  319
 Other asset-backed securities                                                             —             4,777                 872   (2)                —                5,649
     Total asset-backed securities                                                         —             5,626                 872                      —                6,498
Other debt securities                                                                      —                 —                   —                      —                    —
        Total debt securities                                                         14,994           249,297               3,883                      —              268,174
Marketable equity securities:
 Perpetual preferred securities                                                          178               287                  —                       —                  465
 Other marketable equity securities                                                      563                 —                  —                       —                  563
        Total marketable equity securities                                               741               287                  —                       —                1,028
            Total available-for-sale securities                                       15,735           249,584              3,883                       —              269,202
Mortgages held for sale                                                                    —            18,548                995                       —               19,543
Loans                                                                                      —                 —                443                       —                  443
Mortgage servicing rights (residential)                                                    —                 —             12,789                       —               12,789
Derivative assets:
 Interest rate contracts                                                                  28            18,998                192                      —                19,218
 Commodity contracts                                                                       —             1,504                 30                      —                 1,534
 Equity contracts                                                                      1,545             3,618              1,180                      —                 6,343
 Foreign exchange contracts                                                               21             8,247                 18                      —                 8,286
 Credit contracts                                                                          —               320                184                      —                   504
     Netting                                                                               —                 —                  —                (22,612) (4)          (22,612)
        Total derivative assets                                                        1,594            32,687              1,604                (22,612)               13,273
Other assets – excluding nonmarketable equity investments at NAV                           —                26              3,960                      —                 3,986
            Total assets included in the fair value hierarchy                  $      58,099           343,205             24,151                (22,612)              402,843
Other assets – nonmarketable equity investments at NAV (5)                                                                                                                   —
              Total assets recorded at fair value                                                                                                                 $    402,843
Derivative liabilities:
 Interest rate contracts                                                       $          (30)          (16,146)               (77)                    —                (16,253)
 Commodity contracts                                                                        —            (1,653)               (13)                    —                 (1,666)
 Equity contracts                                                                      (1,089)           (4,280)            (1,651)                    —                 (7,020)
 Foreign exchange contracts                                                               (18)           (9,223)               (14)                    —                 (9,255)
 Credit contracts                                                                           —              (389)              (112)                    —                   (501)
 Other derivative contracts                                                                 —                 —                (34)                    —                    (34)
    Netting                                                                                 —                 —                  —                23,093    (4)          23,093
        Total derivative liabilities                                                   (1,137)          (31,691)            (1,901)               23,093                (11,636)
Short sale liabilities:                                                                                                                                       
 Securities of U.S. Treasury and federal agencies                                     (8,906)              (622)                 —                     —                 (9,528)
 Corporate debt securities                                                                 —             (5,180)                 —                     —                 (5,180)
 Equity securities                                                                    (2,073)               (18)                 —                     —                 (2,091)
 Other securities                                                                          —                (45)                 —                     —                    (45)
    Total short sale liabilities                                                     (10,979)            (5,865)                 —                     —                (16,844)
Other liabilities                                                                          —                  —                 (3)                    —                     (3)
              Total liabilities recorded at fair value                         $     (12,116)           (37,556)            (1,904)               23,093                (28,483)
(1)   Net gains (losses) from trading activities recognized in the income statement for the first half of June 30, 2017 and 2016 include $1.1 billion and $1.1 billion in net
      unrealized gains (losses) on trading securities held at June 30, 2017 and 2016, respectively.
(2)   Balances consist of securities that are mostly investment grade based on ratings received from the ratings agencies or internal credit grades categorized as investment
      grade if external ratings are not available. The securities are classified as Level 3 due to limited market activity.
(3)   Includes collateralized debt obligations of $998 million.
(4)   Represents balance sheet netting of derivative asset and liability balances and related cash collateral. See Note 12 (Derivatives) for additional information.
(5)   Consists of certain nonmarketable equity investments that are measured at fair value using NAV per share (or its equivalent) as a practical expedient and are excluded
      from the fair value hierarchy.
(continued on following page)




136
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 139 of 169

(continued from previous page)

(in millions)                                                                          Level 1            Level 2           Level 3               Netting                  Total
December 31, 2016
 Trading assets
 Securities of U.S. Treasury and federal agencies                              $        14,950             2,710                 —                      —                17,660
 Securities of U.S. states and political subdivisions                                       —              2,910                  3                     —                 2,913
 Collateralized loan obligations                                                            —                501                309                     —                   810
 Corporate debt securities                                                                  —              9,481                 34                     —                 9,515
 Mortgage-backed securities                                                                 —             20,254                 —                      —                20,254
 Asset-backed securities                                                                    —              1,128                 —                      —                 1,128
 Equity securities                                                                      20,462               290                 —                      —                20,752
     Total trading securities (1)                                                       35,412            37,274                346                     —                73,032
 Other trading assets                                                                       —              1,337                 28                     —                 1,365
         Total trading assets                                                           35,412            38,611                374                     —                74,397
Securities of U.S. Treasury and federal agencies                                        22,870             2,949                 —                      —                25,819
Securities of U.S. states and political subdivisions                                        —             49,961              1,140 (2)                 —                51,101
Mortgage-backed securities:                                                                                                                    
 Federal agencies                                                                           —            161,230                 —                      —               161,230
 Residential                                                                                —              7,815                  1                     —                 7,816
 Commercial                                                                                 —              8,411                 91                     —                 8,502
     Total mortgage-backed securities                                                       —            177,456                 92                     —               177,548
Corporate debt securities                                                                   58            10,967                432                     —                11,457
Collateralized loan and other debt obligations (3)                                          —             34,141                879 (2)                 —                35,020
Asset-backed securities:                                                                                                                       
 Automobile loans and leases                                                                 —                  9                —                      —                         9
 Home equity loans                                                                          —                327                 —                      —                   327
 Other asset-backed securities                                                              —              4,909                962    (2)              —                 5,871
     Total asset-backed securities                                                          —              5,245                962                     —                 6,207
Other debt securities                                                                       —                  1                 —                      —                     1
         Total debt securities                                                          22,928           280,720              3,505                     —               307,153
Marketable equity securities:                                                                                                                  
 Perpetual preferred securities                                                            112               357                —                       —                   469
 Other marketable equity securities                                                        741                 1                —                       —                   742
      Total marketable equity securities                                                   853               358                —                       —                 1,211
            Total available-for-sale securities                                         23,781           281,078             3,505                      —               308,364
Mortgages held for sale                                                                     —             21,057               985                      —                22,042
Loans                                                                                       —                 —                758                      —                   758
Mortgage servicing rights (residential)                                                     —                 —             12,959                      —                12,959
Derivative assets:                                                                                                                             
 Interest rate contracts                                                                    44            64,986               238                     —                 65,268
 Commodity contracts                                                                        —              3,020                37                     —                  3,057
 Equity contracts                                                                        1,314             2,997             1,047                     —                  5,358
 Foreign exchange contracts                                                                 22            10,843                29                     —                 10,894
 Credit contracts                                                                           —                280               272                     —                    552
     Netting                                                                                —                 —                 —                 (70,631) (4)          (70,631)
         Total derivative assets                                                         1,380            82,126             1,623                (70,631)               14,498
Other assets – excluding nonmarketable equity investments at NAV                            —                 16             3,259                     —                  3,275
            Total assets included in the fair value hierarchy                  $        60,573           422,888            23,463                (70,631)              436,293
Other assets – nonmarketable equity investments at NAV (5)                                                                                                                   —
                Total assets recorded at fair value                                                                                                              $      436,293
Derivative liabilities:                                                                                                                        
 Interest rate contracts                                                       $           (45)          (65,047)              (117)                   —                (65,209)
 Commodity contracts                                                                        —             (2,537)               (14)                   —                 (2,551)
 Equity contracts                                                                         (919)           (3,879)            (1,314)                   —                 (6,112)
 Foreign exchange contracts                                                               (109)          (12,616)               (17)                   —                (12,742)
 Credit contracts                                                                           —               (332)              (195)                   —                   (527)
 Other derivative contracts                                                                 —                 —                 (47)                   —                    (47)
     Netting                                                                                —                 —                  —                 72,696 (4)            72,696
         Total derivative liabilities                                                   (1,073)          (84,411)            (1,704)               72,696               (14,492)
Short sale liabilities:                                                                                                                        
 Securities of U.S. Treasury and federal agencies                                       (9,722)             (701)                —                     —                (10,423)
 Corporate debt securities                                                                  —             (4,063)                —                     —                 (4,063)
 Equity securities                                                                      (1,795)               —                  —                     —                 (1,795)
 Other securities                                                                           —                (98)                —                     —                    (98)
     Total short sale liabilities                                                      (11,517)           (4,862)                —                     —                (16,379)
Other liabilities                                                                           —                 —                  (4)                   —                     (4)
                Total liabilities recorded at fair value                       $       (12,590)          (89,273)            (1,708)               72,696               (30,875)
(1)   Net gains (losses) from trading activities recognized in the income statement for the year ended December 31, 2016, include $820 million in net unrealized gains (losses)
      on trading securities held at December 31, 2016.
(2)   Balances consist of securities that are mostly investment grade based on ratings received from the ratings agencies or internal credit grades categorized as investment
      grade if external ratings are not available. The securities are classified as Level 3 due to limited market activity.
(3)   Includes collateralized debt obligations of $847 million. 
(4)   Represents balance sheet netting of derivative asset and liability balances and related cash collateral. See Note 12 (Derivatives) for additional information.
(5)   Consists of certain nonmarketable equity investments that are measured at fair value using NAV per share (or its equivalent) as a practical expedient and are excluded
      from the fair value hierarchy.




                                                                                                                                                                             137
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                           Filed 11/02/18 Page 140 of 169

Changes in Fair Value Levels
We monitor the availability of observable market data to assess                                changing the valuation technique used, are generally the cause of
the appropriate classification of financial instruments within the                             transfers between Level 1, Level 2, and Level 3.
fair value hierarchy and transfer between Level 1, Level 2, and                                    Transfers into and out of Level 1, Level 2, and Level 3 are
Level 3 accordingly. Observable market data includes but is not                                provided within Table 13.3 for the periods presented. The
limited to quoted prices and market transactions. Changes in                                   amounts reported as transfers represent the fair value as of the
economic conditions or market liquidity generally will drive                                   beginning of the quarter in which the transfer occurred.
changes in availability of observable market data. Changes in
availability of observable market data, which also may result in

Table 13.3: Transfers Between Fair Value Levels

                                                                                          Transfers Between Fair Value Levels                                              
                                                                       Level 1                             Level 2                            Level 3 (1)                  
(in millions)                                                    In               Out                In               Out                In                 Out               Total
Quarter ended June 30, 2017                                                                                                                                                
Trading assets                                              $          —                 —                 —                (16)              16                   —                  —
Available-for-sale securities                                          —                 —                424                —                 —             (424)                    —
Mortgages held for sale                                                —                 —                  5               (19)              19                   (5)                —
Other assets                                                           —                 —                 —                 (1)                1                  —                  —
Net derivative assets and liabilities (2)                              —                 —                 80                —                 —                  (80)                —
Short sale liabilities                                                 —                 —                 —                 —                 —                   —                  —
      Total transfers                                       $          —                 —                509               (36)              36             (509)                    —
Quarter ended June 30, 2016                                                                                                                                                
Trading assets                                              $          —                 (4)                4                —                 —                   —                  —
Available-for-sale securities                                          —                 —                 16                —                 —                  (16)                —
Mortgages held for sale                                                —                 —                  7               (25)               25                  (7)                —
Other assets                                                           —                 —                 —                 —                 —                   —                  —
Net derivative assets and liabilities (2)                              —                 —                (12)               (3)                3                  12                 —
Short sale liabilities                                                 —                 —                 —                 —                 —                   —                  —
      Total transfers                                       $          —                 (4)               15               (28)               28                 (11)                —
Six months ended June 30, 2017                                                                                                                                             
Trading assets                                              $          —                 —                  1               (19)              19                   (1)                —
Available-for-sale securities                                          —                 —                496                (5)                5            (496)                    —
Mortgages held for sale                                                —                 —                  6               (61)              61                   (6)                —
Other assets                                                           —                 —                 —                 (1)                1                  —                  —
Net derivative assets and liabilities (2)                              —                 —                83                22                (22)                (83)                —
Short sale liabilities                                                 —                 —                 —                 —                 —                   —                  —
      Total transfers                                      $           —                 —                586               (64)              64             (586)                    —
Six months ended June 30, 2016                                                                                                                                             
Trading assets                                             $            4                (4)               15                (4)               —                  (11)                —
Available-for-sale securities                                          —                 —                 16               (80)               80                 (16)                —
Mortgages held for sale                                                —                 —                  9               (54)               54                  (9)                —
Other assets                                                           —                 —                 —                 —                 —                   —                  —
Net derivative assets and liabilities (2)                              —                 —                 50               (28)               28                 (50)                —
Short sale liabilities                                                 (1)               —                 —                  1                —                   —                  —
      Total transfers                                      $            3                (4)               90            (165)                162                 (86)                —
(1)    All transfers in and out of Level 3 are disclosed within the recurring Level 3 rollforward tables in this Note.
(2)    Includes transfers of net derivative assets and net derivative liabilities between levels due to changes in observable market data.




138
                          Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 141 of 169

    The changes in Level 3 assets and liabilities measured at fair value on a recurring basis for the quarter ended June 30, 2017, are
presented in Table 13.4.

Table 13.4: Changes in Level 3 Fair Value Assets and Liabilities on a Recurring Basis – Quarter ended June 30, 2017

                                                                                    Total net gains                                                                          Net unrealized   
                                                                               (losses) included in                                                                      
                                                                                                        Purchases,                                                           gains (losses)
                                                                                                              sales,                                                             included in
                                                                                               Other      issuances                                                         income related
                                                             Balance,                       compre-             and    Transfers        Transfers        Balance,             to assets and
                                                            beginning               Net      hensive   settlements,         into           out of          end of            liabilities held
    (in millions)                                            of period          income       income          net (1)     Level 3          Level 3          period             at period end (2)
    Quarter ended June 30, 2017                                                                                                                                                                 
    Trading assets:                                                                                                                                                                             
      Securities of U.S. states and
        political subdivisions                              $        3                —           —               6           —                —                  9                     —       
      Collateralized loan obligations                              398                (7)         —              12           —                —                403                      7      
      Corporate debt securities                                     37                 1          —             (12)          —                —                 26                     (1)     
      Mortgage-backed securities                                     —                —           —               —           —                —                  —                     —       
      Asset-backed securities                                        —                —           —               —           —                —                  —                     —       
      Equity securities                                              —                —           —               —           —                —                  —                     —       
         Total trading securities                                  438                (6)         —               6           —                —                438                      6      
       Other trading assets                                         26                (1)         —              (2)         16                —                 39                     (1)
            Total trading assets                                   464                (7)         —               4          16                —                477                      5    (3)
    Available-for-sale securities:                                                                                                                                                              
      Securities of U.S. states and
        political subdivisions                                    1,360                1          2            618            —              (424)             1,557                    —       
      Mortgage-backed securities:                                                                                                                                                             
        Residential                                                  1                —          —               —            —                —                  1                     —     
        Commercial                                                  89                (3)        (5)             (6)          —                —                 75                     (7)   
            Total mortgage-backed securities                        90                (3)        (5)             (6)          —                —                 76                     (7)
      Corporate debt securities                                    391                —           2             (17)          —                —                376                     —       
      Collateralized loan and other
        debt obligations                                           964                 5          4              29           —                —               1,002                    —       
      Asset-backed securities:                                                                                                                                                                  
        Automobile loans and leases                                  —                —           —               —           —                —                  —                     —       
        Other asset-backed securities                              845                —           1              26           —                —                872                     —       
            Total asset-backed securities                          845                —           1              26           —                —                872                     —       
               Total debt securities                              3,650                3          4            650            —              (424)             3,883                    (7) (4)
      Marketable equity securities:                                                                                                                                                             
         Perpetual preferred securities                              —                —           —               —           —                —                  —                     —       
         Other marketable equity securities                          —                —           —               —           —                —                  —                     —       
               Total marketable
                 equity securities                                   —                —           —               —           —                —                  —                     —     (5)
                    Total available-for-sale
                      securities                                  3,650                3          4            650            —              (424)             3,883                    (7)   
    Mortgages held for sale                                        957                (1)         —              25          19                (5)              995                     —     (6)
    Loans                                                           505               —           —             (62)          —                —                443                     (4) (6)
    Mortgage servicing rights (residential) (7)                  13,208             (847)         —            428            —                —              12,789                 (360) (6)
    Net derivative assets and liabilities:                                                                                                                                                   
      Interest rate contracts                                      218              258           —           (361)           —                 —               115                    12   
      Commodity contracts                                           19                —           —              —            —                (2)               17                     2   
      Equity contracts                                            (299)             (14)          —            (80)           —               (78)             (471)                 (109)   
      Foreign exchange contracts                                     3                1           —              —            —                 —                 4                     1   
      Credit contracts                                              87               28           —            (43)           —                 —                72                   (17)   
      Other derivative contracts                                   (36)               3           —             (1)           —                 —               (34)                    2   
         Total derivative contracts                                  (8)            276           —           (485)           —               (80)             (297)                 (109) (8)
    Other assets                                                  3,740             220           —              (1)          1                —               3,960                  226     (5)
    Short sale liabilities                                           —                —           —               —           —                —                  —                     —     (3)
    Other liabilities                                                (4)              1           —               —           —                —                  (3)                   —     (6)
(1)     See Table 13.5 for detail.
(2)     Represents only net gains (losses) that are due to changes in economic conditions and management’s estimates of fair value and excludes changes due to the collection/
        realization of cash flows over time.
(3)     Included in net gains (losses) from trading activities and other noninterest income in the income statement.
(4)     Included in net gains (losses) from debt securities in the income statement.
(5)     Included in net gains (losses) from equity investments in the income statement.
(6)     Included in mortgage banking and other noninterest income in the income statement.
(7)     For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).
(8)     Included in mortgage banking, trading activities, equity investments and other noninterest income in the income statement.

 
(continued on following page)




                                                                                                                                                                                                   139
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                          Filed 11/02/18 Page 142 of 169

(continued from previous page)
 
   Table 13.5 presents gross purchases, sales, issuances and settlements related to the changes in Level 3 assets and liabilities
measured at fair value on a recurring basis for the quarter ended June 30, 2017.

Table 13.5: Gross Purchases, Sales, Issuances and Settlements – Level 3 – Quarter ended June 30, 2017

    (in millions)                                                                                Purchases            Sales        Issuances    Settlements         Net
    Quarter ended June 30, 2017                                                                                                                                 
    Trading assets:                                                                                                                                             
      Securities of U.S. states and political subdivisions                                  $           6                —                —              —            6
      Collateralized loan obligations                                                                  87              (53)               —            (22)         12
      Corporate debt securities                                                                         3              (15)               —              —          (12)
      Mortgage-backed securities                                                                        —                —                —              —           —
      Asset-backed securities                                                                           —                —                —              —           —
      Equity securities                                                                                 —                —                —              —           —
         Total trading securities                                                                      96              (68)               —            (22)           6
      Other trading assets                                                                              —                —                —             (2)          (2)
            Total trading assets                                                                       96              (68)               —            (24)           4
    Available-for-sale securities:                                                                                                                              
      Securities of U.S. states and political subdivisions                                              —                —              655            (37)        618
      Mortgage-backed securities:                                                                                                                               
         Residential                                                                                    —                —                —              —           —
         Commercial                                                                                     —                —                —             (6)          (6)
            Total mortgage-backed securities                                                            —                —                —             (6)          (6)
      Corporate debt securities                                                                         —                —                —            (17)         (17)
      Collateralized loan and other debt obligations                                                   57                —                —            (28)         29
      Asset-backed securities:                                                                                                                                  
         Automobile loans and leases                                                                    —                —                —              —           —
         Other asset-backed securities                                                                  —                —              161           (135)         26
            Total asset-backed securities                                                               —                —              161           (135)         26
               Total debt securities                                                                   57                —              816           (223)        650
      Marketable equity securities:                                                                                                                             
         Perpetual preferred securities                                                                 —                —                —              —           —
         Other marketable equity securities                                                             —                —                —              —           —
            Total marketable equity securities                                                          —                —                —              —           —
                    Total available-for-sale securities                                                57                —              816           (223)        650
    Mortgages held for sale                                                                            18              (88)             133            (38)         25
    Loans                                                                                               2                —                3            (67)         (62)
    Mortgage servicing rights (residential) (1)                                                         —               (8)             436              —         428
    Net derivative assets and liabilities:                                                                                                                      
      Interest rate contracts                                                                           —                —                —           (361)        (361)
      Commodity contracts                                                                               —                —                —              —           —
      Equity contracts                                                                                  —              (69)               —            (11)         (80)
      Foreign exchange contracts                                                                        —                —                —              —           —
      Credit contracts                                                                                  2               (1)               —            (44)         (43)
      Other derivative contracts                                                                        —                —                —             (1)          (1)
         Total derivative contracts                                                                     2              (70)               —           (417)        (485)
    Other assets                                                                                        —               (1)               —              —           (1)
    Short sale liabilities                                                                              —                —                —              —           —
    Other liabilities                                                                                   —                —                —              —           —

(1)     For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).




140
                              Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 143 of 169

    The changes in Level 3 assets and liabilities measured at fair value on a recurring basis for the quarter ended June 30, 2016, are
presented in Table 13.6.

Table 13.6: Changes in Level 3 Fair Value Assets and Liabilities on a Recurring Basis – Quarter ended June 30, 2016

                                                                                         Total net gains                                                                                            Net unrealized   
                                                                                    (losses) included in                                                                                   
                                                                                                                      Purchases,                                                                    gains (losses)
                                                                                                                           sales,                                                                        included in
                                                                                                      Other            issuances                                                                   income related
                                                                   Balance,                        compre-                   and         Transfers         Transfers             Balance,             to assets and
                                                                  beginning             Net         hensive         settlements,              into            out of               end of            liabilities held
    (in millions)                                                  of period        income          income                net (1)          Level 3           Level 3               period             at period end (2)
    Quarter ended June 30, 2016                                                                                                                                                                                        
    Trading assets:                                                                                                                                                                                                    
       Securities of U.S. states and
         political subdivisions                              $            8             —                —                    (1)               —                 —                    7                        —   
       Collateralized loan obligations                                  268              1               —                   (20)               —                 —                  249                       (4)     
       Corporate debt securities                                         33             (3)              —                     6                —                 —                   36                       (2)     
       Mortgage-backed securities                                        —              —                —                    —                 —                 —                   —                        —       
       Asset-backed securities                                           —              —                —                    —                 —                 —                   —                        —       
       Equity securities                                                 —              —                —                    —                 —                 —                   —                        —       
          Total trading securities                                      309             (2)              —                   (15)               —                 —                  292                       (6)   
       Other trading assets                                              32              1               —                     —                —                 —                   33                        3   
              Total trading assets                                      341             (1)              —                   (15)               —                 —                  325                       (3) (3)
    Available-for-sale securities:                                                                                                                                                                                     
       Securities of U.S. states and
         political subdivisions                                       1,457              3               1                   348                —               (16)               1,793                        —   
       Mortgage-backed securities:                                                                                                                                                                                     
         Residential                                                      1             —                —                    —                 —                 —                    1                        —   
         Commercial                                                      73             —                —                    21                —                 —                   94                        —   
              Total mortgage-backed securities                           74             —                —                    21                —                 —                   95                        —   
       Corporate debt securities                                        453              3               9                     6                —                 —                  471                        —   
       Collateralized loan and other
          debt obligations                                              813              8               4                   126                —                 —                  951                        —   
       Asset-backed securities:                                                                                                                                                                                      
          Automobile loans and leases                                     —             —                —                     —                —                 —                    —                       —   
          Other asset-backed securities                               1,240              2               (7)                (118)               —                 —                1,117                       (4)   
              Total asset-backed securities                           1,240              2               (7)                (118)               —                 —                1,117                       (4)   
                    Total debt securities                             4,037             16               7                   383                —               (16)               4,427                       (4) (4)
       Marketable equity securities:                                                                                                                                                                                   
          Perpetual preferred securities                                  —             —                —                     —                —                 —                    —                        —   
          Other marketable equity securities                              —             —                —                     —                —                 —                    —                        —   
              Total marketable equity securities                          —             —                —                     —                —                 —                    —                        — (5)
                       Total available-for-sale
                          securities                                  4,037             16               7                   383                —               (16)               4,427                       (4)   
    Mortgages held for sale                                           1,071              6               —                   (11)              25                (7)               1,084                        6 (6)
    Loans                                                            5,221              (3)              —                  (186)               —                 —                5,032                       (4) (6)
    Mortgage servicing rights (residential) (7)                     11,333          (1,392)              —                   455                —                 —               10,396                     (824) (6)
    Net derivative assets and liabilities:                                                                                                                                                                           
      Interest rate contracts                                           501            660               —                  (471)               —                —                   690                      357   
      Commodity contracts                                                11              6               —                     1                3                —                    21                        9   
      Equity contracts                                                 (283)             9               —                    10                —                12                 (252)                      (7)   
      Foreign exchange contracts                                         —              —                —                    —                 —                —                    —                        —   
      Credit contracts                                                   —              (1)              —                    62                —                —                    61                       (4)   
      Other derivative contracts                                        (77)            (9)              —                    (2)               —                —                   (88)                     (10)   
          Total derivative contracts                                    152            665               —                  (400)               3                12                  432                      345 (8)
    Other assets                                                      3,097           (181)              —                   122                —                 —                3,038                     (181) (5)
    Short sale liabilities                                               —              —                —                     —                —                 —                    —                        — (3)
    Other liabilities                                                    (5)            —                —                     —                —                 —                    (5)                      — (6)
(1)      See Table 13.7 for detail.
(2)      Represents only net gains (losses) that are due to changes in economic conditions and management’s estimates of fair value and excludes changes due to the collection/
         realization of cash flows over time.
(3)      Included in net gains (losses) from trading activities and other noninterest income in the income statement.
(4)      Included in net gains (losses) from debt securities in the income statement.
(5)      Included in net gains (losses) from equity investments in the income statement.
(6)      Included in mortgage banking and other noninterest income in the income statement.
(7)      For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).
(8)      Included in mortgage banking, trading activities, equity investments and other noninterest income in the income statement.

 
(continued on following page)




                                                                                                                                                                                                                          141
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                          Filed 11/02/18 Page 144 of 169

(continued from previous page)
 
   Table 13.7 presents gross purchases, sales, issuances and settlements related to the changes in Level 3 assets and liabilities
measured at fair value on a recurring basis for the quarter ended June 30, 2016.

Table 13.7: Gross Purchases, Sales, Issuances and Settlements – Level 3 – Quarter ended June 30, 2016

    (in millions)                                                                                 Purchases            Sales         Issuances        Settlements          Net
    Quarter ended June 30, 2016                                                                                                                                        
    Trading assets:                                                                                                                                                    
       Securities of U.S. states and political subdivisions                                  $            2               (2)               —                  (1)          (1)
       Collateralized loan obligations                                                                 134             (154)                —                  —           (20)
       Corporate debt securities                                                                        10                (4)               —                  —             6
       Mortgage-backed securities                                                                        —                —                 —                  —            —
       Asset-backed securities                                                                           —                —                 —                  —            —
       Equity securities                                                                                 —                —                 —                  —            —
            Total trading securities                                                                   146             (160)                —                  (1)         (15)
       Other trading assets                                                                              —                —                 —                  —            —
               Total trading assets                                                                    146             (160)                —                  (1)         (15)
    Available-for-sale securities:                                                                                                                                     
       Securities of U.S. states and political subdivisions                                              —                (7)             459               (104)         348
       Mortgage-backed securities:                                                                                                                 
            Residential                                                                                  —                —                 —                  —            —
            Commercial                                                                                  22                —                 —                  (1)         21
               Total mortgage-backed securities                                                         22                —                 —                  (1)         21
       Corporate debt securities                                                                          6               —                 —                  —             6
       Collateralized loan and other debt obligations                                                  188                (4)               —                (58)         126
       Asset-backed securities:                                                                                                                    
            Automobile loans and leases                                                                  —                —                 —                  —            —
            Other asset-backed securities                                                                —              (28)               38               (128)         (118)
               Total asset-backed securities                                                             —              (28)               38               (128)         (118)
                    Total debt securities                                                              216              (39)              497               (291)         383
       Marketable equity securities:                                                                                                                                   
            Perpetual preferred securities                                                               —                —                 —                  —            —
            Other marketable equity securities                                                           —                —                 —                  —            —
                    Total marketable equity securities                                                   —                —                 —                  —            —
                       Total available-for-sale securities                                             216              (39)              497               (291)         383
    Mortgages held for sale                                                                             22             (152)              164                (45)          (11)
    Loans                                                                                                 8               —                84               (278)         (186)
    Mortgage servicing rights (residential) (1)                                                          —              (22)              477                  —          455
    Net derivative assets and liabilities:                                                                                                         
       Interest rate contracts                                                                           —                —                 —               (471)         (471)
       Commodity contracts                                                                               —                —                 —                  1             1
       Equity contracts                                                                                 16                1                 —                  (7)         10
       Foreign exchange contracts                                                                        —                —                 —                  —            —
       Credit contracts                                                                                  —                (1)               —                 63           62
       Other derivative contracts                                                                        —                —                 —                  (2)          (2)
            Total derivative contracts                                                                  16                —                 —               (416)         (400)
    Other assets                                                                                       122                —                 —                  —          122
    Short sale liabilities                                                                               —                —                 —                  —            —
    Other liabilities                                                                                    —                —                 —                  —            —

(1)      For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).




142
                          Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 145 of 169

    The changes in Level 3 assets and liabilities measured at fair value on a recurring basis for the first half of 2017, are presented in
Table 13.8.

Table 13.8: Changes in Level 3 Fair Value Assets and Liabilities on a Recurring Basis – Six months ended June 30, 2017

                                                                                    Total net gains                                                                            Net unrealized   
                                                                               (losses) included in                                                                        
                                                                                                          Purchases,                                                           gains (losses)
                                                                                                                sales,                                                             included in
                                                                                                 Other      issuances                                                         income related
                                                             Balance,                         compre-             and    Transfers        Transfers        Balance,             to assets and
                                                            beginning               Net        hensive   settlements,         into           out of          end of            liabilities held
    (in millions)                                            of period          income         income          net (1)     Level 3          Level 3          period             at period end (2)
    Six months ended June 30, 2017                                                                                                                                                                
    Trading assets:                                                                                                                                                                               
      Securities of U.S. states and
        political subdivisions                              $        3                  —           —               6           —                —                  9                     —       
      Collateralized loan obligations                              309                  (3)         —              97           —                —                403                     7       
      Corporate debt securities                                     34                   1          —             (11)          3                (1)               26                     —       
      Mortgage-backed securities                                     —                  —           —               —           —                —                  —                     —       
      Asset-backed securities                                        —                  —           —               —           —                —                  —                     —       
      Equity securities                                              —                  —           —               —           —                —                  —                     —       
         Total trading securities                                  346                  (2)         —              92           3                (1)              438                     7       
       Other trading assets                                         28                  (3)         —              (2)         16                —                 39                     (1)
            Total trading assets                                   374                  (5)         —              90          19                (1)              477                     6     (3)
    Available-for-sale securities:                                                                                                                                                                
      Securities of U.S. states and
        political subdivisions                                    1,140                 1           4            903            5              (496)             1,557                    —       
      Mortgage-backed securities:                                                                                                                                                              
        Residential                                                  1                  —          —               —            —                —                  1                     —    
        Commercial                                                  91                  (6)        (1)             (9)          —                —                 75                   (11)   
            Total mortgage-backed securities                        92                  (6)        (1)             (9)          —                —                 76                   (11)
      Corporate debt securities                                    432                (14)         10             (52)          —                —                376                     —       
      Collateralized loan and other
        debt obligations                                           879                 10          45              68           —                —               1,002                    —       
      Asset-backed securities:                                                                                                                                                                    
        Automobile loans and leases                                  —                  —           —               —           —                —                  —                     —       
        Other asset-backed securities                              962                  —           3             (93)          —                —                872                     —       
            Total asset-backed securities                          962                  —           3             (93)          —                —                872                     —       
               Total debt securities                              3,505                 (9)        61            817            5              (496)             3,883                  (11) (4)
      Marketable equity securities:                                                                                                                                                               
         Perpetual preferred securities                              —                  —           —               —           —                —                  —                     —       
         Other marketable equity securities                          —                  —           —               —           —                —                  —                     —       
               Total marketable
                 equity securities                                   —                  —           —               —           —                —                  —                     —     (5)
                    Total available-for-sale
                      securities                                  3,505                 (9)        61            817            5              (496)             3,883                  (11)   
    Mortgages held for sale                                        985                (10)          —             (35)         61                (6)              995                   (10) (6)
    Loans                                                           758                 (6)         —           (309)           —                —                443                     (8) (6)
    Mortgage servicing rights (residential) (7)                  12,959             (1,134)         —            964            —                —              12,789                 (186) (6)
    Net derivative assets and liabilities:                                                                                                                                                     
      Interest rate contracts                                      121                467           —           (473)           —                —                115                    (7)   
      Commodity contracts                                           23                  2           —             (6)           —                (2)               17                    14   
      Equity contracts                                            (267)               (58)          —             (43)        (22)              (81)             (471)                 (189)   
      Foreign exchange contracts                                    12                 (8)          —               —           —                 —                 4                    (5)   
      Credit contracts                                              77                 35           —             (40)          —                 —                72                   (32)   
      Other derivative contracts                                   (47)                14           —              (1)          —                 —               (34)                   14   
         Total derivative contracts                                (81)               452           —           (563)         (22)              (83)             (297)                 (205) (8)
    Other assets                                                  3,259               701           —              (1)          1                —               3,960                  711     (5)
    Short sale liabilities                                           —                  —           —               —           —                —                  —                     —     (3)
    Other liabilities                                                (4)                1           —               —           —                —                  (3)                   —     (6)
(1)     See Table 13.9 for detail.
(2)     Represents only net gains (losses) that are due to changes in economic conditions and management’s estimates of fair value and excludes changes due to the collection/
        realization of cash flows over time.
(3)     Included in net gains (losses) from trading activities and other noninterest income in the income statement.
(4)     Included in net gains (losses) from debt securities in the income statement.
(5)     Included in net gains (losses) from equity investments in the income statement.
(6)     Included in mortgage banking and other noninterest income in the income statement.
(7)     For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).
(8)     Included in mortgage banking, trading activities, equity investments and other noninterest income in the income statement.

 
(continued on following page)




                                                                                                                                                                                                     143
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                          Filed 11/02/18 Page 146 of 169

(continued from previous page)
 
   Table 13.9 presents gross purchases, sales, issuances and settlements related to the changes in Level 3 assets and liabilities
measured at fair value on a recurring basis for the first half of 2017.

Table 13.9: Gross Purchases, Sales, Issuances and Settlements – Level 3 – Six months ended June 30, 2017

    (in millions)                                                                                Purchases            Sales        Issuances    Settlements         Net
    Six months ended June 30, 2017                                                                                                                              
    Trading assets:                                                                                                                                             
      Securities of U.S. states and political subdivisions                                  $           7               (1)               —              —            6
      Collateralized loan obligations                                                                 286             (129)               —            (60)         97
      Corporate debt securities                                                                         9              (20)               —              —          (11)
      Mortgage-backed securities                                                                        —                —                —              —           —
      Asset-backed securities                                                                           —                —                —              —           —
      Equity securities                                                                                 —                —                —              —           —
         Total trading securities                                                                     302             (150)               —            (60)         92
      Other trading assets                                                                              —                —                —             (2)          (2)
            Total trading assets                                                                      302             (150)               —            (62)         90
    Available-for-sale securities:                                                                                                                              
      Securities of U.S. states and political subdivisions                                              —                —            1,001            (98)        903
      Mortgage-backed securities:                                                                                                                               
         Residential                                                                                    —                —                —              —           —
         Commercial                                                                                     —                —                —             (9)          (9)
            Total mortgage-backed securities                                                            —                —                —             (9)          (9)
      Corporate debt securities                                                                         4                —                —            (56)         (52)
      Collateralized loan and other debt obligations                                                  129                —                —            (61)         68
      Asset-backed securities:                                                                                                                                  
         Automobile loans and leases                                                                    —                —                —              —           —
         Other asset-backed securities                                                                  —                —              182           (275)         (93)
            Total asset-backed securities                                                               —                —              182           (275)         (93)
               Total debt securities                                                                  133                —            1,183           (499)        817
      Marketable equity securities:                                                                                                                             
         Perpetual preferred securities                                                                 —                —                —              —           —
         Other marketable equity securities                                                             —                —                —              —           —
            Total marketable equity securities                                                          —                —                —              —           —
                    Total available-for-sale securities                                               133                —            1,183           (499)        817
    Mortgages held for sale                                                                            40             (244)             239            (70)         (35)
    Loans                                                                                               3             (129)               9           (192)        (309)
    Mortgage servicing rights (residential) (1)                                                         —              (55)           1,019              —         964
    Net derivative assets and liabilities:                                                                                                                      
      Interest rate contracts                                                                           —                —                —           (473)        (473)
      Commodity contracts                                                                               —                —                —             (6)          (6)
      Equity contracts                                                                                  —              (69)               —             26          (43)
      Foreign exchange contracts                                                                        —                —                —              —           —
      Credit contracts                                                                                  4               (2)               —            (42)         (40)
      Other derivative contracts                                                                        —                —                —             (1)          (1)
         Total derivative contracts                                                                     4              (71)               —           (496)        (563)
    Other assets                                                                                        —               (1)               —              —           (1)
    Short sale liabilities                                                                              —                —                —              —           —
    Other liabilities                                                                                   —                —                —              —           —

(1)     For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).




144
                              Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 147 of 169

    The changes in Level 3 assets and liabilities measured at fair value on a recurring basis for the first half of 2016, are presented in
Table 13.10.

Table 13.10: Changes in Level 3 Fair Value Assets and Liabilities on a Recurring Basis – Six months ended June 30, 2016

                                                                                         Total net gains                                                                                            Net unrealized   
                                                                                    (losses) included in                                                                                   
                                                                                                                      Purchases,                                                                    gains (losses)
                                                                                                                           sales,                                                                        included in
                                                                                                      Other            issuances                                                                   income related
                                                                   Balance,                        compre-                   and         Transfers         Transfers             Balance,             to assets and
                                                                  beginning             Net         hensive         settlements,              into            out of               end of            liabilities held
    (in millions)                                                  of period        income          income                net (1)          Level 3           Level 3               period             at period end (2)
    Six months ended June 30, 2016                                                                                                                                                                                     
    Trading assets:                                                                                                                                                                                                    
       Securities of U.S. states and
         political subdivisions                              $            8             —                —                    (1)               —                 —                    7                        —   
       Collateralized loan obligations                                  343            (24)              —                   (59)               —               (11)                 249                      (25)     
       Corporate debt securities                                         56             (8)              —                   (12)               —                —                    36                       (6)     
       Mortgage-backed securities                                        —              —                —                    —                 —                —                    —                        —       
       Asset-backed securities                                           —              —                —                    —                 —                —                    —                        —       
       Equity securities                                                 —              —                —                    —                 —                —                    —                        —       
          Total trading securities                                      407            (32)              —                   (72)               —               (11)                 292                      (31)   
       Other trading assets                                              34             (1)              —                     —                —                 —                   33                        3   
              Total trading assets                                      441            (33)              —                   (72)               —               (11)                 325                      (28) (3)
    Available-for-sale securities:                                                                                                                                                                                     
       Securities of U.S. states and
         political subdivisions                                       1,500              4               4                   221               80               (16)               1,793                        —   
       Mortgage-backed securities:                                                                                                                                                                                  
         Residential                                                      1             —                —                    —                 —                 —                    1                        —   
         Commercial                                                      73             —                —                    21                —                 —                   94                        —   
              Total mortgage-backed securities                           74             —                —                    21                —                 —                   95                        —   
       Corporate debt securities                                        405              5              28                    33                —                 —                  471                        —   
       Collateralized loan and other
          debt obligations                                              565             23             (20)                  383                —                 —                  951                        —   
       Asset-backed securities:                                                                                                                                                                                      
          Automobile loans and leases                                    —              —                —                    —                 —                 —                   —                        —   
          Other asset-backed securities                               1,182             2                (7)                 (60)               —                 —                1,117                       (4)   
              Total asset-backed securities                           1,182              2               (7)                 (60)               —                 —                1,117                       (4)   
                    Total debt securities                             3,726             34               5                   598               80               (16)               4,427                       (4) (4)
       Marketable equity securities:                                                                                                                                                                                   
          Perpetual preferred securities                                  —             —                —                     —                —                 —                    —                        —   
          Other marketable equity securities                              —             —                —                     —                —                 —                    —                        —   
              Total marketable equity securities                          —             —                —                     —                —                 —                    —                        — (5)
                       Total available-for-sale
                          securities                                  3,726             34               5                   598               80               (16)               4,427                       (4)   
    Mortgages held for sale                                           1,082             30               —                   (73)              54                (9)               1,084                       27 (6)
    Loans                                                            5,316              (4)              —                  (280)               —                 —                5,032                       (6) (6)
    Mortgage servicing rights (residential) (7)                     12,415          (2,840)              —                   821                —                 —               10,396                   (1,781) (6)
    Net derivative assets and liabilities:                                                                                                                                                                           
      Interest rate contracts                                           288          1,259               —                  (850)              —                 (7)                 690                      458   
      Commodity contracts                                                12              8               —                    (2)               3                —                    21                       13   
      Equity contracts                                                 (111)             7               —                  (130)              25               (43)                (252)                    (160)   
      Foreign exchange contracts                                         —              —                —                    —                —                 —                    —                        —   
      Credit contracts                                                   (3)             8               —                    56               —                 —                    61                        4   
      Other derivative contracts                                        (58)           (30)              —                    —                —                 —                   (88)                     (30)   
          Total derivative contracts                                    128          1,252               —                  (926)              28               (50)                 432                      285 (8)
    Other assets                                                      3,065           (238)              —                   211                —                 —                3,038                     (239) (5)
    Short sale liabilities                                               —              —                —                    —                 —                 —                    —                        — (3)
    Other liabilities                                                   (30)            —                —                    25                —                 —                    (5)                      — (6)

(1)      See Table 13.11 for detail.
(2)      Represents only net gains (losses) that are due to changes in economic conditions and management’s estimates of fair value and excludes changes due to the collection/
         realization of cash flows over time.
(3)      Included in net gains (losses) from trading activities and other noninterest income in the income statement.
(4)      Included in net gains (losses) from debt securities in the income statement.
(5)      Included in net gains (losses) from equity investments in the income statement.
(6)      Included in mortgage banking and other noninterest income in the income statement.
(7)      For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).
(8)      Included in mortgage banking, trading activities, equity investments and other noninterest income in the income statement.

 
(continued on following page)




                                                                                                                                                                                                                          145
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                         Filed 11/02/18 Page 148 of 169

(continued from previous page)

   Table 13.11 presents gross purchases, sales, issuances and settlements related to the changes in Level 3 assets and liabilities
measured at fair value on a recurring basis for the first half of 2016.

Table 13.11: Gross Purchases, Sales, Issuances and Settlements – Level 3 – Six months ended June 30, 2016

(in millions)                                                                                    Purchases            Sales         Issuances        Settlements          Net
Six months ended June 30, 2016                                                                                                                                        
Trading assets:                                                                                                                                                       
      Securities of U.S. states and political subdivisions                                  $            2               (2)               —                  (1)          (1)
      Collateralized loan obligations                                                                 190             (249)                —                  —           (59)
      Corporate debt securities                                                                        13              (25)                —                  —           (12)
      Mortgage-backed securities                                                                        —                —                 —                  —            —
      Asset-backed securities                                                                           —                —                 —                  —            —
      Equity securities                                                                                 —                —                 —                  —            —
         Total trading securities                                                                     205             (276)                —                  (1)         (72)
      Other trading assets                                                                              —                —                 —                  —            —
            Total trading assets                                                                      205             (276)                —                  (1)         (72)
Available-for-sale securities:                                                                                                                                        
      Securities of U.S. states and political subdivisions                                             28                (7)             475               (275)         221
      Mortgage-backed securities:                                                                                                                 
         Residential                                                                                    —                —                 —                  —            —
         Commercial                                                                                    22                —                 —                  (1)         21
            Total mortgage-backed securities                                                           22                —                 —                  (1)         21
      Corporate debt securities                                                                        34                —                 —                  (1)         33
      Collateralized loan and other debt obligations                                                  489                (4)               —               (102)         383
      Asset-backed securities:
         Automobile loans and leases                                                                    —                —                 —                  —            —
         Other asset-backed securities                                                                  —              (28)              198               (230)          (60)
            Total asset-backed securities                                                               —              (28)              198               (230)          (60)
                Total debt securities                                                                 573              (39)              673               (609)         598
      Marketable equity securities:                                                                                                                                   
         Perpetual preferred securities                                                                 —                —                 —                  —            —
         Other marketable equity securities                                                             —                —                 —                  —            —
                Total marketable equity securities                                                      —                —                 —                  —            —
                   Total available-for-sale securities                                                573              (39)              673               (609)         598
Mortgages held for sale                                                                                44             (311)              282                (88)          (73)
Loans                                                                                                  12                —               172               (464)         (280)
Mortgage servicing rights (residential) (1)                                                             —              (22)              843                  —          821
Net derivative assets and liabilities:                                                                                                            
      Interest rate contracts                                                                           —                —                 —               (850)         (850)
      Commodity contracts                                                                               —                —                 —                  (2)          (2)
      Equity contracts                                                                                 29             (146)                —                (13)         (130)
      Foreign exchange contracts                                                                        —                —                 —                  —            —
      Credit contracts                                                                                   3               (1)               —                 54           56
      Other derivative contracts                                                                        —                —                 —                  —            —
         Total derivative contracts                                                                    32             (147)                —               (811)         (926)
Other assets                                                                                          211                —                 —                  —          211
Short sale liabilities                                                                                  —                —                 —                  —            —
Other liabilities                                                                                       —                —                 —                 25           25

(1)     For more information on the changes in mortgage servicing rights, see Note 8 (Mortgage Banking Activities).


     Table 13.12 and Table 13.13 provide quantitative information                           based upon an evaluation of each class, which considered the
about the valuation techniques and significant unobservable                                 magnitude of the positions, nature of the unobservable inputs
inputs used in the valuation of substantially all of our Level 3                            and potential for significant changes in fair value due to changes
assets and liabilities measured at fair value on a recurring basis                          in those inputs. For information on how changes in significant
for which we use an internal model.                                                         unobservable inputs affect the fair values of Level 3 assets and
     The significant unobservable inputs for Level 3 assets and                             liabilities, see Note 17 (Fair Values of Assets and Liabilities) to
liabilities that are valued using fair values obtained from third                           Financial Statements in our 2016 Form 10-K. 
party vendors are not included in the table, as the specific inputs
applied are not provided by the vendor. In addition, the table
excludes the valuation techniques and significant unobservable
inputs for certain classes of Level 3 assets and liabilities
measured using an internal model that we consider, both
individually and in the aggregate, insignificant relative to our
overall Level 3 assets and liabilities. We made this determination
146
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 149 of 169

Table 13.12: Valuation Techniques – Recurring Basis – June 30, 2017


                                                                                                                                                                          Weighted
($ in millions, except cost to service                 Fair Value                                                   Significant                                            Average
amounts)                                                  Level 3           Valuation Technique(s)          Unobservable Input              Range of Inputs                    (1)
June 30, 2017
Trading and available-for-sale securities:
      Securities of U.S. states and
        political subdivisions:
        Government, healthcare and
          other revenue bonds                          $    1,324             Discounted cash flow                 Discount rate            1.2   -       5.0     %              2.1
        Auction rate securities and other
          municipal bonds                                      34             Discounted cash flow                 Discount rate            4.2   -       4.4                    4.3

                                                              208                     Vendor priced
      Collateralized loan and other debt                                         Market comparable                 Comparability
        obligations (2)                                       403                           pricing                  adjustment           (19.5) -       20.8                    2.8
                                                            1,002                     Vendor priced
      Asset-backed securities:
        Diversified payment rights (3)                        358             Discounted cash flow                 Discount rate            1.7   -       4.0                    2.9
        Other commercial and consumer                         488     (4)     Discounted cash flow                 Discount rate            3.3   -       4.7                    4.0
                                                                                                          Weighted average life             0.3   -       3.7    yrs             2.2
                                                               26                     Vendor priced
Mortgages held for sale (residential)                         969             Discounted cash flow                   Default rate           0.5   -       7.0     %              1.7
                                                                                                                   Discount rate            1.1   -       6.9                    5.2
                                                                                                                    Loss severity           0.0   -      45.2                  27.1
                                                                                                               Prepayment rate              7.1   -      18.3                  10.2
                                                                                 Market comparable                 Comparability
                                                               26                           pricing                  adjustment           (53.3) -        0.0                 (38.5)
Loans                                                         443     (5)     Discounted cash flow                 Discount rate            0.0   -       7.1                    0.3
                                                                                                               Prepayment rate              9.1   -    100.0                   94.4
                                                                                                             Cost to service per
Mortgage servicing rights (residential)                    12,789             Discounted cash flow                      loan (6)      $     79    -      566                    149
                                                                                                                   Discount rate            6.5   -      15.2     %              6.8
                                                                                                           Prepayment rate (7)              9.6   -      21.7                  10.5
Net derivative assets and (liabilities):
      Interest rate contracts                                 103             Discounted cash flow                   Default rate           0.0   -       6.8                    1.7
                                                                                                                    Loss severity         50.0    -      50.0                  50.0
                                                                                                               Prepayment rate              2.8   -      12.5                  10.0
      Interest rate contracts: derivative loan
         commitments                                           12             Discounted cash flow                Fall-out factor           1.0   -      99.0                  17.2
                                                                                                                     Initial-value
                                                                                                                         servicing        (41.8) -     111.8     bps           30.8
      Equity contracts                                         95             Discounted cash flow            Conversion factor           (10.1) -        0.0     %             (7.9)
                                                                                                          Weighted average life             0.5   -       2.5    yrs             1.6
                                                             (566)                     Option model           Correlation factor          (77.0) -       98.5     %            37.2
                                                                                                                 Volatility factor          5.0   -    118.2                   20.0
                                                                                 Market comparable                 Comparability
      Credit contracts                                          (4)                         pricing                  adjustment           (21.1) -       36.0                   (1.5)
                                                               76                      Option model                Credit spread            0.0   -      10.1                    1.0
                                                                                                                    Loss severity         12.0    -      60.0                  48.6
Other assets: nonmarketable equity
  investments                                                  10             Discounted cash flow                 Discount rate            5.0   -      10.3                    9.4
                                                                                                                Volatility Factor           1.2   -       1.3                    1.3
                                                                                 Market comparable                 Comparability
                                                            3,950                           pricing                  adjustment           (20.1) -       (4.0)                (15.1)


Insignificant Level 3 assets, net of liabilities              501     (8)
        Total level 3 assets, net of liabilities       $ 22,247       (9)

(1)    Weighted averages are calculated using outstanding unpaid principal balance for cash instruments, such as loans and securities, and notional amounts for derivative
       instruments.
(2)    Includes $998 million of collateralized debt obligations.
(3)    Securities backed by specified sources of current and future receivables generated from foreign originators.
(4)    A significant portion of the balance consists of investments in asset-backed securities that are revolving in nature, for which the timing of advances and repayments of
       principal are uncertain.
(5)    Consists of reverse mortgage loans.
(6)    The high end of the range of inputs is for servicing modified loans. For non-modified loans the range is $79 - $288.
(7)    Includes a blend of prepayment speeds and expected defaults. Prepayment speeds are influenced by mortgage interest rates as well as our estimation of drivers of
       borrower behavior.
(8)    Represents the aggregate amount of Level 3 assets and liabilities measured at fair value on a recurring basis that are individually and in the aggregate insignificant. The
       amount includes corporate debt securities, mortgage-backed securities, other trading assets, other liabilities and certain net derivative assets and liabilities, such as
       commodity contracts, foreign exchange contracts, and other derivative contracts.
(9)    Consists of total Level 3 assets of $24.2 billion and total Level 3 liabilities of $1.9 billion, before netting of derivative balances.




                                                                                                                                                                                     147
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                            Filed 11/02/18 Page 150 of 169

Table 13.13: Valuation Techniques – Recurring Basis – December 31, 2016


                                                            Fair Value                                                  Significant                                         Weighted
($ in millions, except cost to service amounts)                Level 3          Valuation Technique(s)          Unobservable Input             Range of Inputs            Average (1)
December 31, 2016
Trading and available-for-sale securities:
      Securities of U.S. states and
        political subdivisions:
         Government, healthcare and
           other revenue bonds                          $         906             Discounted cash flow                Discount rate          1.1   -        5.6     %             2.0
         Auction rate securities and other
           municipal bonds                                         29             Discounted cash flow                Discount rate          3.7   -        4.9                   4.5
                                                                                                              Weighted average life          3.6   -        3.6    yrs            3.6

                                                                  208                    Vendor priced
      Collateralized loan and other debt                                            Market comparable                 Comparability
         obligations (2)                                          309                          pricing                  adjustment          (15.5) -      20.3      %             2.9
                                                                  879                    Vendor priced
      Asset-backed securities:
         Diversified payment rights (3)                           443             Discounted cash flow                Discount rate          1.9   -        4.8                   3.3
         Other commercial and consumer                            492 (4)         Discounted cash flow                Discount rate          3.0   -        4.6                   3.9
                                                                                                              Weighted average life          0.8   -        4.2    yrs            2.9
                                                                   27                    Vendor priced
Mortgages held for sale (residential)                             955             Discounted cash flow                  Default rate         0.5   -        7.9     %             1.9
                                                                                                                      Discount rate          1.1   -        6.9                   5.1
                                                                                                                       Loss severity         0.1   -      42.5                   26.9
                                                                                                                   Prepayment rate           6.3   -      17.1                   10.0
                                                                                    Market comparable                 Comparability
                                                                   30                          pricing                  adjustment          (53.3) -        0.0                 (37.8)
Loans                                                             758 (5)         Discounted cash flow                Discount rate          0.0   -        3.9                   0.6
                                                                                                                   Prepayment rate           0.4   -     100.0                   83.7
                                                                                                                     Utilization rate        0.0   -        0.8                   0.1
                                                                                                           Cost to service per loan
Mortgage servicing rights (residential)                       12,959              Discounted cash flow                          (6)     $     79   -       598                    155
                                                                                                                      Discount rate          6.5   -      18.4      %             6.8
                                                                                                               Prepayment rate (7)           9.4   -      20.6                   10.3
Net derivative assets and (liabilities):
      Interest rate contracts                                     127             Discounted cash flow                  Default rate         0.1   -        6.8                   2.1
                                                                                                                       Loss severity        50.0   -      50.0                   50.0
                                                                                                                   Prepayment rate           2.8   -      12.5                    9.6
      Interest rate contracts: derivative loan
         commitments                                               (6)            Discounted cash flow                Fall-out factor        1.0   -      99.0                   15.0

                                                                                                              Initial-value servicing       (23.0) -     131.2     bps           56.8
      Equity contracts                                             79             Discounted cash flow            Conversion factor         (10.6) -        0.0     %            (7.9)
                                                                                                              Weighted average life          1.0   -        3.0    yrs            2.0
                                                                 (346)                    Option model            Correlation factor        (65.0) -      98.5      %            39.9
                                                                                                                    Volatility factor        6.5   -     100.0                   20.7
                                                                                    Market comparable                 Comparability
      Credit contracts                                            (28)                         pricing                  adjustment          (27.7) -      21.3                   0.02
                                                                  105                     Option model                Credit spread          0.0   -      11.6                    1.2
                                                                                                                       Loss severity        12.0   -      60.0                   50.4

Other assets: nonmarketable equity investments                     21             Discounted cash flow                Discount rate          5.0   -      10.3                    8.7
                                                                                                                    Volatility Factor        0.3   -        2.4                   1.1
                                                                                    Market comparable                 Comparability
                                                                3,238                          pricing                  adjustment          (22.1) -       (5.5)                (16.4)


Insignificant Level 3 assets, net of liabilities                  570 (8)
         Total level 3 assets, net of liabilities       $     21,755 (9)

(1)     Weighted averages are calculated using outstanding unpaid principal balance for cash instruments, such as loans and securities, and notional amounts for derivative
        instruments.
(2)     Includes $847 million of collateralized debt obligations.
(3)     Securities backed by specified sources of current and future receivables generated from foreign originators.
(4)     A significant portion of the balance consists of investments in asset-backed securities that are revolving in nature, for which the timing of advances and repayments of
        principal are uncertain.
(5)     Consists of reverse mortgage loans.
(6)     The high end of the range of inputs is for servicing modified loans. For non-modified loans the range is $79 - $293.
(7)     Includes a blend of prepayment speeds and expected defaults. Prepayment speeds are influenced by mortgage interest rates as well as our estimation of drivers of
        borrower behavior.
(8)     Represents the aggregate amount of Level 3 assets and liabilities measured at fair value on a recurring basis that are individually and in the aggregate insignificant. The
        amount includes corporate debt securities, mortgage-backed securities, other trading assets, other liabilities and certain net derivative assets and liabilities, such as
        commodity contracts, foreign exchange contracts, and other derivative contracts.
(9)     Consists of total Level 3 assets of $23.5 billion and total Level 3 liabilities of $1.7 billion, before netting of derivative balances.




148
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 151 of 169

     The valuation techniques used for our Level 3 assets and            •   Cost to service – is the expected cost per loan of servicing a
liabilities, as presented in the previous tables, are described as           portfolio of loans, which includes estimates for
follows:                                                                     unreimbursed expenses (including delinquency and
• Discounted cash flow – Discounted cash flow valuation                      foreclosure costs) that may occur as a result of servicing such
     techniques generally consist of developing an estimate of               loan portfolios.
     future cash flows that are expected to occur over the life of an    •   Credit spread – is the portion of the interest rate in excess of
     instrument and then discounting those cash flows at a rate of           a benchmark interest rate, such as Overnight Index Swap
     return that results in the fair value amount.                           (OIS), LIBOR or U.S. Treasury rates, that when applied to an
• Market comparable pricing – Market comparable pricing                      investment captures changes in the obligor’s
     valuation techniques are used to determine the fair value of            creditworthiness.
     certain instruments by incorporating known inputs, such as          •   Default rate – is an estimate of the likelihood of not
     recent transaction prices, pending transactions, or prices of           collecting contractual amounts owed expressed as a constant
     other similar investments that require significant adjustment           default rate (CDR).
     to reflect differences in instrument characteristics.               •   Discount rate – is a rate of return used to calculate the
• Option model – Option model valuation techniques are                       present value of the future expected cash flow to arrive at the
     generally used for instruments in which the holder has a                fair value of an instrument. The discount rate consists of a
     contingent right or obligation based on the occurrence of a             benchmark rate component and a risk premium component.
     future event, such as the price of a referenced asset going             The benchmark rate component, for example, OIS, LIBOR or
     above or below a predetermined strike price. Option models              U.S. Treasury rates, is generally observable within the
     estimate the likelihood of the specified event occurring by             market and is necessary to appropriately reflect the time
     incorporating assumptions such as volatility estimates, price           value of money. The risk premium component reflects the
     of the underlying instrument and expected rate of return.               amount of compensation market participants require due to
• Vendor-priced  – Prices obtained from third party pricing                  the uncertainty inherent in the instruments’ cash flows
     vendors or brokers that are used to record the fair value of            resulting from risks such as credit and liquidity.
     the asset or liability for which the related valuation technique    •   Fall-out factor – is the expected percentage of loans
     and significant unobservable inputs are not provided.                   associated with our interest rate lock commitment portfolio
                                                                             that are likely of not funding.
    Significant unobservable inputs presented in the previous            •   Initial-value servicing – is the estimated value of the
tables are those we consider significant to the fair value of the            underlying loan, including the value attributable to the
Level 3 asset or liability. We consider unobservable inputs to be            embedded servicing right, expressed in basis points of
significant if by their exclusion the fair value of the Level 3 asset        outstanding unpaid principal balance.
or liability would be impacted by a predetermined percentage             •   Loss severity – is the estimated percentage of contractual
change. We also consider qualitative factors, such as nature of the          cash flows lost in the event of a default.
instrument, type of valuation technique used, and the                    •   Prepayment rate – is the estimated rate at which forecasted
significance of the unobservable inputs relative to other inputs             prepayments of principal of the related loan or debt
used within the valuation. Following is a description of the                 instrument are expected to occur, expressed as a constant
significant unobservable inputs provided in the table.                       prepayment rate (CPR).
• Comparability adjustment – is an adjustment made to                    •   Utilization rate – is the estimated rate in which incremental
     observed market data, such as a transaction price in order to           portions of existing reverse mortgage credit lines are
     reflect dissimilarities in underlying collateral, issuer, rating,       expected to be drawn by borrowers, expressed as an
     or other factors used within a market valuation approach,               annualized rate.
     expressed as a percentage of an observed price.
                                                                         •   Volatility factor – is the extent of change in price an item is
• Conversion Factor – is the risk-adjusted rate in which a                   estimated to fluctuate over a specified period of time
     particular instrument may be exchanged for another                      expressed as a percentage of relative change in price over a
     instrument upon settlement, expressed as a percentage                   period over time.
     change from a specified rate.
                                                                         •   Weighted average life – is the weighted average number of
• Correlation factor – is the likelihood of one instrument                   years an investment is expected to remain outstanding based
     changing in price relative to another based on an established           on its expected cash flows reflecting the estimated date the
     relationship expressed as a percentage of relative change in            issuer will call or extend the maturity of the instrument or
     price over a period over time.                                          otherwise reflecting an estimate of the timing of an
                                                                             instrument’s cash flows whose timing is not contractually
                                                                             fixed.




                                                                                                                                          149
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                         Filed 11/02/18 Page 152 of 169

Assets and Liabilities Recorded at Fair Value on a                                          LOCOM accounting or write-downs of individual assets. Table
Nonrecurring Basis                                                                          13.14 provides the fair value hierarchy and carrying amount of all
We may be required, from time to time, to measure certain assets                            assets that were still held as of June 30, 2017, and December 31,
at fair value on a nonrecurring basis in accordance with GAAP.                              2016, and for which a nonrecurring fair value adjustment was
These adjustments to fair value usually result from application of                          recorded during the periods presented.

Table 13.14: Fair Value on a Nonrecurring Basis

                                                                                                    June 30, 2017                                         December 31, 2016
(in millions)                                               Level 1         Level 2          Level 3            Total        Level 1       Level 2        Level 3           Total
Mortgages held for sale (LOCOM) (1)                    $          —          2,108            1,324            3,432               —         2,312         1,350            3,662
Loans held for sale                                               —              10                —               10              —              8             —              8
Loans:                                                                                                                                                                  
      Commercial                                                  —             442                —             442               —           464              —            464
      Consumer                                                    —             349                 5            354               —           822               7           829
         Total loans (2)                                          —             791                 5            796               —         1,286               7          1,293
Other assets - excluding nonmarketable
  equity investments at NAV (3)                                   —             188              178             366               —           233            412            645
         Total included in the fair value
           hierarchy                                   $          —          3,097            1,507            4,604               —         3,839         1,769            5,608
Other assets - nonmarketable equity
  investments at NAV (4)                                                                                             4                                                        13
         Total assets at fair value on a
           nonrecurring basis                                                                            $     4,608                                                        5,621
(1)   Consists of commercial mortgages and residential real estate 1-4 family first mortgage loans.
(2)   Represents the carrying value of loans for which nonrecurring adjustments are based on the appraised value of the collateral.
(3)   Includes the fair value of foreclosed real estate, other collateral owned, operating lease assets and nonmarketable equity investments.
(4)   Consists of certain nonmarketable equity investments that are measured at fair value on a nonrecurring basis using NAV per share (or its equivalent) as a practical
      expedient and are excluded from the fair value hierarchy.



     Table 13.15 presents the increase (decrease) in value of
certain assets held at the end of the respective reporting periods
presented for which a nonrecurring fair value adjustment was
recognized during the periods presented.

Table 13.15: Change in Value of Assets with Nonrecurring Fair
Value Adjustment

                                                     Six months ended June 30,
(in millions)                                           2017                   2016
Mortgages held for sale (LOCOM)            $               14                     30
Loans held for sale                                         (1)                   —
Loans:                                                              
      Commercial                                        (186)                  (560)
      Consumer                                          (261)                  (431)
         Total loans (1)                                (447)                  (991)
Other assets (2)                                           (66)                (259)
            Total                          $            (500)                (1,220)
(1)   Represents write-downs of loans based on the appraised value of the collateral.
(2)   Includes the losses on foreclosed real estate and other collateral owned that
      were measured at fair value subsequent to their initial classification as
      foreclosed assets. Also includes impairment losses on nonmarketable equity
      investments. 




150
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 153 of 169

     Table 13.16 provides quantitative information about the                              assets measured using an internal model that we consider, both
valuation techniques and significant unobservable inputs used in                          individually and in the aggregate, insignificant relative to our
the valuation of substantially all of our Level 3 assets that are                         overall Level 3 nonrecurring measurements. We made this
measured at fair value on a nonrecurring basis using an internal                          determination based upon an evaluation of each class that
model. The table is limited to financial instruments that had                             considered the magnitude of the positions, nature of the
nonrecurring fair value adjustments during the periods                                    unobservable inputs and potential for significant changes in fair
presented.                                                                                value due to changes in those inputs.
     We have excluded from the table valuation techniques and
significant unobservable inputs for certain classes of Level 3
 
Table 13.16: Valuation Techniques – Nonrecurring Basis

                                                                                                               Significant
                                                 Fair Value                                                  Unobservable                                         Weighted
($ in millions)                                     Level 3         Valuation Technique(s) (1)                  Inputs (1)             Range of inputs          Average (2)
June 30, 2017
Residential mortgages held for sale
  (LOCOM)                           $               1,324 (3)          Discounted cash flow                  Default rate (4)          0.1 —         8.5%              1.7%
                                                                                                           Discount rate               1.5 —         8.5               3.8
                                                                                                            Loss severity              0.7 —       48.8                2.5
                                                                                                       Prepayment rate (5)             3.6 —      100.0               48.8
Other assets: nonmarketable
  equity investments                                    41             Discounted cash flow                Discount rate               5.0 —       15.0               10.0
Insignificant level 3 assets                           142
Total                                           $   1,507
December 31, 2016
Residential mortgages held for sale
  (LOCOM)                                       $    1,350 (3)            Discounted cash flow                 Default rate (4)        0.2 —         4.3 %              1.9 %
                                                                                                             Discount rate             1.5 —         8.5                3.8
                                                                                                              Loss severity            0.7 —        50.1                2.4
                                                                                                         Prepayment rate (5)           3.0 —      100.0               50.7
Other assets: nonmarketable equity
investments                                            220                Discounted cash flow               Discount rate             4.7 —         9.3                7.3
Insignificant level 3 assets                           199
Total                                           $    1,769
(1)   Refer to the narrative following Table 13.13 for a definition of the valuation technique(s) and significant unobservable inputs.
(2)   For residential MHFS, weighted averages are calculated using the outstanding unpaid principal balance of the loans.
(3)   Consists of approximately $1.3 billion of government insured/guaranteed loans purchased from GNMA-guaranteed mortgage securitizations at both June 30, 2017, and
      December 31, 2016, and $31 million and $33 million of other mortgage loans that are not government insured/guaranteed at June 30, 2017 and December 31, 2016,
      respectively.
(4)   Applies only to non-government insured/guaranteed loans.
(5)   Includes the impact on prepayment rate of expected defaults for government insured/guaranteed loans, which impact the frequency and timing of early resolution of loans.


Alternative Investments
We hold certain nonmarketable equity investments for which we
use NAV per share (or its equivalent) as a practical expedient for
fair value measurements, including estimated fair values for
investments accounted for under the cost method. The
investments consist of private equity funds that invest in equity
and debt securities issued by private and publicly-held
companies. The fair values of these investments and related
unfunded commitments totaled $22 million and $30 million,
respectively, at June 30, 2017, and $48 million and $37 million,
respectively, at December 31, 2016. The investments do not allow
redemptions. We receive distributions as the underlying assets of
the funds liquidate, which we expect to occur through 2025. 




                                                                                                                                                                           151
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                        Filed 11/02/18 Page 154 of 169

Fair Value Option
The fair value option is an irrevocable election, generally only                               Table 13.17 reflects differences between the fair value
permitted upon initial recognition of financial assets or liabilities,                     carrying amount of the assets for which we have elected the fair
to measure eligible financial instruments at fair value with                               value option and the contractual aggregate unpaid principal
changes in fair value reflected in earnings. We may elect the fair                         amount at maturity.
value option to align the measurement model with how the
financial assets or liabilities are managed or to reduce complexity                         
or accounting asymmetry. For more information, including the
basis for our fair value option elections, see Note 17 (Fair Values
of Assets and Liabilities) to Financial Statements in our 2016
Form 10-K.

Table 13.17: Fair Value Option

                                                                                                        June 30, 2017                          December 31, 2016
                                                                                                           Fair value                                  Fair value
                                                                                                             carrying                                    carrying
                                                                                                              amount                                     amount
                                                                                                                 less                                        less
                                                                         Fair value      Aggregate         aggregate        Fair value   Aggregate     aggregate
                                                                          carrying          unpaid             unpaid        carrying       unpaid        unpaid
(in millions)                                                              amount         principal         principal         amount      principal     principal
Trading assets – loans:
      Total loans                                                    $      1,742               1,804              (62)        1,332         1,418           (86)
      Nonaccrual loans                                                          65                73                 (8)          100          115           (15)
Mortgages held for sale:
      Total loans                                                          19,543              19,034              509        22,042        21,961            81
      Nonaccrual loans                                                        127                168               (41)           136          182           (46)
      Loans 90 days or more past due and still accruing                         11                15                 (4)           12           16            (4)
Loans held for sale:
      Total loans                                                                —                  6                (6)           —             6            (6)
      Nonaccrual loans                                                           —                  6                (6)           —             6            (6)
Loans:
      Total loans                                                             443                469               (26)           758          775           (17)
      Nonaccrual loans                                                        272                296               (24)           297          318           (21)
Other assets (1)                                                            3,986                N/A               N/A         3,275           N/A           N/A
(1)   Consists of nonmarketable equity investments carried at fair value. See Note 6 (Other Assets) for more information.




152
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 155 of 169

     The assets accounted for under the fair value option are                  measurement and subsequent changes in fair value included in
initially measured at fair value. Gains and losses from initial                earnings for these assets measured at fair value are shown in
measurement and subsequent changes in fair value are                           Table 13.18 by income statement line item.
recognized in earnings. The changes in fair value related to initial

Table 13.18: Fair Value Option – Changes in Fair Value Included in Earnings

                                                                                                          2017                                                        2016
                                                                            Net gains                                                         Net gains
                                                                Mortgage     (losses)                                   Mortgage               (losses)
                                                                 banking         from                 Other              banking                   from               Other
                                                              noninterest     trading           noninterest           noninterest               trading         noninterest
(in millions)                                                     income    activities              income                income              activities            income
Quarter ended June 30,                                                                                                                                                          
Trading assets - loans                                    $            —           11                       1                      —                  16                 1
Mortgages held for sale                                              288           —                        —                     611                  —                 —
Loans                                                                  —           —                        —                      —                   —                (3)
    Other assets                                                       —           —                      221                      —                   —              (176)
    Other interests held (1)                                           —           (2)                      —                      —                   1                 —
    Six months ended June 30,
    Trading assets – loans                                $            —           36                       1                      —                  26                 1
    Mortgages held for sale                                          567           —                        —                 1,176                    —                 —
    Loans                                                              —           —                        —                      —                   —                (4)
    Other assets                                                       —           —                      711                      —                   —              (234)
    Other interests held (1)                                           —           (4)                      —                      —                   (1)               —
(1)     Includes retained interests in securitizations.


     For performing loans, instrument-specific credit risk gains               nonperforming loans, we attribute all changes in fair value to
or losses were derived principally by determining the change in                instrument-specific credit risk. Table 13.19 shows the estimated
fair value of the loans due to changes in the observable or implied            gains and losses from earnings attributable to instrument-specific
credit spread. Credit spread is the market yield on the loans less             credit risk related to assets accounted for under the fair value
the relevant risk-free benchmark interest rate. For                            option.

Table 13.19: Fair Value Option – Gains/Losses Attributable to Instrument-Specific Credit Risk

                                                                                              Quarter ended June 30,                         Six months ended June 30,
    (in millions)                                                                             2017                    2016                     2017                   2016
Gains (losses) attributable to instrument-specific credit risk:                                                                
      Trading assets – loans                                                 $                 11                      16                        36                     26
      Mortgages held for sale                                                                   (4)                     (1)                      (5)                    (5)
       Total                                                                 $                  7                      15                        31                     21


Disclosures about Fair Value of Financial
Instruments
Table 13.20 is a summary of fair value estimates for financial
instruments, excluding financial instruments recorded at fair
value on a recurring basis, as they are included within Table 13.2
in this Note. The carrying amounts in the following table are
recorded on the balance sheet under the indicated captions,
except for nonmarketable equity investments, which are included
in other assets.
     We have not included assets and liabilities that are not
financial instruments in our disclosure, such as the value of the
long-term relationships with our deposit, credit card and trust
customers, amortized MSRs, premises and equipment, goodwill
and other intangibles, deferred taxes and other liabilities. The
total of the fair value calculations presented does not represent,
and should not be construed to represent, the underlying value of
the Company.
 



                                                                                                                                                                        153
Note 13: Fair Case
              Values of Assets and Liabilities
                   3:18-cv-03948-JD            (continued)
                                        Document     55-3                                         Filed 11/02/18 Page 156 of 169

Table 13.20: Fair Value Estimates for Financial Instruments

                                                                                                                                                          Estimated fair value
                                                                                                Carrying
(in millions)                                                                                    amount             Level 1           Level 2           Level 3             Total
June 30, 2017
Financial assets
      Cash and due from banks (1)                                                         $      20,248            20,248                  —                 —          20,248
      Federal funds sold, securities purchased under resale
        agreements and other short-term investments (1)                                        264,706             14,247          250,382                  77         264,706
      Held-to-maturity securities                                                              140,392             45,335            94,033             1,022          140,390
      Mortgages held for sale (2)                                                                 5,264                  —            3,949             1,324             5,273
      Loans held for sale                                                                            156                 —               157                 —               157
      Loans, net (3)                                                                           926,970                   —           56,351          882,300           938,651
      Nonmarketable equity investments (cost method)
         Excluding investments at NAV                                                             7,587                  —                20            8,104             8,124
            Total financial assets included in the fair value hierarchy                       1,365,323            79,830          404,892           892,827        1,377,549
                   Investments at NAV (4)                                                              20                                                                     22
                 Total financial assets                                                   $ 1,365,343                                                               1,377,571
Financial liabilities
      Deposits                                                                            $ 1,305,830                    —      1,283,587             22,266        1,305,853
      Short-term borrowings (1)                                                                  95,356                  —           95,356                  —          95,356
      Long-term debt (5)                                                                       238,862                   —         235,085              6,992          242,077
                 Total financial liabilities                                              $ 1,640,048                    —      1,614,028             29,258        1,643,286
December 31, 2016
Financial assets
      Cash and due from banks (1)                                                         $       20,729            20,729                 —                 —           20,729
      Federal funds sold, securities purchased under resale agreements and
        other short-term investments (1)                                                        266,038             18,670          247,286                  82         266,038
      Held-to-maturity securities                                                                 99,583            45,079           51,706              2,370           99,155
      Mortgages held for sale (2)                                                                  4,267                 —             2,927             1,350             4,277
      Loans held for sale                                                                              80                —                 81                —                 81
      Loans, net (3)                                                                            936,358                  —           60,245           887,589           947,834
      Nonmarketable equity investments (cost method)
         Excluding investments at NAV                                                              8,362                 —                 18            8,924             8,942
           Total financial assets included in the fair value hierarchy                        1,335,417             84,478          362,263           900,315         1,347,056
                 Investments at NAV (4)                                                                35                                                                      48
                Total financial assets                                                    $ 1,335,452                                                                 1,347,104
Financial liabilities
      Deposits                                                                            $ 1,306,079                    —        1,282,158            23,995         1,306,153
      Short-term borrowings (1)                                                                   96,781                 —           96,781                  —           96,781
      Long-term debt (5)                                                                        255,070                  —          245,704            10,075           255,779
                 Total financial liabilities                                              $ 1,657,930                    —        1,624,643            34,070         1,658,713
(1)   Amounts consist of financial instruments for which carrying value approximates fair value.
(2)   Excludes MHFS for which we elected the fair value option.
(3)   Excludes loans for which the fair value option was elected and also exclude lease financing with a carrying amount of $19.2 billion and $19.3 billion at June 30, 2017, and
      December 31, 2016, respectively.
(4)   Consists of certain nonmarketable equity investments for which estimated fair values are determined using NAV per share (or its equivalent) as a practical expedient and
      are excluded from the fair value hierarchy.
(5)   Excludes capital lease obligations under capital leases of $7 million at both June 30, 2017, and December 31, 2016.


    Loan commitments, standby letters of credit and commercial
and similar letters of credit are not included in the table above. A
reasonable estimate of the fair value of these instruments is the
carrying value of deferred fees plus the allowance for unfunded
credit commitments, which totaled $1.2 billion at both June 30,
2017, and December 31, 2016, respectively.




154
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 157 of 169

Note 14:  Preferred Stock

We are authorized to issue 20 million shares of preferred stock                             this authorization. If issued, preference shares would be limited
and 4 million shares of preference stock, both without par value.                           to one vote per share. Our total authorized, issued and
Preferred shares outstanding rank senior to common shares both                              outstanding preferred stock is presented in the following two
as to dividends and liquidation preference but have no general                              tables along with the Employee Stock Ownership Plan (ESOP)
voting rights. We have not issued any preference shares under                               Cumulative Convertible Preferred Stock.

Table 14.1: Preferred Stock Shares

                                                                                                                        June 30, 2017                     December 31, 2016
                                                                                                                              Shares                                     Shares
                                                                                                    Liquidation           authorized              Liquidation        authorized
                                                                                                    preference                   and              preference                and
                                                                                                      per share           designated                per share        designated
DEP Shares                                                                                                                                                                           
Dividend Equalization Preferred Shares (DEP)                                                    $             10               97,000         $           10             97,000
Series H
Floating Class A Preferred Stock (1)                                                                           —                     —               20,000              50,000
Series I
Floating Class A Preferred Stock                                                                       100,000                 25,010               100,000              25,010
Series J
8.00% Non-Cumulative Perpetual Class A Preferred Stock                                                    1,000            2,300,000                   1,000          2,300,000
Series K
7.98% Fixed-to-Floating Non-Cumulative Perpetual Class A Preferred Stock                                  1,000            3,500,000                   1,000          3,500,000
Series L
7.50% Non-Cumulative Perpetual Convertible Class A Preferred Stock                                        1,000            4,025,000                   1,000          4,025,000
Series N
5.20% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 30,000                25,000              30,000
Series O
5.125% Non-Cumulative Perpetual Class A Preferred Stock                                                 25,000                 27,600                25,000              27,600
Series P
5.25% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 26,400                25,000              26,400
Series Q
5.85% Fixed-to-Floating Non-Cumulative Perpetual Class A Preferred Stock                                25,000                 69,000                25,000              69,000
Series R
6.625% Fixed-to-Floating Non-Cumulative Perpetual Class A Preferred Stock                               25,000                 34,500                25,000              34,500
Series S
5.90% Fixed-to-Floating Non-Cumulative Perpetual Class A Preferred Stock                                25,000                 80,000                25,000              80,000
Series T
6.00% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 32,200                25,000              32,200
Series U
5.875% Fixed-to-Floating Non-Cumulative Perpetual Class A Preferred Stock                               25,000                 80,000                25,000              80,000
Series V
6.00% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 40,000                25,000              40,000
Series W
5.70% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 40,000                25,000              40,000
Series X
5.50% Non-Cumulative Perpetual Class A Preferred Stock                                                  25,000                 46,000                25,000              46,000
Series Y
5.625% Non-Cumulative Perpetual Class A Preferred Stock                                                 25,000                 27,600                      —                   —
ESOP
Cumulative Convertible Preferred Stock (2)                                                                     —           1,982,996                      —           1,439,181
Total                                                                                                                     12,463,306                                 11,941,891
(1)   On January 26, 2017, we filed with the Delaware Secretary of State a Certificate Eliminating the Certificate of Designations with respect to the Series H preferred stock.
(2)   See the ESOP Cumulative Convertible Preferred Stock section in this Note for additional information about the liquidation preference for the ESOP Cumulative Convertible
      Preferred Stock.




                                                                                                                                                                               155
Note 14: Preferred
             Case Stock  (continued)
                   3:18-cv-03948-JD                           Document 55-3 Filed 11/02/18 Page 158 of 169

Table 14.2: Preferred Stock – Shares Issued and Carrying Value

                                                                                                      June 30, 2017                                                     December 31, 2016
                                                                Shares        Liquidation                                             Shares        Liquidation
                                                            issued and        preference         Carrying                         issued and        preference         Carrying
(in millions, except shares)                               outstanding              value           value        Discount        outstanding              value           value        Discount
DEP Shares                                                                                                                                                                                          
Dividend Equalization Preferred Shares (DEP)                   96,546         $        —               —               —             96,546         $        —               —               —
Series I (1)
Floating Class A Preferred Stock                               25,010              2,501           2,501               —             25,010              2,501           2,501               —
Series J (1) 
8.00% Non-Cumulative Perpetual Class A Preferred Stock      2,150,375              2,150           1,995             155          2,150,375              2,150           1,995             155
Series K (1) 
7.98% Fixed-to-Floating Non-Cumulative Perpetual Class A
   Preferred Stock                                          3,352,000              3,352           2,876             476          3,352,000              3,352           2,876             476
Series L (1) 
7.50% Non-Cumulative Perpetual Convertible Class A
   Preferred Stock                                          3,968,000              3,968           3,200             768          3,968,000              3,968           3,200             768
Series N (1) 
5.20% Non-Cumulative Perpetual Class A Preferred Stock         30,000                750             750               —             30,000                750             750               —
Series O (1) 
5.125% Non-Cumulative Perpetual Class A Preferred Stock        26,000                650             650               —             26,000                650             650               —
Series P (1) 
5.25% Non-Cumulative Perpetual Class A Preferred Stock         25,000                625             625               —             25,000                625             625               —
Series Q (1)
5.85% Fixed-to-Floating Non-Cumulative Perpetual Class A
   Preferred Stock                                             69,000              1,725           1,725               —             69,000              1,725           1,725               —
Series R (1)
6.625% Fixed-to-Floating Non-Cumulative Perpetual Class
   A Preferred Stock                                           33,600                840             840               —             33,600                840             840               —
Series S (1)
5.90% Fixed-to-Floating Non-Cumulative Perpetual Class A
   Preferred Stock                                             80,000              2,000           2,000               —             80,000              2,000           2,000               —
Series T (1)
6.00% Non-Cumulative Perpetual Class A Preferred Stock         32,000                800             800               —             32,000                800             800               —
Series U (1)
5.875% Fixed-to-Floating Non-Cumulative Perpetual Class
   A Preferred Stock                                           80,000              2,000           2,000               —             80,000              2,000           2,000               —
Series V (1)
6.00% Non-Cumulative Perpetual Class A Preferred Stock         40,000              1,000           1,000               —             40,000              1,000           1,000               —
Series W (1)
5.70% Non-Cumulative Perpetual Class A Preferred Stock         40,000              1,000           1,000               —             40,000              1,000           1,000               —
Series X (1)
5.50% Non-Cumulative Perpetual Class A Preferred Stock         46,000              1,150           1,150               —             46,000              1,150           1,150               —
Series Y (1)
5.625% Non-Cumulative Perpetual Class A Preferred Stock        27,600                690             690               —                  —                  —               —               —
ESOP
Cumulative Convertible Preferred Stock                      1,982,996              1,983           1,983               —          1,439,181              1,439           1,439               —
Total                                                      12,104,127         $   27,184          25,785           1,399         11,532,712         $   25,950          24,551           1,399

(1)     Preferred shares qualify as Tier 1 capital.


    In April 2017, we issued 27.6 million Depositary Shares, each
representing a 1/1000th interest in a share of Non-Cumulative
Perpetual Class A Preferred Stock, Series Y, for an aggregate
public offering price of $690 million.
    See Note 7 (Securitizations and Variable Interest Entities) for
additional information on our trust preferred securities.




156
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 159 of 169

ESOP CUMULATIVE CONVERTIBLE PREFERRED STOCK  All                                       value of the ESOP Preferred Stock and the then current market
shares of our ESOP Cumulative Convertible Preferred Stock                              price of our common stock. The ESOP Preferred Stock is also
(ESOP Preferred Stock) were issued to a trustee acting on behalf                       convertible at the option of the holder at any time, unless
of the Wells Fargo & Company 401(k) Plan (the 401(k) Plan).                            previously redeemed. We have the option to redeem the ESOP
Dividends on the ESOP Preferred Stock are cumulative from the                          Preferred Stock at any time, in whole or in part, at a redemption
date of initial issuance and are payable quarterly at annual rates                     price per share equal to the higher of (a) $1,000 per share plus
based upon the year of issuance. Each share of ESOP Preferred                          accrued and unpaid dividends or (b) the fair market value, as
Stock released from the unallocated reserve of the 401(k) Plan is                      defined in the Certificates of Designation for the ESOP Preferred
converted into shares of our common stock based on the stated                          Stock.

Table 14.3: ESOP Preferred Stock

                                                                                Shares issued and
                                                                                      outstanding                      Carrying value        Adjustable dividend rate
                                                                           Jun 30,          Dec 31,          Jun 30,          Dec 31,
(in millions, except shares)                                                 2017             2016             2017             2016         Minimum          Maximum
ESOP Preferred Stock
$1,000 liquidation preference per share
2017                                                                     700,102                  —     $        700                —            7.00%             8.00
2016                                                                     322,826           358,528               323              358            9.30             10.30
2015                                                                     187,436           200,820               187              201            8.90              9.90
2014                                                                     237,151           255,413               237              255            8.70              9.70
2013                                                                     201,948           222,558               202              223            8.50              9.50
2012                                                                     128,634           144,072               129              144           10.00             11.00
2011                                                                     129,296           149,301               129              149            9.00             10.00
2010                                                                       75,603            90,775               76                91           9.50             10.50
2008                                                                             —           17,714                —                18          10.50             11.50
Total ESOP Preferred Stock (1)                                         1,982,996         1,439,181      $     1,983             1,439
Unearned ESOP shares (2)                                                                                $    (2,119)           (1,565)
(1)   At June 30, 2017 and December 31, 2016, additional paid-in capital included $136 million and $126 million, respectively, related to ESOP preferred stock.
(2)   We recorded a corresponding charge to unearned ESOP shares in connection with the issuance of the ESOP Preferred Stock. The unearned ESOP shares are reduced as
      shares of the ESOP Preferred Stock are committed to be released.




                                                                                                                                                                        157
                     Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 160 of 169

Note 15: Employee Benefits

We sponsor a frozen noncontributory qualified defined benefit
retirement plan called the Wells Fargo & Company Cash Balance
Plan (Cash Balance Plan), which covers eligible employees of
Wells Fargo. The Cash Balance Plan was frozen on July 1, 2009,
and no new benefits accrue after that date.
     Table 15.1 presents the components of net periodic benefit
cost.

Table 15.1: Net Periodic Benefit Cost

                                                                                 2017                                     2016
                                                            Pension benefits                         Pension benefits                
                                                                      Non-       Other                         Non-       Other
(in millions)                                         Qualified    qualified   benefits        Qualified    qualified   benefits
Quarter ended June 30,                                                                                                               
Service cost                                      $          2            —          —                1           —          —
Interest cost                                             103             6          7              109            6         10
Expected return on plan assets                            (163)           —         (8)            (141)          —          (7)
Amortization of net actuarial loss (gain)                   38            4         (3)              33            3         (1)
Amortization of prior service credit                         —            —         (2)              —            —          —
Settlement loss                                              —            4          —                4           —          —
      Net periodic benefit cost (income)          $        (20)          14         (6)               6            9          2
Six months ended June 30,                                                                                                            
Service cost                                      $          3            —          —                2           —          —
Interest cost                                             206            12         14              218           13         20
Expected return on plan assets                            (326)           —        (15)            (283)          —         (15)
Amortization of net actuarial loss (gain)                   76            6         (5)              66            6         (2)
Amortization of prior service credit                         —            —         (5)              —            —          —
Settlement loss                                              1            6          —                4            2         —
      Net periodic benefit cost (income)          $        (40)          24        (11)               7           21          3




158
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 161 of 169

Note 16:  Earnings Per Common Share

Table 16.1 shows earnings per common share and diluted
earnings per common share and reconciles the numerator and
denominator of both earnings per common share calculations.

Table 16.1: Earnings Per Common Share Calculations

                                                                                Quarter ended June 30,         Six months ended June 30,
(in millions, except per share amounts)                                        2017              2016            2017              2016
Wells Fargo net income                                              $         5,810              5,558    $    11,267            11,020
Less: Preferred stock dividends and other                                       406               385             807               762
Wells Fargo net income applicable to common stock (numerator)       $         5,404              5,173    $    10,460            10,258
Earnings per common share                                                                                                  
Average common shares outstanding (denominator)                              4,989.9           5,066.9         4,999.2          5,071.3
Per share                                                           $          1.08               1.02    $      2.09              2.02
Diluted earnings per common share                                                                                          
Average common shares outstanding                                            4,989.9           5,066.9         4,999.2          5,071.3
Add: Stock options                                                             17.2               19.6           19.3              20.4
     Restricted share rights                                                   19.9               21.0           24.7              27.4
     Warrants                                                                  10.7               10.6           11.6              10.7
Diluted average common shares outstanding (denominator)                      5,037.7           5,118.1         5,054.8          5,129.8
Per share                                                           $          1.07               1.01    $      2.07              2.00


     Table 16.2 presents the outstanding options to purchase
shares of common stock that were anti-dilutive (the exercise              
price was higher than the weighted-average market price), and
therefore not included in the calculation of diluted earnings per
common share.

Table 16.2: Outstanding Anti-Dilutive Options

                                                                                                                 Weighted-average shares
                                                                                 Quarter ended June 30,        Six months ended June 30,
(in millions)                                                                   2017              2016           2017              2016
Options                                                                          1.8               2.7             2.1              3.7




                                                                                                                                     159
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 162 of 169

Note 17: Other Comprehensive Income

Table 17.1 provides the components of other comprehensive income (OCI), reclassifications to net income by income statement line
item, and the related tax effects.

Table 17.1: Summary of Other Comprehensive Income

                                                                                         Quarter ended June 30,                                               Six months ended June 30,
                                                                    2017                                  2016                                       2017                                     2016
                                             Before      Tax       Net of       Before           Tax     Net of     Before              Tax         Net of   Before                Tax        Net of
(in millions)                                   tax    effect        tax           tax        effect       tax         tax            effect          tax       tax             effect          tax

Investment securities:                                                                                                                                                                     
      Net unrealized gains arising
        during the period                   $ 1,565     (589)        976         1,571         (596)       975          1,934         (722)         1,212         2,366          (906)        1,460
      Reclassification of net (gains)
        losses to net income:                                                                                                      
        Interest income on investment
           securities (1)                       45        (17)         28            3           (1)         2            52            (20)           32             3            (1)            2
        Net gains on debt securities          (120)        44         (76)        (447)         168       (279)         (156)            57           (99)        (691)           259          (432)
        Net gains from equity
          investments                         (101)        35         (66)         (60)          23        (37)         (217)            79          (138)        (119)            45           (74)
        Other noninterest income                 (1)        —          (1)          —            —           —             (1)            —            (1)           (1)           —             (1)
          Subtotal reclassifications to
            net income                        (177)        62       (115)         (504)         190       (314)         (322)          116           (206)        (808)           303          (505)

            Net change                       1,388      (527)        861         1,067         (406)       661          1,612         (606)         1,006         1,558          (603)          955

Derivatives and hedging activities:                                                                                                                                                        
      Net unrealized gains arising
        during the period                      376      (142)        234         1,057         (399)       658           243            (92)          151         3,056     (1,152)           1,904
      Reclassification of net (gains)
        losses to net income:                                                                                                      
        Interest income on loans              (156)        59         (97)        (268)         101       (167)         (361)          136           (225)        (528)           199          (329)
        Interest expense on long-term
           debt                                  3         (1)          2            3           (1)         2             6             (2)            4            7             (3)            4
          Subtotal reclassifications to
            net income                        (153)        58         (95)        (265)         100       (165)         (355)          134           (221)        (521)           196          (325)

            Net change                         223        (84)       139          792          (299)       493          (112)            42           (70)        2,535          (956)        1,579

Defined benefit plans adjustments:                                                                                                                                                         
      Net actuarial and prior service
        losses arising during the
        period                                   —          —           —          (19)           7        (12)            (7)            3            (4)          (27)           10           (17)
      Reclassification of amounts to
        net periodic benefit costs (2):
        Amortization of net actuarial
          loss                                  39        (16)         23           35          (14)        21            77            (30)           47           70            (27)           43
        Settlements and other                    2          1           3            4           (1)         3             2              1             3            6             (2)            4
            Subtotal reclassifications to
              net periodic benefit
              costs                             41        (15)         26           39          (15)        24            79            (29)           50           76            (29)           47
                Net change                      41        (15)         26           20           (8)        12            72            (26)           46           49            (19)           30
Foreign currency translation
   adjustments:                                                                                                                                                                            
      Net unrealized gains (losses)
        arising during the period               31          2          33           (6)          (1)         (7)          47              3            50           37              7            44
                Net change                      31          2          33           (6)          (1)         (7)          47              3            50           37              7            44
Other comprehensive income                  $ 1,683     (624)      1,059         1,873         (714)     1,159          1,619         (587)         1,032         4,179     (1,571)           2,608
Less: Other comprehensive income
   (loss) from noncontrolling
   interests, net of tax                                               (9)                                 (15)                                         5                                       (43)
          Wells Fargo other
            comprehensive income,
            net of tax                                           $ 1,068                                 1,174                                      1,027                                     2,651

(1)    Represents net unrealized gains and losses amortized over the remaining lives of securities that were transferred from the available-for-sale portfolio to the held-to-
       maturity portfolio.
(2)    These items are included in the computation of net periodic benefit cost, which is recorded in employee benefits expense (see Note 15 (Employee Benefits) for additional
       details).




160
                  Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 163 of 169

Table 17.2: Cumulative OCI Balances

                                                                                                                                                      Cumulative
                                                                                          Derivatives             Defined              Foreign             other
                                                                                                  and              benefit            currency          compre-
                                                                      Investment             hedging                plans          translation           hensive
(in millions)                                                           securities          activities        adjustments         adjustments            income
Quarter ended June 30, 2017
Balance, beginning of period                                      $         (967)               (120)             (1,923)               (168)            (3,178)
   Net unrealized gains arising during the period                            976                 234                   —                   33             1,243
   Amounts reclassified from accumulated other
    comprehensive income                                                    (115)                (95)                  26                  —               (184)
   Net change                                                                861                 139                   26                  33             1,059
   Less: Other comprehensive income (loss) from
     noncontrolling interests                                                (10)                  —                   —                    1                (9)
Balance, end of period                                            $          (96)                 19              (1,897)               (136)            (2,110)
Quarter ended June 30, 2016
Balance, beginning of period                                      $        2,137               1,706               (1,933)               (136)            1,774
   Net unrealized gains (losses) arising during the period                   975                 658                  (12)                 (7)            1,614
   Amounts reclassified from accumulated other comprehensive
     income                                                                 (314)               (165)                  24                  —               (455)
   Net change                                                                661                 493                   12                  (7)            1,159
   Less: Other comprehensive loss from noncontrolling interests               (14)                 —                   —                   (1)              (15)
Balance, end of period                                            $        2,812               2,199               (1,921)               (142)            2,948
Six months ended June 30, 2017                                                                                                                                       
Balance, beginning of period                                      $      (1,099)                  89              (1,943)               (184)            (3,137)
   Net unrealized gains (losses) arising during the period                 1,212                 151                   (4)                 50             1,409
   Amounts reclassified from accumulated other
    comprehensive income                                                    (206)               (221)                  50                  —               (377)
   Net change                                                              1,006                 (70)                  46                  50             1,032
   Less: Other comprehensive income from noncontrolling
     interests                                                                  3                  —                   —                    2                 5
Balance, end of period                                            $          (96)                 19              (1,897)               (136)            (2,110)
Six months ended June 30, 2016                                                                                                                                       
Balance, beginning of period                                      $        1,813                 620               (1,951)               (185)              297
   Net unrealized gains (losses) arising during the period                 1,460               1,904                  (17)                 44             3,391
   Amounts reclassified from accumulated other comprehensive
     income                                                                 (505)               (325)                  47                  —               (783)
   Net change                                                                955               1,579                   30                  44             2,608
   Less: Other comprehensive income (loss) from noncontrolling
     interests                                                                (44)                 —                   —                    1               (43)
Balance, end of period                                            $        2,812               2,199               (1,921)               (142)            2,948




                                                                                                                                                              161
                      Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 164 of 169

Note 18: Operating Segments

We have three reportable operating segments: Community                                      our management structure and is not necessarily comparable
Banking; Wholesale Banking; and Wealth and Investment                                       with similar information for other financial services companies. If
Management (WIM). We define our operating segments by                                       the management structure and/or the allocation process changes,
product type and customer segment and their results are based                               allocations, transfers and assignments may change. For a
on our management accounting process, for which there is no                                 description of our operating segments, including the underlying
comprehensive, authoritative guidance equivalent to GAAP for                                management accounting process, see Note 24 (Operating
financial accounting. The management accounting process                                     Segments) to Financial Statements in our 2016 Form 10-K.
measures the performance of the operating segments based on                                 Table 18.1 presents our results by operating segment.

Table 18.1: Operating Segments

                                                                                                           Wealth and
                                                     Community                      Wholesale              Investment                                                Consolidated
                                                       Banking                       Banking              Management                          Other (1)                 Company
(income/expense in millions,
average balances in billions)               2017          2016          2017            2016         2017          2016           2017            2016           2017           2016
Quarter ended June 30,                                                                                                                                                                    
Net interest income (2)                $ 7,548            7,379        4,278           3,919         1,127           932          (470)           (497)        12,483         11,733
Provision (reversal of
  provision) for credit losses               623            689           (65)           385             7              2          (10)             (2)           555          1,074
Noninterest income                        4,741           4,825        2,673           3,365         3,055        2,987           (783)           (748)         9,686         10,429
Noninterest expense                       7,223           6,648        4,078           4,036         3,075        2,976           (835)           (794)        13,541         12,866
Income (loss) before income
  tax expense (benefit)                   4,443           4,867        2,938           2,863         1,100           941          (408)           (449)         8,073          8,222
Income tax expense (benefit)              1,404           1,667          559             795          417            358          (155)           (171)         2,225          2,649
Net income (loss) before
  noncontrolling interests                3,039           3,200        2,379           2,068          683            583          (253)           (278)         5,848          5,573
Less: Net income (loss) from
  noncontrolling interests                     46            21            (9)             (5)           1             (1)           —               —             38             15
Net income (loss) (3)                  $ 2,993            3,179        2,388           2,073          682            584          (253)           (278)         5,810          5,558
Average loans                          $ 477.2            485.7        464.9           451.4          71.7          66.7          (56.9)         (53.0)         956.9          950.8
Average assets                            983.5           967.6        817.3           772.6         213.1        205.3           (86.8)         (83.4)        1,927.1        1,862.1
Average deposits                          727.2           703.7        463.0           425.8         188.2        182.5           (77.2)         (75.3)        1,301.2        1,236.7
Six months ended June 30,
Net interest income (2)                $15,175           14,847        8,426           7,667         2,201        1,875          (1,019)          (989)        24,783         23,400
Provision (reversal of
  provision) for credit losses            1,269           1,409         (108)            748             3           (12)            (4)            15          1,160          2,160
Noninterest income                        9,207           9,971        5,563           6,575         6,174         5,898         (1,556)        (1,487)        19,388         20,957
Noninterest expense                      14,444          13,484        8,303           8,004         6,281         6,018         (1,695)        (1,612)        27,333         25,894
Income (loss) before income
  tax expense (benefit)                   8,669           9,925        5,794           5,490         2,091         1,767          (876)           (879)        15,678         16,303
Income tax expense (benefit)              2,531           3,364        1,305           1,514          779            672          (333)           (334)         4,282          5,216
Net income (loss) before
  noncontrolling interests                6,138           6,561        4,489           3,976         1,312         1,095          (543)           (545)        11,396         11,087
Less: Net income (loss) from
  noncontrolling interests                   136             86           (14)           (18)            7             (1)           —               —            129             67
Net income (loss) (3)                  $ 6,002            6,475        4,503           3,994         1,305         1,096          (543)           (545)        11,267         11,020
Average loans                          $ 479.9            485.0        465.6           440.6          71.2          65.4          (56.5)         (52.0)         960.2          939.0
Average assets                            987.0           957.5        812.6           760.6         217.5         206.7          (88.1)         (83.8)        1,929.0        1,841.0
Average deposits                          722.2           693.3        464.5           426.9         191.9         183.5          (78.4)         (75.7)        1,300.2        1,228.0
(1)   Includes the elimination of certain items that are included in more than one business segment, substantially all of which represents products and services for Wealth and
      Investment Management customers served through Community Banking distribution channels. 
(2)   Net interest income is the difference between interest earned on assets and the cost of liabilities to fund those assets. Interest earned includes actual interest earned on
      segment assets and, if the segment has excess liabilities, interest credits for providing funding to other segments. The cost of liabilities includes interest expense on
      segment liabilities and, if the segment does not have enough liabilities to fund its assets, a funding charge based on the cost of excess liabilities from another segment.
(3)   Represents segment net income (loss) for Community Banking; Wholesale Banking; and Wealth and Investment Management segments and Wells Fargo net income for the
      consolidated company.




162
                         Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 165 of 169

Note 19:  Regulatory and Agency Capital Requirements

The Company and each of its subsidiary banks are subject to                                   Advanced Approach differs by requiring applicable banks to
regulatory capital adequacy requirements promulgated by federal                               utilize a risk-sensitive methodology, which relies upon the use of
bank regulatory agencies. The Federal Reserve establishes capital                             internal credit models, and includes an operational risk
requirements for the consolidated financial holding company,                                  component. The Basel III revised definition of capital, and
and the OCC has similar requirements for the Company’s                                        changes are being phased-in effective January 1, 2014, through
national banks, including Wells Fargo Bank, N.A. (the Bank).                                  the end of 2021.
     Table 19.1 presents regulatory capital information for Wells                                  The Bank is an approved seller/servicer of mortgage loans
Fargo & Company and the Bank using Basel III, which increased                                 and is required to maintain minimum levels of shareholders’
minimum required capital ratios, and introduced a minimum                                     equity, as specified by various agencies, including the United
Common Equity Tier 1 (CET1) ratio. We must report the lower of                                States Department of Housing and Urban Development, GNMA,
our CET1, tier 1 and total capital ratios calculated under the                                FHLMC and FNMA. At June 30, 2017, the Bank met these
Standardized Approach and under the Advanced Approach in the                                  requirements. Other subsidiaries, including the Company’s
assessment of our capital adequacy. The information presented                                 insurance and broker-dealer subsidiaries, are also subject to
reflects risk-weighted assets (RWAs) under the Standardized and                               various minimum capital levels, as defined by applicable industry
Advanced Approaches with Transition Requirements. The                                         regulations. The minimum capital levels for these subsidiaries,
Standardized Approach applies assigned risk weights to broad                                  and related restrictions, are not significant to our consolidated
risk categories, while the calculation of RWAs under the                                      operations.

Table 19.1: Regulatory Capital Information

                                                                                 Wells Fargo & Company                                                     Wells Fargo Bank, N.A.

                                                 June 30, 2017                    December 31, 2016                          June 30, 2017                      December 31, 2016

                                      Advanced       Standardized         Advanced        Standardized           Advanced    Standardized          Advanced        Standardized
 (in millions, except ratios)         Approach          Approach          Approach           Approach            Approach       Approach           Approach           Approach

 Regulatory capital:

 Common equity tier 1           $    152,742            152,742              148,785          148,785            139,581         139,581             132,225           132,225

 Tier 1                              176,134            176,134              171,364          171,364            139,581         139,581             132,225           132,225

 Total                               208,535            218,399              204,425          214,877            152,850         162,320             145,665           155,281

 Assets:

 Risk-weighted                  $ 1,232,977           1,287,327          1,274,589          1,336,198        1,114,978         1,188,024           1,143,681         1,222,876

 Adjusted average (1)               1,897,370         1,897,370          1,914,802          1,914,802        1,703,737         1,703,737           1,714,524         1,714,524
 Regulatory capital
   ratios:
 Common equity tier 1
   capital                             12.39%              11.87 *             11.67            11.13 *            12.52            11.75 *            11.56             10.81 *

 Tier 1 capital                        14.29               13.68 *             13.44            12.82 *            12.52            11.75 *            11.56             10.81 *

 Total capital                         16.91     *         16.97               16.04 *          16.08              13.71            13.66 *            12.74             12.70 *

 Tier 1 leverage (1)                     9.28               9.28                8.95             8.95               8.19             8.19                7.71              7.71

*Denotes the lowest capital ratio as determined under the Advanced and Standardized Approaches.
(1) The leverage ratio consists of Tier 1 capital divided by quarterly average total assets, excluding goodwill and certain other items.


     Table 19.2 presents the minimum required regulatory capital
ratios under Transition Requirements to which the Company and
the Bank were subject as of June 30, 2017 and December 31,
2016.

Table 19.2: Minimum Required Regulatory Capital Ratios – Transition Requirements (1)

                                                                                  Wells Fargo & Company                                                Wells Fargo Bank, N.A.
                                                          June 30, 2017                  December 31, 2016                    June 30, 2017                December 31, 2016
 Regulatory capital ratios:                                                                                            
 Common equity tier 1 capital                                        6.750%                              5.625                             5.750                           5.125
 Tier 1 capital                                                      8.250                               7.125                             7.250                           6.625
 Total capital                                                      10.250                               9.125                             9.250                           8.625
 Tier 1 leverage                                                     4.000                               4.000                             4.000                           4.000
(1)      At June 30, 2017, under transition requirements, the CET1, tier 1 and total capital minimum ratio requirements for Wells Fargo & Company include a capital conservation
         buffer of 1.250% and a global systemically important bank (G-SIB) surcharge of 1.000%. Only the 1.250% capital conservation buffer applies to the Bank at June 30,
         2017.




                                                                                                                                                                                  163
               Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 166 of 169

Glossary of Acronyms
                                                                           
ABS       Asset-backed security                              HAMP        Home Affordability Modification Program
ACL       Allowance for credit losses                        HUD         U.S. Department of Housing and Urban Development
ALCO      Asset/Liability Management Committee               LCR         Liquidity coverage ratio
ARM       Adjustable-rate mortgage                           LHFS        Loans held for sale
ASC       Accounting Standards Codification                  LIBOR       London Interbank Offered Rate
ASU       Accounting Standards Update                        LIHTC       Low income housing tax credit
AUA       Assets under administration                        LOCOM       Lower of cost or market value
AUM       Assets under management                            LTV         Loan-to-value
AVM       Automated valuation model                          MBS         Mortgage-backed security
BCBS      Basel Committee on Bank Supervision                MHA         Making Home Affordable programs
BHC       Bank holding company                               MHFS        Mortgages held for sale
CCAR      Comprehensive Capital Analysis and Review          MSR         Mortgage servicing right
CD        Certificate of deposit                             MTN         Medium-term note
CDO       Collateralized debt obligation                     NAV         Net asset value
CDS       Credit default swaps                               NPA         Nonperforming asset
CECL      Current expected credit loss                       OCC         Office of the Comptroller of the Currency
CET1      Common Equity Tier 1                               OCI         Other comprehensive income
CFPB      Consumer Financial Protection Bureau               OTC         Over-the-counter
CLO       Collateralized loan obligation                     OTTI        Other-than-temporary impairment
CLTV      Combined loan-to-value                             PCI Loans   Purchased credit-impaired loans
CMBS      Commercial mortgage-backed securities              PTPP        Pre-tax pre-provision profit
CPP       Capital Purchase Program                           RBC         Risk-based capital
CRE       Commercial real estate                             RMBS        Residential mortgage-backed securities
DPD       Days past due                                      ROA         Wells Fargo net income to average total assets
ESOP      Employee Stock Ownership Plan                      ROE         Wells Fargo net income applicable to common stock
FAS       Statement of Financial Accounting Standards                    to average Wells Fargo common stockholders' equity
FASB      Financial Accounting Standards Board               ROTCE       Return on average tangible common equity
FDIC      Federal Deposit Insurance Corporation              RWAs        Risk-weighted assets
FFELP     Federal Family Education Loan Program              SEC         Securities and Exchange Commission
FHA       Federal Housing Administration                     S&P         Standard & Poor’s Ratings Services
FHLB      Federal Home Loan Bank                             SLR         Supplementary leverage ratio
FHLMC     Federal Home Loan Mortgage Corporation             SPE         Special purpose entity
FICO      Fair Isaac Corporation (credit rating)             TARP        Troubled Asset Relief Program
FNMA      Federal National Mortgage Association              TDR         Troubled debt restructuring
FRB       Board of Governors of the Federal Reserve System   TLAC        Total Loss Absorbing Capacity
GAAP      Generally accepted accounting principles           VA          Department of Veterans Affairs
GNMA      Government National Mortgage Association           VaR         Value-at-Risk
GSE       Government-sponsored entity                        VIE         Variable interest entity
G-SIB     Globally systemic important bank




164
                        Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 167 of 169

PART II – OTHER INFORMATION

Item 1.            Legal Proceedings
 
                   Information in response to this item can be found in Note 11 (Legal Actions) to Financial Statements in this Report which
                   information is incorporated by reference into this item.

Item 1A.           Risk Factors
 
                   Information in response to this item can be found under the “Financial Review – Risk Factors” section in this Report
                   which information is incorporated by reference into this item. 

Item 2.      Unregistered Sales of Equity Securities and Use of Proceeds
 
The following table shows Company repurchases of its common stock for each calendar month in the quarter ended June 30, 2017.


                                                                                                                                                         Maximum number of
                                                                                                       Total number                                       shares that may yet
                                                                                                           of shares             Weighted-average       be repurchased under
Calendar month                                                                                      repurchased (1)            price paid per share          the authorization
April                                                                                                     4,426,785        $                 52.77               209,831,111
May (2)                                                                                                  18,564,273                          53.34               191,266,838
June                                                                                                     20,055,875                          53.01               171,210,963
      Total                                                                                              43,046,933

(1)     All shares were repurchased under an authorization covering up to 350 million shares of common stock approved by the Board of Directors and publicly announced by the
        Company on January 26, 2016. Unless modified or revoked by the Board, this authorization does not expire.
(2)     May includes a private repurchase transaction of 14,153,358 shares at a weighted-average price per share of $52.99.



The following table shows Company repurchases of the warrants for each calendar month in the quarter ended June 30, 2017.


                                                                                                    Total number                                       Maximum dollar value
                                                                                                      of warrants                 Average price              of warrants that
Calendar month                                                                                   repurchased (1)               paid per warrant       may yet be repurchased
April                                                                                                            —     $                      —                  451,944,402
May                                                                                                              —                            —                  451,944,402
June                                                                                                             —                            —                  451,944,402
      Total                                                                                                      —

(1)     Warrants are repurchased under the authorization covering up to $1 billion in warrants approved by the Board of Directors (ratified and approved on June 22, 2010). Unless
        modified or revoked by the Board, this authorization does not expire.




                                                                                                                                                                              165
                 Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 168 of 169

Item 6.        Exhibits
 
A list of exhibits to this Form 10-Q is set forth on the Exhibit Index immediately preceding such exhibits and is incorporated herein by
reference.
 
The Company’s SEC file number is 001-2979. On and before November 2, 1998, the Company filed documents with the SEC under the
name Norwest Corporation. The former Wells Fargo & Company filed documents under SEC file number 001-6214.
 

                                                                              SIGNATURE
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its
behalf by the undersigned, thereunto duly authorized.
 
Dated: August 4, 2017                                                              WELLS FARGO & COMPANY
 
 
                                                                              By:  /s/ RICHARD D. LEVY 
                                                                                   Richard D. Levy
                                                                                   Executive Vice President and Controller
                                                                                   (Principal Accounting Officer)




166
               Case 3:18-cv-03948-JD Document 55-3 Filed 11/02/18 Page 169 of 169

                                                         EXHIBIT INDEX
 

    Exhibit
    Number                                        Description                                                          Location 
    3(a)      Restated Certificate of Incorporation, as amended and in effect on the date                   Incorporated by reference to
              hereof.                                                                                       Exhibit 3(a) to the Company's
                                                                                                            Quarterly Report on Form 10-
                                                                                                            Q for the quarter ended March
                                                                                                            31, 2017.
    3(b)      By-Laws.                                                                                      Incorporated by reference to
                                                                                                            Exhibit 3.1 to the Company’s
                                                                                                            Current Report on Form 8-K
                                                                                                            filed December 1, 2016.
    4(a)      See Exhibits 3(a) and 3(b).                                                                    
    4(b)      The Company agrees to furnish upon request to the Commission a copy of each                    
              instrument defining the rights of holders of senior and subordinated debt of
              the Company.
    10(a)     Form of Restricted Share Rights Award Agreement for grants on or after                        Filed herewith.
              February 28, 2017.
    10(b)     Wells Fargo Bonus Plan, as amended effective January 1, 2017.                                 Filed herewith.
    10(c)     Amendment to Deferred Compensation Plan, effective July 1, 2017.                              Filed herewith.
    10(d)     Amendment to Supplemental 401(k) Plan, effective July 1, 2017.                                Filed herewith.
    10(e)     Amendment to Supplemental Cash Balance Plan, effective July 1, 2017.                          Filed herewith.
    10(f)     Amendment to Wachovia Corporation Savings Restoration Plan, effective July 1,                 Filed herewith.
              2017.
    10(g)     Form of stock award agreement for employees of Wachovia Corporation,                          Filed herewith.
              including Jonathan Weiss.
    12(a)     Computation of Ratios of Earnings to Fixed Charges:                                           Filed herewith.
                                                       Quarter ended June 30,   Six months ended June 30,     
                                                          2017          2016         2017           2016      
              Including interest on deposits              4.44          6.41         4.56           6.55      
              Excluding interest on deposits              5.86          7.93         5.94           8.10      


    12(b)     Computation of Ratios of Earnings to Fixed Charges and Preferred Dividends:                   Filed herewith.

                                                       Quarter ended June 30,   Six months ended June 30,     
                                                          2017          2016         2017           2016      
              Including interest on deposits              3.58          4.66         3.63           4.73      
              Excluding interest on deposits              4.38          5.35         4.39           5.43      


    31(a)     Certification of principal executive officer pursuant to Section 302 of the                   Filed herewith.
              Sarbanes-Oxley Act of 2002.
    31(b)     Certification of principal financial officer pursuant to Section 302 of the                   Filed herewith.
              Sarbanes-Oxley Act of 2002.
    32(a)     Certification of Periodic Financial Report by Chief Executive Officer Pursuant to             Furnished herewith.
              Section 906 of the Sarbanes-Oxley Act of 2002 and 18 U.S.C. § 1350.
    32(b)     Certification of Periodic Financial Report by Chief Financial Officer Pursuant to             Furnished herewith.
              Section 906 of the Sarbanes-Oxley Act of 2002 and 18 U.S.C. § 1350.
    101.INS   XBRL Instance Document                                                                        Filed herewith.
    101.SCH   XBRL Taxonomy Extension Schema Document                                                       Filed herewith.
    101.CAL   XBRL Taxonomy Extension Calculation Linkbase Document                                         Filed herewith.
    101.DEF   XBRL Taxonomy Extension Definitions Linkbase Document                                         Filed herewith.
    101.LAB   XBRL Taxonomy Extension Label Linkbase Document                                               Filed herewith.
    101.PRE   XBRL Taxonomy Extension Presentation Linkbase Document                                        Filed herewith.




                                                                                                                                            167
